      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 1 of 355



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MINNESOTA


UNITED HEALTHCARE SERVICES, INC.,

           Plaintiff,                         Civil Action No:
vs.

ACTAVIS HOLDCO U.S., INC., ACTAVIS
PHARMA, INC., ACTAVIS ELIZABETH LLC,          COMPLAINT AND DEMAND
AKORN, INC., AKORN SALES, INC., APOTEX        FOR JURY TRIAL
CORP., ASCEND LABORATORIES, LLC,
AUROBINDO PHARMA USA, INC., BARR              JURY TRIAL DEMANDED
PHARMACEUTICALS, LLC, BRECKENRIDGE
PHARMACEUTICAL, INC., CITRON PHARMA,
LLC, DAVA PHARMACEUTICALS, LLC, DR.
REDDY’S LABORATORIES, INC., EMCURE
PHARMACEUTICALS, LTD., ENDO
INTERNATIONAL PLC, EPIC PHARMA, LLC,
FOUGERA PHARMACEUTICALS INC.,
GENERICS BIDCO I, LLC, GLENMARK
PHARMACEUTICALS INC., USA, HERITAGE
PHARMACEUTICALS INC., HI-TECH
PHARMACAL CO., INC., IMPAX
LABORATORIES, INC., LANNETT COMPANY,
INC., LUPIN PHARMACEUTICALS, INC.,
MAYNE PHARMA INC., MORTON GROVE
PHARMACEUTICALS, INC., MUTUAL
PHARMACEUTICAL COMPANY, INC.,
MYLAN INC., MYLAN PHARMACEUTICALS
INC., MYLAN N.V., PAR PHARMACEUTICAL,
INC., PERRIGO NEW YORK, INC., PLIVA,
INC., SANDOZ, INC., SUN
PHARMACEUTICAL INDUSTRIES, INC.,
TARO PHARMACEUTICALS U.S.A., INC.,
TELIGENT, INC., TEVA PHARMACEUTICALS
USA, INC., UDL LABORATORIES, INC.,
UPSHER-SMITH LABORATORIES, LLC,
WEST-WARD PHARMACEUTICALS CORP.,
WOCKHARDT USA LLC, AND ZYDUS
PHARMACEUTICALS (USA) INC.

           Defendants.
         Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 2 of 355



                                             TABLE OF CONTENTS


I.     INTRODUCTION ..................................................................................................... 1
II. AT LEAST THE FOLLOWING DRUGS WERE THE SUBJECT OF THE
    CONSPIRACY ........................................................................................................ 13
III.     VENUE AND JURISDICTION .......................................................................... 18
IV.      PARTIES ............................................................................................................. 20
A. Plaintiff .................................................................................................................... 20
B. Defendants ............................................................................................................... 23
C. Co-Conspirators and Agents ................................................................................... 40
V. TRADE AND COMMERCE .................................................................................. 41
VI. GENERIC DRUGS, THE FDCA & THE HATCH-WAXMAN
    AMENDMENTS ..................................................................................................... 42
VII. THE DOJ AND STATE ATTORNEYS GENERAL INVESTIGATIONS........ 47
A. The DOJ is Leading a Broad-Ranging Criminal Investigation Into the
   Anticompetitive Conduct of Generic Drug Manufacturers ..................................... 47
B. At Least 45 State Attorneys General Are Also Investigating the Anticompetitive
   Conduct in The Generic Drug Industry ................................................................... 52
VIII. THE GENERIC DRUG INDUSTRY WAS CHARACTERIZED BY AN
      EXTREMELY HIGH LEVEL OF COMPETITOR CONTACTS, WHICH
      FACILITATED COLLUSION BETWEEN DEFENDANTS ............................ 56
A. The Principles of “Playing Fair” and “Fair Share” Governed Defendants’
   Interactions. ............................................................................................................. 57
B. Defendants Used Sales Employees and Trade Association Meetings to Facilitate
   Their Collusion ........................................................................................................ 59
C. Defendants Communicated in Secret Through Email, Telephone, and Text
   Messages.................................................................................................................. 85
IX.      THE CONSPIRATORIAL PRICE-FIXING AGREEMENTS ........................... 86
A. Acetazolamide ......................................................................................................... 87
B. Albuterol .................................................................................................................. 94
C. Amitriptyline ........................................................................................................... 97
D. Baclofen................................................................................................................. 100
E. Benazepril HCTZ .................................................................................................. 103
F. Clobetasol .............................................................................................................. 105

                                                                i
         Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 3 of 355



G. Clomipramine ........................................................................................................ 107
H. Desonide ................................................................................................................ 110
I.    Digoxin .................................................................................................................. 113
J.    Divalproex ER ....................................................................................................... 117
K. Doxycycline ........................................................................................................... 121
L. Econazole .............................................................................................................. 141
M. Fluocinonide ......................................................................................................... 148
N. Fosinopril HCTZ ................................................................................................... 151
O. Glipizide-Metformin ............................................................................................. 158
P. Glyburide ............................................................................................................... 162
Q. Glyburide-Metformin ............................................................................................ 167
R. Leflunomide .......................................................................................................... 170
S. Levothyroxine ....................................................................................................... 173
T. Lidocaine-Prilocaine ............................................................................................. 178
U. Meprobamate ......................................................................................................... 179
V. Nimodipine ............................................................................................................ 183
W. Nystatin................................................................................................................. 190
X. Paromomycin......................................................................................................... 203
Y. Pravastatin ............................................................................................................. 205
Z. Propranolol ............................................................................................................ 208
AA. Theophylline ER ................................................................................................ 212
BB. Ursodiol .............................................................................................................. 214
CC. Verapamil ........................................................................................................... 217
DD. Zoledronic Acid ................................................................................................. 221
X.       THE GENERIC DRUG INDUSTRY WAS SUSCEPTIBLE TO
         COLLUSION ..................................................................................................... 226
XI.      DEFENDANTS’ CONSPIRACY WAS EFFECTIVE AND IS STILL
         ONGOING ......................................................................................................... 228
XII. DISCOVERY WILL ESTABLISH THE FULL SCOPE OF THE
     CONSPIRACY .................................................................................................. 230
XIII. ANTITRUST INJURY ...................................................................................... 230
XIV. TOLLING AND FRAUDULENT CONCEALMENT...................................... 232
XV. ANTITRUST VIOLATIONS, BY CONSPIRACY .......................................... 241

                                                               ii
        Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 4 of 355



A. Overarching Conspiracy on All Price-Fixed Generic Drugs (All Defendants) .... 241
B. Individual Conspiracies by Drug ........................................................................... 252
  1. Acetazolamide Conspiracy (Heritage, Lannett, Taro, Teva, and Zydus) .......... 255
  2. Albuterol Conspiracy (Mylan and Sun) ............................................................. 258
  3. Amitriptyline Conspiracy (Mylan, Par, and Sandoz) ........................................ 260
  4. Baclofen Conspiracy (Lannett, Par, Teva, and Upsher-Smith) ......................... 263
  5. Benazepril HCTZ (Mylan and Sandoz) ............................................................. 265
  6. Clobetasol Conspiracy (Actavis, Akorn, Fougera, Hi-Tech, Morton Grove,
     Perrigo, Sandoz, Taro, and Wockhardt)............................................................. 268
  7. Clomipramine Conspiracy ( Mylan, Sandoz, and Taro) .................................... 271
  8. Desonide Conspiracy (Actavis, Fougera, Perrigo, Sandoz, and Taro) .............. 274
  9. Digoxin Conspiracy (Impax, Lannett, Mylan, Par, Sun, and West-Ward) ........ 276
  10.     Divalproex ER Conspiracy (Dr. Reddy’s, Mylan, Par, and Zydus) ............... 279
  11.     Doxycycline Conspiracy (Actavis, Endo, Heritage, Lannett, Mayne, Mylan,
          Par, Sun, and West-Ward) .............................................................................. 282
  12.     Econazole Conspiracy (Fougera, Perrigo, Taro, and Teligent) ...................... 285
  13.     Fluocinonide Conspiracy (Actavis, Taro, and Teva)...................................... 287
  14.     Fosinopril HCTZ Conspiracy (Aurobindo, Citron, Glenmark, Heritage, and
          Sandoz) ........................................................................................................... 290
  15.     Glipizide-Metformin Conspiracy (Heritage, Mylan, and Teva)..................... 293
  16.     Glyburide Conspiracy (Aurobindo, Citron, Heritage, and Teva) ................... 296
  17.     Glyburide-Metformin Conspiracy (Actavis, Aurobindo, Citron, Heritage,
          and Teva) ........................................................................................................ 298
  18.     Leflunomide Conspiracy (Apotex, Heritage, and Teva) ................................ 301
  19.     Levothyroxine Conspiracy (Lannett, Mylan, and Sandoz) ............................ 304
  20.     Lidocaine-Prilocaine Conspiracy (Akorn, Fougera, Hi-Tech, Impax, and
          Sandoz) ........................................................................................................... 307
  21.     Meprobamate Conspiracy (Dr. Reddy’s and Heritage) .................................. 309
  22.     Nimodipine Conspiracy (Ascend, Heritage, and Sun) ................................... 312
  23.     Nystatin Conspiracy (Actavis, Heritage, Par, Perrigo, Sandoz, Sun, Taro, and
          Teva) ............................................................................................................... 315
  24.     Paromomycin Conspiracy (Heritage and Sun) ............................................... 318
  25.     Pravastatin Conspiracy (Actavis, Apotex, Dr. Reddy’s, Glenmark, Lupin,
          Sandoz, Teva, and Zydus) .............................................................................. 320

                                                             iii
        Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 5 of 355



  26.      Propranolol Conspiracy (Actavis, Breckenridge, Heritage, Mylan, Par,
           PLIVA, Teva, UDL, and Upsher-Smith) ........................................................ 323
  27.      Theophylline ER Conspiracy (Heritage and Teva) ........................................ 326
  28.      Ursodiol Conspiracy (Actavis, Epic Pharma, and Lanett) ............................. 329
  29.      Verapamil Conspiracy (Actavis, Heritage, and Mylan) ................................. 331
  30.      Zoledronic Acid Conspiracy (Dr. Reddy’s, Heritage, and Par) ..................... 334
XVI. LEGAL CLAIMS FOR RELIEF AND CAUSES OF ACTION....................... 337
         FIRST CLAIM FOR RELIEF ........................................................................... 337
         SECOND CLAIM FOR RELIEF ...................................................................... 338
         THIRD CLAIM FOR RELIEF .......................................................................... 341
         FOURTH CLAIM FOR RELIEF ...................................................................... 346
XVII. PRAYER FOR RELIEF .................................................................................... 349
JURY DEMAND ......................................................................................................... 350




                                                         iv
           Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 6 of 355



         United HealthCare Services, Inc. (“Plaintiff” or “UHS”) files this Complaint under

    the antitrust laws of the United States and the State laws as alleged in this Complaint

    against each of the above-captioned Defendants (collectively “Defendants”), and alleges

    as follows:

    I.     INTRODUCTION

           1.     This is a civil action against Defendants for violating federal and state

    antitrust laws by conspiring to fix, increase, stabilize, or maintain prices of generic

    pharmaceutical drugs in a case that continues to grow. As recently as December 9, 2018,

    reports indicated that the ongoing investigation led by state and federal regulators had

    ballooned to encompass 300 generic drugs and at least 16 companies and certain aspects

    of the unlawful conduct can be traced back to at least 2006. 1 According to reports, over

    steak dinners, cocktails, and rounds of golf, executives at the Defendant companies

    developed a term—“sandbox”—as a shorthand way to describe how they unlawfully

    conducted business. The conspirators were expected to “play nice” in the sandbox. This

    was code for participation in an ongoing anticompetitive conspiracy: The companies

    agreed to fix prices and allocate a “fair share” in markets for generic pharmaceuticals to

    ensure profitability and undermine competition. As noted by the States at a July 11,




1
 Christopher Rowland, Investigation of generic ‘cartel’ expands to 300 drugs,
Washington Post (Dec. 9, 2018).


                                                1
           Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 7 of 355



    2018 court conference, “this could be the largest cartel case in the history of the United

    States.”2

           2.     Plaintiff UHS, together with its subsidiaries and affiliates, is the single

    largest health insurance carrier and services provider in the United States, administers

    pharmaceutical drug benefits on behalf of millions of Americans, and through its mail-

    order and specialty retail pharmacies is also a direct purchaser of the generic

    pharmaceuticals at issue.     Plaintiff seeks damages against Defendants, jointly and

    severally, injunctive relief to prevent and restrain Defendants’ continuing violations of

    the antitrust laws, and all such other relief as provided by federal law and the State laws

    asserted in this Complaint.

           3.     The existence of collusion in the generic pharmaceutical industry is well

    established at this point: the former President and the former CEO of Defendant Heritage

    have pleaded guilty to federal criminal charges of anticompetitive collusion relating to

    multiple generic drugs, and the States, which include the attorneys general from 49

    jurisdictions, have unearthed compelling evidence of widespread anticompetitive

    conduct spanning numerous manufacturers and drugs. 3




2
 July 11, 2018 Hrg. Tr. at 36:1-4; 48:10-16, In re Generic Pharmaceuticals Pricing
Antitrust Litig., MDL 2724 (E.D. Pa.).
3
 The allegations set forth below are based on publicly available information. UHS has
not yet been permitted access to millions of documents, including emails and cellphone
records, that investigators have gathered. UHS reserves the right to amend this
Complaint based on discovery or further proceedings in this case.

                                                2
       Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 8 of 355



       4.     The unlawful and collusive conduct sweeps far broader than the guilty

pleas, which merely define the minimum parameters of the generic drug price-fixing

conspiracy.   A widespread conspiracy is detailed in the Consolidated Amended

Complaint in a civil enforcement action brought by the Attorneys General of 45 States.

See State Attorneys’ General Consolidated Amended Complaint, ECF No. 3, Case No.

17-cv-3768-CMR (E.D. Pa.) (“State AG Complaint”) (incorporated by reference). The

State AG Complaint is a result of information gathered in response to Civil Investigative

Demands (“CIDs”).

       5.     The State AG Complaint reveals that the companies with whom Heritage’s

executives conspired regarding glyburide and doxycycline included at least Aurobindo,

Citron, Mayne, Mylan, and Teva. All seven of these companies manufactured a number

of generic drugs other than glyburide and doxycycline, and also conspired with each

other (and with other Defendants) to fix the prices of these drugs as well. Glazer and

Malek, as the CEO and the President of Heritage, respectively, had pricing authority for

generic drugs other than doxycycline and glyburide, including, for example, propranolol.

Thus, as alleged in this Complaint, Heritage, through Messrs. Glazer and Malek,

conspired to fix prices of not just glyburide and doxycycline, but also propranolol—

which Teva and Mylan also manufactured.

       6.     In a Memorandum Opinion issued on June 5, 2018, the federal District

Court for the Eastern District of Pennsylvania held that, based on “the facts alleged in

the [State AG Complaint] – which resulted in part from an investigation commenced in

2014 by the State of Connecticut – it is plausible to infer that there was a broader


                                           3
       Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 9 of 355



conspiracy.” ECF No. 603, Case No. 16-MD-2724 (E.D. Pa. June 5, 2018), at 7. The

court thus granted the State AGs leave to file their Consolidated Amended Complaint

and rejected Defendants’ arguments that such claims of an overarching conspiracy were

“futile.” Id.

       7.       According to the State AG Complaint, the conspiracy included specific

agreements to fix prices of at least 12 additional drugs in addition to glyburide and

doxycycline, including acetazolamide, fosinopril-hydrochlorothiazide, glipizide-

metformin, glyburide-metformin, leflunomide, meprobamate, nimodipine, nystatin,

paromomycin, theophylline (extended release), verapamil, and zoledronic acid. In

addition to the seven Defendants that colluded to fix prices of doxycycline and glyburide,

the State AGs plead facts establishing that Defendants Actavis, Apotex, Ascend, Dr.

Reddy’s, Glenmark, Lannett, Par, Sandoz, Sun, and Zydus all reached an agreement not

to compete on the pricing and sale of at least one of these 12 additional generic drugs.

The State AG Complaint also explains that Mylan’s CEO participated in the conspiracy

in both his individual and official capacity.

       8.       The State AGs explain clearly that the conspiracy was not limited to just

the 15 drugs or 17 corporate Defendants identified in the State AG Complaint. To the

contrary, the State AG Complaint also reveals substantial evidence of a broader,

overarching conspiracy to cartelize the entire generic drug market. Specifically, the State

AGs allege that there was a longstanding agreement or understanding in the generic drug

industry that each competitor was entitled to a certain percentage of the market for each




                                                4
         Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 10 of 355



generic drug that it manufactured, depending on the timing of its entry into the market

(with early entrants entitled to a proportionately larger share than later entrants).

         9.       Through this industry-wide market allocation agreement, Defendants were

also able to implement substantial price increases on a number of additional generic

drugs.        For example, as detailed below, during the conspiracy, Defendants’ price

increases included increases on: (1) acetazolamide of approximately 75%; (2) albuterol

of more than 3,400%; (3) amitriptyline of more than 900%; (4) baclofen of more than

400%; (5) benazepril HCTZ of more than 300%; (6) clobetasol of more than 800%; (7)

clomipramine of more than 2,700%; (8) desonide of more than 140%; (9) digoxin of

more than 630%; (10) divalproex ER by as much as 361%; (11) econazole of more than

600%; (12) fluocinonide of more than 200%; (13) fosinopril HCTZ of approximately

200%; (14) levothyroxine of as much as 120%; (15) nystatin of approximately 100%;

(16) paromomycin of approximately 100%; (17) pravastatin of more than 100%; (18)

propranolol of more than 1,700%; (19) theophylline ER of approximately 150%; and

(20) ursodiol of more than 560%. All of these price increases were collusive, and nearly

all of these abrupt and substantial price increases were carried out by two or more

Defendants that are the subject of the pending state and federal enforcement actions.

         10.      Indeed, the United States Department of Justice (“DOJ”) has publicly

acknowledged that its criminal investigation has uncovered evidence that a “significant

number” of the 16 drugs that are not yet the subject of government enforcement actions




                                              5
          Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 11 of 355



    were nonetheless subject to collusion.4 Specifically, the DOJ informed the Court that

    “[e]vidence uncovered during the criminal investigation implicates other companies

    (including a significant number of the Defendants here) and individual employees in

    collusion with respect to . . . a significant number of the [16 additional drugs].” The DOJ

    further noted that the lack of complete overlap between its criminal investigation and the

    16 drugs that are not yet subject to enforcement actions should not be read as an

    indication that any of these drugs was not the subject of collusion by Defendants,

    explaining that: “[s]till more companies and individuals, and additional drugs, may be

    implicated as the investigation continues to develop.”

           11.    Moreover, for the 16 (or more) drugs that are not yet known to be the

    subject of pending government enforcement actions, the collusive nature of Defendants’

    price increases on these drugs is supported by the facts from those enforcement actions

    that have been made publicly available. Take digoxin, for example. Digoxin is an

    essential heart medication that was widely used in the U.S. prior to the 1938 passage of

    the Federal Food, Drug, and Cosmetic Act. Between 2010 and 2013, the price for

    digoxin was remarkably stable, with one tablet costing as little as 12 cents. Beginning

    in October 2013, however, Defendants Impax, Lannett, Mylan, Par, Sun, and West-Ward

    successfully raised prices from 12 cents per tablet to more than a dollar per tablet, an

    increase of 750%. We know for certain (from Glazer’s and Malek’s guilty pleas) that




4
 United States’ Cross Motion to Stay Discovery, at 2, In re: Generic Pharm. Pricing
Antitrust Litig., MDL No. 2724, ECF 561-1 (E.D. Pa. Oct. 27, 2017).


                                                6
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 12 of 355



Heritage conspired to fix prices of doxycycline, and the State AG Complaint reflects that

Mylan and Mayne were the unidentified co-conspirators with which Malek and Glazer

pleaded guilty to conspiring. Additionally, the State AG Complaint further reflects that

Mylan, Lannett, Par, and Sun adhered to the generic drug industry’s overarching market

allocation agreement.      Accordingly, under the circumstances alleged here, the

unprecedented 750% price increase on digoxin is also shown to be the result of collusion.

(Or put differently, this enormous price increase was not the result of competitive and

independent decision-making by documented conspirators participating in an industry

rife with collusion).

       12.    Further, each of the price increases that are the subject of this Complaint

was against each Defendant’s self-interest at the time in the absence of collusion. This

is because, among other reasons, based on fundamental economic theory and the nature

of price competition in the generic drug industry, in the absence of collusion, each

Defendant that raised prices would lose substantial market share to rivals that continued

to price competitively. This is particularly so where, as here, the price increases were so

stunningly large. Thousands of generic drugs have been sold in the U.S. since the

passage of the Hatch-Waxman Act in 1984. Prior to approximately 2007, nearly all of

the pricing behavior of generic drugs was consistent with economic theory, i.e., when

generic entry occurred, generic drug prices declined. Not so for the 30 generic drugs

that are the subject of this Complaint; their pricing pattern—considered alone or in

comparison with glyburide and doxycycline—is so unusual and extraordinary as to

demonstrate the existence of a conspiracy.


                                             7
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 13 of 355



       13.    Still other economic evidence confirms the broader scope of the conspiracy

alleged in this Complaint. As alleged below, each of the generic drug price increases

covered by this Complaint is not explained by changes in supply, the costs of production,

or demand. Indeed, there are no market forces that explain the pricing of the drugs

identified in this Complaint other than collusion. Moreover, as alleged below, each of

the generic drugs at issue (or, “Price-Fixed Generic Drugs”) has commodity-like

characteristics, there are barriers to entry of a new competitor, the demand is highly

inelastic, and the market for the sale of each generic drug is relatively concentrated.

These economic conditions make the market for the manufacture and sale of the Price-

Fixed Generic Drugs conducive to cartelization.

      14.     The existence of a broader generic drug price-fixing conspiracy is further

revealed or supported by other activities of U.S. law enforcement. The DOJ convened a

grand jury to investigate a number of the Defendants identified in this Complaint. As

explained in detail in Section VII, to empanel a grand jury, DOJ’s Guidelines require

senior executives in the Antitrust Division to conclude that sufficient credible evidence

of collusion exists. Upon information and belief, nearly all the Defendants identified in

this Complaint were served with grand jury subpoenas. (The following companies have

publicly acknowledged receiving the grand jury subpoenas: Mylan, Teva, Actavis, the

Sandoz Defendants, Endo, Par, Sun, Impax, Lannett, Mayne, Dr. Reddy’s, Sandoz,

Aurobindo, and Taro. Privately-held companies are under no obligation to make this

disclosure.) The DOJ also executed search warrants at the corporate offices of Perrigo,

Mylan, and ACETO (which purchased Citron in 2016). See infra § VII. For this to


                                           8
            Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 14 of 355



    occur, DOJ had to persuade a federal judge that there was probable cause to believe that

    one or more antitrust violations had occurred, and that evidence of these violations would

    be found at the corporate offices of Mylan, Perrigo, and ACETO. See U.S. CONST.

    amend. IV. Finally, upon information and belief, the DOJ has granted conditional

    amnesty to one of the Defendants in this case. This company has not yet publicly

    acknowledged its amnesty status, but it has been reported that “Heritage is cooperating

    with prosecutors in exchange for amnesty from criminal prosecution under the DOJ’s

    leniency program[.]”5    Under the DOJ Guidelines, for DOJ to grant a company

    conditional amnesty, the amnesty applicant had to confess to criminal violations of the

    U.S. antitrust laws and inform on its co-conspirators based on information known to the

    amnesty applicant. See id. Press reports indicate that “[t]he Department of Justice (DOJ)

    believes price-fixing between makers of generic pharmaceuticals is widespread.” 6

            15.   As noted above, the State AGs’ and DOJ’s investigations are ongoing and

    likely involve additional conspirators and additional drugs beyond those named in this

    Complaint. For example, Pfizer Inc. reported in an SEC filing dated August 10, 2017

    that:

                  As of July 2017, the U.S. Department of Justice’s Antitrust Division
                  is investigating our Greenstone generics business. We believe this
                  is related to an ongoing antitrust investigation of the generic


5
 Richard Vanderford, Generic Pharma Investigation Still Broad, Prosecutor Says, mLex
(Feb. 21, 2017).
6
 PaRR Report, DoJ Believes Collusion over Generic Drug Prices Widespread (June 26,
2015) (“PaRR Report”), http://www.mergermarket.com/pdf/DoJ-Collusion-Generic-
Drug-Prices-2015.pdf.


                                                9
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 15 of 355



              pharmaceutical industry. The government has been obtaining
              information from Greenstone.

       16.    In addition to the information made public from these government

investigations, the allegations in this Complaint are further supported by the fact that

Defendants engaged in an extremely high level of interfirm communications. These

communications included a large number of in-person meetings facilitated by an almost

constant stream of industry trade events, such as the trade association meetings

sponsored by the Generic Pharmaceutical Association. See infra § VIII. In addition to

these in-person meetings, Defendants frequently communicated by telephone, email, and

text message.     See id.     As demonstrated in this Complaint, these interfirm

communications involved high-level executives with pricing authority and directly

affected Defendants’ pricing decisions on the generic drugs identified in this Complaint.

       17.    Defendants’ attendance at trade association meetings, conferences, and

workshops provided ample opportunities to agree on generic drug prices and allocate

markets and customers. As alleged in greater detail below, the sheer volume of industry

meetings provided the perfect opportunity for Defendants to implement and maintain

their conspiracy, and evidence uncovered in the pending governmental investigations

described below confirms that Defendants availed themselves of this opportunity.

Defendants    implemented    their   conspiracy   through    numerous    meetings    and

communications between and among their representatives, including at industry events

such as the Generic Pharmaceutical Association (“GPhA”) (now the Association for

Accessible Medicines), the National Association of Chain Drug Stores (“NACDS”), the



                                           10
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 16 of 355



Healthcare Distribution Management Association (“HDMA”) (now the Healthcare

Distribution Alliance) (“HDA”), Efficient Collaborative Retail Marketing (“ECRM”),

and Minnesota Multistate Contracting Alliance for Pharmacy (“MMCAP”).

       18.    Considered collectively—(1) the guilty pleas; (2) the State AGs’ civil

enforcement action and allegations; (3) the unprecedented price increases with respect

to the generic drugs covered in this Complaint (particularly given the economic and

market conditions in the generic drug industry); (4) the absence of any reasonable

economic or market explanation for these price increases other than collusion; (5) the

correlation between the unprecedented and indisputably collusive pricing on glyburide

and doxycycline and the other generic drugs covered in this Complaint; (6) the economic

and structural factors rendering the market for the manufacture and sale of generic drugs

conducive to cartelization; (7) the extremely high level of interfirm communications by

senior executives with pricing authority that occurred in-person through trade association

meetings as well as by telephone, email, and text message; and (8) the other U.S. law

enforcement activities, including the search warrants and criminal subpoenas—all

support the existence of the conspiracy alleged in this Complaint.

       19.    Defendants and their co-conspirators carried out their continuing

conspiracy regarding generic drugs through in-person meetings and communications,

including emails, text messages, and telephone calls.       During these meetings and

communications, they conspired on the terms alleged in this Complaint, and coordinated

price increase announcements or pricing terms, allocated markets and customers, rigged

bids, secretly and collusively exchanged pricing information and prospective pricing


                                           11
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 17 of 355



announcements and business plans, and collectively reduced quantity and restrained

output of generic drugs throughout the United States.

      20.    Upon information and belief, a single group of core conspirators consisting

of Actavis, Heritage, Mylan/UDL, Par/Endo, Sun, Taro, Teva/PLIVA, and the Sandoz

Defendants (collectively the “Core Conspirators”) engaged in the conduct alleged in this

Complaint and directed the implementation of an overarching conspiracy. Each of the

Price-Fixed Generic Drugs alleged in this Complaint were manufactured by at least one

of the Core Conspirators. A second group of conspirators, consisting of Akorn/Hi-Tech,

Apotex, Ascend, Aurobindo, Breckenridge, Citron, Dr. Reddy’s, Epic, Fougera,

Glenmark, Impax, Lannett, Lupin, Mayne, Morton Grove/Wockhardt, Perrigo, Teligent,

Upsher-Smith, West-Ward, and Zydus (collectively the “Additional Conspirators”)

joined the Core Conspirators and were active participants in the overarching conspiracy.

In some cases, these Additional Conspirators only manufactured one or two of the Price-

Fixed Generic Drugs, but their participation in the overarching conspiracy was useful to

raise the price of the Price-Fixed Generic Drugs that they manufactured because it would

have been in their independent interests not to follow the price increases of the other

conspirators and thereby increase their market share. The existence of the overarching

conspiracy permitted the Core Conspirators to induce the Additional Conspirators to

increase prices on each of the Price-Fixed Generic Drugs to implement and maintain the

overarching conspiracy.

      21.    The allegations in this Complaint are pleaded in the alternative if necessary

to avoid inconsistency. As set forth in Sections XV and XVI, Plaintiff alleges an


                                           12
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 18 of 355



overarching conspiracy among all Defendants regarding all of the Price-Fixed Generic

Drugs, as well as individual conspiracies among the specified Defendants regarding each

individual Price-Fixed Generic Drug. Defendants’ conduct violated Section 1 of the

Sherman Act, as well as the laws of all States alleged below.

II.    AT LEAST THE FOLLOWING DRUGS WERE THE SUBJECT OF THE
       CONSPIRACY

       22.    “Acetazolamide” is a carbonic anhydrase inhibitor used to treat a wide

range of conditions including epilepsy, glaucoma, temporary paralysis, hypertension,

heart failure, and altitude sickness.

       23.    “Albuterol” is a bronchodilator that specifically targets the β-2 receptor of

the lungs to relax muscles in the airways and increase airflow to the lungs. It was first

discovered in the 1960s and is commonly prescribed to treat wheezing and shortness of

breath caused by, among other things, asthma and chronic obstructive pulmonary

disease.

       24.    “Amitriptyline” is an antidepressant also used to treat other conditions

such as migraines and nerve pain.

       25.    “Baclofen” is a commonly prescribed muscle relaxant and anti-spastic

medication used primarily to alleviate the signs and symptoms of spasticity resulting

from multiple sclerosis (“MS”), particularly for the relief of flexor spasm and

concomitant pain, clonus, and muscular rigidity.

       26.    Benazepril hydrochlorothiazide (“benazepril HCTZ”) is a commonly

prescribed drug for the treatment of high blood pressure and kidney disease. Benazepril



                                            13
        Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 19 of 355



HCTZ combines an angiotensin converting enzyme (“ACE”) inhibition, benazepril, and

hydrochlorothiazide, a diuretic.

        27.   “Clobetasol” means clobetasol proprionate topical ointment 0.05%, topical

solution 0.05%, topical gel 0.05%, topical cream 0.05%, and emollient 0.05%.

Clobetasol is a highly potent topical corticosteroid used to treat skin disorders such as

eczema, psoriasis, and dermatitis. Clobetasol is available in topical ointment, solution,

emollient-cream, or gel form.

        28.   “Clomipramine” is a prescription oral tricyclic antidepressant used to treat

obsessive compulsive disorder, panic disorder, major depressive disorder, and chronic

pain.

        29.   “Desonide”—which includes topical ointment 0.05% and topical cream

0.05%—is a topical corticosteroid used to treat skin disorders such as eczema, psoriasis,

and dermatitis. Because it is less potent than clobetasol, it is more commonly prescribed

for children or for adults to use in sensitive areas like the eyelids. Desonide is available

in cream or ointment form.

        30.   “Digoxin” is a purified cardiac glycoside used to treat atrial fibrillation and

mild to moderate heart failure.

        31.   “Divalproex ER” refers to divalproex sodium extended release. It derives

from valproate, a compound that has been in use for more than 100 years and is a

commonly prescribed anticonvulsant indicated for the treatment of migraines and

seizures.




                                            14
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 20 of 355



       32.    “Doxycycline” is a tetracycline antibiotic that is used to treat bacterial

infections ranging from malaria to Lyme disease to various STDs. Doxycycline hyclate

(“doxy hyclate”) is a water-soluble form of doxycycline that absorbs quickly into the

bloodstream. A delayed release version of doxy hyclate (“doxy DR”) is used to treat

acne. Doxy hyclate is available in regular release capsules and tablets, and delayed

release tablets. Doxycycline monohydrate (“doxy mono”) is a significantly less water-

soluble form of doxycycline that absorbs more slowly than doxy hyclate.

       33.    “Econazole” refers to econazole nitrate cream 1%. Econazole is a topical

antifungal agent used to treat skin infections such as ringworm, tinea versicolor, and

yeast infections. Econazole is available in topical cream, ointment, emollient-cream, or

gel form.

       34.    “Fluocinonide”—which includes topical cream 0.05%, topical ointment

0.05%, and topical gel 0.05%—is a topical corticosteroid used to treat conditions such

as psoriasis and eczema. Among other things, fluocinonide reduces the swelling, itching,

and redness that can occur in these types of conditions.

       35.    Fosinopril-hydrochlorothiazide (“fosinopril HCTZ”) refers to the

combination of fosinopril (an angiotensin converting enzyme) and hydrochlorothiazide

(a diuretic) used to treat hypertension and heart failure.

       36.    “Glipizide-metformin” combines glipizide (a sulfonylurea that stimulates

the body’s natural insulin production) with metformin (a biguanide that reduces the

body’s absorption of sugar) in order to reduce blood sugar in patients with type-2

diabetes.


                                             15
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 21 of 355



       37.    “Glyburide” is an oral diabetes medication that is used to control blood

sugar levels caused by Type 2 diabetes.

       38.    “Glyburide-metformin” is also taken orally to control blood sugar for

patients with type-2 diabetes that combines glyburide with metformin.

       39.    “Leflunomide” is a pyrimidine synthesis inhibitor used to treat arthritis.

       40.    “Levothyroxine” refers to levothyroxine sodium. It is a synthetic thyroid

hormone replacement used to treat hypothyroidism and other thyroid ailments such as

goiters.

       41.    “Lidocaine-prilocaine” is a combination anesthetic indicated for dermal

anesthesia, meaning it is a combination of two topical anesthetics that is applied to the

skin or genital area to cause numbness or loss of feeling before a medical procedure.

       42.    “Meprobamate” is an oral tranquilizer used to treat various anxiety

disorders.

       43.    “Nimodipine” is a dihydropyridine calcium channel blocker used to

manage and reduce the risk of certain brain hemorrhages.

       44.    “Nystatin” is an antifungal medication used to treat Candida infections and

yeast infections.

       45.    “Paromomycin” is an antibiotic used to treat a wide range of infections,

including amebiasis, giardiasis, leishmaniasis, and tapeworm infection.

       46.    “Pravastatin” is a HMG CoA reductase inhibitor used to lower

triglycerides and LDL cholesterol, lowering the risk of stroke, heart attack, and other

heart complications.


                                           16
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 22 of 355



       47.    “Propranolol” is a beta-blocker used to prevent heart attack and to treat

heart or circulatory conditions such as hypertension and angina. Propranolol is available

in capsule and tablet form.

       48.    “Theophylline ER” is an extended release form of theophylline used to

treat asthma and other lung conditions such as emphysema and chronic bronchitis.

       49.    “Ursodiol” is a widely-prescribed drug used to treat gallstones. A bile

acid, it works by decreasing the production of cholesterol and by dissolving the

cholesterol in bile so that it cannot form stones.

       50.    “Verapamil,” including verapamil hydrochloride, is a calcium channel

blocker used to treat hypertension (high blood pressure), angina, and certain heart rhythm

disorders.

       51.    “Zoledronic acid” is a bisphosphonate used primarily by cancer patients to

prevent skeletal fractures and treat bone disease. It is also used to treat osteoporosis.

       52.    As it is used in this Complaint, the term “Price-Fixed Generic Drugs”

(individually or collectively, as context requires) refers to all dosages, strengths, and

formulations of generic acetazolamide, albuterol, amitriptyline, baclofen, benazepril

HCTZ, clobetasol, clomipramine, desonide, digoxin, divalproex ER, doxycycline

(including doxy hyclate, doxy DR, and doxy mono), econazole, fosinopril HCTZ,

fluocinonide, glipizide-metformin, glyburide, glyburide-metformin, leflunomide,

levothyroxine, lidocaine-prilocaine, meprobamate, nimodipine, nystatin, paromomycin,

pravastatin, propranolol, theophylline ER, ursodiol, verapamil, and zoledronic acid.




                                             17
       Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 23 of 355



III.   VENUE AND JURISDICTION

       53.    This Court has jurisdiction over this action pursuant to 15 U.S.C. §§ 15

and 26, and 28 U.S.C. §§ 1331 and 1337. Plaintiff asserts claims for relief under Section

1 of the Sherman Act, 15 U.S.C. § 1, and Sections 4 and 16 of the Clayton Act, 15 U.S.C.

§§ 15, 26. This Court has jurisdiction over the state law claims alleged in this action

pursuant to 28 U.S.C. § 1367, as the state law claims are so related to the federal antitrust

claims as to form part of the same case or controversy.

       54.    Venue is proper in this District pursuant to 15 U.S.C. §§ 15(a) and 22, and

28 U.S.C. § 1391. During the relevant time period (at least March 2011 to the present),

Defendants resided, transacted business, and/or were found or had agents in the United

States, including this District. During the alleged time period, Defendants sold and

shipped the generic drugs at issue in a continuous and uninterrupted flow of interstate

commerce in the United States, including in this District. Defendants’ conduct had a

direct, substantial, and reasonably foreseeable effect on interstate commerce in the

United States, including in this District. Defendants engaged in an unlawful conspiracy

to artificially increase prices for the generic drugs at issue that was directed at and had

the intended effect of causing injury to persons residing in, located in, or doing business

throughout the United States, including in this District, and each Defendant is otherwise

subject to the service of process provisions of 15 U.S.C. § 22. Throughout the time

period alleged herein, there was a continuous and uninterrupted flow of invoices and

other documents essential to the sale and provision of the generic drugs at issue




                                             18
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 24 of 355



transmitted interstate between and among offices of Defendants and their customers

throughout the United States.

       55.      Defendants are subject to the personal jurisdiction of this Court for any

one or more of the reasons stated below:

              (a)     Defendants are amenable to service of process because, as alleged

in this Complaint, each inhabits, transacts business in, has continuous or systematic

contacts with, or is found or has sufficient minimum contacts in the United States

sufficient to satisfy due process;

              (b)     Defendants are amenable to service of process because, as alleged

in this Complaint, each inhabits, transacts business in, or is found in this District.

Defendants headquartered outside this District are nevertheless engaged in the business

of developing, manufacturing, distributing, advertising and/or selling generic drugs

throughout the United States, including in this District;

              (c)     Defendants are amenable to service of process because, as alleged

in this Complaint, each Defendant belonged to the conspiracy alleged in this Complaint,

and one or more of them, and their co-conspirators, performed unlawful acts in

furtherance of the conspiracy in or from this District including, without limitation, selling

one or more generic drugs at artificially inflated prices;

              (d)     Defendants are amenable to service of process pursuant to Rule

4(k)(1)(A) of the Federal Rules of Civil Procedure and the long-arm statute of the State

in which this Federal Court sits because, inter alia, and as alleged in this Complaint, each

Defendant has transacted business in this District, each Defendant has contracted to


                                             19
       Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 25 of 355



supply services or things in this District, and because the District’s long-arm statute

extends jurisdiction to the limits of due process and each Defendant has sufficient

minimum contacts with the District to satisfy due process; and/or

                 (e)    Based on the allegations in this Complaint, Defendants are subject

to the general and specific personal jurisdiction of this Court because they have

purposefully directed their contacts and conspiratorial conduct at the United States

(including the forum District) and have purposefully availed themselves of the laws of

the United States. As alleged in this Complaint, each Defendant, either directly, or

indirectly through their subsidiaries, engaged in price-fixing activities and

anticompetitive conduct that were intended to have, and did have, direct, substantial and

reasonably foreseeable effects on the commerce throughout the United States, including

this District.

IV.    PARTIES

       A.        Plaintiff

       56.       Plaintiff UHS is a corporation organized and existing under the laws of

Minnesota with its principal place of business in Hennepin County, Minnesota. It is a

wholly owned subsidiary of UnitedHealth Group, Incorporated, which is also

headquartered in Minnetonka, Minnesota.

       57.       UHS is engaged in servicing prescription drug managed care programs

provided to members and beneficiaries under insurance plans offered by UHS’s

subsidiaries and affiliates, which, together, constitute the largest single health insurance

carrier and services provider in the United States, and serve some 70 million individual

                                             20
          Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 26 of 355



    insureds (“UnitedHealthcare Insureds”). 7      UHS is the centralized and primary

    contracting entity responsible for payments made for pharmaceutical drugs dispensed to

    UnitedHealthcare Insureds throughout the country. From its headquarters in Hennepin

    County, Minnesota, UHS negotiated and executed contracts with Pharmacy Benefit

    Managers (“PBMs”) on behalf of itself and its health plan subsidiaries and affiliates

    (“UnitedHealthcare Plans”), and during the relevant time period, was (and is)

    contractually responsible for the payments made under those contracts, including for the

    Price-Fixed Generic Drugs dispensed to UnitedHealthcare Insureds during the relevant

    time period.

          58.      UHS is the parent company of, or otherwise an affiliate/related company

    to, each of the UnitedHealthcare Plans, which issue health insurance to UnitedHealthcare

    Insureds, including for coverage of prescription drug costs. The UnitedHealthcare Plans

    issue insurance to UnitedHealthcare Insureds covering prescription drugs in the form of

    (1) fully insured commercial (“Commercial”) plans; (2) Medicare plans; and (3)

    Medicaid plans. The UnitedHealthcare Plans provide these prescription drug insurance

    benefits to UnitedHealthcare Insureds in all 50 states, the District of Columbia, and

    Puerto Rico. These UnitedHealthcare Plans are listed in the attached Exhibit A.

          59.      UHS is also an affiliate and the assignee of OptumRx Group Holdings,

    Inc., OptumRx, Inc., and their wholly owned pharmacy subsidiaries as pertaining strictly



7
 For purposes of this Complaint, UnitedHealthcare Insureds do not include those
members of self-insured health plans, also known as self-funded or Administrative
Services Only (“ASO”) customers.


                                              21
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 27 of 355



to the purchases made for or arising out of the business of their wholly owned pharmacy

subsidiaries (collectively, “Pharmacy Assignors”).            Pharmacy Assignors buy

prescription drugs and dispense them to prescribed consumers, on a mail-order or

specialty retail pharmacy basis.      Pharmacy Assignors have purchased substantial

quantities of the Price-Fixed Generic Drugs directly from drug manufacturers, including

Defendants and/or their co-conspirators, and have assigned to UHS their claims and the

rights to obtain all recoveries arising out of such direct purchases and the matters alleged

in this Complaint.

      60.     By this Complaint, UHS seeks recovery for all unlawful overcharges

incurred in connection with paying for Price-Fixed Generic Drugs dispensed to

UnitedHealthcare Insureds, including all those receiving insurance or health benefits

from any of the UnitedHealthcare Plans (or their predecessors or successors), as well as

in connection with direct purchases made by Pharmacy Assignors.

      61.     UHS is the proper entity to pursue all forms of relief, including damages,

for all injury and losses incurred as alleged in this Complaint. In a separate and unrelated

antitrust case, defendants, some of which are Defendants in this case, have suggested

that the UnitedHealthcare Plans were the proper entities to seek indirect purchaser/payor

damages recovery for overcharges for drugs dispensed to UnitedHealthcare Insureds.

That position is incorrect. Nonetheless, out of an abundance of caution, and to further

assure the Court that there is no potential for any duplicative recovery, UHS has obtained

assignments from the UnitedHealthcare Plans, conveying to UHS any claims and rights

to recoveries they may have in connection with the matters alleged in this Complaint.


                                            22
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 28 of 355



UHS hereby asserts those assigned claims in the alternative to the claims of UHS, to the

extent that the UnitedHealthcare Plans are found to be sole owners of any claims that are

non-duplicative to those of UHS. Accordingly, to the extent that the Court were to find

such assignments from the UnitedHealthcare Plans are required for any claims, all

subsequent references to “UHS” include both itself and its assignor UnitedHealthcare

Plans, unless expressly indicated otherwise.

      B.     Defendants

       62.    Defendant Actavis Holdco U.S., Inc. (“Actavis Holdco”) is a Delaware

corporation with its principal place of business in Parsippany, New Jersey. In March

2015, Actavis plc, the parent company of Defendant Actavis, merged with Allergan plc

(“Allergan”) and adopted Allergan’s name. In August 2016, Defendant Teva USA

purchased Actavis’ generics business, which included Actavis Inc., Actavis Elizabeth

Inc., and Defendant Actavis Pharma Inc., from Allergan plc. All the assets of the entities

were then transferred to the newly formed Actavis Holdco. The acquisition cost Teva

USA $33.43 billion in cash and approximately 100 million shares of Teva securities.

During the time period relevant to Plaintiff’s claims, Actavis Holdco directly participated

in the conspiracy alleged in this Complaint, produced and/or sold one or more Price-

Fixed Generic Drugs throughout the United States and its territories, knowingly received

conspiracy proceeds from Defendant Actavis Pharma, Inc., and engaged in the unlawful

conduct alleged in this Complaint.

       63.    Defendant Actavis Elizabeth LLC (“Actavis Elizabeth”) is a Delaware

company with its principal place of business in Elizabeth, New Jersey. It is a wholly


                                            23
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 29 of 355



owned subsidiary of Actavis Holdco and is a research, development and manufacturing

entity for Actavis’ generic operations. During the time period relevant to Plaintiff’s

claims, Actavis Elizabeth directly participated in the conspiracy alleged in this

Complaint, produced and/or sold one or more Price-Fixed Generic Drugs throughout the

United States and its territories, knowingly received conspiracy proceeds from

Defendant Actavis Pharma, Inc., and engaged in the unlawful conduct alleged in this

Complaint.

       64.    Defendant Actavis Pharma, Inc. (“Actavis Pharma”) is a Delaware

corporation with its principal place of business in Parsippany, New Jersey. It is a wholly

owned subsidiary of Actavis Holdco and is now a principal operating company in the

U.S. for Teva’s generic products acquired from Allergan plc. During the time period

relevant to Plaintiff’s claims, Actavis Holdco directly participated in the conspiracy

alleged in this Complaint, produced and/or sold one or more Price-Fixed Generic Drugs

throughout the United States and its territories, and engaged in the unlawful conduct

alleged in this Complaint. Actavis Holdco (and its predecessors), Actavis Pharma, and

Actavis Elizabeth are collectively defined as “Actavis.” Actavis is defined to include its

managers, officers, employees, and agents acting on its behalf.

       65.    Defendant Akorn, Inc. is a Louisiana corporation with its principal place

of business located in Lake Forest, Illinois. It is the parent company of Defendant Hi-

Tech (defined below).      Akorn, Inc. is defined to include its managers, officers,

employees, and agents acting on its behalf. During the time period relevant to Plaintiff’s

claims, Akorn Inc. directly participated in the conspiracy alleged in this Complaint,


                                           24
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 30 of 355



produced and/or sold one or more Price-Fixed Generic Drugs throughout the United

States and its territories, and engaged in the unlawful conduct alleged in this Complaint.

       66.    Defendant Akorn Sales, Inc. is a Delaware corporation with its principal

place of business in Lake Forest, Illinois. It is a wholly owned subsidiary of Akorn, Inc.

Akorn Sales, Inc. is defined to include its managers, officers, employees, and agents

acting on its behalf. During the time period relevant to Plaintiff’s claims, Akorn Sales,

Inc. directly participated in the conspiracy alleged in this Complaint, produced and/or

sold one or more Price-Fixed Generic Drugs throughout the United States and its

territories, and engaged in the unlawful conduct alleged in this Complaint. Defendants

Akorn, Inc. and Akorn Sales, Inc. are defined collectively as “Akorn.”

       67.    Defendant Apotex Corp. (“Apotex”) is a Florida corporation with its

principal place of business in Weston, Florida. Apotex is defined to include its managers,

officers, employees, and agents acting on its behalf. During the time period relevant to

Plaintiff’s claims, Apotex directly participated in the conspiracy alleged in this

Complaint, produced and/or sold one or more Price-Fixed Generic Drugs throughout the

United States and its territories, either on its own or through its subsidiaries, and engaged

in the unlawful conduct alleged in this Complaint.

       68.    Defendant Ascend Laboratories, LLC (“Ascend”) is a New Jersey

corporation with its principal place of business in Parsippany, New Jersey. During the

time period relevant to Plaintiff’s claims, Ascend directly participated in the conspiracy

alleged in this Complaint, produced and/or sold one or more Price-Fixed Generic Drugs




                                             25
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 31 of 355



throughout the United States and its territories, either on its own or through its

subsidiaries, and engaged in the unlawful conduct alleged in this Complaint.

       69.    Defendant Aurobindo Pharma USA, Inc. (“Aurobindo”) is a Delaware

corporation with its principal place of business located in Dayton, New Jersey.

Aurobindo is defined to include its managers, officers, employees, and agents acting on

its behalf. During the time period relevant to Plaintiff’s claims, Aurobindo directly

participated in the conspiracy alleged in this Complaint, produced and/or sold one or

more Price-Fixed Generic Drugs throughout the United States and its territories, and

engaged in the unlawful conduct alleged in this Complaint.

       70.    Defendant Barr Pharmaceuticals, LLC (“Barr”) is a Delaware company

with its principal place of business in North Wales, Pennsylvania. Barr is a wholly

owned subsidiary of Teva USA, which acquired Barr (then called Barr Pharmaceuticals,

Inc.) in 2008. Barr directly participated in the conspiracy alleged in this Complaint,

produced and/or sold one or more Price-Fixed Generic Drugs throughout the United

States and its territories, and engaged in the unlawful conduct alleged in this Complaint.

       71.    Defendant Breckenridge Pharmaceutical, Inc. (“Breckenridge”) is a

Delaware corporation with its principal place of business located in Fairfield, New

Jersey. Breckenridge is wholly owned by Pensa Pharma S.A. Breckenridge is defined

to include its managers, officers, employees, and agents acting on its behalf. During the

time period relevant to Plaintiff’s claims, Breckenridge directly participated in the

conspiracy alleged in this Complaint, produced and/or sold one or more Price-Fixed




                                           26
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 32 of 355



Generic Drugs throughout the United States and its territories, and engaged in the

unlawful conduct alleged in this Complaint.

       72.    Defendant Citron Pharma, LLC (“Citron”) is a Delaware corporation with

its principal place of business located in East Brunswick, New Jersey. Citron is defined

to include its managers, officers, employees, and agents acting on its behalf. During the

time period relevant to Plaintiff’s claims Citron directly participated in the conspiracy

alleged in this Complaint, produced and/or sold one or more Price-Fixed Generic Drugs

throughout the United States and its territories, and engaged in the unlawful conduct

alleged in this Complaint.

       73.    Defendant DAVA Pharmaceuticals, LLC (“DAVA”) is a Delaware

company with its principal place of business in Fort Lee, New Jersey. DAVA is a wholly

owned subsidiary of Defendant Endo (defined below), and affiliate of Defendant Par

(defined below). During the time period relevant to Plaintiff’s claims, DAVA directly

participated in the conspiracy alleged in this Complaint, produced and/or sold one or

more Price-Fixed Generic Drugs throughout the United States and its territories, and

engaged in the unlawful conduct alleged in this Complaint.

       74.    Defendant Dr. Reddy’s Laboratories, Inc. (“Dr. Reddy’s”) is a New Jersey

corporation with its principal place of business located in Princeton, New Jersey. Dr.

Reddy’s is a wholly owned subsidiary of Dr. Reddy’s Laboratories Ltd., an Indian

pharmaceutical company. Dr. Reddy’s is defined to include its managers, officers,

employees, and agents acting on its behalf. During the time period relevant to Plaintiff’s

claims, Dr. Reddy’s directly participated in the conspiracy alleged in this Complaint,


                                           27
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 33 of 355



produced and/or sold one or more Price-Fixed Generic Drugs throughout the United

States and its territories, and engaged in the unlawful conduct alleged in this Complaint.

       75.    Defendant Endo International plc (“Endo”), is an Irish company with its

principal place of business in Dublin, Ireland, and its U.S. headquarters located in

Malvern, Pennsylvania. Endo is the parent company of Defendant Par (defined below).

In September 2015, Endo completed an acquisition of Par Pharmaceuticals Holdings,

Inc. and its subsidiaries, including Par, from a private investment firm for about $8

billion in cash and stock. At that time, Endo created a combined U.S. Generics segment

that included Par, and Endo’s subsidiary co-conspirator, Defendant Generics

Bidco/Qualitest, naming the segment Par Pharmaceutical, Inc. Further, in August 2014,

Endo acquired Defendant DAVA and folded it into Par. During the time period relevant

to Plaintiff’s claims, Endo manufactured and sold in the United States generic

doxycycline, and as alleged below, took affirmative steps to reduce the supply of

doxycycline in the U.S. market, including the forum state. Defendant Endo is defined to

include its managers, officers, employees, and agents acting on its behalf. During the

time period relevant to Plaintiff’s claims, Endo directly participated in the conspiracy

alleged in this Complaint, produced and/or sold one or more Price-Fixed Generic Drugs

throughout the United States and its territories, and engaged in the unlawful conduct

alleged in this Complaint. During the time period relevant to this Complaint, Endo

purposefully directed its activities at the United States (including the forum state) and

also purposefully derived the benefit of conspiracy proceeds taken from the United States

(including the forum state).


                                           28
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 34 of 355



       76.    Defendant Emcure Pharmaceuticals Ltd. (“Emcure”) is an Indian

corporation. Emcure is defined to include its managers, officers, employees, and agents

acting on its behalf. During the time period relevant to Plaintiff’s claims, Emcure

directly participated in the conspiracy and engaged in the unlawful conduct alleged in

this Complaint.    Through its wholly owned subsidiary Heritage Pharmaceuticals

Holdings Inc., Emcure is the also sole owner of Defendant Heritage Pharmaceuticals Inc.

Emcure further purposefully directed its activities at the United States (including the

forum state) and also purposefully derived the benefit of conspiracy proceeds taken from

the United States (including the forum state).

       77.    Defendant Epic Pharma, LLC (“Epic”) is a Delaware limited liability

company with its principal place of business in Laurelton, New York. Epic is defined to

include its managers, officers, employees, and agents acting on its behalf. During the

time period relevant to Plaintiff’s claims, Epic directly participated in the conspiracy

alleged in this Complaint, produced and/or sold one or more Price-Fixed Generic Drugs

throughout the United States and its territories, and engaged in the unlawful conduct

alleged in this Complaint.

       78.    Defendant Fougera Pharmaceuticals Inc. (“Fougera”) is a New York

corporation with its principal place of business in Melville, New York. In 2012, Novartis

International AG acquired Fougera. Fougera is defined to include its managers, officers,

employees, and agents acting on its behalf. During the time period relevant to Plaintiff’s

claims, Fougera directly participated in the conspiracy alleged in this Complaint,

produced and/or sold one or more Price-Fixed Generic Drugs throughout the United


                                           29
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 35 of 355



States and its territories, and engaged in the unlawful conduct alleged in this Complaint.

The term “Sandoz Defendants” refers to Fougera and Sandoz, collectively.

          79.      Defendant Generics Bidco I, LLC (“Generics Bidco”) is a Delaware

company with its principal place of business in Huntsville, Alabama, and formerly

conducted business as Qualitest Pharmaceuticals (“Qualitest”). Generics Bidco is a

wholly owned subsidiary of Defendant Endo, and affiliate of Defendant Par (defined

below). During the time period relevant to Plaintiff’s claims, Generics Bidco/Qualitest

directly participated in the conspiracy alleged in this Complaint, produced and/or sold

one or more Price-Fixed Generic Drugs throughout the United States and its territories,

and engaged in the unlawful conduct alleged in this Complaint.

          80.      Defendant Glenmark Pharmaceuticals Inc., USA (“Glenmark”) is a

Delaware corporation with its principal place of business located in Mahwah, New

Jersey. Glenmark is defined to include its managers, officers, employees, and agents

acting on its behalf. During the time period relevant to Plaintiff’s claims, Glenmark

directly participated in the conspiracy alleged in this Complaint, produced and/or sold

one or more Price-Fixed Generic Drugs throughout the United States and its territories,

and engaged in the unlawful conduct alleged in this Complaint.

          81.      Defendant Heritage Pharmaceuticals Inc. (“Heritage”) is a Delaware

corporation with its principal place of business located in Mahwah, New Jersey. In April

2011, Emcure, an Indian company headquartered in Pune, India, acquired Heritage.

Heritage is defined to include its managers, officers, employees, and agents acting on its

behalf.         During the time period relevant to Plaintiff’s claims, Heritage directly


                                              30
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 36 of 355



participated in the conspiracy alleged in this Complaint, produced and/or sold one or

more Price-Fixed Generic Drugs throughout the United States and its territories, and

engaged in the unlawful conduct alleged in this Complaint.

       82.    Defendant Hi-Tech Pharmacal Co., Inc. (“Hi-Tech”) is a Delaware

corporation with its principal place of business located in Amityville, New York. Hi-

Tech is a wholly owned subsidiary of Defendant Akorn, which purchased Hi-Tech in

April 2014, for $640 million. Hi-Tech is defined to include its managers, officers,

employees, and agents acting on its behalf. During the time period relevant to Plaintiff’s

claims, Hi-Tech directly participated in the conspiracy alleged in this Complaint,

produced and/or sold one or more Price-Fixed Generic Drugs throughout the United

States and its territories, and engaged in the unlawful conduct alleged in this Complaint.

       83.    Defendant Impax Laboratories, Inc. (“Impax”) is a Delaware corporation

with its principal place of business located in Philadelphia, Pennsylvania. Defendant

Impax is defined to include its managers, officers, employees, and agents acting on its

behalf. During the time period relevant to Plaintiff’s claims, Impax directly participated

in the conspiracy alleged in this Complaint, produced and/or sold one or more Price-

Fixed Generic Drugs throughout the United States and its territories, and engaged in the

unlawful conduct alleged in this Complaint.

       84.    Defendant Lannett Company, Inc. (“Lannett”) is a Delaware corporation

with its principal place of business located in Philadelphia, Pennsylvania. Defendant

Lannett is defined to include its managers, officers, employees, and agents acting on its

behalf. During the time period relevant to Plaintiff’s claims, Lannett directly participated


                                            31
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 37 of 355



in the conspiracy alleged in this Complaint, produced and/or sold one or more Price-

Fixed Generic Drugs throughout the United States and its territories, and engaged in the

unlawful conduct alleged in this Complaint.

       85.    Defendant Lupin Pharmaceuticals, Inc. (“Lupin”) is a Delaware

corporation with its principal place of business located in Baltimore, Maryland. Lupin

is defined to include its managers, officers, employees, and agents acting on its behalf.

During the time period relevant to Plaintiff’s claims, Lupin directly participated in the

conspiracy alleged in this Complaint, produced and/or sold one or more Price-Fixed

Generic Drugs throughout the United States and its territories, and engaged in the

unlawful conduct alleged in this Complaint.

       86.    Defendant Mayne Pharma Inc. (“Mayne”) is a Delaware corporation with

its principal place of business located in Paramus, New Jersey. In 2012, Mayne acquired

Metrics, Inc. and its division, Midlothian Laboratories, and has also operated under the

name Midlothian since that time. In 2013, Mayne also acquired Libertas Pharma. Mayne

is defined to include its managers, officers, employees, and agents acting on its behalf.

During the time period relevant to Plaintiff’s claims, Mayne directly participated in the

conspiracy alleged in this Complaint, produced and/or sold one or more Price-Fixed

Generic Drugs throughout the United States and its territories, and engaged in the

unlawful conduct alleged in this Complaint.

       87.    Defendant Morton Grove Pharmaceuticals, Inc. (“Morton Grove”) is a

Delaware corporation with its principal place of business located in Morton Grove,

Illinois. Wockhardt, Ltd., an Indian company, is the parent company of Morton Grove.


                                           32
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 38 of 355



Defendant Morton Grove is defined to include its managers, officers, employees, and

agents acting on its behalf. During the time period relevant to Plaintiff’s claims, Morton

Grove directly participated in the conspiracy alleged in this Complaint, produced and/or

sold one or more Price-Fixed Generic Drugs throughout the United States and its

territories, and engaged in the unlawful conduct alleged in this Complaint.

       88.    Defendant Mutual Pharmaceutical Company, Inc. (“Mutual”) is a

Delaware corporation with its principal place of business located in Philadelphia,

Pennsylvania. It is a wholly owned subsidiary of SPII (defined below). Many of the

pharmaceutical products sold and distributed throughout the United States during the

relevant period by SPII, URL (defined below), and Mutual were marked with the trade

name “MUTUAL” on the pill or capsule. Mutual is defined to include its managers,

officers, employees, and agents acting on its behalf. During the time period relevant to

Plaintiff’s claims Mutual directly participated in the conspiracy alleged in this

Complaint, produced and/or sold one or more Price-Fixed Generic Drugs throughout the

United States and its territories, and engaged in the unlawful conduct alleged in this

Complaint.

       89.    Defendant Mylan N.V. is a Dutch corporation with its principal place of

business and global headquarters in Canonsburg, Pennsylvania. Mylan N.V. is the direct

parent corporation of Defendant Mylan Inc. and the ultimate parent and owner of

Defendants Mylan Pharma and UDL (both defined below). During the time period

relevant to Plaintiff’s claims, Mylan N.V. directly participated in the conspiracy alleged

in this Complaint, produced and/or sold one or more Price-Fixed Generic Drugs


                                           33
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 39 of 355



throughout the United States and its territories, either on its own or through its

subsidiaries, and engaged in the unlawful conduct alleged in this Complaint.

          90.   Defendant Mylan Inc. is a Pennsylvania corporation with its principal

place of business in Canonsburg, Pennsylvania. Mylan Inc. is the parent company of

Defendant UDL (defined below) and Defendant Mylan Pharma (defined below). Mylan

Inc. is defined to include its managers, officers, employees, and agents acting on its

behalf.     During the time period relevant to Plaintiff’s claims Mylan Inc. directly

participated in the conspiracy alleged in this Complaint, produced and/or sold one or

more Price-Fixed Generic Drugs throughout the United States and its territories, either

on its own or through its subsidiaries, and engaged in the unlawful conduct alleged in

this Complaint.

          91.   Defendant Mylan Pharmaceuticals Inc. (“Mylan Pharma”) is a West

Virginia corporation with its principal place of business in Morgantown, West Virginia.

Mylan Pharma is a subsidiary of Defendant Mylan Inc. Mylan Pharma is defined to

include its managers, officers, employees, and agents acting on its behalf. During the

time period relevant to Plaintiff’s claims Mylan Pharma directly participated in the

conspiracy alleged in this Complaint, produced and/or sold one or more Price-Fixed

Generic Drugs throughout the United States and its territories, and engaged in the

unlawful conduct alleged in this Complaint. Mylan N.V., Mylan Inc., Mylan Pharma,

and UDL (defined below) are collectively defined as “Mylan.”

          92.   Defendant Par Pharmaceutical, Inc. (“PPI”) is a New York corporation

with its principal place of business located in Chestnut Ridge, New York. Defendant


                                           34
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 40 of 355



Endo is the parent company and owner of Defendant Par.             As alleged above, in

September 2015, Endo purchased Par from a private investment firm. PPI, Generics

Bidco/Qualitest and DAVA collectively do business as Par Pharmaceutical, and are

collectively referred to as “Par.” Defendant Par is defined to include its managers,

officers, employees, and agents acting on its behalf. During the time period relevant to

Plaintiff’s claims, Par directly participated in the conspiracy alleged in this Complaint,

produced and/or sold one or more Price-Fixed Generic Drugs throughout the United

States and its territories, and engaged in the unlawful conduct alleged in this Complaint.

       93.    Defendant Perrigo New York, Inc. (“Perrigo”) is a Delaware corporation

with its principal place of business in Allegan, Michigan. Perrigo is a subsidiary of

Perrigo Company plc, an Irish company. Perrigo is defined to include its managers,

officers, employees, and agents acting on its behalf. During the time period relevant to

Plaintiff’s claims, Perrigo directly participated in the conspiracy alleged in this

Complaint, produced and/or sold one or more Price-Fixed Generic Drugs throughout the

United States and its territories, and engaged in the unlawful conduct alleged in this

Complaint.

       94.    Defendant PLIVA, Inc. (“PLIVA”) is a New Jersey corporation with its

principal place of business in East Hanover, New Jersey. PLIVA is a wholly owned

subsidiary of Defendant Teva (defined below).         PLIVA is defined to include its

managers, officers, employees, and agents acting on its behalf. During the time period

relevant to Plaintiff’s claims PLIVA directly participated in the conspiracy alleged in

this Complaint, produced and/or sold one or more Price-Fixed Generic Drugs throughout


                                           35
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 41 of 355



the United States and its territories, and engaged in the unlawful conduct alleged in this

Complaint.

       95.    Defendant    Sun    Pharmaceutical     Industries,   Inc.   (f/k/a   Caraco

Pharmaceutical Laboratories, Ltd.) (“SPII”) is a Michigan corporation with its principal

place of business in Cranbury, New Jersey.         Co-conspirator Sun Pharmaceutical

Industries Ltd. (“Sun Ltd.”), based in Mumbai, India, along with certain of its wholly

owned subsidiaries, owns 100% of SPII. Sun Ltd. also owns approximately 70% of

Defendant Taro (defined below) and Taro’s parent, Taro Pharmaceutical Industries, Ltd.

Beginning in 1997, Sun Ltd. began a series of investments in Caraco Pharmaceutical

Laboratories Ltd. (“Caraco”) and in 2013 acquired 100% of Caraco and merged it into

SPII to become Sun Ltd.’s US operations for generic pharmaceutical products. In late

2012, SPII acquired URL Pharma, Inc. (“URL”), and its subsidiary, Defendant Mutual,

both of which have their principal place of business in Philadelphia, Pennsylvania. Until

at least June 2016, URL and Mutual operated a pharmaceutical manufacturing facility in

Philadelphia. SPII is defined to include its managers, officers, employees, and agents

acting on its behalf. During the time period relevant to Plaintiff’s claims SPII directly

participated in the conspiracy alleged in this Complaint, produced and/or sold one or

more Price-Fixed Generic Drugs throughout the United States and its territories, and

engaged in the unlawful conduct alleged in this Complaint. SPII, URL, Mutual, and

Caraco are collectively defined as “Sun.”

       96.    Defendant Sandoz, Inc. (“Sandoz USA”) is a Colorado corporation with

its principal place of business located in Princeton, New Jersey. Sandoz USA distributes


                                            36
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 42 of 355



the drugs that its parent, Sandoz Germany, develops and manufacturers. Sandoz USA

and Sandoz Germany are both owned by Novartis International AG. Defendant Sandoz

USA is defined to include its managers, officers, employees, and agents acting on its

behalf. During the time period relevant to Plaintiff’s claims, Sandoz USA directly

participated in the conspiracy alleged in this Complaint, produced and/or sold one or

more Price-Fixed Generic Drugs throughout the United States and its territories, and

engaged in the unlawful conduct alleged in this Complaint. Sandoz USA is referred to

as “Sandoz.”

       97.     Defendant Taro Pharmaceuticals U.S.A., Inc. (“Taro”) is a New York

corporation with its principal place of business in Hawthorne, New York. Taro is a

subsidiary of Taro Pharmaceutical Industries, Ltd., an Israeli corporation. Taro is

defined to include its managers, officers, employees, and agents acting on its behalf.

During the time period relevant to Plaintiff’s claims, Taro directly participated in the

conspiracy alleged in this Complaint, produced and/or sold one or more Price-Fixed

Generic Drugs throughout the United States and its territories, and engaged in the

unlawful conduct alleged in this Complaint.

       98.     Defendant Teligent, Inc. (f/k/a IGI Laboratories, Inc.) (“Teligent”) is a

Delaware corporation with its principal place of business located in Buena, New Jersey.

Teligent is defined to include its managers, officers, employees, and agents acting on its

behalf. During the time period relevant to Plaintiff’s claims Teligent directly participated

in the conspiracy alleged in this Complaint, produced and/or sold one or more Price-




                                            37
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 43 of 355



Fixed Generic Drugs throughout the United States and its territories, and engaged in the

unlawful conduct alleged in this Complaint.

       99.    Defendant Teva Pharmaceuticals USA, Inc. (“Teva”) is a Delaware

corporation with its principal place of business in North Wales, Pennsylvania. Teva is a

wholly owned subsidiary of Teva Pharmaceutical Industries, Ltd., an Israeli corporation.

Teva is defined to include its managers, officers, employees, and agents acting on its

behalf. During the time period relevant to Plaintiff’s claims, Teva directly participated

in the conspiracy alleged in this Complaint, produced and/or sold one or more Price-

Fixed Generic Drugs throughout the United States and its territories, and engaged in the

unlawful conduct alleged in this Complaint.

       100.   Defendant UDL Laboratories, Inc. (“UDL”) is an Illinois corporation with

its principal place of business in Rockford, Illinois. UDL, n/k/a Mylan Institutional Inc.,

is a subsidiary of Defendant Mylan Inc. UDL is defined to include its managers, officers,

employees, and agents acting on its behalf. During the time period relevant to Plaintiff’s

claims, UDL directly participated in the conspiracy alleged in this Complaint, produced

and/or sold one or more Price-Fixed Generic Drugs throughout the United States and its

territories, and engaged in the unlawful conduct alleged in this Complaint.

       101.   Defendant Upsher-Smith Laboratories, LLC (f/k/a Upsher-Smith

Laboratories, Inc.) (“Upsher-Smith”) is a Minnesota limited liability company with its

principal place of business located in Maple Grove, Minnesota. Upsher-Smith is defined

to include its managers, officers, employees, and agents acting on its behalf. During the

time period relevant to Plaintiff’s claims, Upsher-Smith directly participated in the


                                            38
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 44 of 355



conspiracy alleged in this Complaint, produced and/or sold one or more Price-Fixed

Generic Drugs throughout the United States and its territories, and engaged in the

unlawful conduct alleged in this Complaint.

      102.    Defendant West-Ward Pharmaceuticals Corp. (“West-Ward”) is a

Delaware corporation with its principal place of business located in Eatontown, New

Jersey. West-Ward is the United States agent and subsidiary of Hikma Pharmaceuticals

PLC (“Hikma”), a London-based global pharmaceutical company.              West-Ward is

defined to include its managers, officers, employees, and agents acting on its behalf.

During the time period relevant to Plaintiff’s claims, West-Ward directly participated in

the conspiracy alleged in this Complaint, produced and/or sold one or more Price-Fixed

Generic Drugs throughout the United States and its territories, and engaged in the

unlawful conduct alleged in this Complaint.

       103.   Defendant Wockhardt USA LLC (“Wockhardt”) is a Delaware corporation

with its principal place of business in Parsippany, New Jersey. Wockhardt is a wholly-

owned subsidiary of Defendant Morton Grove Pharmaceuticals, Inc. Wockhardt is

defined to include its managers, officers, employees, and agents acting on its behalf.

During the time period relevant to Plaintiff’s claims, Wockhardt directly participated in

the conspiracy alleged in this Complaint, produced and/or sold one or more Price-Fixed

Generic Drugs throughout the United States and its territories, either on its own or

through its subsidiaries, and engaged in the unlawful conduct alleged in this Complaint.

       104.   Defendant Zydus Pharmaceuticals (USA) Inc. (“Zydus”) is a New Jersey

corporation with its principal place of business located in Pennington, New Jersey.


                                           39
       Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 45 of 355



Zydus is defined to include its managers, officers, employees, and agents acting on its

behalf. During the time period relevant to Plaintiff’s claims, Zydus directly participated

in the conspiracy alleged in this Complaint, produced and/or sold one or more Price-

Fixed Generic Drugs throughout the United States and its territories, and engaged in the

unlawful conduct alleged in this Complaint.

        C.        Co-Conspirators and Agents

        105.      Other entities and individuals not named as Defendants combined,

conspired, or agreed with Defendants and committed acts in furtherance of the unlawful

conspiracy alleged in this Complaint.

        106.      The true names and capacities of additional co-conspirators, whether

individual, corporate, associate, or representative, are presently unknown to Plaintiff.

Plaintiff reserves the right to amend this Complaint to allege the true names and

capacities of additional co-conspirators as they are discovered.

        107.      At all relevant times, other persons, firms, and corporations, referred to in

this Complaint as “co-conspirators,” the identities of which are presently unknown, have

willingly conspired with Defendants in their unlawful scheme as described in this

Complaint.

        108.      The acts alleged in this Complaint that were done by each of the co-

conspirators were fully authorized by each of those co-conspirators, or were ordered or

committed by duly authorized officers, managers, agents, employees, or representatives

of each co-conspirator while actively engaged in the management, direction, or control

of its affairs.


                                                40
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 46 of 355



       109.   The wrongful acts alleged to have been done by any one Defendant or co-

conspirator were authorized, ordered, or done by its directors, officers, managers, agents,

employees, or representatives while actively engaged in the management, direction, or

control of such Defendant’s or co-conspirator’s affairs.

V.     TRADE AND COMMERCE

       110.   During the time period relevant to the claims asserted in this Complaint,

Defendants and their co-conspirators engaged in business that affects or is within the

flow of interstate or foreign commerce, and the effect of that business on interstate or

foreign commerce is substantial. In particular, the activities of Defendants and their co-

conspirators are within the flow of interstate and foreign commerce or have a substantial

effect upon interstate or foreign commerce in that:

              (a)    Defendants and their co-conspirators sold and shipped substantial

quantities of generic drugs in a continuous and uninterrupted flow in interstate commerce

to customers located in States other than the States in which the Defendants and their co-

conspirators produced the generic drugs;

              (b)    Data, information, correspondence and/or financial material were

exchanged between each Defendant in the State in which each is located, incorporated,

or has its principal place of business and other States;

              (c)    Money flowed between banks outside of the State in which each

Defendant is located, incorporated, or has its principal place of business and other States;

              (d)    Defendants and their co-conspirators imported substantial

quantities of raw materials for generic drugs from outside the United States; and/or


                                            41
          Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 47 of 355



                  (e)    Prices for the generic drugs at issue have been raised, fixed,

    maintained and/or stabilized at artificially high and supracompetitive levels as paid in

    interstate transactions throughout the United States.

           111.   The substantial effect of Defendants and/or their co-conspirators’

    anticompetitive conduct on commerce throughout the United States and in each

    individual State and territory gives rise to the claims asserted in this Complaint.

    VI.    GENERIC DRUGS, THE FDCA & THE HATCH-WAXMAN
           AMENDMENTS

           112.   Under the Federal Food, Drug, and Cosmetic Act (“FDCA”),

    manufacturers that create a new drug must obtain Food and Drug Administration

    (“FDA”) approval to sell the product by filing a New Drug Application (“NDA”). 21

    U.S.C. §§ 301-392. An NDA must include specific data concerning the safety and

    effectiveness of the drug, as well as any information on applicable patents. 21 U.S.C. §

    355(a), (b). Congress enacted the Drug Price Competition and Patent Term Restoration

    Act (often referred to as the “Hatch-Waxman Act”) in 1984 to promote competition and

    lower drug prices.8 Under the Hatch-Waxman Act, a manufacturer seeking approval to

    sell a generic version of a brand drug may instead file an Abbreviated New Drug

    Application (“ANDA”). An ANDA relies on the scientific findings of safety and

    effectiveness included in the brand manufacturer’s original NDA by showing that the




8
 See Drug Price Competition and Patent Term Restoration Act, Pub. L. No. 98-417, 98
Stat. 1585 (1984).


                                                42
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 48 of 355



generic drug contains the same active ingredient(s), dosage form, route of administration,

and strength as the brand drug, and is absorbed at the same rate and to the same extent

as the brand drug—that is, that the generic drug is pharmaceutically equivalent and

bioequivalent (together, “therapeutically equivalent”) to the brand drug. The FDA

assigns generic drugs that are therapeutically equivalent to their brand-name counterpart

an “AB” rating.

       113.   The FDCA and Hatch-Waxman Amendments operate on the presumption

that bioequivalent drug products containing identical amounts of the same active

ingredients, having the same route of administration and dosage form, and meeting

applicable standards of strength, quality, purity, and identity are therapeutically

equivalent and may be substituted for one another. Bioequivalence demonstrates that

the active ingredient of the proposed generic drug would be present in the blood of a

patient to the same extent and for the same amount of time as the branded counterpart.

21 U.S.C. § 355(j)(8)(B).

       114.   Congress enacted the Hatch-Waxman Amendments to expedite the entry

of legitimate generic competitors, thereby reducing healthcare expenses nationwide.

Congress also sought to protect pharmaceutical manufacturers’ incentives to create new

and innovative products.

       115.   The Hatch-Waxman Amendments achieved both goals, advancing

substantially the rate of generic product launches, and ushering in an era of historic high

profit margins for brand manufacturers.          In 1983, before the Hatch-Waxman

Amendments, only 35% of the top-selling drugs with expired patents had generic


                                            43
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 49 of 355



alternatives; by 1998, nearly all did. In 1984, prescription drug revenue for branded and

generic drugs totaled $21.6 billion; by 2009, total prescription drug revenue had soared

to $300 billion.

       116.   Generic versions of brand name drugs contain the same active ingredient

and are determined by the FDA to be just as safe and effective as their brand name

counterparts. The only material difference between generic and brand name drugs is

their price: generics are usually at least 25% less expensive than their brand name

counterparts when there is a single generic competitor, and this discount typically

increases to 50% to 80% (or more) when there are multiple generic competitors on the

market for a given brand. The launch of a generic drug thus usually brings huge cost

savings for all drug purchasers and payors. The Federal Trade Commission (“FTC”)

estimates that about one year after market entry, the generic version takes over 90% of

the brand’s unit sales and sells for 15% of the price of the brand name product. Because

each generic is readily substitutable for another generic of the same brand drug, the

products behave like commodities, with pricing being the main differentiator and the

basis for competition among manufacturers.

       117.   Generic competition usually enables market participants to acquire or pay

for generic versions of the brand drug at a substantially lower price than the brand drug.

Generic competition to a single blockbuster brand drug (i.e., a drug that generates annual

sales of $1 billion or more) can result in billions of dollars in savings to health insurance




                                             44
          Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 50 of 355



    entities, and others. Indeed, one study found that the use of generic drugs saved the

    United States healthcare system $1.68 trillion between 2005 and 2014. 9

           118.   Due to the price differentials between brand and generic drugs, and other

    institutional features of the pharmaceutical industry, pharmacists liberally and

    substantially substitute for the generic version when presented with a prescription for the

    brand-name counterpart. Since passage of the Hatch-Waxman Amendments, every State

    has adopted substitution laws that either require or permit pharmacies to substitute

    generic equivalents for branded prescriptions (unless the prescribing physician has

    specifically ordered otherwise by writing “dispense as written” or similar language on

    the prescription).

           119.   There is an incentive to choose the less expensive generic equivalent in

    every link in the prescription drug chain. Pharmaceutical wholesalers and pharmacy

    retailers (such as Pharmacy Assignors) pay lower prices to acquire generic drugs than to

    acquire the corresponding brand-name drug, and particularly where there is legitimate

    generic competition. Health insurance third-party payors such as UHS, which pays for

    prescription drugs dispensed to insureds, also benefit from the lower prices charged as a

    result of generic competition.

           120.   Further, the more generic manufacturers that enter a market, the more the

    price for the drug decreases.     As an FDA study reflects, “generic competition is




9
 GPhA, Generic Drug Savings in the U.S. (7th ed. 2015) at 1, available at
http://www.gphaonline.org/media/wysiwyg/PDF/GPhA_Savings_Report_2015.pdf.


                                                45
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 51 of 355



associated with lower drug prices, with the entry of the second generic competitor being

associated with the largest price reduction,” as average prices fall to roughly half the

price of the branded drug.      Further, with the entry of each additional generic

manufacturer up to the ninth manufacturer, the price continues to fall. In mature markets

with 19 or more generic manufacturers, the price of the generic drug is as low as 6% of

the branded version. This phenomenon is demonstrated in the following chart prepared

by the FDA:




       121.   Generic manufacturers typically report a Wholesale Acquisition Cost

(“WAC”) for their drugs. WAC prices represent the manufacturer’s benchmark or

reported list price. The WAC typically functions as the manufacturer’s list or benchmark

price in sales to wholesalers or other direct purchasers and typically does not include

discounts that may be provided, e.g., for volume sales. Manufacturers generally provide




                                           46
        Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 52 of 355



 their WACs to purchasers or report them to publishers that compile that information for

 the market.10

 VII.   THE DOJ AND STATE ATTORNEYS GENERAL INVESTIGATIONS

        122.     As set forth in this Complaint, the fact of a conspiracy to manipulate the

 price of generic drugs is not legitimately in dispute. What remains unknown is the

 complete scope of the vast conspiracy.

        A.       The DOJ is Leading a Broad-Ranging Criminal Investigation Into
                 the Anticompetitive Conduct of Generic Drug Manufacturers

        123.     As noted above, the DOJ opened a wide-ranging grand jury investigation

 into the marketing and pricing practices of generic drugs, which has resulted in the

 issuance of grand jury subpoenas to several generic drug manufacturers, including nearly

 all Defendants and/or their affiliates. Grand jury proceedings are conducted in secret

 and news of the investigation was not publicly reported until months later.

        124.     In 2016, BLOOMBERG NEWS reported that the investigation

 encompassed more than a dozen companies and at least two dozen generic drugs. The

 source quoted by the BLOOMBERG article correctly predicted in November 2016 that

 the DOJ would file criminal charges against at least one member of the generic drug

 price-fixing conspiracy by the end of 2016. 11



10
  At one time, payors relied on cost-based pricing metrics to reimburse pharmacies that
dispensed drugs to their insured customers, paying the dispensing pharmacies an amount
based on the manufacturer’s list price for the drug, plus a small mark-up or dispensing
fee.
11
  See D. McLaughlin & C. Chen, U.S. Charges in Generic-Drug Probe to be Filed by
Year-End, BLOOMBERG NEWS (Nov. 3, 2016), available at

                                             47
       Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 53 of 355



        125.    On December 12, 2016, DOJ filed criminal charges against Jeffrey Glazer

 (the former CEO of Heritage) and Jason Malek (the former president of Heritage). Both

 Glazer and Malek later pleaded guilty to violations of Section 1 of the Sherman Act for

 their participation in conspiracies to fix prices, rig bids, and allocate customers for

 glyburide and doxycycline. The Hon. Barclay Surrick of the U.S. District Court for the

 Eastern District of Pennsylvania determined that there was a factual basis for both

 Glazer’s and Malek’s pleas and convicted each individual of a felony violation of the

 Sherman Act.

        126.    Following the plea agreements of Malek and Glazer, the DOJ has obtained

 and executed search warrants against at least ACETO Corporation (which purchased

 Citron’s generic drugs business in December 2016), Perrigo, and Mylan in connection

 with the generic drug price-fixing probe. Accordingly, at least one federal judge has

 necessarily found probable cause that such a conspiracy existed, and that it was probable

 that evidence of the conspiracy would be found in the offices of Perrigo, Mylan, and

 Citron.

        127.    In addition to the raid of Perrigo’s, Mylan’s, and ACETO’s corporate

 offices, the grand jury empaneled by DOJ as part of its investigation has issued

 subpoenas to numerous Defendants and/or their employees. Mylan, Teva, Actavis, the

 Sandoz Defendants, Endo, Par, Sun, Impax, Lannett, Mayne, Dr. Reddy’s, Aurobindo,




https://www.bloomberg.com/news/articles/2016-11-03/u-s-charges-in-generic-drug-probe-
said-to-be-filed-by-year-end.


                                            48
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 54 of 355



and Taro have all acknowledged receiving criminal grand jury subpoenas from DOJ.

Upon information and belief, additional companies have also received subpoenas but

have not publicly acknowledged this fact.

          128.        The fact that most Defendants and/or their employees received criminal

subpoenas from a federal grand jury is significant, as is reflected in Chapter 3 of the 2014

edition          of      the   DOJ’s     Antitrust    Division   Manual,     available     at

https://www.justice.gov/atr/division-manual. Section F.1 of that chapter notes that “staff

should consider carefully the likelihood that, if a grand jury investigation developed

evidence confirming the alleged anticompetitive conduct, the Division would proceed

with a criminal prosecution.” Id. at III-82. The staff request needs to be approved by

the relevant field chief and is then sent to the Antitrust Criminal Enforcement Division.

Id. “The DAAG [Deputy Assistant Attorney General] for Operations, the Criminal

DAAG, and the Director of Criminal Enforcement will make a recommendation to the

Assistant Attorney General. If approved by the Assistant Attorney General, letters of

authority are issued for all attorneys who will participate in the grand jury investigation.”

Id. at III-83. “The investigation should be conducted by a grand jury in a judicial district

where venue lies for the offense, such as a district from or to which Price-Fixed sales

were made or where conspiratorial communications occurred.” Id. Thus, the fact that

one or more of the Defendants and certain of their employees received federal grand jury

subpoenas is an indication that antitrust offenses have occurred involving these

companies.




                                                 49
         Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 55 of 355



          129.    Additionally, public sources have reported that at least one Defendant or

 co-conspirator has applied for conditional amnesty under ACPERA. That a target has

 applied for leniency is significant.                As the DOJ notes on its website

 (https://www.justice.gov/atr/page/file/ 926521/download):

                  5. Does a leniency applicant have to admit to a criminal violation
                  of the antitrust laws before receiving a conditional leniency letter?

                  Yes. The Division’s leniency policies were established for
                  corporations and individuals “reporting their illegal antitrust
                  activity,” and the policies protect leniency recipients from criminal
                  conviction. Thus, the applicant must admit its participation in a
                  criminal antitrust violation involving price fixing, bid rigging,
                  capacity restriction, or allocation of markets, customers, or sales or
                  production volumes before it will receive a conditional leniency
                  letter. Applicants that have not engaged in criminal violations of
                  the antitrust laws have no need to receive leniency protection from
                  a criminal violation and will receive no benefit from the leniency
                  program.

                  The DOJ further provides that the leniency applicant must also
                  satisfy the following condition, among others, to avail itself of the
                  government’s leniency: “[t]he confession of wrongdoing is truly a
                  corporate act, as opposed to isolated confessions of individual
                  executives or officials.12

 Id.

          130.    The DOJ has intervened in MDL 2724 as well as numerous civil antitrust

 actions alleging price-fixing, bid rigging, and market and customer allocation of generic

 pharmaceuticals, stating that these cases overlap with the DOJ’s ongoing criminal

 investigation.      For example, in a civil antitrust action related to the generic




12
     https://www.justice.gov/atr/page/file/926521/download.


                                                50
       Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 56 of 355



 pharmaceutical propranolol, the DOJ intervened and requested a stay, stating that “the

 reason for the request for the stay is the government’s ongoing criminal investigation

 and overlap of that investigation and this case,” and that “the government’s ongoing

 investigation is much broader than the [Glazer and Malek] informations that were

 unsealed.” The DOJ filed a brief with the United States Judicial Panel on Multidistrict

 Litigation noting that: “The complaints in those civil cases – which typically allege that

 a group of generic pharmaceutical companies violated Section 1 of the Sherman Act by

 conspiring to fix prices and allocate customers for a particular drug – overlap

 significantly with aspects of the ongoing criminal investigation.” As noted above, the

 DOJ also filed a motion to stay discovery in MDL 2724, stating that: “Evidence

 uncovered during the criminal investigation implicates other companies and individuals

 (including a significant number of the Defendants here) in collusion with respect to doxy

 hyclate, glyburide, and other drugs (including a significant number of the drugs at issue

 here).”13

        131.   The DOJ’s Spring 2017 Division Update notes that:

               Millions of Americans purchase generic prescription drugs every
               year and rely on generic pharmaceuticals as a more affordable
               alternative to brand name medicines. The Division’s investigation
               into the generics market, however, has revealed that some




13
  See Intervenor United States’ Motion to Stay Discovery, In re: Generic Pharm.
Pricing Antitrust Litig., MDL No. 2724, ECF 279 (E.D. Pa. May 1, 2017).


                                            51
       Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 57 of 355



               executives have sought to collude on prices and enrich themselves
               at the expense of American consumers.14

        B.     At Least 45 State Attorneys General Are Also Investigating the
               Anticompetitive Conduct in The Generic Drug Industry

        132.   In addition to the DOJ’s criminal enforcement action, at least 45 States’

 Attorneys General, led by the State of Connecticut, also filed a civil enforcement action

 on December 15, 2016, based on their investigation to date into generic drug pricing.

 The State Attorneys General (“State AGs”) have identified as co-conspirators at least 17

 generic drug manufacturers15 that conspired to fix prices of at least 15 different generic

 drugs.16 Additionally, the State AGs allege that Rajiv Malik (President and Executive

 Director of Mylan N.V.) participated in the conspiracy in his individual capacity.

        133.   The State AGs allege—and document with detail based on records

 obtained from Defendants through Civil Investigative Demands—that the identified

 Defendants and their co-conspirators participated in an overarching conspiracy to

 unlawfully increase prices, allocate markets, and rig bids of numerous generic drugs.

 Although the State AGs identify 15 drugs as part of the conspiracy, the State AGs make



14
   DOJ Website, Division Update Spring 2017 (Mar. 28, 2017), available at
https://www.justice.gov/atr/division-operations/division-update-spring-2017/division-
secures-individual-and-corporate-guilty-pleas-collusion-industries-where-products.
15
  The Defendants identified by the State AGs include: Actavis (multiple entities),
Ascend, Apotex, Aurobindo, Citron, Dr. Reddy’s, Glenmark, Heritage, Lannett, Mayne,
Mylan, Par, Sandoz, Sun, Teva, and Zydus.
16
  The State AGs have identified specific unlawful agreements to fix prices of:
acetazolamide, doxycycline, fosinopril HCTZ, glipizide-metformin, glyburide, glyburide-
metformin, leflunomide, meprobamate, nimodipine, nystatin, paromomycin, theophylline
ER, verapamil, and zoledronic acid.


                                            52
       Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 58 of 355



 clear that the “overarching agreement is widespread across the generic drug industry and

 is broader than the Defendants named in [the State AG Complaint].”

        134.   In essence, the State AGs allege that these generic drugs (along with many

 others) were cartelized based on an agreement or understanding between or among

 Defendants and their co-conspirators to refrain from competing with each other on the

 pricing and sale of the generic drugs in the United States.             This agreement or

 understanding that the Defendants and their co-conspirators adhered to provides that

 each generic manufacturer “is entitled to its [fair share]17 of the market, whether the

 market is a particular drug, or a number of generic drugs. [The fair share] is an

 approximation of how much market share each competitor is entitled to, based on the

 number of competitors in the particular drug market, with a potential adjustment based

 on the timing of their entry . . . . The objective is to attain a state of equilibrium, where

 none are incentivized to compete for additional market share by eroding price.” State

 AG Complaint, ¶¶ 90, 97. In other words, generic drug manufacturers followed an

 express agreement to apply a negotiated formula that allocated the market share for the

 manufacturers of numerous generic drugs.




17
   The State AG Complaint redacts from public view the term used in the industry to
refer to each conspirator’s predetermined share, but other plaintiffs in the MDL have
since publicly referred to the “‘fair share’ agreement spanning all Defendants and all
Drugs at Issue in which Defendants shared a common code of conduct and understanding
about how to price their products and allocate market share.” See, e.g., ECF No. 714-3,
Case No. 2:16-md-02724-CMR, at 12.


                                              53
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 59 of 355



       135.   The State AGs establish that this formula was developed and agreed to as

the result of “an almost constant ability for Defendants to meet in person and discuss

their business plans.”    State AG Complaint, ¶ 91.        For example, anticompetitive

agreements are reached at:

              [o]rganized recreational and social events, such as golf outings,
              lunches, cocktail parties, dinners, and other scheduled activities that
              provide further opportunity to meet with competitors outside of the
              traditional business setting. Of particular importance here, generic
              drug manufacturer representatives who attend these functions . . .
              use these opportunities to discuss and share upcoming bids, specific
              generic drug markets, pricing strategies and pricing terms in their
              contracts with customers, among other competitively sensitive
              information.

              These trade shows and customer conferences provide generic drug
              manufacturers, including but not limited to [the identified
              Defendants], with ample opportunity to meet, discuss, devise and
              implement a host of anticompetitive schemes that unreasonably
              restrain competition in the United States’ market for generic drugs.

State AG Complaint, ¶¶ 79-80.

       136.   In furtherance of the conspiracy, the State AGs’ Complaint establishes that

Defendants would frequently rig bids by increasing pricing to existing customers in order

to allow another conspirator to win the business of that customer and obtain the market

share to which it was entitled by the conspiracy’s formula. This process of purposefully

abandoning existing customers would occur most frequently when a new conspirator

enters the market for a generic drug. Whereas fundamental economic principles dictate

that the price of the drug should decrease as the number of suppliers of that drug

increases, the opposite typically occurred as a direct result of the conspiracy, because the




                                            54
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 60 of 355



existing competitors would walk away from their customers in order to allow the new

entrant a portion of the market. State AG Complaint, ¶ 100.

       137.   These market allocation and price-fixing agreements were often negotiated

across more than one generic drug. In order to maintain supracompetitive prices,

“customers in one drug market might be traded for customers in another drug market . .

. . Alternatively, competitors might allow price increases on one or more generic drugs

without competing based on a quid pro quo from other competitors on different drugs.”

State AG Complaint, ¶ 101.

       138.   For example, Rajiv Malik of Mylan, N.V., spoke with Jeffrey Glazer of

Heritage, and Malik agreed that Mylan would walk away from two large accounts for

doxycycline DR so that Heritage could win this business. Malik noted that Mylan’s

consideration for abandoning this business had been provided previously, when Heritage

intentionally forfeited accounts to Mylan on a different drug. State AG Complaint, ¶

103. During this exchange, as with all collusive communications involving Mylan

alleged in this Complaint, the senior executive from Mylan (in this case Mr. Malik) acted

on behalf of and reached an agreement that bound all of the Mylan entities identified in

this Complaint.

       139.   By adhering to the common understanding regarding the market share that

each conspirator was entitled to, the Defendants also facilitated substantial price

increases. “As long as everyone in the ‘sandbox’ is playing fair, and the manufacturers

believe that they have their [predetermined market share], the larger understanding

dictates that they will not seek to compete or take advantage of a competitor’s price


                                           55
       Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 61 of 355



 increase by bidding a lower price to take that business. Doing so is viewed as ‘punishing’

 a competitor for raising prices—which is against the rules.” State AG Complaint, ¶ 106.

 VIII. THE GENERIC DRUG INDUSTRY WAS CHARACTERIZED
        BY AN EXTREMELY HIGH LEVEL OF COMPETITOR
        CONTACTS, WHICH FACILITATED COLLUSION BETWEEN
        DEFENDANTS

        140.   All Defendants are competitors or potential competitors with each other

 for each and every Price-Fixed Generic Drug at issue in this Complaint. The collusion

 alleged in this Complaint infected the generic drug industry, and at a minimum it

 contaminated the pricing and sale of the Price-Fixed Generic Drugs.

        141.   As Connecticut’s Attorney General George C. Jepsen commented, there is

 “a culture of cronyism [in the generic drugs industry] where, whether it’s over a game of

 golf or a dinner or drinks, there’s just systematic cooperation.” 18

        142.   As alleged in this Complaint, these numerous competitor contacts resulted

 in express agreements between Defendants and their co-conspirators to fix prices,

 allocate markets, and rig bids on the pricing and sale of generic drugs sold throughout

 the United States, including the Price-Fixed Generic Drugs.            In other words, the

 Defendants got together and exchanged assurances of common action and also adopted

 a common plan to cartelize the pricing and sale of the Price-Fixed Generic Drugs.




18
  K. Thomas, 20 States Accuse Generic Drug Companies of Price Fixing, NY TIMES
(Dec. 15, 2016), https://www.nytimes.com/2016/12/15/business/generic-drug-price-
lawsuit-teva-mylan.html?mcubz=3.


                                              56
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 62 of 355



       A.     The Principles of “Playing Fair” and “Fair Share” Governed
              Defendants’ Interactions

       143.   In an unrestrained generic drug market, new market entrants typically price

their product below the prevailing market price in order to gain market share. As a result,

each subsequent entry into a generic market should decrease the market prices as

manufacturers compete for market share. As discussed in detail below, this did not

happen for the generic drugs at issue because Defendants used their “fair play” and “fair

share” agreement to coordinate market share and pricing.

       144.   The practice of contacting competitors to determine their market

intentions—whether through in-person meetings, telephone communications, or other

interactions—is a longstanding industry practice and dates back to at least 2006. Indeed,

when Glazer began working at Heritage in early 2006, the then-head of sales,

Konstantine Ostaficiuk, taught him the importance of speaking to competitors in order

to figure out pricing and how to secure adequate customer volume without depressing

prices market wide.

       145.   Defendants understood and engaged in the practice of contacting their

competitors when they were preparing to enter a particular generic market so that they

could allocate the market according to their “fair share” agreement. Reaching out to

competitors was part of the “tool kit” used in the ordinary course of business.

       146.   “Fair shares” were allocated to Defendants within a particular drug market

based upon the number of competitors in the market and the timing of their entry into

the market. Traditionally, the first entrant to the market received the largest share of the



                                            57
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 63 of 355



market, and each subsequent entrant received a progressively smaller share. This system

aimed to allocate to each Defendant a “fair share” of the market without depressing

prices. As detailed below, through this overarching conspiracy, Defendants often were

able to raise prices or enter the market at elevated prices.

       147.   The “fair share” agreement was so ingrained that some Defendant account

managers and sales teams viewed contacting their counterparts at other companies—

even to discuss market allocation and/or price increases—as part of the normal course of

business.

       148.   Defendants understood the “rules of the road” and that they needed to

“play nice in the sandbox.” This understanding meant that Defendants did not compete

with each other on price and did not take advantage of another Defendant’s price increase

by providing a lower bid to “steal” the customer.

       149.   The concept of a “fair share” was not limited to a specific drug. Rather,

the concept of “fair share” extended across generic drugs, and at least to the Price-Fixed

Generic Drugs. Defendants that “played fair” and maintained a “fair share” would

benefit from the overarching conspiracy as a whole, even if Defendants would

occasionally “lose out” on one specific drug. For example, customers in one generic

drug market were sometimes traded for customers in a different generic drug market so

that fair shares could be allocated across the larger market.        In other instances,

competitors would support a price increase for one drug with the understanding that their

competitors would support a price increase for a different drug. Defendants who




                                             58
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 64 of 355



undercut other Defendants’ prices were seen as “not playing fair” and “punishing” a

competitor, which was contrary to the “fair share” agreement.

       150.   The “fair share” agreement was utilized repeatedly throughout the relevant

period. Defendants routinely and readily agreed to follow or not to compete on price

increases for a number of generic drugs. Additionally, when customers requested new

bids in response to price increases instituted from other Defendants, the Defendant-

competitors spoke to each other and devised strategies for responding without

undermining pricing. Consequently, consistent with their understanding of fair share,

Defendants sometimes refused to bid or provided a cover bid that allowed a competitor’s

price increase to succeed.

       B.     Defendants Used Sales Employees and Trade Association Meetings to
              Facilitate Their Collusion

       151.   As the civil and criminal enforcement actions indicate, Defendants were

also members of numerous trade associations and used the meetings of those associations

to facilitate their collusion. The frequent trade association meetings provided an ideal

mechanism through which Defendants could and did meet in person and reach

agreements with their competitors to increase prices on the Price-Fixed Generic Drugs

sold throughout the United States.

       152.   Upon information and belief, Defendants’ anticompetitive conduct was a

result of an agreement (or series of agreements) to fix, maintain, and stabilize prices, rig

bids, and allocate customers for the sale of the Price-Fixed Generic Drugs.            The

agreement was furthered by discussions held at industry meetings and events hosted by



                                            59
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 65 of 355



various trade associations, including GPhA, HDMA, ECRM, and MMCAP (all defined

below) as well as other meetings and communications.

      153.   In formulating and effectuating their conspiracy, Defendants engaged in

numerous anticompetitive activities, including, among other acts:

             (a)    Participating, directing, authorizing, or consenting to the

participation of subordinate employees in meetings, conversations, and communications

with co-conspirators to discuss the sale and pricing of Price-Fixed Generic Drugs in the

United States;

             (b)    Participating, directing, authorizing, or consenting to the

participation of subordinate employees in meetings, conversations, and communications

with co-conspirators to engage in market and customer allocation or bid rigging for

Price-Fixed Generic Drugs sold in the United States;

             (c)    Agreeing     during     those      meetings,    conversations,   and

communications to engage in market and customer allocation or bid rigging for Price-

Fixed Generic Drugs sold in the United States;

             (d)    Agreeing     during     those      meetings,    conversations,   and

communications not to compete against each other for certain customers for Price-Fixed

Generic Drugs sold in the United States;

             (e)    Submitting bids, withholding bids, and issuing price proposals in

accordance with the agreements reached;

             (f)    Selling Price-Fixed Generic Drugs in the United States at collusive

and noncompetitive prices; and


                                           60
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 66 of 355



              (g)    Accepting payment for Price-Fixed Generic Drugs sold in the

United States at collusive and noncompetitive prices.

       154.   To sustain a conspiracy, conspirators often communicate to ensure that all

are adhering to the collective scheme. Here, such communications occurred primarily

in and around: (1) trade association meetings and conferences, (2) private meetings,

dinners, and outings among smaller groups of employees of various generic drug

manufacturers, and (3) individual private communications between and among

Defendants’ employees through use of the phone, electronic messaging and similar

means.

       155.   These secret, conspiratorial meetings, discussions, and communications

helped to ensure that all Defendants agreed to participate in, implement, and maintain an

unlawful bid rigging, price-fixing, and market and customer allocation scheme.

       156.   The industry intelligence-gathering reporting firm Policy and Regulatory

Report has reportedly obtained information regarding the investigation of generic drug

companies by the DOJ, and has indicated that the DOJ is investigating the extent to which

trade associations and industry conferences have been used as forums for collusion

among competing generic drug companies. The State AGs have similarly noted the

centrality of trade associations and industry conferences in their investigation, stating

that they have uncovered evidence that certain generic drug companies “routinely

coordinated their schemes through direct interaction with their competitors at industry




                                           61
         Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 67 of 355



 trade shows, customer conferences, and other events, as well as through direct e-mail,

 phone, and text message communications.” 19

         157.   Defendants were members of numerous trade associations, which they

 used to facilitate their conspiratorial communications and implement their

 anticompetitive scheme to raise, maintain, and stabilize prices, rig bids, and engage in

 market and customer allocation concerning Price-Fixed Generic Drugs, including but not

 limited to GPhA and HDMA. In addition, Defendants regularly attended industry events

 hosted by the MMCAP.

         158.   The GPhA bills itself as “the nation’s leading trade association for

 manufacturers and distributors of generic prescription drugs, manufacturers of bulk

 active pharmaceutical chemicals, and suppliers of other goods and services to the generic

 industry.” The trade association was the result of a 2000 merger between the GPhA and

 two rival trade associations (the National Association of Pharmaceutical Manufacturers,

 and the National Pharmaceutical Alliance). According to GPhA’s website, its “member

 companies supply approximately 90 percent of the generic prescription drugs dispensed

 in the U.S. each year.”       The GPhA’s website touts the “business networking

 opportunities” and the “peer-to-peer connections” as the primary reasons to join the trade

 association.   See http://www.gphaonline.org/about/ membership.         GPhA members

 during the relevant time period have included Defendants Actavis, Apotex, Aurobindo,




19
     http://www.ct.gov/ag/cwp/view.asp?Q=590616&A=2341.


                                            62
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 68 of 355



Dr. Reddy’s, Glenmark, Heritage, Impax, Lupin, Mylan, Par, Perrigo, Sandoz, Sun,

Teva, West-Ward, Wockhardt, and Zydus.

       159.    Several of Defendants’ high-ranking officers have served on GPhA’s

Board of Directors, including Mylan’s Heather Bresch, Impax’s Marcy MacDonald,

Par’s Tony Pera, and Sun’s Jim Kedrowski.          Ms. Bresch served as the GPhA’s

Chairperson.    Apotex’s Jeff Watson, Aurobindo’s Paul Krauthauser, Dr. Reddy’s

Vanessa Brill, Glenmark’s Robert Matsuk, Lupin’s Alok Sonig, Mayne’s Scott Richards,

Sandoz’s Carol Lynch, Sun’s Stephen Manzano, Teva’s Brendan O’Grady, and Zydus’s

Joe Renner all currently serve on GphA’s Board of Directors.

       160.    Throughout the period relevant to Plaintiff’s claims, the GPhA held three

conferences each year. The GPhA’s Fall Technical Conference was held each year in

late October in Bethesda, Maryland. The GPhA’s Annual Meeting was held each year

in mid-February in Orlando, Florida. The GPhA’s CMC Workshop was held each year

in early June in Bethesda, Maryland.       The following table lists the date of each

conference between October 2012 and June 2015, including the members of the

conspiracy that attended each conference and, if available, their respective individuals

as well:


       Meeting          Date and                     Attendees by Defendant
                        Location
   2012 Technical       October 1-3,       Actavis
   Conference           2012                 ‐ Joyce DelGaudio, Executive
                                                Director, Regulatory Affairs
                        Bethesda, MD       Akorn




                                           63
  Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 69 of 355




   Meeting      Date and                   Attendees by Defendant
                Location
                Bethesda North    Apotex
                Marriott Hotel      ‐ Bruce Clark, Senior Vice
                and Conference         President, Scientific and
                Center                 Regulatory Affairs
                                  Aurobindo
                                  Breckenridge
                                  Dr. Reddy’s
                                    ‐ Nick Cappuccino, Vice-President
                                       and Head of Global Quality
                                  Fougera
                                  Glenmark
                                  Heritage
                                  Impax
                                    ‐ Marcy Macdonald, Vice President
                                       Regulatory Affairs
                                  Lannett
                                  Lupin
                                  Mylan
                                    ‐ Marcie McClintic, Vice President
                                       and General Counsel
                                  Par
                                  Perrigo
                                    ‐ Richard Stec, Vice President,
                                       Global Regulatory Affairs
                                  Sandoz
                                  Sun
                                  Taro
                                  Teva
                                    ‐ Debbie Jaskot, Vice President, US
                                       Generic Regulatory Affairs &
                                       North American Policy
                                    ‐ Jonathan Kafer, VP Sales &
                                       Marketing
                                  UDL (Mylan Institutional)
                                  Upsher-Smith
                                  Wockhardt
                                  Zydus
2013 Annual     February 20-22,   Actavis
Meeting         2013                ‐ Sigurdur Olafsson, President
                                  Akorn
                Orlando, FL       Apotex


                                  64
  Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 70 of 355




   Meeting      Date and                 Attendees by Defendant
                Location
                JW Marriott      Aurobindo
                Orlando Grande   Breckenridge
                Lakes            Dr. Reddy’s
                                 Glenmark
                                 Heritage
                                 Impax
                                 Lupin
                                 Mylan
                                   ‐ Tony Mauro, President
                                 Par
                                 Perrigo
                                 Sandoz
                                   ‐ Donald DeGolyer, President
                                 Taro
                                 Teligent (IGI Laboratories)
                                 Teva
                                   ‐ Allan Oberman, President & CEO
                                 Wockhardt
                                 Zydus
2013 CMC        June 4-5, 2013   Actavis
Conference                       Apotex
                Bethesda, MD       ‐ Kiran Krishnan Vice President,
                                       Regulatory Affairs
                Bethesda North   Breckenridge
                Marriott Hotel   Dr. Reddy’s
                & Conference       ‐ Nick Cappuccino, Vice-President
                Center                 and Head of Global Quality
                                 Fougera
                                 Glenmark
                                 Heritage
                                 Hi-Tech
                                 Impax
                                   ‐ Marcy Macdonald, Vice President
                                       Regulatory Affairs
                                 Lannett
                                 Morton-Grove
                                 Mylan
                                 Par
                                 Perrigo
                                   ‐ Richard Stec, Vice President,
                                       Global Regulatory Affairs


                                 65
  Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 71 of 355




   Meeting      Date and                  Attendees by Defendant
                Location
                                 Sandoz
                                   ‐ Alison Sherwood, Associate
                                      Director, Regulatory Affairs
                                 Sun
                                 Taro
                                 Teva
                                 UDL (Mylan Institutional)
                                 Upsher-Smith
                                 Zydus
2013 Fall       October 28-30,   Actavis
Technical       2013             Akorn
Conference                       Apotex
                Bethesda, MD       ‐ Kiran Krishnan Vice President,
                                      Regulatory Affairs
                Bethesda North   Aurobindo
                Marriott Hotel   Breckenridge
                & Conference     Dr. Reddy’s
                Center             ‐ Nick Cappuccino, Vice-President
                                      and Head of Global Quality
                                 Fougera
                                 Glenmark
                                 Heritage
                                 Hi-Tech
                                 Impax
                                   ‐ Marcy Macdonald, Vice President
                                      Regulatory Affairs
                                 Lannett
                                 Lupin
                                 Mylan
                                   ‐ Dan Snider, Vice President
                                      Morgantown RD
                                   ‐ Marcie McClintic, Vice President
                                      and Chief of Staff
                                   ‐ Carmen Shepard, Senior VP,
                                      Global Policy and Regulatory
                                 Par
                                 Perrigo
                                   ‐ Richard Stec, Vice President,
                                      Global Regulatory Affairs
                                 Sandoz
                                 Sun


                                 66
  Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 72 of 355




   Meeting      Date and                   Attendees by Defendant
                Location
                                  Taro
                                  Teligent (IGI Laboratories)
                                  Teva
                                  UDL (Mylan Institutional)
                                  Upsher-Smith
                                  Wockhardt
                                  Zydus
2014 Annual     February 19-21,   Actavis
Meeting         2014              Apotex
                                    ‐ Jeff Watson, President
                Orlando, FL       Aurobindo
                                  Breckenridge
                JW Marriott       Dr. Reddy’s
                Orlando Grande    Epic
                Lakes             Heritage
                                  Hi-Tech
                                  Impax
                                  Lupin
                                  Mylan
                                    ‐ Marcie McClintic Coates, VP and
                                        Head of Global Regulatory Affairs
                                    ‐ Andrea Miller, Senior Vice
                                        President, Head, Global Complex
                                        Products Operations
                                    ‐ Tony Mauro, President
                                  Par
                                  Perrigo
                                  Sandoz
                                    ‐ Carlos Sattler, M.D. Vice
                                        President, Clinical Development
                                        & Medical Affairs
                                  Sun
                                  Taro
                                  Teligent (IGI Laboratories)
                                  Teva
                                    ‐ Allan Oberman, President and CEO
                                  Upsher-Smith
                                  Wockhardt
                                  Zydus
2014 CMC        June 3-4, 2014    Actavis
Conference

                                  67
  Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 73 of 355




   Meeting      Date and                  Attendees by Defendant
                Location
                Bethesda, MD     Apotex
                                   ‐ Pradeep Sanghvi, Executive Vice
                Bethesda North         President, Global R&D
                Marriott Hotel     ‐ Kiran Krishnan, Vice President,
                & Conference           Regulatory Affairs
                Center             ‐ Chetan Doshi, Director of
                                       Formulation Development - Solid
                                       Dose
                                 Dr. Reddy’s
                                 Fougera
                                 Glenmark
                                 Heritage
                                 Hi-Tech
                                 Impax
                                   ‐ Marcy Macdonald, Vice President
                                       Regulatory Affairs
                                 Lannett
                                 Lupin
                                 Morton-Grove
                                 Mylan
                                   ‐ Dan Snider, Vice President
                                       Morgantown RD
                                 Par
                                 Perrigo
                                   ‐ Richard Stec, Vice President,
                                       Global Regulatory Affairs
                                 Sandoz
                                 Sun
                                 Taro
                                 Teligent (IGI Laboratories)
                                 Teva
                                   ‐ Scott Tomsky, Generic Regulatory
                                       Affairs, North America
                                   ‐ Siva Vaithiyalingam, Director,
                                       Regulatory Affairs
                                 Upsher-Smith
                                 Zydus
2014 Fall       October 27-29,   Actavis
Technical       2014               ‐ Michael Kimball, Executive Director,
Conference                             Transdermal Development
                Bethesda, MD


                                 68
  Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 74 of 355




   Meeting      Date and                  Attendees by Defendant
                Location
                Bethesda North   Apotex
                Marriott Hotel     ‐ Kiran Krishnan, Vice President,
                & Conference           Regulatory Affairs
                Center           Aurobindo
                                 Breckenridge
                                 Citron
                                 Dr. Reddy’s
                                 Fougera
                                 Glenmark
                                 Heritage
                                 Impax
                                   ‐ Marcy Macdonald, Vice President
                                       Regulatory Affairs
                                 Lannett
                                 Lupin
                                 Mylan
                                   ‐ Marcie McClintic Coates, Vice
                                       President and Head of Global
                                       Regulatory Affairs
                                 Par
                                 Perrigo
                                   ‐ Richard Stec, Vice President,
                                       Global Regulatory Affairs
                                 Sandoz
                                 Sun
                                 Taro
                                 Teligent (IGI Laboratories)
                                 Teva
                                   ‐ Scott Tomsky, Generic Regulatory
                                       Affairs, North America
                                 Upsher-Smith
                                 UDL (Mylan Institutional)
                                 West-Ward
                                 Wockhardt
                                 Zydus
2015 Annual     February 9-11,   Actavis
Meeting         2015             Akorn
                                 Apotex
                Miami, FL          ‐ Jeff Watson, President
                                 Aurobindo
                                 Breckenridge


                                 69
  Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 75 of 355




   Meeting      Date and                    Attendees by Defendant
                Location
                Fontainebleau     Dr. Reddy’s
                Miami Beach       Epic
                                  Glenmark
                                  Heritage
                                  Impax
                                  Lupin
                                  Mylan
                                    ‐ Rajiv Malik, President
                                    ‐ Deborah Autor, Senior Vice
                                        President, Strategic Global Quality
                                        & Regulatory Policy
                                  Par
                                  Perrigo
                                    ‐ Joseph Papa, President, Chief
                                        Executive Officer and Chairman
                                  Sandoz
                                  Taro
                                  Teligent (IGI Laboratories)
                                  Teva
                                    ‐ Sigurdur Olafsson, President and
                                        Chief Executive Officer, Global
                                        Generic Medicines Group
                                    ‐ Brian Rubenstein, Executive
                                        Counsel
                                  Upsher-Smith
                                  West-Ward
                                  Wockhardt
                                  Zydus
2015 CMC        June 9-10, 2015   Actavis
Conference                          ‐ Joyce Anne DelGaudio Executive
                Bethesda, MD            Director, Regulatory Affairs
                                  Apotex
                Bethesda North      ‐ Kiran Krishnan, Vice President,
                Marriott Hotel          Regulatory Affairs
                                  Citron
                & Conference
                                  Dr. Reddy’s
                Center
                                  Fougera
                                  Glenmark
                                  Heritage




                                  70
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 76 of 355




       Meeting         Date and                    Attendees by Defendant
                       Location
                                         Impax
                                           ‐ Marcy Macdonald, Vice President
                                              Regulatory Affairs
                                         Lannett
                                         Lupin
                                         Mylan
                                           ‐ Bryan Winship, Senior Director,
                                              Quality Management, Strategic
                                              Global Quality and Regulatory
                                              Policy
                                           ‐ Daniel Snider, Vice President,
                                              Research and Development
                                           ‐ Timothy Ames, Vice President,
                                              Global Strategic Regulatory
                                              Affairs
                                           ‐ Dawn Culp, Vice President,
                                              Global Regulatory Affairs Policy
                                         Par
                                         Perrigo
                                           ‐ Richard Stec, Vice President,
                                              Global Regulatory Affairs
                                         Sandoz
                                           ‐ Nicholas Tantillo, Head, Policy
                                              and Regulatory Strategy
                                         Sun
                                         Taro
                                         Teva
                                           ‐ Scott Tomsky, Generic Regulatory
                                              Affairs, North America
                                           ‐ Siva Vaithiyalingam, Director,
                                              Regulatory Affairs
                                         UDL (Mylan Institutional)
                                         Upsher-Smith
                                         West-Ward
                                         Wockhardt
                                         Zydus


      161.   Upon information and belief, each of the conspiratorial price increases

alleged in this Complaint was discussed, at least in part, at the GPhA’s three annual


                                         71
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 77 of 355



meetings (including the numerous social events that were attendant to these meetings,

such as golf outings, cocktail parties, and even informal dinners). In many of the

instances alleged above, attendees for each conspirator included individuals with pricing

authority over generic pharmaceutical drugs, including the Price-Fixed Generic Drugs.

Indeed, the State AGs allege that the GPhA meetings and other events “provide generic

drug manufacturers, including but not limited to [the 17 corporate Defendants named in

the State AG Complaint], with ample opportunity to meet, discuss, devise and implement

a host of anticompetitive schemes that unreasonably restrain competition in the United

States’ market for generic drugs.”

       162.   In addition to the GPhA meetings, other industry events provided

Defendants with opportunities to collude, and Defendants did in fact use these

opportunities to discuss their unlawful agreements.

       163.   The HDMA (now called HDA) is a national trade association that

represents “primary pharmaceutical distributors” which links the nation’s drug

manufacturers and more than 200,000 pharmacies, hospitals, long-term care facilities,

and clinics. HDMA holds regular conferences where its members, including generic

drug manufacturers, meet to discuss various issues affecting the pharmaceutical industry.

HDMA members, during the relevant time period, have included Defendants Apotex,

Breckenridge, Citron, Dr. Reddy’s, Heritage, Impax, Lannett, Lupin, Mayne, Mylan,

Par, Sandoz, Sun, Teva, Upsher-Smith, Wockhardt, and Zydus. The following table lists

the dates of the HDMA meetings between 2013 and 2015, including members of the

conspiracy that attended each conference:


                                            72
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 78 of 355




  Meeting       Date and                       Attendees by Defendant
                Location
2013 HDMA      June 2-5, 2013     Dr. Reddy’s
Business and                        ‐ Mike Burton
Leadership     Orlando, FL        Lannett
Conference                          ‐ Lauren Carotenuto
               JW Marriott          ‐ Justin McManus
                                    ‐ Kevin Smith, Sr. VP Sales & Marketing
                                  Mylan
                                    ‐ Richard Isaac, Senior Manager, Strategic
                                       Accounts
                                    ‐ Rob O’Neill, Head of Sales Generic, NA
                                    ‐ Edgar Escoto, Director National
                                       Accounts
                                    ‐ Kevin McElfresh, Director National
                                       Accounts
                                    ‐ Jim Nesta, National Account Manager
                                    ‐ Gary Tighe
                                  Upsher-Smith
                                    ‐ JoAnn Gaio, Sr. National Account
                                       Manager, Trade
                                    ‐ Brad Leonard, Senior Director, National
                                       Accounts
                                    ‐ Mike Muzetras, Senior National
                                       Accounts Manager
                                    ‐ David (Dave) Zitnak, National Accounts
                                       Senior Director - Trade
                                    ‐ Doug Zitnak, National Accounts Senior
                                       Director – Trade
2014 HDMA      June 1-4, 2014     Actavis
Business and                        ‐ Anthony Giannone, Exec. Director Sales
Leadership     Phoenix, AZ        Mylan
Conference                          ‐ Lance Wyatt, Director, National
               JW Marriott Desert      Accounts
               Ridge                ‐  Richard Isaac, Senior Manager, Strategic
                                       Accounts
                                  Upsher-Smith
                                    ‐ JoAnn Gaio, Sr. National Account
                                       Manager, Trade
                                    ‐ Scott Hussey, Senior Vice President,
                                       Global Sales
                                    ‐ Jim Maahs, Sr. Director
                                    ‐ Michael (Mike) McBride, Associate
                                       Vice President, Partner Relations

                                      73
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 79 of 355




  Meeting       Date and                     Attendees by Defendant
                Location
                                   ‐  Mike Muzetras, Senior National
                                      Accounts Manager
                                   ‐ Doug Zitnak, National Accounts Senior
                                      Director – Trade
2015 HDMA      June 7-10, 2015   Actavis
Business and                       ‐ Andrew Boyer, Sr. VP Generic Sales and
Leadership     San Antonio, TX        Marketing
Conference                         ‐ Marc Falkin, VP Marketing, Pricing and
               JW Marriott San        Contracts
                                   ‐ Anthony Giannone, Exec. Director Sales
               Antonio Hill        ‐ Brandon Miller, Exec. Director, Trade
               Country                Relations
                                   ‐ Michael Reed, Director, National Trade
                                      Accounts
                                 Apotex
                                   ‐ Sam Boulton, Director National Account
                                   ‐ John Crawford, Director National
                                      Account
                                   ‐ Beth Hamilton, VP Sales & Marketing
                                   ‐ Jeff Hampton, Sr. VP, Commercial
                                      Operations
                                   ‐ Tina Kaus, Director National Account
                                   ‐ Erin Organ, Director, Commercial
                                      Operations
                                   ‐ Jim Van Lieshout, VP Market Access
                                      and Pharm. Strategy
                                   ‐ Debbie Veira, Manager, National
                                      Accounts
                                 Aurobindo
                                   ‐ Julia Faria, Sr. Manager, Sales
                                      Operations and Contract Admin.
                                   ‐ Charles Rath, National Trade Relations
                                      Manager
                                 Breckenridge
                                   ‐ Scott Cohon, Director of Sales
                                   ‐ David Giering, Manager, Marketing &
                                      Trade Relations
                                   ‐ Philip Goldstein, Director of National
                                      Accounts
                                 Citron
                                   ‐ Susan Knoblauch, Director National
                                      Accounts


                                       74
  Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 80 of 355




Meeting     Date and                     Attendees by Defendant
            Location
                               ‐  Laura Short, Vice President of Sales
                               ‐  Karen Strelau, EVP of Sales and
                                  Marketing
                             Dr. Reddy’s
                               ‐ Jake Austin, Director, National Accounts
                                  Rx Generics
                               ‐ Victor Borelli, Sr. Director, head of
                                  National Accounts Rx Generics
                               ‐ Sherice Koonce, Director, Rx Pricing
                               ‐ Katherine Neely, Director, National
                                  Accounts
                               ‐ Patricia Wetzel, Sr. Director, National
                                  Accounts
                             Heritage
                               ‐ Matthew Edelson, Associate Director,
                                  National Accounts
                               ‐ Jeff Glazer, CEO & Vice Chairman
                               ‐ Jason Malek, Senior VP Commercial
                                  Operations
                               ‐ Neal O’Mara, Director, National
                                  Accounts
                               ‐ Anne Sather, Director, National
                                  Accounts
                             Impax
                               ‐ William Ball, Senior National Sales
                                  Manager
                               ‐ Danny Darnell, Senior National
                                  Accounts Manager
                               ‐ Todd Engle, VP, Sales and Marketing
                               ‐ Michael Grigsby, Senior National
                                  Accounts Manager
                               ‐ Italo Pennella, Trade Account Manager
                               ‐ Thomas Sammler, Director, Sales
                                  Operations
                               ‐ Gary Skalski, Senior Director Sales
                             Lannett
                               ‐ Kevin Smith, Sr. VP of Sales &
                                  Marketing
                               ‐ Breanna Stillman, Sales Analyst
                               ‐ Tracy Sullivan, Director of National
                                  Accounts



                                   75
  Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 81 of 355




Meeting     Date and                     Attendees by Defendant
            Location
                               ‐  Grace Wilks, Director of National
                                  Accounts
                             Lupin
                               ‐ David Berthold, VP of Sales, US
                                  Generics
                               ‐ William Chase, Director, Managed
                                  Markets & Trade (Brand)
                               ‐ Jason Gensburger, Director, Financial
                                  Services
                               ‐ Kevin Walker, National Account
                                  Manager
                               ‐ Lauren Walten, Regional Sales Associate
                             Mylan
                               ‐ Todd Bebout, VP of Sales, Vice
                                  President – NA Supply Chain
                                  Management
                               ‐ Janet Bell, Director National Accounts
                               ‐ Richard Isaac, Senior Manager, Strategic
                                  Accounts
                               ‐ Stephen Krinke, National Account
                                  Manager
                               ‐ Rob O’Neill, Head of Sales Generic, NA
                               ‐ Sean Reilly, National Account Manager
                               ‐ Erik Williams, VP NA Pricing
                               ‐ Lance Wyatt, Director, National
                                  Accounts
                             Par
                               ‐ Karen O’Connor, Vice President,
                                  National Accounts
                             Sandoz
                               ‐ Ken Baker, Director, Managed Markets
                               ‐ Christopher Bihari, Director of National
                                  Accounts (Sales)
                               ‐ Seth Coombs, Executive Director,
                                  Oncology Injectables
                               ‐ Steven Greenstein, Director of National
                                  Accounts (Sales)
                               ‐ Anuj Hasija, Executive Director Key
                                  Customers
                               ‐ Jason Jones, Director of Key Customers
                               ‐ Kirko Kirkov, Executive Director Key
                                  Customers


                                   76
  Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 82 of 355




Meeting     Date and                       Attendees by Defendant
            Location
                               ‐    Marco Polizzi, Head, Institutional Sales
                                    and Marketing
                               ‐    Arun Varma, Executive Director
                                    Marketing
                               ‐    Sean Walsh, Key Account Manager
                             Sun
                                 ‐ Daniel Schober, VP Trade Sales
                                 ‐ Steve Smith, Sr. Director Sales
                             Teva
                               ‐ Christine Bader, Vice President,
                                   Commercial Operations
                               ‐ Brad Bradford, Director National
                                   Accounts
                               ‐ Theresa (Teri) Coward, Senior Director
                                   of National Sales
                               ‐ Christopher (Chris) Doerr, Senior
                                   Director, Trade Operations
                               ‐ Cassie Dunrud, Associate Director
                               ‐ Nick Gerebi, Director National Accounts
                               ‐ Jeff Herberholt, Senior Manager,
                                   Regional Accounts
                               ‐ Jeff McClard, Senior Director National
                                   Accounts
                               ‐ Jason Nagel, Associate Director, Trade
                                   Relations
                               ‐ Michelle Osmian, Director, Customer
                                   Operations
                               ‐ Nisha Patel, Director, National Accounts
                               ‐ Jessica Peters, Director, National
                                   Accounts
                             Upsher-Smith
                               ‐ JoAnn Gaio, Senior National Account
                                   Manager, Trade
                               ‐ Scott Hussey, Senior Vice President,
                                   Global Sales
                               ‐ Brad Leonard, Senior Director, National
                                   Accounts
                               ‐ Michael (Mike) McBride, Associate
                                   Vice President, Partner Relations
                               ‐ Mike Muzetras, Senior National
                                   Accounts Manager



                                   77
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 83 of 355




   Meeting          Date and                            Attendees by Defendant
                    Location
                                            ‐David (Dave) Zitnak, National Accounts
                                             Senior Director – Trade
                                           ‐ Doug Zitnak, National Accounts Senior
                                             Director – Trade
                                         Wockhardt
                                           ‐ Karen Andrus, Director of Sales
                                           ‐ Scott Koenig, Vice President, Retail
                                             Generics
                                         Zydus
                                           ‐ Maria Bianco-Falcone, Director of Offer
                                             Development and Trade Operations
                                           ‐ Scott Goldy, Sales Director
                                           ‐ Kevin Green, Senior Director of Sales
                                           ‐ Maria McManus, Corporate Account
                                             Manager
                                           ‐ Louis Pastor, Senior Director, Trade
                                             Operations
                                           ‐ Kristy Ronco, Vice President, Sales
                                           ‐ Jodi Weber, Corporate Account Manager

       164.    Other events at which Defendants may have conspired included meetings

held by the National Association of Chain Drug Stores (NACDS), the Minnesota

Multistate Contracting Alliance for Pharmacy (MMCAP), and the Efficient

Collaborative Retail Marketing (ECRM).

       165.    According to its website, NACDS “advances a pro-patient and pro-

pharmacy agenda.      For the ultimate benefit of the consumers served by NACDS

members, the mission of NACDS is to advance the interests and objectives of the chain

community pharmacy industry, by fostering its growth and promoting its role as a

provider of healthcare services and consumer products.”

       166.    NACDS hosts an Annual Meeting every year that it claims is “the

industry’s most prestigious gathering of its most influential leaders. It is the classic ‘Top-

                                                78
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 84 of 355



to-Top’ business conference, attended by industry decision makers.”            Its website

promises that it will give companies “a unique opportunity to gain new insights into

today’s changing marketplace and set your course for the future.” It provides companies

with the “opportunity to meet and discuss strategic issues with key trading partners” to

“set[] the stage for profitable business.” Participation is restricted to executives from

NACDS member companies.

       167.   NACDS also hosts an annual Total Store Expo. Its website claims it is

“the industry’s largest gathering of its most influential leaders. It will give you and your

company a unique opportunity to gain new insights into today’s evolving marketplace

and set your course for the future.”

       168.   NACDS members include Defendants Akorn, Apotex, Ascend,

Aurobindo, Breckenridge, Citron, Dr. Reddy’s, Epic, Glenmark, Heritage, Impax,

Lannett, Lupin, Mayne, Mylan, Perrigo, Sandoz, Sun, Taro, Teva, Upsher-Smith,

Wockhardt, and Zydus.

       169.   According to its website, MMCAP is a “free, voluntary group purchasing

organization for government facilities that provide healthcare services. MMCAP has

been delivering pharmacy and healthcare value to members since 1985. MMCAP’s

membership extends across nearly every state in the nation, delivering volume buying

power. Members receive access to a full range of pharmaceuticals and other healthcare

products and services; such as, medical supplies, influenza vaccine, dental supplies, drug

testing, wholesaler invoice auditing and returned goods processing.”




                                            79
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 85 of 355



       170.   MMCAP’s Charter provides that “[i]n 1989, the Minnesota Department of

Administration, an agency of the State of Minnesota, began a cooperative purchasing

venture program to procure pharmaceutical products at the best price possible for the

benefit of any other state interested in participating in the program.... In 1996, the

cooperative purchasing venture was named Minnesota Multistate Contracting Alliance

for Pharmacy ... and currently provide healthcare-related contracting to state and local

government members located across the United States of America.” Total purchases by

MMCAP member facilities for all MMCAP programs exceed $1 billion annually.

       171.   MMCAP held its National Member Conference in Bloomington,

Minnesota on May 12-15, 2014. At MMCAP’s 2014 National Member Conference,

topics included “RFPs under consideration for Pharmacy,” “contract evaluation,” and

“pharmaceutical price increases.” At the MMCAP conference, a Heritage employee met

in person and discussed price increase strategies with a number of different competitors

and was able to personally confirm agreement to raise prices of one or more Price-Fixed

Generic Drugs.

       172.   MMCAP’s May 12-15, 2014 National Member Conference was attended

by at least the following representatives from Defendants, who were key executives for

generic drug sales and pricing:

              (a)    Actavis: Mark Blitman, Executive Director of Sales for

Government Markets;

              (b)    Mylan: Jan Bell, Director, National Accounts; and

              (c)    Heritage: Anne Sather, Director, National Accounts.


                                          80
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 86 of 355



       173.   According to its website, ECRM conducts Efficient Program Planning

Sessions that are made up of one -on-one strategic meetings that connect decision makers

in an effort to maximize time, grow sales, and uncover industry trends.

       174.   At these various conferences and trade shows, representatives from at least

some Defendants, as well as other generic drug manufacturers, discussed their respective

businesses and customers. These discussions would occur at social events, including

lunches, cocktail parties, dinners, and golf outings, that usually accompanied these

conferences and trade shows. Defendants’ employees used these opportunities to discuss

and share upcoming bids, specific generic drug markets, pricing strategies and pricing

terms in their contracts with customers.

       175.   In conjunction with meetings at these conferences and trade shows,

representatives of generic drug manufacturers got together separately, in more limited

groups, allowing them to further meet face-to-face with their competitors and discuss

their business. In fact, high-level executives of many generic drug manufacturers got

together periodically for what at least some of them referred to as industry dinners.

       176.   A large number of generic drug manufacturers, including many

Defendants here, are headquartered in close proximity to one another in New York, New

Jersey, and eastern Pennsylvania, giving them easier and more frequent opportunities to

meet and collude. For example, in January 2014, at a time when the prices of a number

of generic drugs were reportedly soaring, at least thirteen high-ranking male executives,

including CEOs, Presidents, and Senior Vice Presidents of various generic drug

manufacturers, met at a steakhouse in Bridgewater, New Jersey.


                                           81
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 87 of 355



       177.   Generic drug manufacturer employees also got together regularly for what

they referred to as a “Girls’ Night Out” (“GNO”), or alternatively “Women in the

Industry” meetings and dinners. During these GNOs, meetings and dinners, these

employees meet with their competitors and discussed competitively sensitive

information. For example, several different GNOs were held in 2015, including: (1) at

the ECRM conference in February (involving sales executives from Citron, Dr. Reddy’s,

Heritage, Lannett, and Teva, among others); (2) in Baltimore, Maryland in May

(involving sales executives from Citron, Dr. Reddy’s, Heritage, Teva, and Zydus, among

others); and (3) upon information and belief, in August in Denver, Colorado (involving

sales executives from Citron, Dr. Reddy’s, and Heritage, among others).

       178.   Many “Women in the Industry” dinners were organized by a salesperson

from Defendant Heritage who resides in the State of Minnesota. Other participants in

these meetings were employees of generic drug manufacturers located in Minnesota, or

salespeople residing in the area. However, out-of-town sales representatives were also

aware of these dinners and were included when in the area.

       179.   Through these various interactions, Defendants’ employees were often

acutely aware of their competition and, more importantly, each other’s current and future

business plans.     This familiarity and opportunity often led to agreements among

competitors to fix prices or to allocate a given market so as to avoid competing with one

another on price.

       180.   Defendants also routinely communicated and shared information with each

other about bids and pricing strategy. This included forwarding bid packages received


                                           82
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 88 of 355



from a customer (e.g., a Request for Proposal or “RFP”) to a competitor, either on their

own initiative, at the request of a competitor, or by contacting a competitor to request

that the competitor share that type of information. Upon information and belief, these

information exchanges were made by individuals with pricing and bidding authority and

impacted the prices charged by Defendants for the Price-Fixed Generic Drugs.

         181.   Additionally, Defendants shared information regarding the terms of their

contracts with customers, including various terms relating to pricing, price protection,

and rebates. Defendants used this information from their competitors to negotiate higher

prices or superior terms with their customers, which was to the ultimate detriment of

consumers. Again, this information sharing was undertaken for the purpose of impacting

(and increasing) Defendants and their conspirators’ prices for the Price-Fixed Generic

Drugs.

         182.   In sum, during meetings of the GPhA, HDMA, ECRM, and MMCAP, and

the other meetings described above, Defendants and co-conspirators exchanged

confidential, commercial sensitive information in furtherance of the conspiracy, or

agreed to fix prices, or both, of Price-Fixed Generic Drugs.

         183.   In addition, National Account Managers (“NAMs”) are the sales force

within the pharmaceutical industry. Although NAMs at the various Defendants compete

for the same customers, they also have developed close relationships. NAMs frequently

met with each other in various social settings, which made it easy to exchange

competitive information.




                                            83
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 89 of 355



       184.    Many of the NAMs and other marketing and sales personnel employed by

Defendants have worked at multiple companies—including other Defendants—during

their careers. These employees maintained contact with people at their prior employers.

In turn, this facilitated the ease with which conspiratorial agreements could be reached.

       185.    For example, Susan Knoblauch worked at Sun for nearly 10 years before

moving to a different sales position at Citron. Beth Hamilton worked at Apotex before

moving to Mayne. Heritage’s Daniel Lukasiewicz began his career at Aurobindo, moved

to Zydus and currently works at Defendant Heritage.

       186.    Among Defendants, this familiarity spawned collusion. For example, as

discussed below, in the spring and summer of 2014, Heritage’s Lukasiewicz—at the

direction of CEO Glazer—reached out to Aurobindo, his former place of employment,

to coordinate pricing on glyburide, glyburide-metformin, and fosinopril HCTZ.

       187.    Similarly, Teva’s Director of Strategic Customer Marketing Nisha Patel

met Heritage’s then-Sr. Vice President Malek when she worked at Amerisource Bergen,

which was a Heritage customer that Malek managed. When Patel moved to Defendant

Teva in April 2013, she contacted Malek to determine which generic drug products Teva

sold that overlapped with generic drugs sold by Heritage so that they could coordinate

pricing. As detailed below, Malek and Patel used their relationship to orchestrate a

number of price increases throughout the relevant period—some led by Teva, others led

by Heritage.

       188.    Malek and Patel’s relationship was valued and accepted by Malek’s

supervisors. For example, in April 2014, Malek and Glazer met with the CEO (Satish


                                           84
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 90 of 355



Mehta) and President (Vikas Thapar) of Emcure, Heritage’s parent, to discuss potential

price increases for several drugs. During that meeting, Heritage’s Malek told Emcure’s

Mehta and Thapar about his contact at Teva, Nisha Patel. Malek, who already had been

discussing price increases for nystatin with Patel since mid-2013, told them that Patel

could be a vehicle for communicating with Teva about price increases and customer

allocation. Mehta and Thapar approved of Malek’s strategy to coordinate prices and

allocate customers with Teva.

      189.    Defendants’ geographic proximity to each other—at least 41 different

generic drug manufacturers are concentrated between the New York City and

Philadelphia metropolitan areas—facilitated Defendants’ frequent in-person meetings at

“industry dinners” and other social events. These events provided Defendants with

additional opportunities to collude.

       C.     Defendants Communicated in Secret Through Email, Telephone,
              and Text Messages

       190.   In addition to the in-person meetings, Defendants also communicated

regularly in furtherance of the conspiracy via email, telephone, and text.

       191.   Telephone records produced to the State AGs establish that, during just a

one-year period between July 2013 and July 2014, senior sales executives and other

individuals with responsibility for pricing at Heritage had at least 513 contacts with

executives from Actavis, Apotex, Ascend, Aurobindo, Citron, Dr. Reddy’s, Glenmark,

Lannett, Mayne, Par, Sandoz, Sun, Teva, and Zydus. State AG Complaint, ¶ 94 (as the

State AG Complaint further notes, the 513 figure likely underrepresents the actual



                                           85
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 91 of 355



number of phone contacts during this period, “because it is based on phone and text

message records from only some of the executives and salespeople at issue.”).

      192.   Similarly, during that same period, senior sales executives and other

individuals responsible for pricing at Teva had at least 1,501 contacts with executives

from Actavis, Apotex, Ascend, Aurobindo, Citron, Dr. Reddy’s, Glenmark, Heritage,

Lannett, Mayne, Par, Sandoz, Sun, and Zydus.

      193.   It is clear from the limited information adduced to date, that there was a

widespread pattern of communications occurring simultaneously between and among

Defendants that marketed and sold the generic drugs at issue. This extraordinary level

of inter-firm contacts is consistent with collusion and inconsistent with independent

action. Upon information and belief, Defendants used these contacts to discuss the

unlawful agreements alleged in this Complaint.

IX.   THE CONSPIRATORIAL PRICE-FIXING AGREEMENTS

      194.   As part of their overarching conspiracy, and as a result of their frequent in-

person meetings and the collusive communications that ensued as a result of these

meetings via email, telephone, and text messages, Defendants and their co-conspirators

were able to implement, and did implement unlawful price increases on Price-Fixed

Generic Drugs identified in this Complaint.

      195.   There were no market-based justifications for any of the abrupt price

increases described below. The increases in price were not necessitated by increased

manufacturing costs, or research and development costs. Federal law requires drug

manufacturers to report potential drug shortages to the FDA, and no supply disruption


                                           86
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 92 of 355



was reported during the duration of the alleged conspiracy as to any of the Price-Fixed

Generic Drugs (except where expressly alleged below). Similarly, during the time frame

relevant to these allegations, there were no known raw material shortages affecting the

manufacture of any of the Price-Fixed Generic Drugs in the United States, nor did

demand for any of these drugs suddenly increase.

       196.    In the absence of coordinated pricing activity among generic

manufacturers, an individual generic manufacturer cannot significantly increase its price

without incurring the loss of a significant volume of sales, and the price increases of the

Price-Fixed Generic Drugs described in this Complaint were against each Defendant’s

individual self-interest.

       197.    While the direct evidence currently known or available to Plaintiff focuses

predominantly on Heritage’s communications within the industry, these communications

are just one window into Defendants’ overarching conspiracy, which cuts across all of

the generic drugs at issue in this Complaint and inculpates all Defendants. Upon

information and belief, each Defendant, including the Defendants who did not

manufacture the particular drug involved in each drug-specific agreement, was a party

to the broader, overarching conspiracy to abide by the “fair share” agreement covering

all of the Price-Fixed Drugs. The purpose and effect of these agreements was to lessen

competition in the markets for each drug.

       A.      Acetazolamide

       198.    The market for acetazolamide is mature, as the drug has been available in

the United States since 1952. The World Health Organization (“WHO”) includes

                                            87
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 93 of 355



acetazolamide on its list of essential medicines. During the relevant time period, Taro,

Lannett, Heritage, Teva, and Zydus sold generic acetazolamide throughout the United

States. Acetazolamide is sold in two formulations—tablets (manufactured by Taro and

Lannett) and sustained-release capsules (manufactured by Heritage, Teva, and Zydus).

       199.    Taro and Lannett dominate sales for acetazolamide tablets. Since at least

the spring of 2012, Taro and Lannett have coordinated pricing and market share.

       200.    Prior to the spring of 2012, Taro and Lannett priced their acetazolamide

tablets similarly, but not identically. Small price increases in 2009 and 2010 were

implemented by both manufacturers, but were not identical, nor were they simultaneous.

For example, when Taro implemented a price increase at the end of 2009, Lannett kept

its prices unchanged thereafter before implementing an increase. Market share between

Taro and Lannett also shifted during this period. Things changed, however, in April and

May of 2012.

       201.    In April and May of 2012, Taro and Lannett imposed 40% to 50% list price

increases, and brought their list prices for acetazolamide 250 mg tablets to identical

levels. Taro also increased the list price of 125 mg tablets around this time.

       202.    In early 2013, Taro made slight price increases to both of its tablets. By

the middle of 2013, Taro and Lannett appear to have worked out a remarkably stable

split of the market, accounting for both 125 mg and 250 mg tablets.

       203.    By the end of 2013, Taro and Lannett were ready to impose a large price

increase. Within weeks of each other, in November and December, Taro and Lannett

imposed identical list prices for acetazolamide 250 mg tablets. The increases were well


                                            88
       Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 94 of 355



over 200%. Taro imposed a similarly large list price increase on 125 mg tablets around

this time. AWP prices for both products also increased significantly.

        204.   The graph below shows Taro and Lannett’s lockstep pricing behavior on

list prices.




        205.    The list and AWP prices for acetazolamide tablets remained elevated

above competitive levels thereafter.

        206.   The graph below shows combined market share (total dollar sales) for

acetazolamide 125 mg and 250 mg tablets:




                                           89
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 95 of 355




      207.   The lockstep price increases and nearly perfect market share split across

multiple dosages by Taro and Lannett is consistent with Defendants’ “fair share”

agreement.

      208.   The pricing conduct of Taro and Lannett is not consistent with

competition. Manufacturers would not impose a large price increase absent some

assurance that their competitor would do the same, lest they lose market share.

      209.   The ability of Taro and Lannett to reach agreement on market share and

price increases was aided by the prevalence of trade association meetings and

conferences where the parties were able to meet in person. For example, in August 2013,

not long before large price increases, both Defendants (including Tracy Sullivan)

attended the NACDS Total Store Expo. In October 2013, representatives from Taro and

Lannett, among other Defendants, attended the GPhA Fall Tech Conference in Bethesda,



                                           90
       Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 96 of 355



 Maryland, which provided another opportunity to discuss price increases for

 acetazolamide.

        210.   Heritage, Teva, and Zydus have sold the vast majority of acetazolamide

 capsules, with Heritage and Teva combining for approximately 78% of sales. 20

        211.   During the week of April 14, 2014, Heritage’s Malek met with two

 employees and asked them to start analyzing the impact of price increases for numerous

 generic drugs, including acetazolamide.

        212.   Before introducing the market-wide price increases to the rest of his sales

 team, Malek began communication with Patel at Teva, who was a competitor for multiple

 (at least seven) drugs on Malek’s initial list. On April 15, 2014, Heritage’s Malek spoke

 with Patel of Teva for more than seventeen minutes. During that phone call, Patel agreed

 to support Heritage’s price increase for acetazolamide and a series of other drugs. Patel

 already had secured Heritage’s agreement to support Teva’s price increases for nystatin

 and theophylline.

        213.   Malek and Patel spoke several more times over the next several months to

 confirm their agreement to raise prices and to keep abreast of the progress of Heritage’s

 price increases.

        214.   On April 16, 2014, the day after Malek spoke to Patel, a Teva employee—

 believed to be Patel—then called an employee at Zydus to discuss the pricing of at least




20
  Teva marketed and sold acetazolamide capsules during the relevant period at least in
part through its subsidiary, Barr.


                                            91
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 97 of 355



acetazolamide. The two spoke for nearly twenty minutes, and spoke again the next day

for nearly twelve minutes. Over the next several months, the two communicated

frequently.

       215.   As noted above, on April 22, 2014, Heritage’s Malek held a telephone

conference with the sales team and dictated a pricing strategy that targeted numerous

drugs for a price increase. This list included acetazolamide.

       216.   As with the other drugs he targeted, Malek believed it was important to

“socialize” the idea of an acetazolamide price increase with competitors before

implementing it. To that end, he and the Heritage NAMs contacted Teva and Zydus to

discuss pricing and customers either via phone, text or email, or in person, often through

industry trade association meetings and conferences.

       217.   Malek personally took responsibility to communicate with Defendants

Teva and Zydus.     Anne Sather was responsible for Lannett as well as two other

Defendants. Matt Edelson, Daniel Lukasiewicz, and Neal O’Mara were responsible for

contacting four other Defendants about pricing for various drugs.

       218.   Four days after this phone call, on April 26-29, CEO Glazer attended the

NACDS Annual Meeting where he had the opportunity to meet with representatives from

numerous Defendants, including the other manufacturers of acetazolamide capsules,

Teva and Zydus.

       219.   While Teva’s Patel and Heritage’s Malek were discussing increasing

prices for multiple generic drugs, on April 24, 2014, Malek contacted a Zydus employee




                                           92
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 98 of 355



through the website LinkedIn to discuss at least acetazolamide. The Zydus employee

responded later that day.

       220.   In a May 6 and 7 email exchange, Malek explained that he had obtained

agreements to raise the price of acetazolamide.         Malek had previously told an

unidentified Heritage sales person to hold off on responding to a large customer’s request

for a price reduction. After confirming his agreement with Teva and Zydus to raise the

price of acetazolamide, he informed his sales person that Heritage would not agree to

reduce its price.

       221.   Malek also confirmed an agreement with another competitor—most likely

Zydus—on acetazolamide pricing on May 7.

       222.   During this time Heritage avoided bidding on any potential customers

where Zydus was already supplying acetazolamide. Heritage did this in furtherance of

Defendants’ agreement not to compete.

       223.   During this time, employees at Teva and Zydus were also in close contact

with each other about acetazolamide. On May 14, 2014, employees of Teva and Zydus

exchanged numerous text messages.

       224.   All Defendants had plentiful opportunities to speak in person about these

agreements. Between April and October 2014, all U.S. Defendants attended at least one

of the many trade events organized during this time period, by NACDS, MMCAP,

HDMA, or GPhA, in addition to several customer conferences.

       225.   Defendants used these meetings as an opportunity to confirm agreements

on pricing and otherwise engage in anticompetitive conduct related to the generic drugs


                                           93
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 99 of 355



at issue. For example, on June 3, at the HDMA Business and Leadership Conference,

Heritage’s Sather had dinner and drinks with sales people from Sandoz, Par, and Lannett.

       226.   On June 23, the Heritage sales team had a meeting where they discussed

the specific percentage amounts they would seek to increase on the identified drugs and

their strategy for doing so. The proposed increase for acetazolamide capsules was 75%.

       227.   On June 26, 2014, Heritage began sending out price increase notices to its

customers for nine different drugs, including acetazolamide. By July 9, 2014, Heritage

had raised the price of acetazolamide to at least seventeen different customers

nationwide.

       B.     Albuterol

       228.   The market for albuterol is mature, as albuterol has been available in the

United States for over twenty-five years. The World Health Organization includes

albuterol on its list of essential medicines. During the relevant time period, Mylan sold

albuterol pursuant to an ANDA approved by the FDA in or around January 1991. Sun

(either directly or through its subsidiary Mutual) sold albuterol pursuant to ANDAs that

were approved by the FDA in or around December 1989.

       229.   At all times relevant to this lawsuit there has been more than one

manufacturer of albuterol on the market. Defendants Mylan and Sun dominate the

market for albuterol.

       230.   For more than two years prior to the conspiracy period, Defendants’

average price in the U.S. for albuterol was remarkably stable. Beginning in March 2013,

the prices rose abruptly and, for the most part, in unison.


                                            94
         Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 100 of 355



          231.   By way of example, available WAC data demonstrates that beginning in

 March 2013, Defendants selling generic albuterol took substantial price increases on the

 2 mg strength that exceeded 3,400%:21

      Product                                                Date of                Percentage
       2 MG      Defendant       NDC         Old WAC New WAC Increase               Increase

     100 ct      Mylan       00378025501          $0.13        $5.88     6-Mar-13        4317%
     500 ct      Mylan       00378025505          $0.13        $5.88     6-Mar-13        4549%
     100 ct      Sun         53489017601          $0.13        $4.70    15-Apr-13        3485%
     500 ct      Sun         53489017605          $0.12        $4.70    15-Apr-13        3674%

          232.   NADAC data too shows a sharp increase in price following a period of

 extremely stable prices:




21
  WAC prices referenced throughout this Complaint are rounded to the nearest cent, but
the percentage increases are calculated on the actual reported WACs.


                                           95
Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 101 of 355




                               96
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 102 of 355



       233.   Upon information and belief, the price increases on albuterol were the

result of collusive agreements between and among Defendants to increase pricing and

restrain competition for the sale of albuterol in the United States.

       234.   These collusive agreements were furthered, at least in part, through in-

person discussions conducted at meetings and industry events hosted by GPhA and

HDMA as well as other meetings and communications (as identified throughout this

Complaint). For example, price increases closely followed Defendants’ participation in

the October 2012 GPhA meeting in Bethesda, Maryland.

       C.     Amitriptyline

       235.   The market for amitriptyline is mature, as amitriptyline has been available

in the United States for over sixty years. Amitriptyline is on the WHO’s List of Essential

Medicines. During the relevant time period, Defendants Mylan, Par, and Sandoz sold

amitriptyline throughout the United States.

       236.   At all times relevant to this lawsuit there has been more than one

manufacturer of amitriptyline on the market. Defendants Mylan, Par, and Sandoz

dominate the market for amitriptyline.

       237.   In the years prior to the conspiracy period, Defendants’ average price in

the U.S. for amitriptyline was remarkably stable. Beginning in May 2014, Defendants

increased their prices abruptly and, for the most part, in unison. Average prices for

amitriptyline increased 300% to nearly 2,000% across dosage strengths. The Financial

Times reported on May 12, 2015 that the $1.07 price for a 100 mg pill of amitriptyline

“jumped by 2,487 per cent in under two years” noting that “in July 2013, the same pill


                                            97
         Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 103 of 355



 cost just 4 cents.”22 The Boston Globe similarly reported: “The cost of the antidepressant

 drug amitriptyline jumped 2,475 percent, from 4 cents for a 10-milligram pill in 2014 to

 $1.03 in 2015.”23

          238.   Defendants’ WAC prices further illustrate these substantial price

 increases. By way of example, beginning in May 2014, Defendants Sandoz, Mylan, and

 Par set their WACs for their 50 mg product in lockstep, increasing from previous WACs

 that exceeded 900%:

      Product                                                           Date of       Percentage
      50 MG      Defendant       NDC         Old          New           Increase      Increase
                                             WAC          WAC
     100 ct      Sandoz      00781148801          $0.05        $0.57    23-May-14         1032%
     1000 ct     Sandoz      00781148810          $0.05        $0.48    23-May-14          945%
     100 ct      Mylan       00378265001          $0.05        $0.57      16-Jul-14       1032%
     1000 ct     Mylan       00378265010          $0.05        $0.57      16-Jul-14       1157%
     100 ct      Par         00603221421              *        $0.57     26-Sep-14             *
     1000 ct     Par         00603221432              *        $0.48     26-Sep-14             *

          239.   National Average Drug Acquisition Cost (“NADAC”) data for

 amitriptyline likewise show the low and stable prices of amitriptyline characteristic of

 the market prior to the Defendants’ price hikes, and the huge spike in price that occurred




22
  David Crow, Teva bids for Mylan amid pressure on copycat drugmakers, The
Financial Times (May 12, 2015), available at https://wvv\:v.ft.com/content/8ff2fc5a-f5 l
3-l l e4-8a42-00l44feab7de.
23
  Priyanka Dayal McCluskey, As competition wanes, prices for generics skyrocket, The
Boston Globe (Nov. 6, 2015), available at https://www.bostonglobe.com/business
/2015/11/06/generic-drug-price-increases-alarm-insurers-providers-andconsumers/l-13
iA9CSxA UylnCdGjLNKVN/story.html.


                                            98
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 104 of 355



abruptly in May 2014.      Since that time, Defendants have continued to charge

supracompetitive prices.




                                       99
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 105 of 355



      240.   Upon information and belief, the price increases on amitriptyline were the

result of collusive agreements between and among Defendants to increase pricing and

restrain competition for the sale of amitriptyline in the United States. These collusive

agreements were furthered, at least in part, through in-person discussions conducted at

meetings and industry events hosted by GPhA, ECRM, and HDMA as well as other

meetings and communications (as identified throughout this Complaint).

      241.   The price increases above closely followed, for example, Defendants’

participation in the 2014 Annual Meeting of the NACDS in Scottsdale, Arizona. In the

months prior to implementing their agreement, Defendants also attended the annual

meetings of GPhA and ECRM in February 2014.

      D.     Baclofen

      242.   The market for baclofen is mature, as baclofen has been available in the

United States for nearly 50 years. During the relevant time period and continuing today,

Defendant Lannett sells baclofen pursuant to an ANDA that was approved by the FDA

in or around July 2007, and Defendant Par sells baclofen pursuant to ANDAs approved

by the FDA in or around August 2005. Teva sells baclofen pursuant to ANDAs approved

in February 1992, and Upsher-Smith sells baclofen pursuant to ANDAs approved in May

1988 and August 1996. Lannett, Par, Teva, and Upsher-Smith each sold baclofen

throughout the United States.

      243.   At all times relevant to this lawsuit, there has been more than one

manufacturer of baclofen on the market. Defendants Lannett, Par, Teva, and Upsher-

Smith dominate the market for baclofen. In the years prior to the conspiracy period,


                                          100
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 106 of 355



Defendants’ average price in the U.S. for baclofen was remarkably stable. Beginning in

February 2014, Defendants increased their prices abruptly and in unison.

      244.    By way of example, beginning in February 2014, Upsher-Smith, Teva, Par,

and Lannett matched their WAC prices on their 20 mg product within less than two

months of each other and by more than 400%:

  Product     Defendant           NDC        Old         New        Date of       Percentage
  20 MG                                      WAC         WAC        Increase      Increase
 100 ct      Upsher-Smith      00832102500      $0.10      $0.49     21-Feb-14         420%
 1000 ct     Upsher-Smith      00832102510      $0.10      $0.49     21-Feb-14         420%
 100 ct      Teva              00172409760      $0.10      $0.49     15-Apr-14         420%
 1000 ct     Teva              00172409780      $0.09      $0.49     15-Apr-14         447%

      245.    Although WAC data is not available, upon information and belief, Par and

Lannett implemented the same price increases as Upsher-Smith and Teva, such that all

price increases were in unison.

      246.    NADAC data for baclofen likewise reveals a pattern of massive price

increases beginning in early 2014, after which prices remained elevated well above their

previous competitive levels.




                                          101
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 107 of 355




      247.   Upon information and belief, the price increases on baclofen were the

result of collusive agreements between and among Defendants to increase pricing and

restrain competition for the sale of baclofen in the United States. These collusive

agreements were furthered, at least in part, through in-person discussions conducted at



                                         102
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 108 of 355



meetings and industry events hosted by GPhA and HDMA as well as other meetings and

communications (as identified throughout this Complaint).

         E.      Benazepril HCTZ

         248.    The market for benazepril HCTZ is mature, as benazepril HCTZ has been

available in the United States for over 25 years. During the relevant time period,

Defendants Mylan and Sandoz sold benazepril HCTZ throughout the United States.

         249.    At all times relevant to this lawsuit there has been more than one

manufacturer of benazepril HCTZ on the market. Defendants Mylan and Sandoz

dominate the market for benazepril HCTZ.

         250.    In the years prior to the conspiracy period, Defendants’ average price in

the U.S. for benazepril HCTZ was remarkably stable. Beginning in August 2013,

Defendants increased their prices abruptly and in unison.

         251.    By way of example, in August 2013, Mylan and Sandoz set nearly identical

WAC prices on their 25 mg product for benazepril HCTZ, reflecting increases of more

than 300%:

  Product        Defendant       NDC          Old         New        Date of       Percentage
  25 MG                                       WAC         WAC        Increase      Increase
 20 ct          Mylan        00378477501          $0.38      $1.65     9-Aug-13         334%
 20 ct          Sandoz       00185027701          $0.32      $1.62    20-Aug-13         407%

         252.    The Benazepril HCTZ NADAC pricing data in the graphs below also show

staggering price increases following a period of extremely stable prices for Benazepril

HCTZ:




                                            103
Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 109 of 355




                              104
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 110 of 355



       253.    Upon information and belief, the price increases on benazepril HCTZ were

the result of collusive agreements between and among Defendants to increase pricing

and restrain competition for the sale of benazepril HCTZ in the United States. These

collusive agreements were furthered, at least in part, through in-person discussions

conducted at meetings and industry events hosted by GPhA and HDMA as well as other

meetings and communications (as identified throughout this Complaint).

       F.      Clobetasol

       254.    The market for clobetasol is mature, as clobetasol has been available in the

United States for decades. During the relevant time period, Defendants Actavis, Akorn,

Hi-Tech, Sandoz, Fougera, Perrigo, Taro, Wockhardt, and Morton Grove sold clobetasol

throughout the United States.

       255.    For more than two years prior to June 2014, Defendants’ average price in

the U.S. for clobetasol was remarkably stable.

       256.    Beginning in approximately June 2014, Defendants abruptly increased

their prices for clobetasol on multiple formulations and sizes. By way of example, Taro,

Sandoz, Hi-Tech, Actavis, and Wockhardt all took price increases on their 0.05% cream

product in near lockstep reflecting increases of more than 800%:

Product        Defendant        NDC          Old          New         Date of      Percentage
crm                                          WAC          WAC         Increase     Increase
.05%
15gm          Taro          51672125801           $0.38     $6.84       3-Jun-14        1684%
15gm          Sandoz        00168016315           $0.73     $6.84      18-Jul-14         833%
15gm          Hi-Tech       50383026715           $0.37     $6.84      9-Aug-14         1732%
15gm          Actavis       00472040015              *      $6.84     10-Mar-15             *
30gm          Taro          51672125802           $0.33     $6.84       3-Jun-14        1993%


                                            105
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 111 of 355




30gm          Sandoz       00168016330           $0.50     $6.84       18-Jul-14       1268%
30gm          Hi-Tech      50383026730           $0.32     $6.84       9-Aug-14        2026%
30gm          Actavis      00472040030              *      $6.84      10-Mar-15            *
45gm          Taro         51672125806           $0.33     $6.84        3-Jun-14       1971%
45gm          Sandoz       00168016346           $0.59     $6.84       18-Jul-14       1057%
45gm          Hi-Tech      50383026745           $0.31     $6.84       9-Aug-14        2138%
45gm          Actavis      00472040045              *      $6.84      10-Mar-15            *
60gm          Taro         51672125803           $0.32     $6.12        3-Jun-14       1832%
60gm          Sandoz       00168016360           $0.50     $6.12       18-Jul-14       1124%
60gm          Hi-Tech      50383026760           $0.29     $6.12       9-Aug-14        2016%
60gm          Actavis      00472040060              *      $6.12      10-Mar-15            *

       257.    Upon information and belief, between June and August 2014, Akorn,

Morton Grove, Fougera, and Perrigo all increased their list prices for clobetasol by

similar amounts, even though these prices were not publicly reported.

       258.    NADAC data for clobetasol likewise show the low and stable prices of

clobetasol that were characteristic of the market prior to the Defendants’ price hikes, as

well as the huge spike in price that occurred abruptly in June 2014. Since that time,

Defendants have continued to charge supracompetitive prices. Starting in June of 2014,

the average price of clobetasol increased by approximately 1,144%, with certain

formulations increasing as much as 1,738%.

       259.    Upon information and belief, the price increases on clobetasol were the

result of collusive agreements between and among Defendants to increase pricing and

restrain competition for the sale of clobetasol in the United States. These collusive

agreements were furthered, at least in part, through in-person discussions conducted at




                                           106
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 112 of 355



meetings and industry events hosted by GPhA and HDMA as well as other meetings and

communications (as identified throughout this Complaint).

       260.   For example, the price increases closely followed Defendants’

participation in the workshop hosted by GPhA in North Bethesda, Maryland on June 3

and June 4, 2014. In the months prior to implementing their agreement, Defendants also

attended the annual meetings of the GPhA in February 2014 and NACDS in April 2014.

Prior to entering the market and selling their clobetasol products, Actavis and Perrigo

attended trade association meetings with the other Defendants, including GPhA meetings

in February 2015, June 2015, and February 2016, and joined the conspiracy and agreed

to sell their products at the same elevated levels as their co-conspirators.

       G.     Clomipramine

       261.   The market for clomipramine is mature, as clomipramine has been

available in the United States for over 20 years. The World Health Organization includes

clomipramine on its list of essential medicines. During the relevant time period, Mylan

sold clomipramine pursuant to ANDAs approved by the FDA in or around January 1998.

Sandoz sells clomipramine pursuant to ANDAs that were approved by the FDA in or

around June 1997 and March 1998. Taro sells clomipramine pursuant to ANDAs

approved by the FDA in December 1996.

       262.   At all times relevant to this lawsuit there has been more than one

manufacturer of clomipramine on the market. Defendants Mylan, Sandoz, and Taro sold

clomipramine throughout the United States.




                                            107
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 113 of 355



         263.     For more than two years prior to the conspiracy period, Defendants’

average price in the U.S. for clomipramine was remarkably stable. Beginning in

approximately May 2013, Mylan, Sandoz, and Taro increased their prices abruptly and,

for the most part, in unison.

         264.     By way of example, beginning in May 2013, Mylan, Sandoz, and Taro set

their WACs in lockstep on their 25 mg product, reflecting increases from previous

WACs of more than 2,700%:

Product                                      Old         New         Date of      Percentage
25 mg            Defendant      NDC          WAC         WAC         Increase     Increase
30 ct           Taro         51672401106       $0.25         $8.99    1-May-13        3441%
90 ct           Taro         51672401105       $0.25         $8.99    1-May-13        3441%
100 ct          Mylan          378302501       $0.30         $8.99   16-May-13        2853%
100 ct          Sandoz         781202701       $0.31         $8.99    22-Jul-13       2778%


         265.     As the following chart based on NADAC also indicates, prices for generic

clomipramine increased significantly:




                                             108
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 114 of 355




      266.   These prices show the dramatic and sustained price increases for generic

clomipramine starting in mid-2013. The prices also reflect a “one-way ratchet”—prices

never decreased substantially, as one would expect if sudden price increases reflected

temporary supply shortages, cost increases, or other benign market explanations.

      267.   Upon information and belief, the price increases on clomipramine were the

result of collusive agreements between and among Defendants to increase pricing and

restrain competition for the sale of clomipramine in the United States. These collusive

agreements were furthered at least in part, through in-person discussions conducted at

meetings and industry events hosted by GPhA and HDMA as well as other meetings and

communications (as identified throughout this Complaint).




                                         109
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 115 of 355



        H.      Desonide

        268.    The market for desonide is mature, as both the ointment and cream form

of the drug have been available in the United States since the 1970s, and generic desonide

has been available in the United States since 1994.

        269.    During the relevant time period, Defendants Actavis, Perrigo, Sandoz,

Fougera, and Taro sold desonide throughout the United States.

        270.    At all times relevant to this lawsuit there has been more than one

manufacturer of desonide on the market. Defendants Actavis, Perrigo, Sandoz, Fougera,

and Taro dominate the market for desonide.

        271.    For at least five years prior to May 2013, Defendants’ prices for desonide

in the United States remained stable. In May 2013, however, Defendants abruptly began

implementing substantial price increases.

        272.    By way of example, Defendants all set the same WACs for their ointment

products beginning in May 2013, reflecting increases from previous WACs of more than

140%:



 Product Defendant             NDC           Old          New         Date of      Percentage
                                             WAC          WAC         Increase     Increase
15 GM          Taro        51672128101            $0.84       $3.21    1-May-13         282%
60 GM          Taro        51672128103            $0.53       $3.21    1-May-13         501%
15 GM          Perrigo     45802042335            $1.30       $3.21   21-May-13         146%
60 GM          Perrigo     45802042337            $0.31       $3.21   21-May-13         932%
15 GM          Sandoz      00168030915                *       $3.21    17-Jan-14            *
60 GM          Sandoz      00168030960                *       $3.21    17-Jan-14            *



                                            110
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 116 of 355



       273.   In August 2013, Actavis entered the market for desonide and implemented

the supracompetitive prices as well. Upon information and belief, just as the Defendants

did with glyburide and doxy DR, Actavis communicated its intention to enter the market

to Perrigo, Sandoz, Fougera, and Taro well in advance of its actual entry, and the

Defendants reached an agreement on the supracompetitive pricing that each would

charge its customers. This agreement on desonide was facilitated by the overarching

market allocation agreement that was followed by all Defendants and conspirators and it

prevented Actavis’ entry into the market from eroding the conspiratorial pricing on

desonide.

       274.   The below charts plot the NADAC data for desonide products, and show

the low and stable prices of desonide that were characteristic of the market prior to

Defendants’ price hikes, as well as the huge spike in price that occurred abruptly in May

2013. The charts also show that since that time, Defendants have continued to charge

supracompetitive prices.




                                          111
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 117 of 355




      275.   Upon information and belief, the price increases on desonide were the

result of collusive agreements between and among Defendants to increase pricing and



                                       112
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 118 of 355



restrain competition for the sale of desonide in the United States. These collusive

agreements were furthered, at least in part, through in-person discussions conducted at

meetings and industry events hosted by GPhA and HDMA as well as other meetings and

communications (as identified throughout this Complaint).

       276.   For example, price increases closely followed Defendants’ participation in

the annual meetings of the GPhA in February 2013 and the NACDS in April 2013. Prior

to selling their desonide products at elevated prices along with Taro and Perrigo, Actavis

and Sandoz attended other trade association meetings with Taro and Perrigo, including

GPhA meetings in October 2013 and February 2014.

       I.     Digoxin

       277.   The market for digoxin is mature, as digoxin has been available in the

United States for more than a decade. Generic digoxin is prescribed to approximately

6.5 million patients in the United States and it is considered an essential medicine by the

World Health Organization. Variants of the drug have been in existence since the 18th

century. Because digoxin was in existence prior to the 1938 passage of the Federal Food,

Drug, and Cosmetic Act, the drug was manufactured and sold by a large number of

companies outside the NDA/ANDA process.

       278.   In 1997, GlaxoSmithKline obtained an NDA authorizing it to market

Lanoxin, a branded version of digoxin. Because digoxin was not a new chemical

compound, its NDA allowed for just a three-year period of exclusivity, and by 2003 there

were at least eight manufacturers of generic digoxin in the United States, including

Defendants Impax, Lannett, Mylan, Par, and West-Ward.


                                           113
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 119 of 355



       279.   During the relevant time period, Defendants Impax, Lannett, Mylan, Par,

Sun, and West-Ward sold digoxin throughout the United States.

       280.   At all times relevant to this lawsuit there has been more than one

manufacturer of digoxin on the market. Defendants Impax, Lannett, Mylan, Par, and

West-Ward dominate the market for digoxin.

       281.   Due to industry consolidation and manufacturing difficulties experienced

by Mylan, Par, and West-Ward, by the end of 2012, just Lannett and Impax remained

active in the market for generic digoxin. Despite the existence of a duopoly, until

October 2013, the price of digoxin charged by Lannett and Impax remained stable.

       282.   Beginning in October 2013, however, Defendants issued abrupt and

substantial price increases.

       283.   Defendants continued to increase the prices they charged for digoxin

during the first six months of 2014, despite Par’s entry into the digoxin market in early

2014 and West-Ward’s re-entry soon after. Mylan also re-entered in early 2015 and

followed the pricing agreed to by the conspirators. Upon information and belief, Par,

West-Ward, and Mylan each communicated their entry into the generic digoxin market

to their co-conspirators well in advance of the date each entrant began marketing the

drug, so that agreements could be reached on price without any disruption to the

prevailing supracompetitive prices.

       284.   By way of example, with respect to WAC pricing, in October 2013,

Lannett and Impax implemented lockstep WAC prices on their 0.125 mg products,

reflecting increases of more than 630%. Instead of competing on price, Par, West-Ward,


                                          114
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 120 of 355



and Mylan reported the same WAC benchmarks as Lannett and Impax as they entered

the market:

 Product       Defendant        NDC         Old          New          Date of        Percentage
 0.125 mg                                   WAC          WAC          Increase       Increase

 100 ct       Lannett        00527132401         $0.14       $1.19     16-Oct-13           734%
 1000 ct      Lannett        00527132410         $0.12       $0.99     16-Oct-13           738%
 100 ct       Impax          00115981101         $0.14       $1.19     22-Oct-13           734%
 1000 ct      Impax          00115981103         $0.12       $0.99     22-Oct-13           738%
 100 ct       Par            49884051401             *       $1.19      17-Jan-14             *
 1000 ct      Par            49884051410             *       $0.99      17-Jan-14             *
 100 ct       West-Ward      00143124001         $0.16       $1.19     14-Apr-14           638%
 1000 ct      West-Ward      00143124010         $0.13       $0.99     14-Apr-14           687%
 100 ct       Mylan          00378615501             *       $1.19     17-Nov-14              *
 1000 ct      Mylan          00378615510             *       $0.99     17-Nov-14              *

       285.   The below charts of NADAC data on generic digoxin show the substantial

and sustained price increases for generic digoxin products starting in the fall of 2013:




                                           115
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 121 of 355




      286.   Defendants’ pricing of digoxin is the exact opposite of what one would

expect to see in a competitive market, where the entry of new manufacturers brings the


                                         116
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 122 of 355



price down. Instead, as a result of their collusion, Defendants’ pricing for digoxin in the

United States increased as the number of “competitors” in the market grew. Thus, the

pricing of digoxin mirrors Defendants’ collusion on glyburide, where Mylan, Heritage,

and Mayne agreed to increase prices on the diabetes drug in advance of the entry into the

market by Heritage and Mayne.

       287.   In early 2015, Mylan re-entered the market and Defendants continued to

adhere to their anticompetitive agreements on pricing, which continue to persist in the

market even as of the filing of this Complaint.

       288.   Upon information and belief, the price increases on digoxin were the result

of collusive agreements between and among Defendants to increase pricing and restrain

competition for the sale of digoxin in the United States. These collusive agreements

were furthered, at least in part, through in-person discussions conducted at meetings and

industry events hosted by GPhA and HDMA as well as other meetings and

communications (as identified throughout this Complaint).

       J.     Divalproex ER

       289.   The market for divalproex ER is mature, as generic versions of the drug

have been available in the United States for almost a decade. Valproate, the base

compound in divalproex ER, has been in use for more than a century and is recognized

as an essential medicine by the World Health Organization.

       290.   In 1999, Abbot Laboratories received FDA approval to market Depakote

ER, a branded version of the drug. Depakote ER was a blockbuster drug that achieved

nearly $1,000,000,000 in sales for Abbot.


                                            117
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 123 of 355



      291.   Between January and May of 2009, Mylan, Zydus, and Par (through

Anchen Pharmaceuticals, its predecessor-in-interest) all received ANDAs authorizing

them to market divalproex ER as generic versions of Depakote ER. Defendant Dr.

Reddy’s sells divalproex ER pursuant to ANDAs approved by the FDA in March 2012.

      292.   During the relevant time period, Defendants Mylan, Zydus, Dr. Reddy’s,

and Par sold divalproex ER throughout the United States.

      293.   At all times relevant to this lawsuit there has been more than one

manufacturer of divalproex ER on the market. Defendants Mylan, Zydus, Dr. Reddy’s,

and Par dominate the market for divalproex ER.

      294.   Between 2009 and June 2013, Defendants’ prices for divalproex ER

remained relatively stable. However, in early July 2013, Defendants implemented in

unison abrupt and substantial price increases on divalproex ER.         For example,

Defendants increased the price for a bottle of 500 pills at 250 mg strength from

approximately $30 to more than $200 per bottle. Bottles of 500 mg strength pills

increased at even greater rates, increasing from approximately $130 per bottle to more

than $1,600 per bottle, an increase of more than 1,100%.

      295.   By way of example, with respect to WAC pricing, Mylan and Par set

identical WAC prices within a couple of weeks of each other in June 2013; and Dr.

Reddy’s and Zydus matched those WACs in August 2013, around the time they each

entered the market. As noted below, the new WACs for 100 and 500 count bottles of

500 mg pills reflected increases of more than 300%.




                                         118
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 124 of 355



      296.    NADAC data, too, shows a sharp price increase for divalproex ER

following an extended period of extremely stable prices:

  Product                                                          Date of      Percentage
  500 mg      Defendant       NDC         Old          New
                                          WAC          WAC         Increase     Increase
    ER
 100 ct      Mylan         00378047301         $0.74       $3.26    14-Jun-13       338%
 500 ct      Mylan         00378047305         $0.71       $3.26    14-Jun-13       361%
 100 ct      Par           10370051110         $0.74       $3.26    26-Jun-13       338%
 500 ct      Par           10370051150         $0.71       $3.26    26-Jun-13       361%
 100 ct      Zydus         68382031501             *       $3.26   14-Aug-13           *
 500 ct      Zydus         68382031505             *       $3.26   14-Aug-13           *
 100 ct      Dr. Reddy’s   55111053401             *       $3.26   19-Aug-13           *
 500 ct      Dr. Reddy’s   55111053405             *       $3.26   19-Aug-13           *




                                         119
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 125 of 355




       297.   As alleged throughout this Complaint, employees from Defendants

including at least Mylan and Par spoke directly numerous times between June and July

2013. For example, Mylan and Par had several calls on June 7, 2013 and June 13, 2013.

Mylan and Par both increased their prices of divalproex shortly after these calls, on June

14 and June 26, respectively. Dr. Reddy’s and Zydus followed suit when they entered

the market shortly thereafter.

       298.   Upon information and belief, the price increases on divalproex ER were

the result of collusive agreements between and among Defendants to increase pricing

and restrain competition for the sale of divalproex ER in the United States. These

collusive agreements were furthered, at least in part, through in-person discussions

conducted at meetings and industry events hosted by GPhA and HDMA as well as other

meetings and communications (as identified throughout this Complaint).

                                           120
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 126 of 355



      K.     Doxycycline

      299.   The doxycycline market is mature, as generic doxycycline—which

includes generic versions of branded doxycycline such as Vibramycin, Vibra-Tabs, and

Monodox—has been available in the United States since the mid-1980s in tablet and

capsule form. Doxycycline has been designated by the WHO as an essential medicine.

Doxy DR (the delayed release version of doxy hyclate) is the generic version of the

branded acne medication Doryx, for which Warner Chilcott received an NDA in May

2005. Although doxy hyclate and doxy mono are not bioequivalent drugs, doctors will

often simply write a prescription for doxycycline, which allows pharmacists to supply

consumers with either doxy hyclate or doxy mono.

      300.   Although there were, at one point, approximately 20 manufacturers of

doxycycline, by early 2012, the primary manufacturers became Actavis, Mylan, Par, Sun

(including its subsidiaries Mutual and Caraco), and West-Ward (for doxy hyclate) and

Heritage, Lannett, Mylan, and Par (for doxy mono).        In 2012, Mylan received

authorization to market both doxy hyclate and doxy DR. Because Mylan was the first

generic manufacturer to receive an ANDA for doxy DR, it received 180 days of

exclusivity as the sole authorized generic manufacturer, which expired in early 2013.

Mylan remained the only generic manufacturer of doxy DR until Heritage and Mayne

entered the market in 2013. Historically, doxy mono cost more than doxy hyclate, and

for that reason, doxy hyclate was the most commonly used version of doxycycline.




                                        121
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 127 of 355



      301.   Defendants Actavis, Heritage, Lannett, Mayne, Mylan, Par, Sun (including

Mutual and Caraco), and West-Ward each sold at least one variation of doxycycline

throughout the United States.

             1.     The Doxy Hyclate Collusive Price Increases

      302.   Although prices of doxycycline had remained low and stable for several

years, beginning in approximately November 2012, Defendants implemented an abrupt

and substantial price increase across all doses of doxy hyclate. Throughout 2012,

Defendants attended a number of trade events where they met and discussed the pricing

of doxycycline hyclate. By May 2013, Defendants’ prices for doxy hyclate increased on

certain strengths by as much as 8,000%. For example, in mid-January 2013, West-Ward

and Sun raised prices for a bottle of 500 tablets of 100 mg strength doxy hyclate pills

from an average of less than $25 per bottle to approximately $2,000 per bottle.

      303.   Upon information and belief, the agreement to increase prices on doxy

hyclate was discussed at the GPhA meetings in October 2012 in Bethesda and February

2013 in Orlando. The October 2012 meeting was attended by Defendants Actavis, Teva,

Sun, and Mylan, in addition to other conspiring Defendants as alleged above. The

February 2013 meeting was attended by Defendants Actavis, Mylan, and Teva, in

addition to other conspiring Defendants as alleged above.

      304.   By way of example, Defendants raised doxycycline WACs on the 100 mg

capsules to identical benchmark prices over a two-week period reflecting increases of

more than 2,500%:




                                          122
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 128 of 355




  Product                                 Old          New           Date of      Percentage
  100 mg      Defendant      NDC
                                          WAC          WAC           Increase     Increase
    cap
 50 ct        West-Ward   00143314250          $0.10      $4.43       21-Jan-13       4326%
 500 ct       West-Ward   00143314205          $0.10      $4.43       21-Jan-13       4370%
 50 ct        Actavis     00591544050          $0.10      $2.74        1-Feb-13       2515%
 500 ct       Actavis     00591544005          $0.10      $2.74        1-Feb-13       2663%
 50 ct        Sun         53489011902          $0.10      $4.92        5-Feb-13       4847%
 500 ct       Sun         53489011905          $0.06      $4.92        5-Feb-13       7844%

       305.    In addition, Defendants increased WACs on the 100 mg tablets within a

few days of each other, reflecting increases of more than 2,500%:

  Product                                 Old          New          Date of       Percentage
  100 mg      Defendant      NDC
                                          WAC          WAC          Increase      Increase
    tab
 50 ct        Actavis     00591555350       $0.10       $2.74        1-Feb-13        2515%
 500 ct       Actavis     00591555305       $0.10       $2.74        1-Feb-13        2663%
 50 ct        Sun         53489012002       $0.09       $4.92        5-Feb-13        5631%
 500 ct       Sun         53489012005       $0.08       $4.92        5-Feb-13        6268%

       306.    NADAC data for doxy manufactured and/or distributed by Defendants

Actavis, West-Ward, Sun, Mylan, and Par (via Qualitest and/or DAVA) reveals a similar

pattern:




                                         123
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 129 of 355




       307.   In May 2013, after the price increases had been implemented, Teva

discontinued production of doxy hyclate—a product that it had manufactured for three

decades. This act was against Teva’s individual self-interest (given that pricing for doxy

hyclate had been raised by orders of magnitude above Defendants’ marginal costs) and

in furtherance of Defendants’ conspiracy.

       308.   When Defendants Par (through DAVA) and Mylan entered the market,

rather than undercut pricing of the incumbent manufacturers, they priced at similarly

elevated prices, consistent with Defendants’ “fair share” agreement. Even today their

prices are far above competitive, pre-conspiracy prices.

       309.   By April 2014, DAVA launched doxy hyclate pursuant to an exclusive

supply and distribution agreement with Chartwell Therapeutics Licensing, LLC and

Chartwell Pharmaceuticals, LLC (“Chartwell”).         Around this time, Endo was in

discussions with DAVA to acquire it, which it did in August 2014.


                                            124
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 130 of 355



        310.   Following DAVA’s acquisition by Endo, Chartwell and Endo sued each

 other in New York state court for alleged failures to comply with the terms of the supply

 and distribution agreement for doxycycline.24 Chartwell alleged that DAVA, DAVA’s

 former President Aram Moezinia, and Endo (through its generics subsidiaries) were

 refusing to take delivery of doxycycline shipments from Chartwell despite the fact that

 there was demand for doxycycline in the market. Because Endo (through its generics

 subsidiaries including DAVA) refused to accept the available doxycycline supply,

 Chartwell attempted to rescind its agreement with DAVA in order to find other generic

 drug marketers, which Chartwell claims it was able to accomplish.

        311.   Chartwell recognized that its supply of doxycycline provided an

 opportunity to “reduc[e] prices for consumers, all while earning significant profits.” But

 Endo (and, subsequently, Par) withheld doxycycline supply from the U.S. market and

 priced its doxycycline at the supracompetitive price of its co-conspirators. Chartwell

 suggested a reason for Endo’s economically irrational decision to withhold additional

 doxycycline supply when there was ample demand in the market. It accused Endo and

 its generic subsidiaries of engaging in an illegal price-fixing and market allocation

 scheme: “Having bought DAVA, Endo implemented its withhold- and-price-gouge

 scheme, did virtually nothing to sell the Chartwell Entities’ doxycycline, and, in

 collusion with its alleged ‘competitors,’ set doxycycline’s price at the exact same level




24
  See Dava Pharm., LLC v. Chartwell Therapeutics Licensing, LLC, Index No.
502775/15 (N.Y. Supreme Court, County of Kings).


                                            125
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 131 of 355



its competitors were charging for the drug.” (Emphasis in original). Chartwell further

alleged that “DAVA and Moezinia dedicated efforts to withhold [doxycycline] from the

marketplace..., to keep the overall price of Doxy high.” (Emphasis in original). For

example, Chartwell cites to an email dated on or about July 11, 2014 where Moezinia

emailed Chartwell and stated that DAVA’s plan was to sell doxycycline “slowly not to

disturb pricing.” Upon information and belief, all actions taken by DAVA as described

in Chartwell’s complaint were done at the direction of Endo and targeted at the U.S.

market.

       312.   Chartwell sought discovery of the materials that Par and Endo have

produced to DOJ and the State AGs. Notably, the regulators’ inquiries to Endo have

focused on at least three drugs that Endo acquired rights to via DAVA: doxy hyclate,

doxazosin mesylate, and methotrexate sodium. Chartwell and Endo settled their claims

in November 2016.

              2.     Collusion on Doxy DR

       313.   With respect to doxy DR, Mylan and Heritage were the dominant

manufacturers, with Mayne entering in 2014. Mylan, as the sole generic manufacturer

of the drug for a period of time in 2012, was able to charge a supracompetitive price

during the period of generic exclusivity. (As explained above, the FDA estimates that,

in a market with one generic manufacturer, the generic drug will typically sell at 94% of

the branded drug).

      314.    Beginning in 2013, Heritage reached out to Mylan for the purpose of

colluding to allocate the doxy DR market without disturbing the supracompetitive price.

                                          126
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 132 of 355



Heritage was to begin selling Doxy DR in July 2013, and before entering the market,

Heritage contacted Mylan about refraining from price competition. Heritage did not

want Doxy DR prices to erode when it entered the market. Mylan also wanted to

maintain its prices. Consistent with their overarching “fair share” agreement, both

Heritage and Mylan understood that cooperation and coordination was required to keep

Doxy DR prices high.

      315.    In April 2013, Heritage’s Glazer and Malek traveled to India to meet with

two Emcure executives, CEO Mehta and President Thapar. The purpose of the trip was

to discuss Heritage’s plans to enter the Doxy DR market. These meetings included

discussions about how to coordinate with Mylan so as to minimize the competition

between the two companies for Doxy DR.

      316.    During these discussions, it was decided that in order to work out an

agreement between Heritage and Mylan relating to (at least) Doxy DR, Mehta would

reach out to Rajiv Malik, a high-level counterpart at Mylan, in order to facilitate

communication between Glazer and Malek and their Mylan counterparts.

      317.    After returning to the U.S., on or about May 3, 2013, Heritage’s Malek

tried to set up a call with the Vice-President of Sales at Mylan. Malek learned, however,

that the Vice-President of Sales had little to do with National Accounts and was instead

directed to the person at Mylan who did have responsibility for such accounts. On

information and belief, that person was Jan Bell, who was a Senior Key Account

Manager at Mylan from September 2010 to January 2013 and has served as Director of

National Accounts at Mylan since January of 2013. Malek promptly contacted Bell

                                          127
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 133 of 355



through LinkedIn. Malek and Bell communicated by phone on multiple occasions and

continued to communicate about various drugs, including Doxy DR.

      318.   While Malek was in contact with Bell, other Heritage employees began

reaching out to their counterparts at Mylan to discuss Doxy DR and other drugs. For

instance, beginning on or about May 7, 2013, Glazer emailed Mylan’s President and

Executive Director, Rajiv Malik. He copied both Mehta and Thapar at Emcure on the

email. Malik responded with a phone number where he could be reached in England,

and the two spoke the next day.

      319.   During their May 8 telephone conversation, Heritage CEO Glazer and

Mylan President Malik reached an agreement to refrain from competing in the Doxy DR

market. Glazer told Malik that Heritage intended to pursue two of Mylan’s large Doxy

DR customers (wholesaler McKesson and retail pharmacy CVS), who collectively made

up 30% of the market. Glazer further told Malik that Heritage wanted to gain market

share without lowering the pricing of Doxy DR. After numerous discussions, Malik

reached an agreement with Glazer in which Mylan agreed to give up its accounts with

McKesson and CVS based upon Mylan’s understanding that Heritage would work with

Mylan to keep the prices of Doxy DR elevated.

      320.   In the course of his communications with Glazer, Malik made clear that

Mylan was willing to enter into this agreement relating to Doxy DR because Heritage

had, in the past, abided by its “fair share” agreements with Mylan on other drugs.




                                          128
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 134 of 355



      321.    Malik told Glazer that he would inform others at Mylan about their

agreement. Glazer also kept Heritage’s Malek informed about his conversations with

Mylan.

      322.    In the months following Malik and Glazer’s agreement, Mylan surrendered

the McKesson and CVS accounts to Heritage.

      323.    By allocating the McKesson and CVS accounts in the Doxy DR market,

Mylan and Heritage were able to stabilize Doxy DR prices across the market. In a

competitive market, Heritage’s entry would have spurred price competition across all

customers, which would have lowered market prices. By foregoing this competition,

Mylan and Heritage kept Doxy DR prices higher than they otherwise would have been.

      324.    As discussed above, beginning in July 2013 and continuing through July

2014, Heritage had at least 513 different contacts with various generic drug

manufacturers about the pricing of generic drugs, including doxycycline hyclate.

Defendants also had the opportunity to discuss Doxy DR and other drugs while attending

a number of industry meetings.

      325.    Following a number of spring and summer trade meetings in 2013, a series

of inter-competitor communications led to anticompetitive agreements relating to

multiple drugs. For example, on June 11, 2013, an employee from Mylan (possibly

Aigner or Nesta) called an employee at Heritage (possibly O’Mara). They spoke for ten

minutes. Immediately after the telephone call, the Heritage employee called Malek and

left a voicemail providing a report. Malek called the employee back fifteen minutes later

and they spoke for seven minutes. That same day, Heritage also was in contact with

                                          129
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 135 of 355



other generic drug manufacturers, who in turn communicated with other Defendants,

including Par and Mylan. The next day, while Defendants were also discussing pricing

for at least Doxy DR, Lannett, consistent with the conspiratorial agreement discussed

below, increased the prices for doxy mono.

      326.    On June 18, 2013, a senior manager at Wholesaler A (believed to be

McKesson) contacted a Mylan employee to inform him that Wholesaler A received an

unsolicited bid for Doxy DR from a new entrant (Heritage). Mylan was asked to submit

a bid by the close of business on June 21, 2013 to retain the business with the wholesaler.

Consistent with its agreement to cede its Doxy DR business to Heritage, Mylan failed to

submit a counterbid.

      327.    On June 27, 2013, following Mylan’s failure to bid, Heritage entered into

a distribution agreement with Wholesaler A for Doxy DR.

      328.    The conversations among Defendants continued throughout 2013. In July

2013, when Heritage began selling Doxy DR, Heritage contacted Mylan three times and

Sun once. Heritage spoke with Mylan once and Sun twice in August; spoke with Sun

once in October; and with Mylan once in November.

      329.    On July 8, 2013, Heritage submitted a proposal to a pharmacy (believed to

be CVS) to obtain Doxy DR business. The next day, the pharmacy rejected the proposal

as too high. Heritage submitted a revised bid to the pharmacy on July 11, 2013. During

this time, Heritage and its parent, Emcure, continued to communicate with Mylan to

make sure Mylan was committed to their Doxy DR agreement.




                                           130
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 136 of 355



       330.   As part of this effort, Emcure’s Mehta spoke to Mylan’s Malik on July 18,

2013. Information about the call was communicated to Glazer by an Emcure employee

shortly after Mehta and Malik spoke.

       331.   In response, Glazer emailed Malik trying to schedule a phone call that day.

Malik told Glazer they could speak in the evening, and later that evening, Malik left

Glazer a voicemail. Fifteen minutes later, Glazer returned Malik’s call and they spoke

for four minutes. During the call, Glazer informed Malik of Heritage’s strategy with

respect to at least Doxy DR and its bid to the pharmacy.

       332.   In response to their conversation, Malik immediately spoke to certain

Mylan employees, and ultimately, Mylan would walk away from the pharmacy customer

in order to avoid price erosion.

       333.   In August 2013, Mylan was contacted by an executive at the pharmacy and

was told that the pharmacy had received an unsolicited bid for Doxy DR. Mylan was

given a chance to submit a counterbid. In response, Mylan submitted a bid that it knew

would not be low enough to retain the business. When Mylan was given a second

opportunity to lower its pricing, Mylan failed to submit a revised bid, consistent with its

agreement with Heritage. In September 2013, the pharmacy awarded its Doxy DR

business to Heritage.

       334.   The business obtained from Wholesaler A and the pharmacy accounts for

more than 80% of Heritage’s Doxy DR business. Heritage maintains that business to

this day.




                                           131
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 137 of 355



      335.   After Heritage obtained the pharmacy’s business, on several occasions

Heritage walked away from other Mylan customers in order to maintain the agreement

with Mylan. For example, in November 2013, Heritage did not pursue a large account,

believed to be Walmart, because it was Mylan’s customer and was not allocated to

Heritage.

      336.   When Mayne prepared to enter the Doxy DR market, anticompetitive

conversations continued. On January 7, 2014, about a month before Mayne’s entry into

the Doxy DR market, an employee at Mayne and Heritage’s Sather had a twelve-minute

telephone conversation about agreeing not to compete in the market for Doxy DR. These

conversations continued throughout early 2014, with the Heritage employee, believed to

be Sather, continuing to communicate with the Mayne employee, believed to be Gloria

Peluso-Schmid, via text messages, email, and including telephone conversations on

March 13 and 17. The Heritage employee emailed and texted Malek, providing him with

the information on Mayne’s market share and strategy that she had obtained. The shared

goal of Heritage and Mayne was to maintain pricing within the Doxy DR market.

      337.   After Mayne entered the market, it initially avoided competing with

Heritage and instead targeted customers of Mylan. In one such instance, Mayne made a

bid to a large wholesaler where Mylan was the incumbent provider and the wholesaler

asked Heritage to also submit a bid. Heritage declined, honoring its ongoing agreement

with Mylan, and provided a false, pretextual reason (inadequate supply) to the

wholesaler. Malek knew Heritage had sufficient supply of Doxy DR to fulfill the bid,




                                         132
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 138 of 355



but instructed Heritage not to submit a bid in order to honor Heritage’s agreement with

Mylan.

      338.      In March 2014, Sather continued to communicate with her contact at

Mayne about Doxy DR, speaking briefly via telephone on March 13 and again on March

17 for seventeen minutes.

      339.      At the end of March, Mayne presented a bid to one of Heritage’s

nationwide pharmacy accounts. This led to telephonic, email and text discussions

between Mayne and Heritage over the next several months, including on April 1, 2014,

when Heritage’s Sather and a Mayne employee spoke for twenty-seven minutes. After

the call, Sather and Malek exchanged text messages, likely about the substance of the

conversation.

      340.      Sather and a Mayne employee spoke again the next day for eleven minutes.

The same day, Malek emailed CEO Glazer to provide an update on negotiations with

Mayne. Sather and a Mayne employee spoke for three minutes on April 9, 2014 and the

next day they exchanged multiple text messages. Sather reported these conversations to

employees of Heritage, including at least Malek.

      341.      Ultimately, because of the agreement between Heritage and Mayne not to

compete in the market for Doxy DR, Heritage was able to retain the pharmacy customer

at prices higher than they would have been in a competitive market.

      342.      In May 2014, it was Mayne’s turn. Instead of competing on price, Heritage

walked away from a customer being pursued by Mayne.




                                           133
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 139 of 355



      343.   Similarly, in August 2014, consistent with its agreement with Mylan,

Heritage again refused to bid on an RFP issued by a Mylan customer.

      344.   In November of 2014, Mayne made offers to the One Stop Program of

McKesson Corporation (“McKesson”) (a wholesaler) and Econdisc Contracting

Solutions (“Econdisc”) (a group purchasing organization (“GPO”) that includes Express

Scripts, Kroger, and Supervalu). Malek contacted personnel at Mayne to discuss the

situation and raised the idea that Heritage and Mayne could allocate customers by having

Mayne withdraw its offer to McKesson. Malek worked out an agreement with Mayne

by November 25, 2014, which Glazer subsequently confirmed.                   Follow-up

communications occurred in December 2014 by text message and an in-person meeting

at a conference of the American Society of Health-System Pharmacists held on

December 9, 2014.

      345.   The agreement resulted in elimination of price competition and higher

prices for Doxy DR. When Econdisc put its business out for bid again in January 2015,

Heritage deliberately bid a higher price than Mayne, fulfilling its agreement to walk

away from the Econdisc business. Likewise, when Heritage was requested to submit a

bid by a large nationwide pharmacy chain in September of 2015, it declined to do so

after learning that Mayne was the incumbent supplier.

             3.     The Doxy Mono Collusive Price Increases

      346.   During the relevant time period, Defendants Heritage, Lannett, Mylan, and

Par were the dominant players selling doxy mono.




                                          134
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 140 of 355



       347.   In February 2013, Heritage believed that demand for some doxycycline

products was increasing, and wanted to use this as a pretext to raise the prices of doxy

mono. Accordingly, Heritage began reaching out to Lannett, Mylan, and Par to institute

a price increase for doxy mono. These pricing discussions occurred at the same time as

Heritage and Dr. Reddy’s were discussing pricing and market share for zoledronic acid

and meprobamate, as discussed below.

       348.   Starting in March 2013, Heritage’s Sather began communicating with

Lannett about pricing for at least doxy mono. On March 7, 2013, Heritage’s Sather spoke

to Lannett’s Sullivan for fourteen minutes about an opportunity Heritage had at Cardinal

(a large purchaser).

       349.   Six days later, on March 13, 2013, Sather sent an email to Lannett’s

Sullivan about pricing for at least doxy mono. They spoke for five minutes later the

same day, again about pricing.

       350.   On March 21, 2013—the same day that Malek instructed O’Mara and

Edelson to seek a price increase on Meprobamate from Dr. Reddy’s (discussed below)—

Malek decided he also wanted to increase the price of doxy mono by four times the

current price. He consulted with Glazer about the price increase.

       351.   On March 25, 2013, a Lannett employee—likely Tracy Sullivan—sent an

email to her boss at Lannett to provide an update on her conversations with Heritage

about price increases for certain drugs, including doxy mono. Lannett’s Sullivan and

Heritage’s Sather communicated about doxy mono by phone, text message, and in-

person meetings over the next several months.


                                          135
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 141 of 355



      352.   That same day, Malek sent an email to his sales team discussing Heritage’s

price increases for at least doxy mono and another drug—likely meprobamate or

zoledronic acid.

      353.   Heritage’s Sather continued to “socialize” the idea of a doxy mono price

increase, and called Lannett’s Sullivan and left a message on April 25, 2013. Sullivan

returned her call the next day and they spoke for more than eight minutes.

      354.   As discussed above, while Heritage’s NAMs were speaking with

competitors about doxy mono, in April 2013 Heritage’s Malek and Glazer were in India

meeting with Emcure’s Mehta and Thapar discussing, among other things, how Heritage

and Mylan could minimize competition and avoid price erosion when Heritage entered

the Doxy DR market. Mehta decided to reach out to Mylan’s Malik to facilitate

subsequent communications between Glazer and Malek and their Mylan counterparts.

      355.   Consistent with how the overarching conspiracy operated, throughout the

rest of 2013, Heritage spoke with its competitors about pricing for a number of drugs,

including doxy mono. These communications often overlapped with trade association

meetings. For example, on May 14, 2013, the day after Lannett’s Sullivan and Heritage’s

Sather spoke for almost six minutes, the two attended a conference together where they

spoke in person and exchanged text messages discussing at least doxy mono.

      356.   On June 4, 2013, Sather called and texted an employee at Lannett—likely

Sullivan. While Sather was exchanging text messages with this Lannett employee, she

was attending the HDMA’s June 2-5, 2013 Business and Leadership Conference in

Orlando, Florida. That conference was attended by key executives for generic sales and


                                          136
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 142 of 355



 pricing from at least Actavis, Apotex (including Hamilton), Aurobindo, Citron, Dr.

 Reddy’s, Glenmark, Heritage (including O’Mara and Sather), Lannett (including

 Sullivan), Mylan (including Bell, Nesta and Aigner), Par, Sandoz, Sun, Teva, West-

 Ward and Zydus.

        357.   Defendants agreed to implement price increases for doxy mono in the late

 spring and summer of 2013.

        358.   In the lead-up to the price increases, the four competitors selling doxy

 mono—Par, Lannett, Heritage, and Mylan—were in frequent communication. For

 example, on June 11, 2013, the day before Lannett’s price increase, a Heritage employee

 (likely O’Mara) spoke with a Mylan employee (believed to be either Aigner or Nesta)

 for nearly ten minutes.     During this same time period, a Lannett employee was

 communicating with an employee at Par.           In turn, this Par employee frequently

 communicated with a Mylan employee. The Lannett and Par employees were friends

 and frequently spoke in person at trade association conferences, including about

 competitive information.

        359.   In fact, these employees from Mylan and Par spoke numerous times

 between June and July 2013. The two had several calls on June 7, 2013 and June 13,

 2013—the day after Lannett confirmed that it would increase its prices for doxy mono. 25




25
  Mylan and Par both increased their prices of divalproex shortly after these calls, on
June 14 and June 26, respectively.


                                            137
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 143 of 355



Further, an unidentified employee at Lannett exchanged nine text messages with an

unidentified competitor on June 11 and June 12, 2013.

       360.   Heritage was concerned about supply issues for doxy mono in 2013, and

thus was cautious about the doxy mono price increases. In a competitive market, supply

challenges for one supplier would typically create competitive opportunities for other

suppliers. But Defendants’ “fair share” agreement aimed to mitigate these risks of

competition. Accordingly, Sather kept in frequent communication with Lannett during

this period to stay abreast of any developments, and to reaffirm Heritage’s commitment

to their agreement. She also met with a Par employee while at a conference in Arizona

on August 1 and 2. Following Sather’s meeting with Par in Arizona, there was a flurry

of communications between Par, Mylan, Lannett, and Heritage about at least the pricing

of doxy mono.

       361.   The NACDS Total Store Expo in Las Vegas, Nevada on August 10-13,

2013 was attended by numerous Defendants, including those known to have exchanged

pricing and customer information throughout the relevant period, including: Apotex

(Hamilton), Aurobindo (Cunard), Citron, Dr. Reddy’s, Glenmark, Heritage (Glazer,

Malek, O’Mara, and Sather), Lannett (Sullivan), Mylan (Nesta, Aigner), Par, Perrigo,

Sandoz, Sun (Knoblauch), Taro, Teva, West-Ward, and Zydus (Lukasiewicz). Just as

their convergence at the HDMA trade show in June led to numerous anticompetitive

inter-competitor communications, Defendants’ attendance at the Total Store Expo

facilitated discussions about market allocation and pricing for generic drugs at issue.




                                           138
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 144 of 355



        362.   For example, when Malek asked Sather to obtain specific information

about Lannett’s price increase for doxy mono, Sather used the Total Store Expo as an

opportunity to meet in person with Lannett’s Sullivan. On August 12, 2013, after

meeting in person at the conference, and in response to a directive from Malek,

Heritage’s Sather sent a text message to Lannett’s Sullivan.

        363.   The next day, while still at the Total Store Expo, Sather and Sullivan texted

again. Sather also exchanged several text messages and phone calls with another

employee at Lannett. In addition, a Lannett employee also sent a text message to an

employee at Par.

        364.   Later in the evening of August 13, an employee at Par sent an internal

email, which was subsequently circulated at Par internally.           The email included

information about pricing agreements related to the prices of doxy mono and other drugs.

        365.   On August 20, 2013, a week after Par’s internal discussion, Heritage’s

Sather emailed Malek and confirmed Lannett’s agreement related to the pricing of doxy

mono.

        366.   By March 2014, Heritage increased its doxy mono price to at least one

customer and was working on a much larger across-the-board price increase on doxy

mono, as well as price increases on several other drugs.

        367.   As discussed above, on April 22, 2014, Malek held a teleconference with

Heritage’s sales team to discuss the strategy for obtaining price increases for numerous

drugs, including doxy mono.




                                            139
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 145 of 355



      368.     Malek and the Heritage NAMs took responsibility for communicating with

specific Defendants about specific drugs, including Sather, who, among her other

assignments, was responsible for communicating with Lannett about doxy mono.

      369.     Right after the Heritage conference call on April 22, Sather communicated

with three different competitors—including a twenty-nine-minute phone conversation

with Lannett’s Sullivan about pricing for doxy mono. Through these conversations,

Sather reached a number of pricing agreements covering doxy mono and four other drugs

(glyburide-metformin, verapamil, nystatin, and paromomycin).

      370.     Similarly, on April 23, O’Mara, the employee at Heritage who was

primarily responsible for communicating with Mylan, contacted his counterpart at Mylan

(either Aigner or Nesta) and obtained an agreement to raise prices on doxy mono (as well

as glipizide-metformin and verapamil). Immediately after speaking with Mylan, O’Mara

sent an email to Malek advising him of his discussions with Mylan.

      371.     On May 8, 2014, Malek requested an update on discussions with

competitors.    Sather responded to Malek’s email, providing an update on her

communications with three Defendants about five drugs, including her conversations

with Sullivan at Lannett about doxy mono.

      372.     Shortly thereafter, on May 14, 2014, Sather attended the MMCAP

National Member Conference where she was able to confirm, among other agreements,




                                          140
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 146 of 355



 an agreement with Lannett on doxy mono pricing. 26

        373.   The market allocation and price-fixing agreements on doxycycline

 (including doxy hyclate, doxy DR, and doxy mono) remain in force or effect (or both)

 as of the date of the filing of this Complaint, and UHS and Pharmacy Assignors have

 been and continue to be injured by this unlawful conduct.

        L.     Econazole

        374.   The market for econazole is mature, as econazole has been available in the

 United States for almost 20 years. Defendants Taro and Fougera sell generic econazole

 pursuant to ANDAs approved by the FDA in November 2002. Defendants Perrigo and

 Teligent sell econazole pursuant to ANDAs approved in 2004.

        375.   During the relevant time period, Defendants Fougera, Perrigo, Taro, and

 Teligent sold econazole throughout the United States.

        376.   At all times relevant to this lawsuit there has been more than one

 manufacturer of econazole on the market. Defendants Fougera, Perrigo, Taro, and

 Teligent sold econazole throughout the United States.

        377.   Between 2009 and June 2014, Defendants’ prices for econazole remained

 relatively stable.   However, beginning in July 2014 and continuing thereafter,

 Defendants began implementing abrupt and substantial price increases on econazole.




26
 Sather also secured agreements with at least Aurobindo on glyburide, glyburide-
metformin, and fosinopril HCTZ, and Sandoz (fosinopril HCTZ).


                                           141
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 147 of 355



        378.   On February 1, 2013, Teligent acquired an ANDA for econazole from

 Prasco LLC. Twice during that month, the CEO of Teligent attended trade conferences

 with Perrigo and Taro, where the primary sellers of econazole had opportunities to

 discuss Teligent's entry to the market. Of particular note, the CEOs of Perrigo and Taro

 joined the Teligent CEO at the GPhA Annual Meeting on February 20-22. Jason Malek

 and Jeffrey Glazer of Heritage, and Rajiv Malik of Mylan, each of whom is directly

 implicated in the Defendants’ overarching “fair share” conspiracy, also attended this

 meeting. In addition, on February 24-27, 2013, ECRM held its annual Retail Pharmacy

 Efficient Program Planning Session at the Sheraton Hotel, Dallas, Texas, and

 representatives from Defendant Perrigo, Taro, and Telligent attended, as did Heritage.

        379.   During this period, Teligent—which had in the past focused on contract

 manufacturing and product development for other companies—announced its intent to

 become a generic pharmaceutical manufacturer.27 Its ambitions were not limited to

 econazole. Teligent touted its strategic plan to enter the market for numerous topical

 generic drugs. It launched its first topical generic drug in December 2012, followed by

 its acquisition of the econazole assets and ANDA from Prasco in February 2013. By

 September 2013, Teligent had 12 ANDAs pending at the FDA. 28 By June 20, 2014 that



27
   See, e.g., IGI Laboratories Inc. 2014 Annual Report (SEC 10-K) at 3, available at:
https://www.sec.gov/Archives/edgar/data/352998/000114420415016338/v404166_10k.ht
m.
28
   Teligent Press Release (Sept. 18, 2013), available at:
http://investors.teligent.com/news-releases/news-release-details/igi-laboratories-inc-
announces- twelfth-anda-submission.


                                            142
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 148 of 355



 number had jumped to 17, with four additional ANDAs submitted under joint-

 development plans with other manufacturers and another five ANDAs planned for

 submission by the end of 2014.29 When Teligent acquired the right to sell econazole, it

 was the start of a publicly announced plan that would place Teligent in direct competition

 with Taro and Perrigo across numerous drugs.             This scenario—where a drug

 manufacturer plans to enter a market with established, incumbent manufacturers, and

 where those manufacturers are competitors or potential competitors across multiple

 drugs—is particularly ripe for a “fair share” agreement. Rather than allow competition

 to drive the price of drugs even lower, manufacturers can instead agree to “play nice in

 the sandbox” and keep prices higher.

        380.   Teligent finally launched econazole under its own label in September

 2013. In a competitive generic drug market, new market entrants typically price their

 product below the prevailing market price in order to gain market share. Rather than

 competing for market share by lowering prices (or merely seeking to preserve market

 share by maintaining existing prices), Teligent made the economically irrational decision

 to raise prices. In a competitive market, this would have provided an opportunity for

 Perrigo and Taro to punish Teligent and gain market share by capitalizing on lower

 pricing. But that did not happen. On October 28-30, right before Teligent’s higher prices

 took effect in the marketplace, representatives from Fougera, Perrigo, Taro, and Teligent



29
   Teligent Press Release (June 20, 2014), available at:
http://investors.teligent.com/news-releases/news-release-details/igi-laboratories-inc-
announces- 18th-and-19th-anda-submissions.


                                            143
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 149 of 355



had met at a GPhA conference and again had an opportunity to discuss Econazole market

shares and pricing.

       381.     Representatives from Fougera, Perrigo, Taro, and Teligent also all

attended the GPhA conference on June 3 and 4, 2014 in North Bethesda, Maryland.

Shortly thereafter, beginning at least as early as July 2014, these Defendants raised prices

on all of their generic econazole products.        Upon information and belief, senior

executives had reached agreement and monitored compliance. In accordance with their

price-fixing agreement, Defendants caused econazole prices to skyrocket. Within a short

period after the June 2014 industry meeting, each econazole manufacturer dramatically

raised its respective list (WAC) and effective econazole prices.

       382.     In July 2014, Teligent, Perrigo, Taro, and Fougera each implemented

abrupt and substantial price increases on the econazole products they sold throughout the

United States in lockstep.

       383.     With respect to WAC pricing, Taro, Teligent, and Perrigo raised their

WACs to identical prices, reflecting increases of more than 600%:

 Product      Defendant      NDC           Old         New          Date of       Percentage
CRM                                        WAC         WAC          Increase      Increase
15 gm         Perrigo     45802046635       $0.79        $5.80       24-Jul-14         637%
30 gm         Perrigo     45802046611       $0.69        $5.80       24-Jul-14         736%
85 gm         Perrigo     45802046653       $0.50        $4.09       24-Jul-14         719%
15 gm         Teligent    52565002215       $0.82        $5.80        1-Sep-14         610%
30 gm         Teligent    52565002230       $0.72        $5.80        1-Sep-14         704%
85 gm         Teligent    52565002285       $0.52        $4.09        1-Sep-14         688%
15 gm         Taro        51672130301       $0.66        $5.80      18-Nov-14          779%
30 gm         Taro        51672130302       $0.59        $5.80      18-Nov-14          890%



                                            144
    Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 150 of 355




85 gm   Taro        51672130308     $0.42     $4.09   18-Nov-14        871%




                                  145
        Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 151 of 355




         384.   Upon information and belief, by November 2014, Fougera increased its

WAC prices to the same levels as Perrigo, Teligent, and Taro.

         385.   Defendants’ price increases coincide with increases reflected in NADAC

data:




                                          146
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 152 of 355




       386.   Although the conspirators have not been able to maintain their full

conspiracy price increase, Defendants continue to charge significantly more per dose for

econazole than the prevailing market price before their anticompetitive and

conspiratorial pricing.

       387.   Upon information and belief, the price increases on econazole were the

result of collusive agreements between and among Defendants to increase pricing and

restrain competition for the sale of econazole in the United States. These collusive

agreements were furthered, at least in part, through in-person discussions continually

conducted at meetings and industry events hosted by GPhA and ECRM as well as other

meetings and communications (as identified in throughout this Complaint).




                                          147
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 153 of 355



       M.     Fluocinonide

       388.   The market for fluocinonide is mature. Fluocinonide is the generic version

of Lidex, a topical corticosteroid that has been available in the United States for more

than 40 years.    Generic fluocinonide has been available for more than 20 years.

Fluocinonide is sold in cream, gel, and ointment versions.

       389.   During the relevant time period, Defendants Taro, Teva, and Actavis sold

fluocinonide throughout the United States.

       390.   At all times relevant to this lawsuit there has been more than one

manufacturer of fluocinonide on the market. Defendants Taro, Teva, and Actavis

dominate the market for fluocinonide.

       391.   As an established generic drug that had been on the market for a long

period of time, in early 2014, the price of generic fluocinonide was fairly stable.

       392.   Beginning in June 2014, however, Actavis planned to enter the market for

fluocinonide, and sell the drug in cream form. Upon information and belief, Actavis

discussed its planned entry with at least Defendants Taro and Teva in advance of its entry

into the market and coordinated a collusive price increase between all three Defendants

for fluocinonide cream.

       393.   Spurred by the collusive agreement on fluocinonide cream, Taro and Teva

also agreed to increase prices on fluocinonide gel and ointment. During the last week of

July 2014, Taro, Actavis, and Teva were able to roughly triple the prices that each

charged for fluocinonide cream, gel, and ointment in the United States, with the collusive

price increase implemented before Actavis entered the market (Actavis followed the


                                           148
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 154 of 355



collusive price increase that it had agreed to upon its entry). These abrupt prices were in

lockstep, or virtual lockstep, across fluocinonide cream, gel, and ointment.

       394.   By way of example, with respect to WAC pricing, Taro and Teva set

identical WAC prices within a month of each other in the Summer of 2014, reflecting

increases of more than 200%:

   Product    Defendant        NDC           Old         New          Date of      Percentage
 CRM                                         WAC         WAC          Increase     Increase
 .05%
 15 gm        Taro         51672125301           $0.79       $2.43      3-Jun-14         206%
 30 gm        Taro         51672125302           $0.56       $2.43      3-Jun-14         337%
 60 gm        Taro         51672125303           $0.39       $2.43      3-Jun-14         524%
 15 gm        Teva         00093026215           $0.79       $2.43      1-Jul-14         206%
 30 gm        Teva         00093026230           $0.56       $2.43      1-Jul-14         337%
 60 gm        Teva         00093026292           $0.39       $2.43      1-Jul-14         524%

       395.   The charts below plot the NADAC data for Fluocinonide, and show the

low and stable prices that were characteristic prior to Defendants’ price hikes, as well as

the huge spike in price that occurred starting in June 2014, and the maintenance and

continuation of supracompetitive prices:




                                           149
Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 155 of 355




                              150
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 156 of 355




       396.   Upon information and belief, the price increases on fluocinonide were the

result of collusive agreements between and among Defendants to increase pricing and

restrain competition for the sale of fluocinonide in the United States. As with other drugs

identified in the Complaint, this collusion was spurred in part by Actavis’ planned entry

into the market, with Taro, Teva, and Actavis reaching agreements on pricing in advance

of Actavis’ entry. These collusive agreements were furthered, at least in part, through

in-person discussions conducted at meetings and industry events hosted by GPhA and

HDMA as well as other meetings and communications (as identified throughout this

Complaint).

       N.     Fosinopril HCTZ

       397.   Fosinopril HCTZ is the generic version of Monopril HCT, a drug

developed by Bristol Meyers Squibb in 1994 to treat hypertension. The market for

                                           151
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 157 of 355



fosinopril HCTZ is mature. The primary sellers of fosinopril HCTZ during the relevant

period are Aurobindo, Citron, Glenmark, Heritage, and Sandoz, and each sold fosinopril

HCTZ throughout the United States.

       398.   In early 2012, the incumbent manufacturers of fosinopril HCTZ were

Aurobindo, Glenmark, and Sandoz. In the spring of 2012, Heritage entered the market.

(Citron did not enter the market until 2014). Instead of entering with a lower-priced

product in order to gain market share, Heritage announced a list price identical to Sandoz,

slightly higher than Aurobindo, and slightly lower than Glenmark.

       399.   Even though it was not offering better pricing, Heritage quickly captured

market share for fosinopril HCTZ, consistent with the “fair share” agreement between

Defendants.

       400.   During this period, all the fosinopril HCTZ manufacturers at the time—

Aurobindo, Glenmark, Heritage, and Sandoz—met on numerous occasions at trade

events.

       401.   Prices remained stable in the fosinopril HCTZ market from 2012 into

2014, at which time Heritage included fosinopril HCTZ on its target list for price

increases.

       402.   During the week of April 14, 2014, Heritage’s Malek asked two employees

to analyze the impact of price increases for numerous generic drugs, including fosinopril

HCTZ, and during an April 22, 2014 Heritage conference call, Malek informed the sales

team that fosinopril HCTZ was targeted for a price increase.




                                           152
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 158 of 355



       403.   As with Heritage’s other targeted price increases, Malek aimed to

“socialize” the idea of price increases with the other fosinopril HCTZ manufacturers by

direct outreach and communication about Heritage’s intentions. Both Malek and Glazer

pushed Heritage employees to communicate with their competitors and to obtain

agreement to raise prices.

       404.   Between the time of the sales team call in April and Heritage’s price

increase in July, Heritage communicated by phone call or text with every other

manufacturer of fosinopril HCTZ, totaling at least 100 contacts.

       405.   On April 26, representatives from Aurobindo, Citron, Glenmark, Heritage,

and Sandoz met at the NACDS 2014 Annual Meeting in Scottsdale, Arizona.

       406.   On April 28, 2014, Malek emailed Lukasiewicz directing him to contact

Aurobindo about pricing for fosinopril HCTZ, glyburide, and glyburide-metformin.

Tellingly, Glazer told Lukasiewicz not to put any of his communications with Aurobindo

on pricing in writing. Lukasiewicz exchanged several voicemails with his contact at

Aurobindo on April 28 and 29, 2014.

       407.   In May 2014, Heritage’s Lukasiewicz began speaking with employees at

Aurobindo and Glenmark—both via phone and through LinkedIn—about price increases

for fosinopril HCTZ. On May 2, 2014, a Heritage employee—likely Lukasiewicz—

contacted an employee at Glenmark via LinkedIn to discuss pricing for at least fosinopril

HCTZ.

       408.   A Heritage employee—likely Lukasiewicz—spoke by phone with his

Aurobindo contact for sixteen minutes on May 8, 2014. During this call, they reached


                                          153
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 159 of 355



an agreement to raise the price of at least fosinopril HCTZ, glyburide-metformin, and

glyburide.

       409.   On May 8, 2014—the same day Lukasiewicz spoke with Aurobindo—

Lukasiewicz called an employee at Glenmark, and they spoke for more than fourteen

minutes. The next day, on May 9, the Aurobindo employee spoke with an employee at

Glenmark for over nine minutes.

       410.   On May 9, Heritage had another internal conference call discussing the list

of drugs proposed for increases. Fosinopril HCTZ, verapamil, theophylline,

paromomycin, nystatin, nimodipine, leflunomide, glyburide-metformin, and glyburide

were all on the May 9 price increase list. During the conference call, the Heritage sales

team shared the results of their conversations with competitors in seeking agreements to

raise prices on certain drugs.

       411.   Lukasiewicz was not the only Heritage employee communicating with

other manufacturers of fosinopril HCTZ.         On May 14, 2014, Sather attended the

MMCAP National Member Conference in Bloomington, Minnesota. She used this

conference as an opportunity to speak in person with a number of different competitors

about pricing.    Sather confirmed agreements on pricing with at least Aurobindo

(fosinopril HCTZ, glyburide, and glyburide-metformin), Sandoz (fosinopril HCTZ), and

Lannett (doxy mono). Sather emailed Malek on May 15, telling him of the agreements

with Aurobindo, Sandoz, and Lannett.

       412.   Also on May 15, the day after speaking with Heritage’s Sather and while

the MMCAP National Member Conference was still ongoing, the same Aurobindo and


                                          154
         Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 160 of 355



Sandoz employees spoke by phone and texted each other multiple times. A week later,

a competitor—likely an employee from Aurobindo or Heritage—exchanged text

messages with the same employee at Sandoz to confirm she had his correct cell phone

number.

          413.   During this time, an employee at Aurobindo also spoke with employees at

Glenmark and Sandoz about price increases for fosinopril HCTZ.

          414.   On May 15, 2014, a large pharmacy customer informed Heritage that

Aurobindo had recently provided a lower bid for fosinopril HCTZ. Sather recommended

that Heritage not reduce its price to retain business, because she was confident that

Aurobindo would stick to the pricing strategy she and Aurobindo had reached the day

prior.

          415.   Heritage’s Sather continued her pricing discussions on fosinopril HCTZ in

person while at the June 2014 HDMA Business and Leadership Conference. On June 3,

Sather had dinner and drinks with a number of Heritage’s competitors at the Sandbar

Restaurant, including a contact at Sandoz.

          416.   Following these trade association meetings, there was a sharp uptick in

discussions among competitors. Between June 3, 2014 and June 10, 2014, an Aurobindo

employee had three phone calls with a Sandoz employee and five phone calls and

multiple text messages with Glenmark, likely to discuss pricing of at least fosinopril

HCTZ.

          417.   On June 16, 2014, a different Glenmark employee called a different

Aurobindo employee and they spoke for twenty-two minutes. Again, these discussions


                                             155
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 161 of 355



were presumably about the pricing of the generic drugs at issue, including fosinopril

HCTZ.

       418.   On June 23, the Heritage sales team had a meeting where they discussed

the price increases targeted for the identified drugs. The proposed increase for fosinopril

HCTZ was 200%.

       419.   Heritage’s Lukasiewicz spoke with his contact at Aurobindo for eighteen

minutes on June 25, the day before Heritage issued price increase letters for numerous

drugs, including fosinopril HCTZ. They would speak for three and a half minutes again

on July 7, 2014.

       420.   Also on June 25, a Heritage employee texted a friend at Citron to discuss

Citron’s entry into the glyburide market and proposed price increases in that market.

During this text exchange, Heritage learned for the first time that Citron was planning to

enter the market for fosinopril HCTZ as well. After learning about Citron’s proposed

entry into the fosinopril HCTZ market, the Heritage employee disclosed Heritage’s plan

to increase the pricing for fosinopril HCTZ. She also informed the Citron employee that

Aurobindo was a competitor for fosinopril HCTZ.

       421.   This exchange between Heritage and Citron provides another example of

the overarching conspiracy at work. Although Heritage contacted Citron to discuss

pricing on glyburide, the communications—and anticompetitive agreement—naturally

and inevitably expanded to include additional drugs at issue, in this instance, fosinopril

HCTZ.




                                           156
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 162 of 355



      422.   On June 26, 2014, Heritage issued price increases for nine drugs, including

fosinopril HCTZ.

      423.   On June 27, the day after Heritage began sending out price increase notices

for fosinopril HCTZ, an employee of Aurobindo and an employee of Glenmark spoke

twice, with one of their calls lasting almost eighteen minutes. Over the next several

months, Glenmark and Aurobindo continued to speak about at least fosinopril HCTZ.

      424.   On July 1, 2014, Citron called an employee at Heritage to discuss Citron’s

agreement to raise prices on certain drugs and to discuss Heritage’s price increase plan

for fosinopril HCTZ. They spoke for thirteen minutes. During this conversation, the

Citron employee told Heritage that they should not communicate with Citron through

email, but should instead call to convey any sensitive information about pricing for

fosinopril HCTZ or any other drugs.

      425.   Employees of Heritage and Citron spoke for nearly twenty-two minutes

again on July 2, 2014 about fosinopril HCTZ and other drugs. These conversations

continued throughout July and August 2014.

      426.   On July 18, 2014, a Heritage employee—likely Lukasiewicz—spoke

directly with a Glenmark employee for twenty-three minutes about at least fosinopril

HCTZ. On July 30, 2014, they spoke for more than five minutes.

      427.   By July, Heritage had raised its list (WAC) prices by 100% for fosinopril

HCTZ, and prices remained elevated thereafter.




                                          157
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 163 of 355



       428.   The “fair share” agreement among Defendants enabled Heritage to

maintain or even increase its market share for fosinopril HCTZ, even though it had raised

prices above a competitive level.

       429.   During this time, Citron also was communicating directly with Aurobindo.

On July 28, 2014, an employee of Citron called and texted an employee at Aurobindo

several times until the two were finally able to connect by phone. They spoke later that

day for more than twenty-four minutes. That day, Citron confirmed internally that

Heritage had increased its list prices for fosinopril HCTZ, and also had raised prices on

two other drugs that Citron was trying to match on price increases (glyburide and

glyburide-metformin).

       430.   Citron spoke with an employee of Glenmark twice on July 14, 2014. The

first call lasted for seven minutes. The second call, which occurred shortly thereafter,

was for more than thirteen minutes. The next day, Citron increased its fosinopril HCTZ

prices to be in line with the price increases adopted by Heritage.

       431.   Although Heritage significantly raised its prices for fosinopril HCTZ, it

did not lose market share until at least 2016 (when it appears to have begun to exit the

market). Maintaining a dominant share of the market was possible because of the “fair

share” agreement among Defendants including Heritage, Aurobindo, Citron, Glenmark,

and Sandoz.

       O.     Glipizide-Metformin

       432.   The market for glipizide-metformin is mature, as the drug has been

available in generic form since 2005. During the relevant time period, Heritage, Teva,


                                           158
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 164 of 355



and Mylan have been the primary sellers of glipizide-metformin sold throughout the

United States.

       433.   Since 2009, numerous Defendants have sold glipizide-metformin,

including Mylan, Teva, Sandoz (mostly exited the market by 2010), Actavis (mostly

exited the market by 2014), Heritage (entered the market in 2010 and mostly exited the

market by July 2017), Sun (sold de minimis amounts up until 2016), and Zydus (entered

the market in September 2016).

       434.   By April 2014, Defendants Heritage, Teva, and Mylan controlled nearly

the entire glipizide-metformin market.

       435.   As noted above, on April 15, 2014, Heritage’s Malek called Teva’s Patel

and the two spoke for more than seventeen minutes and discussed various different

generic drugs for which Teva was a competitor of Heritage, including glipizide-

metformin. During their conversation, Patel agreed that if Heritage increased prices for

the drugs they discussed, including glipizide-metformin, Teva would support the price

increases.

       436.   Heritage’s Malek and Teva’s Patel spoke several more times over the next

several months to confirm and finalize their agreements regarding numerous drugs,

including glipizide-metformin.

       437.   As discussed above, during an April 22, 2014 Heritage sales team

teleconference, numerous drugs were slated for a price increase, including glipizide-

metformin.




                                          159
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 165 of 355



       438.   Concurrent with these discussions, and as outlined throughout, Heritage

sales staff were also speaking with Defendants to formalize pricing agreements. For

Heritage, O’Mara was responsible for communicating with Mylan (either Aigner or

Nesta) about a number of drugs, including glipizide-metformin. On April 23, the day

after Malek directed Heritage’s sales team to contact Defendants about price increases,

Mylan and Heritage agreed to raise prices on at least three different drugs, including

glipizide-metformin (as well as doxy and verapamil). O’Mara conveyed this agreement

with Mylan to Malek via email the same day.

       439.   Teva and Mylan were also in frequent communication with each other

about pricing. On May 9, 2014, an employee at Mylan and an employee at Teva spoke

with each other multiple times about pricing for at least glipizide-metformin. Their

conversations included one call that lasted more than seven minutes. They continued to

be in contact throughout 2014.

       440.   Also on May 9, 2014, Heritage held an internal call about price increases.

Glipizide-metformin was one of the drugs slated for a price increase.

       441.   Heritage had a call on June 25 and discussed an analysis of the proposed

price increases and reviewed inter-competitor communications. The next day, Heritage

began notifying customers of price increases for nine drugs, including glipizide-

metformin. Glipizide-metformin was slated for a 100% increase effective July 1, 2014.

Price increase notices were mailed the same day.

       442.   By July 9, 2014, Heritage had increased prices of glipizide-metformin

nationwide for at least 27 different customers.


                                           160
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 166 of 355



       443.   On August 20, 2014, an unidentified individual—likely a Heritage

employee—updated a Sun employee via text messages on the agreements Heritage had

reached with Actavis to increase the prices of glyburide-metformin and verapamil.

These text messages occurred just days before the start of the 2014 NACDS Total Store

Expo, which was attended by individuals from Heritage, Teva, Mylan, and Sun that are

directly implicated in anticompetitive communications: Heritage (Glazer, Malek,

O’Mara, and Sather), Mylan (Aigner and Nesta), and Teva (Patel). Numerous other

Defendants attended as well.

       444.   Consistent with their agreement, neither Teva nor Mylan challenged

Heritage on its price increases. By November 2014, Teva had increased its bid prices of

glipizide-metformin to potential customers.

       445.   Although Heritage, Mylan and Teva imposed price increases on their

customers, throughout the relevant period, the list (WAC) prices announced for

glipizide-metformin by Heritage, Mylan, and Teva, as well as by Defendants Actavis,

Sandoz, and Zydus, were virtually identical and unchanged. Regardless of the number

of sellers in the market, and despite multiple entrances and exits from the market, list

prices did not change or vary. This suggests an absence of price competition and is

consistent with Defendants’ “fair share” agreement. Rather than compete in the market,

Defendants announced identical list prices, then, as described above, colluded with each

other to elevate the prices paid by their customers.




                                           161
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 167 of 355



       P.     Glyburide

       446.   The market for glyburide is mature, as glyburide has been available in the

United States for decades and has been available in generic form in the United States for

more than 20 years.

       447.   As of April 2014, Defendants Aurobindo, Heritage, and Teva were the

dominant sellers of glyburide sold throughout the United States. Defendant Citron would

enter the glyburide market in July of 2014.

       448.   As alleged elsewhere in this Complaint, on April 15, 2014, Heritage’s

Malek called Teva’s Patel and they discussed various generic drugs, including glyburide.

During their conversation, Heritage and Teva agreed not to compete in the glyburide

market. Malek and Patel spoke several more times over the next several months to

confirm and finalize their agreements regarding glyburide and numerous other drugs.

       449.   On April 22, 2014, the Heritage sales team held a teleconference during

which Malek identified a large number of drugs that Heritage targeted for price increases,

including glyburide. At the time of this call, Aurobindo and Teva were Heritage’s only

competitors in the glyburide market.

       450.   Malek was responsible for communicating with Teva (among other

Defendants) and Lukasiewicz was assigned to communicate with Aurobindo.

       451.   Malek and Glazer pushed Heritage employees to communicate with their

competitors in order to reach agreements to raise prices. Malek and Glazer sent several

emails imploring their sales staff to reach agreements with their competitors in the

generic glyburide market, among other generic markets, as soon as possible. For


                                           162
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 168 of 355



example, on April 28, 2014, Malek sent an email to one Heritage employee—likely

Lukasiewicz—concerning the status of discussions with Aurobindo.

       452.   Glazer followed up the next day (April 29) with an email to Lukasiewicz

requesting further information, and Malek sent an additional email on April 30

requesting an update. Lukasiewicz eventually connected with his Aurobindo contact on

May 8, 2014, when the two spoke for sixteen minutes. During this call, they agreed to

raise the price of a number of drugs, including glyburide.

       453.   On May 9, 2014, Heritage’s sales team had another teleconference to share

the results of their conversations with competitors and further discuss the contemplated

price increases for at least nine generic drugs, including glyburide.

       454.   The following week, on May 14, Heritage’s Sather met in person and

discussed price increase strategies with several competitors at MMCAP in Bloomington,

Minnesota. During that meeting, Aurobindo and Heritage’s Sather agreed to raise the

prices of glyburide. Sather confirmed this agreement in a May 15 email to Malek. Sather

also indicated that she would try to meet with Teva at MMCAP.

       455.   On June 23, 2014, Heritage employees met and discussed the specific

percentage amounts they would seek to increase glyburide, as well as other generic

drugs, and the strategies for doing so. They reached a consensus that glyburide prices

would be increased by 200%.

       456.   Over the next several weeks, Heritage employees continued reaching out

to numerous generic drug competitors and potential competitors—including in the




                                           163
         Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 169 of 355



glyburide market—in order to secure agreements to raise prices for glyburide and other

generic drugs.

          457.   On June 25, 2014, one Heritage employee texted her friend, an employee

of Defendant Citron, to discuss whether Citron would be selling glyburide in the near

future. Once it was determined that Citron would be entering the glyburide market,

Citron and Heritage had extensive phone, text message, and in-person conversations

concerning Citron’s glyburide pricing and bidding strategies.

          458.   For example, on July 1, 2014, Citron called an employee at Heritage and

they spoke for thirteen minutes, confirming Citron’s agreement to raise prices on certain

drugs, including glyburide. During this conversation, the Citron employee told Heritage

that they should not communicate with Citron through email, but should instead call to

convey any sensitive information about pricing for glyburide or other drugs.

          459.   The two spoke for nearly twenty-two minutes the next day.

          460.   As Citron entered the glyburide market in July 2014, it frequently

contacted Heritage about glyburide pricing and bidding strategies. Citron set an initial

target of obtaining less than 10% of the glyburide market share. It was careful, however,

to coordinate with Heritage so that it could acquire additional market share without

eroding the price increases.

          461.   Citron and Heritage’s discussions did not occur in isolation. Concurrent

with these pricing discussions, Heritage’s Malek and his sales team continued to

communicate with Defendants about pricing for glyburide and other generic drugs at

issue.


                                            164
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 170 of 355



       462.   By July 9, 2014, Heritage had announced glyburide price increases for at

least seventeen customers. Teva also had increased pricing on glyburide. Citron, after

confirming internally that Heritage had increased its list prices for glyburide, also

increased its glyburide pricing in line with the price increases on July 15, 2014.

       463.   Consistent with the parties’ understanding of their agreements and the

principles of “playing fair” within the market, throughout the summer, Teva, Aurobindo,

Citron, and Heritage were in contact with each other to ensure they were complying with

their agreements on pricing for glyburide.

       464.   For example, on July 9, 2014, a large national retail chain asked Teva to

bid on both glyburide and nystatin because of Heritage’s price increases. Instead of

quoting a price that would win the business, Teva—consistent with Defendants’

agreement—raised its own list prices for glyburide to a similar level as Heritage.

       465.   Similarly, in response to Heritage’s price increase on glyburide and other

drugs discussed in this complaint, a large wholesaler separately emailed Teva and

Aurobindo on July 25, 2014 and asked for bids. Aurobindo and Teva immediately

contacted Heritage to coordinate their responses and ensure that they were complying

with their pricing agreements.

       466.   Teva’s Patel and Heritage’s Malek spoke for fifteen minutes the day the

wholesaler’s request was received. After this conversation, Teva declined to provide a

bid to the wholesaler.

       467.   The same day, Malek sent a text message to an unidentified individual

believed to be at Aurobindo. Malek and this individual then spoke for thirteen minutes


                                             165
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 171 of 355



and determined that Aurobindo would not provide a glyburide bid in response to the

wholesaler.

       468.   Ultimately, neither Teva nor Aurobindo responded to the bid.

       469.   While Teva, Aurobindo, and Heritage were trying to maintain their price

increases for glyburide, Citron also was communicating directly with Aurobindo

presumably to coordinate its entry into at least the glyburide market.

       470.   On July 28, 2014, a Citron employee called and texted an Aurobindo

employee several times until the two were finally able to connect by phone. They spoke

later that day for more than twenty-four minutes, including about the pricing of glyburide

and other drugs.

       471.   Glazer’s plea agreement with DOJ, which provided the factual basis for

his felony conviction imposed by Judge Surrick, states that “[i]n furtherance of the

conspiracy, [Glazer] and his co-conspirators at [Heritage], including individuals the

defendant supervised, engaged in discussions and attended meetings with co-

conspirators involved in the production and sale of glyburide. During such discussions

and meetings, agreements were reached to allocate customers and fix and maintain the

prices of glyburide sold in the United States.”

       472.   Similarly, Malek’s plea agreement with DOJ, which provided the factual

basis for his felony conviction imposed by Judge Surrick, states that “[i]n furtherance of

the conspiracy, [Malek] and his co-conspirators at [Heritage], including individuals the

defendant supervised, engaged in discussions and attended meetings with co-

conspirators involved in the production and sale of glyburide. During such discussions


                                           166
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 172 of 355



and meetings, agreements were reached to allocate customers and fix and maintain the

prices of glyburide sold in the United States.”

       473.   Through their continued collusion, Citron, Heritage, Aurobindo, and Teva

were able to maintain their collusive pricing on glyburide throughout the relevant period.

This conspiratorial agreement continues to impact prices that UHS, Pharmacy Assignors,

and others in the United States pay for glyburide.

       Q.     Glyburide-Metformin

       474.   The market for glyburide-metformin is mature, as the drug has been

available in generic form since 2004. Glyburide-metformin has been marketed and sold

by a number of Defendants since 2009, including Actavis, Aurobindo, Citron (entered

the market in August 2014), Dr. Reddy’s (selling only de minimis amounts by 2011),

Heritage (entered the market in January 2013), Par (selling only de minimis amounts by

2010), Sandoz (selling only de minimis amounts by 2013), Teva, and Zydus (entered the

market in September 2016).

       475.   As of April 2014, Teva, Aurobindo, and Actavis were the primary sellers

in the market for glyburide-metformin. Heritage had approximately a 5% market share,

but nonetheless wanted to raise prices.

       476.   As discussed above, on April 15, 2014, Heritage’s Malek called Teva’s

Patel and the two discussed a number of generic drugs, including glyburide-metformin.

Patel and Malek agreed not to compete on these drugs. Over the next several months,

Malek and Patel spoke several more times to confirm and finalize their agreements.




                                           167
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 173 of 355



       477.   On April 22, 2014, Heritage held a teleconference during which Malek

identified a large number of drugs that Heritage targeted for price increases, including

glyburide-metformin. After the call, Malek assigned Lukasiewicz to contact Aurobindo

about glyburide-metformin (and, as discussed above, fosinopril HCTZ), and Sather was

assigned to Actavis to discuss glyburide-metformin.

       478.   Right after the Heritage sales call and in response to Malek’s direction,

Sather communicated with three different competitors about multiple drugs—including

with Actavis about glyburide-metformin. Sather spoke with Actavis for nine minutes

the day of the April 22 pricing call and reached an agreement with Actavis to raise the

price of glyburide-metformin (and, as discussed below, verapamil). Sather updated

Malek on her communications with Actavis on May 8.

       479.   Within Actavis, news of its agreement with Heritage spread quickly. On

April 28, 2014, an email to the Actavis sales and pricing team discussed the agreement

and potential price increases for a number of different drugs.

       480.   In response to that April 28 email, on May 6, an unidentified employee at

Actavis called an employee at Mylan, and they spoke for five minutes. They spoke three

more times on May 6, with one call lasting fifteen minutes.         They continued to

communicate over the next several months. It is believed that they discussed pricing for

glyburide-metformin.

       481.   On April 28, 2014, Heritage CEO Glazer sent an email to Lukasiewicz

directing him to contact Aurobindo about potential price increases on a number of drugs,

including glyburide-metformin. Tellingly, Glazer told Lukasiewicz not to put any of his


                                           168
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 174 of 355



communications with Aurobindo on pricing in writing. Lukasiewicz exchanged several

voicemails with his contact at Aurobindo on April 28 and 29, 2014. Glazer would

request status updates from Lukasiewicz several times at the end of April.

       482.   Heritage’s Lukasiewicz and his Aurobindo contact spoke for sixteen

minutes on May 8, 2014. During this phone call, they reached an agreement to raise the

price of glyburide, glyburide-metformin and fosinopril HCTZ.

       483.   And on May 15, 2014, while attending the MMCAP National Member

Conference, Sather confirmed pricing agreements for at least five different drugs with

three different Defendants. Among the agreements Sather confirmed was an agreement

with Aurobindo on pricing for glyburide-metformin and two other drugs.

       484.   Concurrent with these discussions, on May 12, an employee of Actavis

spoke with Bob Cunard, the CEO of Aurobindo, twice about its glyburide-metformin

pricing.   Between May 19 and May 22, 2014, that same Actavis employee also

exchanged thirty text messages with a Teva employee about drug pricing.

       485.   On June 25, 2014, a Heritage employee texted a friend at Citron about

Citron’s entrance into the glyburide market. As part of this discussion, they also spoke

about glyburide-metformin, a drug which Citron had approval to sell, but was not

actively selling at the time.

       486.   In July 2014, both Heritage and Teva increased their WAC prices for

glyburide-metformin.

       487.   Citron took note of these actions. In a July 9, 2014 internal Citron memo,

Citron noted that both Heritage and Teva had increased their prices on three different


                                          169
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 175 of 355



drugs, including glyburide-metformin. In the same memo, a Citron employee then

reiterated Citron’s intent to abide by the agreement with Heritage and Teva.

       488.   On August 20, 2014, an unidentified individual—likely a Heritage

employee—exchanged text messages with a Sun employee. The text exchange described

the agreements reached with Actavis to increase the price of glyburide-metformin and

verapamil. This, again, highlights the overarching nature of the conspiracy; Sun was

kept apprised of agreements (in this case between Actavis and Heritage) relating to

generic drugs at issue that it did not market or sell.

       489.   By September 2014, Citron had mobilized to enter the glyburide-

metformin market. Instead of undercutting the prices of Actavis, Aurobindo, Heritage,

and Teva in an effort to gain market share, Citron announced list (WAC) prices higher

than all of them.

       R.     Leflunomide

       490.   The market for leflunomide is mature, as the drug has been available in

generic form since 2005. As of April 2014, the main competitors for leflunomide were

Defendants Apotex, Teva, and Heritage. Heritage was a dominant player in the market,

with a 60% market share.

       491.   As discussed above, during the week of April 14, 2014, Malek met with

two employees and asked them to analyze the impact of price increases for numerous

generic drugs, including leflunomide.




                                             170
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 176 of 355



       492.   Before introducing the market-wide price increases to the rest of his sales

team, Malek began communicating with Patel at Teva about numerous generic drugs,

including leflunomide.

       493.   On April 15, 2014, Malek and Patel spoke on the phone and agreed that if

Heritage increased prices for leflunomide, acetazolamide, glipizide-metformin,

glyburide, and glyburide-metformin, Teva would support the increases.

       494.   Malek and Patel spoke several more times over the next several months to

confirm their agreements. During this time, Malek kept Patel updated on the progress of

Heritage’s proposed price increases.

       495.   While Malek was speaking with Teva’s Patel about increasing prices on

leflunomide, he and other Heritage employees were also in contact with individuals from

Apotex to discuss price increases for at least leflunomide.

       496.   During the infamous April 22, 2014 Heritage sales call, Malek identified

leflunomide as a drug slated for an increase. In the wake of this call, Malek personally

took responsibility for communicating with Teva. Matt Edelson was assigned to Apotex.

       497.   Defendants had numerous opportunities to meet in person at industry

events to discuss the pricing of leflunomide. For example, on April 26-29, Heritage’s

Glazer attended the NACDS Annual Meeting where he had the opportunity to meet with

representatives from Teva and Apotex, among others.

       498.   On May 2, 2014, Edelson spoke with Apotex’s Beth Hamilton for thirteen

minutes about at least leflunomide. Four days later, on May 6, a Heritage employee—




                                           171
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 177 of 355



likely Edelson—had two more phone calls with Apotex’s Hamilton after learning that

Teva would be exiting the leflunomide market.

       499.   After speaking with Hamilton, Edelson emailed Malek to report what they

discussed. Malek replied, confirming the strategy with Edelson. That same day (May

6), either Malek or Edelson called Apotex. They had two calls, lasting nine and eight

minutes, respectively.

       500.   The following day—on May 7, 2014—Edelson and Hamilton had two

more phone conversations where they agreed to avoid competition and increase prices

on leflunomide. Seven phone calls in five days, and an agreement was reached.

       501.   On May 8, in response to an email from Malek requesting a status update,

Edelson provided an additional update on his discussions with Apotex.

       502.   On May 9, Heritage had another internal conference call discussing the list

of drugs proposed for increases, including for leflunomide. During the conference call,

the Heritage sales team shared the results of their conversations with competitors,

including Apotex.

       503.   On May 27, Heritage learned that Apotex had increased the price on

leflunomide to bring it more in line with Heritage’s price.

       504.   On June 26, 2014, Heritage began sending price increase notices to its

customers for nine drugs, including leflunomide, and had fully implemented the price

increase on all its major leflunomide accounts by early July.

       505.   Beginning in July 2014, rather than compete for leflunomide sales, Teva

ceded the market to Apotex and Heritage and began to exit the market.


                                           172
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 178 of 355



       S.     Levothyroxine

       506.   The market for levothyroxine is mature, as levothyroxine has been

available in the United States for over 50 years. Levothyroxine is on the WHO’s list of

essential medicines.     Levothyroxine is often featured on lists of the top ten most

prescribed generic drugs and, as of June 2015, it was the most prescribed generic drug

in the United States and constituted 2.7% of the entire generic drug market by number

of prescriptions.

       507.   During the relevant time period, Defendants Lannett, Mylan, and Sandoz

all sold levothyroxine throughout the United States.

       508.   At all times relevant to this lawsuit there has been more than one

manufacturer of levothyroxine on the market. Defendants Lannett, Mylan, and Sandoz

dominate the market for levothyroxine.

       509.   For more than two years prior to the conspiracy period, the prices for

levothyroxine remained remarkably stable, with the typical pill costing an average of just

a few cents. However, beginning in or around August 2013, Lannett, Mylan, and Sandoz

began to implement a series of price increases across all dosage strengths of

levothyroxine, with their average price roughly doubling. The abrupt price increases

were done in lockstep.

       510.   The conspirators were able to maintain their collusive price increase into

the summer of 2014, but Defendants determined that they could collusively increase

prices even further. Between May and August 2014, Defendants Mylan, Sandoz, and

Lannett colluded to increase prices again.


                                             173
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 179 of 355



      511.    By way of example, with respect to WAC pricing, Defendants set matching

WAC prices on their 0.05 mg tablet in quick succession in August and September 2013

and again in April and May 2014, reflecting cumulative increases of more than 125%:

 Product                                  Old          New          Date of      Percentage
 .05         Defendant       NDC
                                          WAC          WAC          Increase     Increase
 mg
 tab
 1000 ct     Mylan       00378180310           $0.18      $0.27      9-Aug-13          45%
 100 ct      Lannett     00527134201           $0.18      $0.27     14-Aug-13          46%
 1000 ct     Lannett     00527134210           $0.18      $0.27     14-Aug-13          46%
 90 ct       Sandoz      00781518192           $0.12      $0.27      13-Sep-13        120%
 1000 ct     Sandoz      00781518110           $0.12      $0.27      13-Sep-13        120%
 1000 ct     Mylan       00378180310           $0.27      $0.41     25-Apr-14          54%
 100 ct      Lannett     00527134201           $0.27      $0.41     28-Apr-14          55%
 1000 ct     Lannett     00527134210           $0.27      $0.41     28-Apr-14          54%
 90 ct       Sandoz      00781518192           $0.27      $0.41     23-May-14          54%
 1000 ct     Sandoz      00781518110           $0.27      $0.41     23-May-14          54%

      512.    The following charts of NADAC data further demonstrate Defendants’

dramatic, sudden, and sustained price increases across levothyroxine products:




                                         174
Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 180 of 355




                              175
Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 181 of 355




                              176
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 182 of 355




      513.   Mylan, Sandoz, and Lannett have maintained their prices at these

supracompetitive levels and, as of the filing of this Complaint, UHS and Pharmacy

Assignors continue to pay supracompetitive prices for generic levothyroxine.

      514.   Upon information and belief, the price increases on levothyroxine were the

result of collusive agreements between and among Defendants to increase pricing and

restrain competition for the sale of levothyroxine in the United States. These collusive

agreements were furthered, at least in part, through in-person discussions conducted at

meetings and industry events hosted by GPhA and HDMA as well as other meetings and

communications (as identified throughout this Complaint).




                                          177
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 183 of 355



       T.     Lidocaine-Prilocaine

       515.   The market for lidocaine-prilocaine is mature, as lidocaine-prilocaine has

been available in the United States for decades. It is marketed in the United States under

the brand name EMLA. Defendants Akorn, Hi-Tech, Impax, Sandoz, and Fougera have

all sold lidocaine-prilocaine throughout the United States.

       516.   At all times relevant to this lawsuit there has been more than one

manufacturer of lidocaine-prilocaine on the market. Defendants Akorn, Hi-Tech, Impax,

Sandoz, and Fougera sold lidocaine-prilocaine throughout the United States.

       517.   For more than two years prior to the conspiracy period, Defendants’

average price in the U.S. for lidocaine-prilocaine was remarkably stable. Until around

March of 2014, generic lidocaine-prilocaine pricing was fairly stable. That stability is

reflected in the following chart displaying NADAC data for generic lidocaine-prilocaine

covering the years 2012 to 2015:




                                           178
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 184 of 355



       518.   Beginning on or around March of 2014 however—and without any

explanation—the price of Defendants’ generic lidocaine-prilocaine began to skyrocket.

As shown in the NADAC chart above, the average price per unit of generic lidocaine-

prilocaine sold across all Defendants was $0.49 in January of 2014, compared to $1.20

in January of 2015, a 145% increase.

       519.   Upon information and belief, the price increases were the result of

collusive agreements between and among the Defendants to increase pricing and restrain

competition for the sale of lidocaine-prilocaine throughout the United States.

       520.   Upon information and belief, this agreement to increase prices on

lidocaine-prilocaine was the result of collusive communications between and among

Defendants that were initiated by Sandoz and Fougera to increase pricing and restrain

competition for the sale of lidocaine-prilocaine in the United States, and this agreement

to increase prices was facilitated because each Defendant adhered to the overarching

market allocation agreement in the generic drug industry during this time period. The

collusive agreement to increase prices on lidocaine-prilocaine was furthered, at least in

part, through in-person discussions conducted at meetings and industry events hosted by

GPhA and HDMA as well as other meetings and communications (as identified

throughout this Complaint).

       U.     Meprobamate

       521.   The market for meprobamate is mature, as the drug has been available in

the United States since 1955. During the relevant time period, Heritage and Dr. Reddy’s

were the primary sellers of meprobamate throughout the United States.

                                          179
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 185 of 355



       522.      In 2013, Actavis exited the meprobamate market, which left Heritage and

Dr. Reddy’s as the two remaining suppliers in the market. Heritage wanted to use

Actavis’ exit from the market as pretext to increase prices.

       523.      While Dr. Reddy’s and Heritage were negotiating pricing and market share

for zoledronic acid (as discussed above), they also were discussing pricing for

meprobamate.

       524.      On March 21, 2013, Heritage’s Malek emailed O’Mara and Edelson and

instructed them to contact Dr. Reddy’s—the only competitor remaining in the

meprobamate market—to tell Dr. Reddy’s that Heritage wanted to increase the price on

meprobamate. Malek’s proposed price increase was approximately four times the

current price.

       525.      On March 22, during the same time they were exchanging price

information for zoledronic acid with Dr. Reddy’s, Heritage’s O’Mara spoke to Dr.

Reddy’s Adams for nine minutes about at least meprobamate. During that conversation,

Dr. Reddy’s and Heritage reached an agreement to, at a minimum, raise the price of

meprobamate. O’Mara confirmed the agreement in an email to Malek that same day,

stating, “Dr. Reddy’s is on board.”

       526.      Three days later, on March 25, Malek emailed O’Mara about the

agreement, and O’Mara responded again confirming that Dr. Reddy’s would “follow

suit” if Heritage raised the price on meprobamate. In a competitive market, a supplier

risks losing market share if it raises price, but Dr. Reddy’s assurance to Heritage that it




                                            180
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 186 of 355



would “follow suit” eliminated that risk—and eliminated price competition in the market

for meprobamate.

      527.   During this period, Dr. Reddy’s was having supply issues with

meprobamate, and Heritage’s O’Mara reported that this “lack of inventory” kept Dr.

Reddy’s prices “stationary.” As a result of these supply issues, on March 27, 2013,

AmerisourceBergen (“ABC”) asked Heritage to give a bid on both formulations of

meprobamate.

      528.   Malek immediately forwarded the RFP internally and discussed Heritage’s

proposed response. Malek’s response to the discussion reflected a clear understanding

of and an intention to abide by the agreement between Heritage and Dr. Reddy’s on

pricing for meprobamate. This agreement was confirmed in a four and a half minute

conversation between Heritage and Dr. Reddy’s on March 29, 2013.

      529.   In April 2013, Dr. Reddy’s approached Heritage to discuss obtaining

additional meprobamate market share and asked Heritage to give up a specific large

pharmacy chain. Because of their agreement, Heritage gave up some of its market share

to Dr. Reddy’s.

      530.   Heritage sent an email to the large pharmacy chain on April 24, 2013, and

on May 17, Heritage’s Malek provided Dr. Reddy’s with clarifying information about

precisely which business Heritage had agreed to give up to Dr. Reddy’s.

      531.   Heritage’s O’Mara called Adams, his counterpart at Dr. Reddy’s, on May

17, 2013. The two subsequently spoke on May 21, 2013 for nearly seven minutes.




                                         181
        Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 187 of 355



         532.   As a result of Heritage and Dr. Reddy’s agreement, both raised

meprobamate prices across the board. Their price increases were nearly simultaneous.

Heritage’s price increase became effective in late April 2013, and Dr. Reddy’s price

increases became effective in early May. Heritage and Dr. Reddy’s imposed identical

list prices for 200 mg meprobamate tablets (an increase of nearly 400%) and 400 mg

meprobamate tablets (an increase of approximately 350%).         AWP prices for both

products were elevated as well.      List and AWP prices remained elevated above

competitive levels thereafter.

         533.   No product shortages or other market changes can explain Defendants’

abrupt, simultaneous and identical price increases.

         534.   Dr. Reddy’s and Heritage’s meprobamate pricing discussions happened

nearly simultaneously with their pricing and market share discussions about zoledronic

acid.

         535.   Further, as discussed above, Defendants’ ability to quickly reach

agreement on market share and price increases was aided by the prevalence of trade

association meetings and conferences where the parties were able to meet in person.

Heritage, Dr. Reddy’s, and representatives of other Defendants attended at least three

such meetings when these price increases were being discussed.

         536.   Heritage and Dr. Reddy’s continued to discuss pricing for meprobamate

throughout the relevant period. For example, meprobamate was identified during the

April 22, 2014 Heritage teleconference as one of the numerous drugs targeted for a price

increase.


                                          182
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 188 of 355



      537.   On April 24, 2014, a Heritage employee—believed to be Matt Edelson—

exchanged six text messages with his contact at Dr. Reddy’s about pricing for

meprobamate (and possibly other drugs as well). The two spoke briefly on May 6, 2014.

      538.   On May 8, 2014, Malek emailed the Heritage sales team requesting an

update on the status of agreements with competitors so that Heritage could move forward

with the price increases discussed on April 22, 2014. A Heritage employee (likely

Edelson) responded to Malek that he was awaiting feedback from one competitor

(believed to be Dr. Reddy’s) about the drug meprobamate.

      539.   As a result of this anticompetitive conduct, Heritage and Dr. Reddy’s

increased the prices for meprobamate sold throughout the United States to

supracompetitive levels. This market allocation and price-fixing agreement and the

ensuing supracompetitive pricing has continued in either force or effect (or both)

throughout the relevant period.

      V.     Nimodipine

      540.   The market for nimodipine is mature, as the drug has been available in the

United States in generic form for more than 10 years. During the relevant period,

Ascend, Heritage, and Sun (through Caraco) were the primary sellers of nimodipine

throughout the United States.




                                         183
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 189 of 355



        541.   In June 2012, Teva was preparing to exit the market for nimodipine. 30 This

 exit would leave Heritage and Sun31 as the only manufacturers of nimodipine. Heritage

 wanted to use Teva’s exit as a cover to raise nimodipine prices.

        542.   Pricing discussions with competitors were part of Defendants’ “toolkit”

 for achieving and maintaining elevated prices on generic drugs, and Defendants

 understood that to maintain market share and increase prices they needed to “play fair.”

 With this in mind, Heritage devised a plan to approach Sun.

        543.   Heritage’s Malek understood that nimodipine price increases would need

 to be “socialized” with competitors, by which he meant that direct outreach to other

 manufacturers was important in order to coordinate and implement a market-wide price

 increase. To “socialize” a nimodipine price increase, Malek instructed NAM Sather to

 reach out to Sun to discuss whether it would agree to raise prices.

        544.   At Malek’s direction, Ann Sather contacted Sun—most likely Knoblauch.

 Heritage’s Sather exchanged numerous text messages and had multiple phone calls with

 her contact throughout June 2012. These conversations between Heritage and Sun were

 successful. The ostensible competitors reached an agreement not to compete; their goal

 was to raise prices.




30
   Teva marketed and sold nimodipine during the relevant period at least in part through
its subsidiary, Barr.
31
   Sun marketed and sold nimodipine during the relevant period at least in part through
its subsidiary, Caraco.


                                            184
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 190 of 355



       545.   Ultimately, Teva never completely exited the market for nimodipine, yet

it did reduce its sales to a very small share, and ceded the market to Sun and Heritage.

       546.   Sather kept Malek apprised of her negotiations with Sun, including

through a June 28, 2012 email discussing the status of the agreement on nimodipine

between Heritage and Sun.

       547.   That same day, Sather sent an analysis of a Cardinal RFP to Malek, Glazer,

and other Heritage employees. Sather noted that Heritage would submit a bid at an

artificially high price which would allow Sun to retain Cardinal’s business. Heritage

informed Sun about the pricing before submitting to Cardinal. This information allowed

Sun to retain Cardinal’s business at a price that was higher than it would have been in a

competitive market.

       548.   On July 20, 2012, another employee at Heritage circulated proposed

pricing in response to the Cardinal RFP, which, upon information and belief, quoted

pricing at a level lower than Sun. Malek responded the same day and exchanged emails

with a Heritage employee (possibly Keith Fleming) about Heritage’s pricing on

nimodipine and Heritage’s agreement on pricing with Sun. Around the same time, Sather

and her contact at Sun were also discussing at least nimodipine.

       549.   Heritage’s Sather and Sun’s Knoblauch communicated by text and phone

over the next few weeks. They also met in person at an industry event.

       550.   Through these communications, at the end of July, Heritage and Sun

reaffirmed their agreement to raise prices and allocate the market for nimodipine. As




                                           185
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 191 of 355



part of this understanding, as it had in June, Heritage again agreed to provide a cover bid

to Cardinal.

       551.    As a result of Heritage’s cover bid, Sun retained its business with Cardinal,

and both Heritage and Sun were able to maintain nimodipine prices above the

competitive level.

       552.    In September 2012, after Cardinal awarded Sun its nimodipine business,

Sun began to experience supply issues with its nimodipine.

       553.    In October 2012, Cardinal approached Heritage asking for a new bid

because it was concerned about Sun’s supply chain. Although Sun never fully exited the

market, its sales of nimodipine declined to a small share.

       554.    Sather immediately emailed Heritage’s Malek, Glazer, and Fleming to

apprise them of Cardinal’s request. Given the circumstances, Sather felt that responding

to Cardinal’s request for an RFP did not violate Heritage’s agreement with Sun because

Cardinal was coming directly to Heritage.

       555.    Sather proposed that Heritage respond to Cardinal’s request consistent

with a price increase it had recently imposed on a different wholesaler. Sather believed

that Heritage could offer a higher price and still win the business from Cardinal because

she had received Sun’s Cardinal pricing from her contact at Sun. Sather also shared

information she had learned at the earlier trade conference, which, consistent with

industry practice, presumably involved competitive market information.




                                            186
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 192 of 355



       556.   Heritage’s Sather confirmed her understanding that Heritage could submit

a bid to Cardinal without violating its agreement with Sun when she spoke with Sun’s

Knoblauch for thirty-eight minutes the next day.

       557.   Heritage continued to monitor when Sun would reenter the nimodipine

market. Malek emailed Sather on December 17, 2012 about Sun’s supply issues. In

response to Malek’s email, Sather reached out to her contact at Sun and kept Malek

informed about her conversations.

       558.   On April 16, 2013, Sather reported to Malek that Sun was not pursuing

nimodipine customers because it did not know when its product would be available.

       559.   Heritage’s Malek responded to this information by expressing his

willingness to continue Heritage’s pricing and market allocation agreement with Sun

when Sun reentered the nimodipine market.

       560.   Heritage’s Sather continued speaking with Sun’s Knoblauch to assess

when Sun might reenter the nimodipine market. When they spoke on May 23, 2013,

Sather learned that Sun might be returning to the nimodipine market in June or July.

Sather immediately reported this development to Malek, and the two exchanged emails

about pricing for nimodipine.

       561.   Ultimately, Sun decided not to reenter the nimodipine market. In the

spring of 2013, Heritage more than doubled the price of nimodipine capsules and

maintained this inflated price for the duration of the relevant period.




                                            187
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 193 of 355



       562.    When Heritage’s Malek learned that Ascend was planning to enter the

nimodipine market in April 2014, he immediately began the process of trying to contact

Ascend and bring them into the “fair share” agreement.

       563.    On April 8, 2014, Malek informed his staff that Ascend would be entering

the nimodipine market and personally took responsibility for coordinating with Ascend.

Malek had met John Dillaway, the Executive Vice President of Ascend, in February

2013, and he used that connection as a way to reach out to Dillaway through LinkedIn.

The two executives communicated frequently through LinkedIn in the weeks leading up

to April 22.

       564.    As discussed above, during an April 22, 2014 Heritage teleconference,

Malek identified numerous drugs that were slated for a price increase, including

nimodipine.

       565.    On April 22, Dillaway and Malek spoke on the phone about Ascend’s entry

into the nimodipine market for nineteen minutes.

       566.    Concurrently with Malek’s discussions with Ascend, Malek and the rest of

Heritage’s sales teams were involved in large-scale outreach to Defendants to increase

prices for numerous generic drugs.

       567.    As part of a May 9 internal conference call about industry-wide price

increases for various drugs, Heritage discussed allocating customers to co-conspirators

as part of the agreements, including, but not limited to, the potential allocation of certain

customers to Ascend as part of the efforts to raise or maintain prices on nimodipine.




                                            188
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 194 of 355



      568.   On June 6, 2014, Heritage’s Malek emailed Ascend’s Dillaway trying to

arrange a phone call to discuss nimodipine. When they were unable to connect by phone,

they planned to meet at the NACDS Total Store Expo in Boston in August to solidify

their agreements.

      569.   As discussed above, during a conference call on June 23 with the Heritage

sales team, the targeted percentage price increases for eight drugs were discussed,

including nimodipine, which was slated for a 48% increase.

      570.   Three days later, on June 26, Heritage began telling customers that it was

increasing prices for nine different drugs, including nimodipine. Price increase notices

were issued on the same date.

      571.   Notwithstanding its approval from the FDA and its agreement with

Heritage, Ascend did not fully complete its launch of nimodipine until May 1, 2015.

However, Ascend discussed its agreement with Heritage repeatedly while it took steps

to fully complete its launch of the drug. This included the in-person meeting in Boston

in June 2014, a number of emails with Malek in October and November 2014, and

additional contacts in January 2015.

      572.   When Ascend finally completed its entry into the nimodipine market in the

United States, it announced a WAC price and charged to customers a per-tablet price

that were even higher than Heritage’s prices. Despite entering the market with higher

pricing than Heritage, Ascend was able to gain substantial market share, because

Heritage ceded business to Ascend by submitting sham bids to customers, as the

companies had agreed.


                                          189
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 195 of 355



       573.   These anticompetitive agreements by Heritage, Sun, Caraco, and Ascend

resulted in supracompetitive prices for nimodipine in the United States that have

persisted as of the filing of this Complaint.

       W.     Nystatin

       574.   The market for nystatin is mature, as the drug has been available in the

United States since 1950. The drug is considered an essential medicine by the World

Health Organization. Defendants Actavis, Par, Perrigo, Sandoz, Taro, Heritage, Sun

(through Mutual), and Teva sold nystatin throughout the United States at

supracompetitive prices inflated by the unlawful and anticompetitive agreements alleged

in this Complaint.

       575.   Nystatin is produced in multiple formulations, including an external

cream, an external ointment, and a tablet.

       576.   During the relevant time frame, Defendants Actavis, Par, Perrigo, Sandoz,

and Taro were the primary manufacturers of nystatin external cream, Defendants

Actavis, Perrigo, and Sandoz were the primary manufacturers of nystatin external

ointment, and the primary manufacturers for nystatin tablets were Teva, Heritage, and

Sun (through Mutual).

       577.   In the second half of 2011, Taro, Perrigo, Par, and Actavis all raised the

list prices of nystatin external cream. Taro and Perrigo increased their prices in very

close succession in the late spring of 2011. Par followed the price increase in August,

and Actavis joined in November. Sandoz joined the price increase when it re-entered

the market in 2013.


                                             190
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 196 of 355



       578.   As late as 2009, Sandoz enjoyed approximately a 50% market share for

nystatin external cream, Taro had 40%, Perrigo had approximately 7%, and Par and

Actavis had the rest. Through 2009 and into 2010, Sandoz’s market share began to

decline. By the summer of 2010, Sandoz was effectively out of the market. By this time,

Actavis and Par also were effectively out of the market. Although de minimis sales by

Sandoz, Actavis, and Par appear to have continued, they each had a market share of less

than 1% by the spring of 2011. By May 2011, Taro had captured as much as 96% of the

nystatin cream market, leaving Perrigo approximately a 4% share.

       579.   In June, Taro initiated a large price increase of more than 600%. Rather

than compete on price in order to gain market share, Perrigo almost immediately

followed Taro’s increase and raised its own prices to nearly identical levels. Perrigo

ramped up production and managed slowly to gain some market share over the next two

years, but—as contemplated by the overarching “fair share” agreement—market prices

remained elevated and stable.

       580.   In August, although it had only approximately 1% of the market, Par

followed the Taro and Perrigo price increase in lockstep, also choosing to eschew price-

competition. Par also managed to grow its market share over the next couple of years,

but it did so without eroding the elevated prices imposed by Taro and Perrigo, just as the

“fair share” agreement intended.

       581.   In November, Actavis ramped up production of nystatin cream and re-

joined the market. It, too, immediately elevated its prices to match those of Taro, Perrigo,

and Par, also choosing to forgo price competition and the prospect of winning a larger


                                            191
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 197 of 355



share of the market. Even a fourth entrant into the nystatin cream market did not cause

prices to erode. Defendants’ agreement was working.

       582.   Sandoz’s share of the nystatin cream market was close to 0% until the fall

of 2013, at which point it ramped up production for re-entry into the market. Like

Perrigo, Par, and Actavis before it, rather than compete on price in order to regain lost

market share, Sandoz priced its nystatin cream at the same inflated level as its co-

conspirators. Prices remained stable and elevated even with a fifth seller in the market.

       583.   As depicted in the graph below, Defendants’ list price increases for

nystatin external cream were almost identical, and once in place the prices remained

stable and elevated thereafter.




       584.   The graph highlights that after a long period of relatively low and stable

pricing for nystatin external cream, Defendants implemented large, abrupt and nearly




                                           192
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 198 of 355



uniform price increases. The AWP prices for Defendants’ products also were elevated

to nearly identical levels.

       585.     No product shortages or other market changes can explain Defendants’

price increases. In a competitive generic pharmaceutical market, prices tend to decline

as the number of sellers increases. Here, the elevated and stable pricing of nystatin cream

even as multiple sellers joined the market is more consistent with anticompetitive

conduct than with competition.

       586.     Throughout this period, Defendants had numerous opportunities to

coordinate their pricing for nystatin cream. For example, Defendants had the opportunity

to discuss pricing at the ECRM Retail Pharmacy Conference in March 2011, which was

attended by representatives from Actavis, Par, Perrigo, Sandoz, and Taro.

       587.     The next month, in April 2011, right before the price increases began, all

Defendant manufacturers of nystatin cream again gathered. Actavis, Par, Perrigo,

Sandoz, and Taro attended the NACDS Annual Meeting.

       588.     The nystatin cream manufacturers continued to meet at trade conferences

thereafter. For example, leading into and following Sandoz’s price increase for nystatin

external cream, Sandoz had multiple opportunities to meet with other Defendants. In

April 2013, Sandoz was joined by Actavis, Par, Perrigo, and Taro at the NACDS Annual

Meeting.      Then, in June 2013, representatives from these companies attended the

GPhA/FDA CMC Workshop in Bethesda, Maryland. In August, all five nystatin cream

manufacturers converged again at the NACDS Total Expo in Las Vegas. These meetings

were also attended by numerous other Defendants.


                                            193
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 199 of 355



       589.    Nystatin external ointment prices followed a similar pattern to those of

nystatin external cream. In 2009, Sandoz had captured approximately 75% of the

market, while Perrigo had 20%, and Actavis 5%. From that point through the summer

of 2011, Actavis and Sandoz drastically reduced production until they were effectively

out of the market. By the summer of 2010, Actavis had approximately a 0% market

share, though de minimis sales appear to have continued. By the summer of 2011,

Sandoz had approximately a 5% market share.

       590.    In June 2011, after Sandoz and Actavis had all but ceded the nystatin

ointment market, Perrigo implemented a large price increase—more than 300%.

       591.    Five months later, Actavis ramped up production of nystatin ointment.

Rather than undercut Perrigo’s elevated price in order to gain market share, Actavis

hiked its list prices to nearly identical levels as Perrigo. As intended by the overarching

“fair share” agreement among Defendants, the list prices and AWP price for nystatin

ointment remained virtually unchanged, even with the addition of a new seller in the

marketplace.

       592.    In the summer of 2012, the pattern repeated itself. Sandoz ramped up its

production of nystatin ointment in June. Rather than compete on price to regain its lost

market share, Sandoz raised its list prices to nearly identical levels as Perrigo and

Actavis. Even with a third market participant prices remained unchanged, just as devised

by Defendants’ agreement.




                                           194
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 200 of 355



       593.   As depicted in the graph below, Defendants’ list price increases for

nystatin ointment were almost identical, and once in place the prices remained stable and

elevated.




       594.   The graph highlights that after a long period of relatively low and stable

pricing for nystatin ointment, Defendants implemented abrupt and nearly uniform price

increases of more than 300%. The AWP prices for Defendants’ products also were

elevated to nearly identical levels.

       595.   No product shortages or other market changes can explain Defendants’

price increases. The pricing conduct here is not consistent with competitive behavior.

As multiple sellers enter the market, economic theory predicts that prices should decline.

Yet, nystatin ointment prices remained unchanged, which suggests an anticompetitive

agreement among Defendants.

       596.   Again, Defendants had the opportunity to discuss pricing of nystatin

external ointment at numerous industry events during the relevant period. For example,



                                           195
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 201 of 355



 all Defendant manufacturers of nystatin ointment attended the ECRM Retail Pharmacy

 Conferences and the NACDS Annual Meetings in 2011 and 2012 (in addition to other

 meetings).

        597.   In 2010 and 2011, the nystatin oral tablet market was split between Teva

 and Sun.32 Teva held approximately 60% of the market, while Sun held 40%. During

 that time, Teva and Sun had nearly identical list prices for their nystatin tablets.

        598.   In the summer of 2012, Heritage entered the market. Rather than price its

 nystatin tablets below that of the incumbent sellers, Heritage identically matched the list

 prices of Teva and Sun, consistent with the “fair share” agreement between them.

        599.   As Heritage ramped up production, it reached out to Teva and Sun, and in

 April 2013, Sun, Heritage, and Teva began discussing pricing for nystatin tablets. By

 this point in time, Sun had accumulated a larger share of the market. Defendants

 therefore devised a plan to reallocate the shares.

        600.   Sun would implement a large price increase. After Teva and Heritage

 obtained their “fair share” of the market, they would join Sun’s price increase. On April

 15, 2013, Sun more than doubled its price for nystatin tablets. Sun, Teva, and Heritage

 had ongoing communications both before and after this increase. The day after Sun

 increased its nystatin prices, Sun Sr. Sales Manager Knoblauch called Heritage’s NAM

 Sather and they spoke for forty minutes.




32
  Sun marketed and sold Nystatin tablets during the relevant period at least in part
through its subsidiary, Mutual.


                                             196
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 202 of 355



       601.    Knoblauch and Sather regularly communicated throughout the summer

of 2013. For example, both Sather and Knoblauch attended the NACDS Total Store

Expo in August 2013. This trade association meeting, which also was attended by

representatives from every U.S. Defendant except Mayne, provided an opportunity to

meet in person and exchange competitive information.

       602.    In June 2013, Teva began internally discussing price increases for nystatin

tablets, and contemplating when would be the appropriate time to join Sun’s elevated

prices. But Teva needed to coordinate with Heritage. Accordingly, on July 9, 2013,

Teva’s Patel called Heritage’s Malek and they spoke for twenty-one minutes. Malek

knew Patel from her previous work at AmerisourceBergen. They spoke throughout

July—with a nearly ten-minute call on July 23 and two calls on July 30. The second call

on July 30 lasted more than twelve minutes.

       603.    While Heritage’s Malek was speaking with Patel at Teva, Heritage

remained in contact with Sun. On July 30—the same day Malek spoke with Teva’s Patel

twice—Malek also spoke to Sun for nearly eleven minutes.

       604.    As these conversations continued, in late July 2013 Teva placed nystatin

tablets on its list of potential price increases.

       605.    Similarly, throughout August 2013, Malek sent internal Heritage emails

discussing drugs targeted for a price increase. Nystatin tablets were identified as one of

those drugs.

       606.    Discussions between Heritage and Teva about a nystatin price increase

were temporarily tabled while Teva’s Patel went on maternity leave on August 12, 2013.


                                              197
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 203 of 355



       607.   On February 4, 2014, Teva’s Patel contacted Heritage’s Malek for the first

time since she went on maternity leave in August 2013. Malek returned her call the next

day and the two spoke for more than an hour. Upon information and belief, they

discussed a price increase for at least the drugs nystatin and theophylline. Teva had been

considering price increases for both drugs since early 2014.

       608.   Three days after that, on February 7, an unidentified employee of either

Heritage or Teva created a spreadsheet identifying nystatin and theophylline as

candidates for price increases. Heritage’s Malek and Teva’s Patel continued discussing

the possibility of such increases.

       609.   Throughout February and March 2014, Heritage’s Malek and Teva’s Patel

had a series of phone calls discussing price increases for multiple drugs, including at

least the pricing of nystatin and theophylline.

       610.   Following these discussions, Teva implemented a price increase for

nystatin tablets with an effective date of April 4, 2014. The increase more than doubled

Teva’s list price to a price nearly identical to Sun’s.

       611.   The early success in coordinating with Sun and Teva on nystatin oral

tablets emboldened Malek. During the week of April 14, 2014, he met with two Heritage

employees and asked them to start analyzing the impact of price increases for numerous

generic drugs, including but not limited to acetazolamide, doxycycline monohydrate,

fosinopril HCTZ, glipizide-metformin, glyburide, glyburide-metformin, leflunomide,

meprobamate, nimodipine, nystatin, paromomycin, theophylline, and verapamil.




                                            198
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 204 of 355



       612.   Before introducing the market-wide price increases to the rest of his sales

team, Malek continued to communicate with Patel at Teva.           On April 15, 2014,

Heritage’s Malek had a seventeen-minute phone conversation with Patel, discussing

numerous different drugs at issue, including at least acetazolamide, glipizide-metformin,

glyburide, glyburide-metformin, leflunomide, nystatin, and theophylline.

       613.   As Malek and Patel had already agreed in February, Teva would lead the

price increases for nystatin and theophylline.

       614.   During their conversation, Malek and Patel agreed that if Heritage

increased prices for the other five drugs—acetazolamide, glipizide-metformin,

glyburide, glyburide-metformin, and leflunomide—Teva would increase its prices for

these drugs, or at a minimum, would not offer lower prices to any of Heritage’s

customers.

       615.   Heritage’s Malek and Teva’s Patel spoke several times over the next

several months to confirm their agreements on nystatin and other drugs. Malek also kept

Patel updated on the progress of Heritage’s proposed price increases.

       616.   On April 22, 2014, Heritage’s Malek held a teleconference with his sales

team. On the call, Malek dictated a price increase strategy for various generic drugs to

Heritage’s NAMs. Prior to the conference call, Malek circulated a spreadsheet to his

sales team, which identified each drug slated for a price increase, the competitors for

each drug, and their respective market shares.

       617.   This call set off a chain of pricing and market allocation discussions

between Defendants and resulted in numerous drug-specific agreements. Members of


                                           199
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 205 of 355



Heritage’s sales team were assigned to specific competitors for whom they had primary,

but not exclusive, responsibility for communicating with about pricing and market share.

Malek personally took responsibility to communicate with Defendants Teva and Zydus,

as well as co-conspirator Ascend. Anne Sather was assigned to Sun to reaffirm the

agreement on nystatin.33 She also was assigned Actavis and Lannett. Her Heritage

colleagues Matt Edelson, Daniel Lukasiewicz, and Neal O’Mara were responsible for

pricing discussions with four other Defendants.

       618.   Heritage’s Sather was responsible for communicating with Sun about the

agreed-upon price increase for nystatin tablets. On April 22, 2014, the same day Heritage

held an internal meeting with its sales team to discuss a number of prices increases,

Sather and Sun’s Knoblauch spoke for more than forty-five minutes and agreed to

increase the prices of numerous drugs, including nystatin tablets. With respect to

nystatin, by this time, Sun already had raised its price and Teva had just announced that

it was matching that price increase. Sather and Knoblauch reaffirmed that Heritage, too,

would follow the nystatin price increase.

       619.   Sather emailed Heritage’s Glazer, Malek, Edelson, Rich Smith, and

O’Mara immediately after her conversation with Knoblauch to report the agreements




 33
   Sather also spoke with Sun about Paromomycin and spoke with Actavis to
 confirm agreements on glyburide-metformin and Verapamil and with Lannett to
 confirm agreements on doxy mono.



                                            200
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 206 of 355



with Sun. Glazer immediately responded to Sather, instructing her not to put this type

of information in writing. He then contacted her using his cell phone.

      620.    During this time frame, Glazer directed Malek to call G.P. Singh, the

President of Sun, to get further confirmation of Sun’s pricing intentions. Ultimately,

Malek decided not to reach out to Singh, whom he had never met.

      621.    Four days later, however, on April 26-29, 2014, Glazer attended the

NACDS Annual Meeting where he had the opportunity to meet in person with G.P. Singh

from Sun, as well as with representatives from Teva and nearly every other U.S.

Defendant.

      622.    On or about May 8, Malek requested an update on the status of Sather’s

negotiations with competitors. Sather confirmed her agreement with Sun.

      623.    On or about May 9, Heritage had an internal call to discuss the status of

the proposed price increases. Nystatin tablets were slated for a 95% increase.

      624.    On June 23, the Heritage sales team had a meeting where they discussed

the specific percentage amounts they would seek to increase on certain drugs and their

strategy for doing so. Malek proposed increases of:

        (a)           Acetazolamide—75%.

        (b)           Fosinopril HCTZ—200% effective July 1, 2014.

        (c)           Glipizide-Metformin—100% effective July 1, 2014.

        (d)           Glyburide—200% effective July 1, 2014.

        (e)           Nimodipine—48%.

        (f)           Nystatin—95%.


                                          201
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 207 of 355



           (g)            Paromomycin—100%.

           (h)            Theophylline—150%.

       625.      One Heritage employee’s notes about the June 23 call indicated that

Heritage needed to promptly increase its nystatin WAC price because Teva already had

done so.

       626.      Heritage had one final internal call to discuss price increases, including the

price of nystatin tablets, on June 25, 2014. While still participating in this internal call

about pricing, Heritage’s Sather exchanged text messages with Sun’s Knoblauch,

informing her of the details of Heritage’s anticipated price increases.

       627.      Similarly, on June 25, Malek had a fourteen-minute call with an

individual— likely Teva’s Patel—in which he reported that Heritage’s price increase

notices would be mailed on June 26 for nystatin tablets and several other drugs for which

Heritage and Teva had agreed to raise prices.

       628.      On June 26, 2014, Heritage began telling its customers that it was

increasing its prices for nine drugs, including nystatin tablets. By July, among the other

price increases it implemented, Heritage increased its nystatin oral tablet list prices to

the identical level of Teva (and nearly identical to Sun). This impacted Heritage’s

customers nationwide.

       629.      In accord with their agreement, Teva did not undercut Heritage’s prices,

even when approached by large potential customers. For example, on July 8, 2014, a

large retail customer emailed a Teva representative asking for a quote for nystatin tablets

because it recently was notified of a large price increase from its current supplier. Teva


                                              202
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 208 of 355



either did not provide a bid or provided a cover bid that allowed Teva and Heritage to

maintain their anticompetitive agreement.

       630.   The price increases of approximately 100% initiated by Sun and joined by

Teva and Heritage occurred after a long period of relatively low and stable pricing for

nystatin tablets. The AWP prices for Defendants’ products also were elevated to nearly

identical levels. These prices remained stable and elevated above competitive levels

thereafter.

       X.     Paromomycin

       631.   The market for paromomycin is mature, as the drug has been available in

the United States since 1960. Sun and Heritage were the sellers of paromomycin during

the relevant time period, with Heritage having approximately a 65% market share.

       632.   As discussed above, starting in at least June 2012, Heritage and Sun began

discussing price increases and market allocation for at least two drugs—paromomycin

and nimodipine.

       633.   At Malek’s direction, Ann Sather contacted Sun—most likely Knoblauch.

Throughout the summer of 2012, Heritage’s Sather exchanged numerous text messages

and had multiple phone calls with her Sun contact.

       634.   Heritage and Sun, as well as other Defendants, had the opportunity to

discuss pricing and market share and otherwise further their conspiratorial discussions

at trade meetings throughout this period, including at the October GPhA Fall Technical

Conference.




                                            203
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 209 of 355



       635.   By the end of October 2012, Sun had increased its list (WAC) prices for

paromomycin to be identical with Heritage’s pricing. Heritage and Sun kept their list

prices at the same level thereafter.

       636.   After the April 22, 2014 Heritage teleconference with the sales team in

which paromomycin was targeted for a price increase, Malek assigned Anne Sather to

communicate with Sun.

       637.   Right after the Heritage sales call, Sather communicated with three

different competitors—Sun, Actavis, and Lannett—and reached a number of pricing

agreements with these Defendants covering various different drugs, including

paromomycin.

       638.   Sather spoke with Susan Knoblauch, her counterpart at Sun, for more than

forty-five minutes. During this conversation, Sather and Knoblauch discussed pricing

and agreed to increase the prices of numerous drugs, including paromomycin. Sather

immediately reported her agreement with Sun to Malek.

       639.   In response to a May 8 status request from Malek, Sather emailed him to

report the agreement she had reached with a number of competitors, including with Sun

for paromomycin.

       640.   During a May 9 internal Heritage call, paromomycin remained on the list

of drugs slated for a price increase.

       641.   Heritage and Sun spoke again for more than twelve minutes on May 20.

During the call, Heritage learned that Sun would be making changes to the production

of paromomycin. Malek was immediately informed of this development.


                                         204
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 210 of 355



       642.   On June 23, Heritage employees discussed the specific percentage

increases they would seek for a variety of drugs. Paromomycin was slated for a 100%

increase.

       643.   Heritage had a final call confirming that paromomycin would have a price

increase on June 25, 2014, and the next day Heritage began sending out price increase

notices.

       644.   By July 9, 2014, Heritage announced price increases for paromomycin to

at least thirteen different customers nationwide.

       645.   Over the ensuing months, pursuant to their agreement, Heritage and Sun

continued to increase their prices for paromomycin.

       646.   Upon information and belief, it was ultimately agreed between the two

companies that Sun would exit the market for paromomycin. Upon information and

belief, Heritage agreed to concede market share to Sun on another generic drug in

exchange for Sun’s agreement to stop manufacturing paromomycin.

       Y.     Pravastatin

       647.   The market for pravastatin is mature, as generic pravastatin has been

available in the United States for over 10 years. In October 1991, Bristol Meyers Squibb

received FDA approval to market Pravachol, which is prescribed to control high

cholesterol and triglycerides. Pravastatin in the generic version of Pravachol.

       648.   Upon the expiration of Bristol Meyers Squibb’s patent in 2006, a number

of generic manufacturers applied for ANDAs to market pravastatin in the United States.

By 2010, Actavis, Apotex, Glenmark, Teva, Dr. Reddy’s, Lupin, Sandoz, Zydus, and


                                           205
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 211 of 355



Mylan had all received ANDAs to manufacture and sell generic pravastatin and each

sold pravastatin throughout the United States. As a result, the average cost of a dose of

generic pravastatin sold at a competitive price of less than 10 cents between January

2010 and June 2013.

       649.    Beginning in May 2013, Defendants conspired to implement a series of

collusive price increases on pravastatin. Although the price increases were taken in stair-

step fashion, they could not have been implemented without collusion between and

among each of the eight generic manufacturers of pravastatin.

       650.    Between July 2013 and October 2013, Actavis, Apotex, Glenmark, Teva,

Dr. Reddy’s, Lupin, Sandoz, Zydus, and Mylan each increased their prices for generic

pravastatin sold throughout the United States. The Defendants continued to further raise

prices throughout the remainder of 2013.

       651.    By way of example, with respect to WAC pricing, Defendants reported

nearly identical WACs for their 10 mg products, reflecting increases of more than 100%:

Product       Defendant       NDC           Old         New         Date of        Percentage
 10 mg                                      WAC         WAC         Increase       Increase
 90 ct        Apotex      60505016809          $0.26       $0.56     28-May-13          119%
 500 ct       Apotex      60505016805          $0.26       $0.56     28-May-13          119%
 90 ct        Zydus       68382007016          $0.17       $0.48      14-Jun-13         189%
 500 ct       Zydus       68382007005          $0.15       $0.48      14-Jun-13         222%
 90 ct        Teva        00093077198          $0.17       $0.48      9-Aug-13          189%
 1000 ct      Teva        00093077110          $0.15       $0.48      9-Aug-13          221%
 90 ct        Lupin       68180048509          $0.17       $0.48     28-Aug-13          190%
 500 ct       Lupin       68180048502          $0.15       $0.48     28-Aug-13          222%




                                           206
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 212 of 355



      652.   NADAC data for Pravastatin likewise illustrates this drastic increase. The

NADAC data show the average increase in the price of Pravastatin across the major

manufacturers and demonstrate that price hikes for Pravastatin were industry-wide:




                                         207
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 213 of 355



       653.     The increase in average prices was not the result of one dominant

manufacturer raising the price while others kept prices in check and sought to capture

market share.

       654.     Upon information and belief, the price increases on pravastatin were the

result of collusive agreements between and among Defendants to increase pricing and

restrain competition for the sale of pravastatin throughout the United States. These

collusive agreements were furthered, at least in part, through in-person discussions

conducted at meetings and industry events hosted by GPhA and HDMA as well as other

meetings and communications (as identified throughout this Complaint).

       655.     Although prices for pravastatin have receded somewhat from the peak in

early 2014, Defendants continue to charge supracompetitive prices for pravastatin

throughout the United States. The conspiracy overcharge remains embedded in the price

of pravastatin paid by United and others.

       Z.       Propranolol

       656.     The market for propranolol is mature, as propranolol has been available in

the United States for decades. The drug is considered an essential medicine by the World

Health Organization, and is used by millions of patients in the United States. The price

for propranolol had fallen steadily since its introduction in the 1960s, and as recently as

early 2013, a monthly prescription for propranolol cost as little as $8.00.

       657.     Actavis, Breckenridge, and Upsher-Smith each manufacture propranolol

in capsule form, while Actavis, Mylan, Teva, PLIVA, UDL, Par, and Heritage




                                            208
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 214 of 355



 manufacture propranolol in tablet form. Each sold either propranolol capsules or tablets

 (or both) throughout the United States.

        658.   Actavis, Breckenridge, and Upsher-Smith implemented a collusive price

 increase beginning in November 2013 on propranolol capsules. Breckenridge, which

 had previously had lower prices for propranolol capsules, increased its prices for all

 dosages by 88% to 140%. Upsher-Smith followed in December with a corresponding

 price increase on all dosages of propranolol capsules that ranged from 49% to 79%,

 depending on the dosage strength. In February 2014, Actavis increased prices for all

 dosages of propranolol capsules by 64% to 81%, depending on the dosage strength.

 Although prices fell slightly from their peak in 2014, Actavis, Breckenridge, and Upsher-

 Smith continue to price propranolol capsules at supracompetitive levels as of the filing

 of this Complaint. The conspiracy continued in either force or effect until the filing of

 this Complaint.34

        659.   For the two and a half years before the conspiracy began, transaction prices

 for propranolol capsules were only 57 cents per capsule on average and were at times as

 low as 44 cents per capsule. After Defendants agreed to raise and fix prices, the average

 price doubled, regularly reaching more than $1 per capsule, and often $1.43 per capsule.

 The average capsule price charged by certain Defendants reached as high as over $1.70

 per capsule, over a 350% increase in price.




34
  See generally In re Propranolol Antitrust Litig., No. 16-cv-09901 (JSR), 2017 WL
1287515, at *2 & n.1 (S.D.N.Y. Apr. 6, 2017).


                                            209
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 215 of 355



      660.   Upon information and belief, the price increases on propranolol capsules

were the result of collusive agreements between and among Defendants that were

initiated by Actavis to increase pricing and restrain competition for the sale of

propranolol capsules throughout the United States. These collusive agreements were

furthered, at least in part, through in-person discussions conducted at meetings and

industry events hosted by GPhA and HDMA as well as other meetings and

communications (as identified throughout this Complaint).

      661.   Although the conspiring Defendants increased prices on propranolol

capsules by early 2014, Defendants’ prices for propranolol tablets remained stable

throughout 2014.

      662.   Beginning in January 2015, however, Actavis, Mylan, Teva, PLIVA,

UDL, Par, and Heritage colluded to increase prices on propranolol tablets as well.

Heritage increased effective prices by 102%-151% in January 2015, and, a few weeks

later, Teva, PLIVA, and Actavis increased their own prices in March 2015 by 566%-

898% and 395%-638%, respectively. Mylan and Par began increasing their prices soon

after, in April and June 2015, by amounts ranging from 55%-607% and 52%-216%,

respectively. Actavis, Mylan, Teva, PLIVA, Par, and Heritage continued to increase

prices throughout 2015, and by January 2016, Defendants had increased their prices for

some strengths of propranolol tablets by more than 1,700%. For example, Actavis raised




                                         210
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 216 of 355



 its prices of 80 mg propranolol tablets from an average of $0.30 to $0.46 per tablet

 between December 2014 and November 2015. 35

        663.   In the four years before the tablets conspiracy began, transaction prices for

 propranolol tablets remained under 4 cents per pill on average, sometimes reaching as

 low as 3 cents per pill on average. After the conspiracy started, the average price was

 regularly over 475% higher, reaching 19 cents per pill and even as high as 26 cents per

 pill, a 650% increase. During the conspiracy period, some Defendants charged almost

 30 cents per pill on average across all dosage strengths of their tablet products.

        664.   Upon information and belief, the price increases on propranolol tablets

 were the result of collusive agreements between and among Defendants to increase

 pricing and restrain competition for the sale of propranolol capsules in the United States.

 These collusive agreements were furthered, at least in part, through in-person discussions

 conducted at meetings and industry events hosted by GPhA and HDMA as well as other

 meetings and communications (as identified throughout this Complaint).

        665.   For example, Defendants’ propranolol price increases began shortly after

 the Defendants attended meetings of GPhA, and another association (whose name has

 been redacted from the public) in February 2013 (for capsules) and after a NACDS

 meeting in December 2014 (for tablets). At these and similar meetings, senior executives

 of each Defendant reached agreement and monitored compliance.




35
  See generally In re Propranolol Antitrust Litig., No. 16-cv-09901 (JSR), 2017 WL
1287515, at *2 & n.1 (S.D.N.Y. Apr. 6, 2017).


                                            211
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 217 of 355



        666.   With respect to both the capsule and the tablet price increases, even in

 those instances in which the Defendants did not increase prices in perfect unison, they

 still managed to align their pricing on a bi-monthly or quarterly basis, which is consistent

 with an illegal agreement.

        667.   Defendants continue to charge supracompetitive prices for propranolol as

 of the filing of this Complaint.

        AA.    Theophylline ER

        668.   The market for theophylline ER is mature, as theophylline has been used

 in various forms to treat various conditions since approximately 1900. During the

 relevant period, Heritage and Teva sold theophylline ER throughout the United States.

        669.   Prior to Heritage’s entry into the market for 300 mg and 450 mg

 theophylline ER tablets in late 2011, Teva had captured nearly 100% of sales. 36

        670.   Instead of pricing its products below Teva’s in order to gain market share,

 Heritage announced theophylline ER list prices that were identical or even slightly above

 those of Teva. Even with Heritage’s entry into the market, theophylline ER prices

 remained relatively stable. Consistent with their “fair share” agreement, prices did not

 decline as would be expected in a competitive market.

        671.   Teva began considering a price increase for theophylline ER in early 2014.

 On February 4, 2014, Teva’s Patel contacted Heritage’s Malek for the first time since




36
   Teva marketed and sold Theophylline during the relevant period at least in part through
its subsidiary, PLIVA.


                                             212
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 218 of 355



she went on maternity leave in August 2013. Malek returned her call the next day and

the two spoke for more than an hour and discussed a price increase for theophylline ER

and at least one other drug (nystatin, as discussed above).

       672.   Three days after that, on February 7, a Heritage employee created a

spreadsheet that included theophylline ER as a candidate for price increases.

       673.   Throughout February and March 2014, Malek and Patel had a series of

phone calls discussing price increases for multiple drugs, including theophylline ER.

       674.   Shortly thereafter, Teva began implementing across-the-board price

increases for theophylline ER. These price increases also had an effective date of April

4, 2014.

       675.   By the time Heritage held its April 22, 2014 meeting with its sales team to

discuss a number of price increases, it had already agreed to follow Teva on theophylline

ER and nystatin price increases. As he outlined the proposed price increases, Malek

specifically told his sales team that Heritage would follow Teva’s price increase on

theophylline ER.

       676.   On April 24, 2014, Teva received an email from a customer seeking an

adjustment to its price increase. Consistent with its agreement with Heritage, Teva stuck

to its price increase for theophylline ER.

       677.   On May 9, 2014, Heritage had an internal sales call regarding the drugs

subject to price increases, including theophylline ER. Several weeks later, on June 23,

Heritage employees discussed the specific percentage price increases they would seek.

Theophylline ER was slated for a 150% increase.


                                             213
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 219 of 355



       678.   On June 25, Malek had a nearly fourteen-minute call with a Teva

employee—likely Patel. Malek reported that Heritage would be sending out price

increase notices on June 26 for theophylline ER and several other drugs for which

Heritage and Teva had agreed to raise prices.

       679.   On June 26, 2014, Heritage began telling customers that it would be

increasing prices for various drugs, including theophylline ER. By July 9, 2014, among

the other price increases it implemented, Heritage increased its theophylline ER prices

to at least twenty different customers nationwide.

       680.   Teva and Heritage imposed list price (WAC) increases on both 300 mg

tablets and 450 mg tablets pursuant to their agreement.

       BB.    Ursodiol

       681.   The market for ursodiol is mature, as generic versions of ursodiol have

been available in the United States since 2000. Defendants Actavis, Lannett, and Epic

sold ursodiol throughout the United States.

       682.   At all times relevant to this lawsuit there has been more than one

manufacturer of ursodiol on the market. Defendants Actavis, Lannett, and Epic dominate

the market for ursodiol.

       683.   In the years prior to the conspiracy period, Defendants’ average price in

the U.S. for ursodiol was remarkably stable. Beginning in or around May 2014,

Defendants increased their prices for ursodiol abruptly and, for the most part, in unison.




                                           214
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 220 of 355



       684.    By way of example, beginning in May 2014, Defendants selling generic

ursodiol set their WACs in near lockstep, reflecting increases from previous WACs on

the 300 mg capsule of more than 560%:

 Product      Defendant       NDC           Old          New         Date of     Percentage
 cap                                        WAC          WAC         Increase    Increase
 300 mg       Lannett     00527132601                *       $5.11   1-May-14            *
 300 mg       Epic        42806050301            $0.45       $5.10   6-May-14        1034%
 300 mg       Actavis     00591315901            $0.77       $5.11   24-Jun-14        562%

       685.    Data from NADAC for ursodiol show the low and stable prices of ursodiol

characteristic of the market prior to the Defendants’ price hikes, and the huge spike in

price that occurred abruptly in May 2014. Since that time, Defendants have continued

to charge supracompetitive prices. The NADAC data shows that the average price of

ursodiol increased rapidly in a very short period of time:




                                           215
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 221 of 355




       686.   As the chart illustrates, for more than a year prior to Defendants’ price

increases, the prices of ursodiol remained flat and at competitive levels. Then, starting

in May of 2014, the average price of ursodiol abruptly increased by more than 1,600%,

from an average market price of approximately $0.29 per capsule as of June 4, 2014 to

$4.73 per capsule as September 17, 2014.

       687.   Upon information and belief, the price increases on ursodiol were the result

of collusive agreements between and among Defendants that were initiated by Actavis

to increase pricing and restrain competition for the sale of ursodiol in the United States.

These collusive agreements were furthered, at least in part, through in-person discussions



                                           216
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 222 of 355



conducted at meetings and industry events hosted by GPhA and HDMA as well as other

meetings and communications (as identified throughout this Complaint).

       CC.      Verapamil

       688.     The market for verapamil is mature, as the drug has been available in the

United States since 1981. The drug is considered an essential medicine by the World

Health Organization. Actavis, Heritage, and Mylan sold verapamil throughout the

United States.

       689.     From 2009 forward, Actavis and Mylan have dominated the market for

verapamil regular release tablets and for certain dosages of verapamil sustained-release

capsules. Combined, the two companies enjoyed nearly 100% market share until

Heritage began to gain tablet share in 2013.

       690.     Heritage entered the verapamil tablet market in the second half of 2011,

but its share remained around 5% until 2013. When Heritage entered, it announced list

(WAC) prices identical to Mylan and slightly higher than Actavis for 80 mg tablets.

Heritage announced prices slightly higher than both Mylan and Actavis for 120 mg

tablets. Heritage did not begin to sell 40 mg verapamil tablets until the second half of

2015, at which point it set list prices identical to Actavis, the only seller of 40 mg tablets

at that time.

       691.     Instead of entering the market with lower prices of verapamil tablets in

order to gain market share—as would be expected in a competitive market—Heritage

priced its tablets identically or even higher than the incumbent producers, Actavis and

Mylan. This was entirely consistent with Defendants’ “fair share” agreement.


                                             217
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 223 of 355



       692.   Without offering better prices, Heritage was hard pressed to gain market

share, and initially was able to capture only a sliver of the market. In October 2012,

however, Mylan increased its tablet prices by approximately 50%, which facilitated

Heritage rapidly gaining share. By January, Heritage had captured more than 25% of

the entire tablet market. As devised by their “fair share” agreement, market shares

between Actavis, Heritage, and Mylan quickly stabilized and remained relatively

constant thereafter.

       693.   In the months prior to Mylan’s price increases, Actavis, Heritage, and

Mylan had numerous opportunities to meet and discuss verapamil. For example, all three

Defendants attended the HDMA Business Leadership Conference in San Antonio, Texas

in early June 2012. All three also attended the GPhA Fall Technical Conference in

Bethesda, Maryland, which took place on October 1 through 3, 2012.

       694.   Similarly, on the heels of the 2013 NACDS Total Store Expo—attended

by (among others) Actavis, Mylan (Nesta and Aigner), and Heritage (Glazer, Malek,

O’Mara, Sather and Edelson)—Mylan raised the list (WAC) prices of its verapamil

capsules to identical levels as Actavis.

       695.   As market shares for verapamil tablets between Actavis, Heritage, and

Mylan stabilized, Heritage aimed to implement a price increase. Verapamil was on the

list of drugs that Heritage’s Malek identified on the April 22, 2014 sales team call.

       696.   As part of those price increase discussions, Heritage’s O’Mara had the

primary responsibility for communicating with Mylan about verapamil. On April 23,

O’Mara contacted his counterpart at Mylan (believed to be Aigner). O’Mara and Aigner


                                           218
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 224 of 355



agreed to raise prices on at least three different drugs, including verapamil (and, as

discussed above, doxycycline and glipizide-metformin).

       697.   Immediately after speaking with Mylan’s Aigner, O’Mara emailed Malek

providing an update of his discussions with Mylan.

       698.   Heritage’s Sather was responsible for speaking with Actavis about

verapamil, among other drugs. On April 22, she and an unidentified Actavis employee

spoke for nine minutes and reached an agreement to raise the price of verapamil and

other drugs slated for an increase.

       699.   News of the agreement on verapamil and at least one other drug (as

discussed above, glyburide) reached the Actavis sales and pricing team on April 28,

2014, including through an internal email discussing potential price increases for a list

of different drugs.

       700.   A week after the April 28 email, on May 6, 2014, an Actavis employee

called a Mylan employee and left a message seeking to discuss at least pricing for

verapamil. The two spoke for three minutes on May 9 and spoke for almost seven

minutes on May 19, presumably about at least verapamil.             Both continued to

communicate over the next several months.

       701.   On May 8, 2014, Malek emailed the Heritage sales team requesting an

update on competition communications. An employee responded to Malek’s email,

providing an update on communications with at least Actavis (verapamil and glyburide-

metformin), Lannett (doxy mono), and Sun (nystatin and paromomycin).




                                          219
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 225 of 355



       702.   While Heritage did not increase its verapamil prices market wide in July

as it did for other drugs, it announced a price increase for verapamil to at least one

customer as the result of Defendants’ price increase efforts.

       703.   On August 20, 2014, a Heritage employee exchanged text messages with

an employee at Sun. The text exchange described the agreement Heritage and Actavis

reached to increase the price of verapamil among other drugs.

       704.   Throughout this period, Actavis and Mylan coordinated increases on their

verapamil sustained-release capsules (120 mg, 180 mg, 240 mg). The price increases by

Actavis and Mylan were staggered, but steady and unexplained, suggesting coordination

throughout the relevant period. From April of 2012 (shortly before Mylan imposed a

price increase for its verapamil tablets) through April of 2016, Actavis and Mylan

attended at least 25 trade events together. Over this period, Mylan’s verapamil capsule

prices nearly tripled, and Actavis’s prices doubled. By the spring of 2016, Actavis and

Mylan had imposed virtually identical list (WAC) prices.

       705.   The higher prices for 120 mg, 180 mg, and 240 mg capsules enabled

Actavis also to raise its prices for 360 mg capsules, for which it was the lone seller in the

market. Between April 2012 and May 2016, Actavis’s prices for 360 mg capsules nearly

tripled.

       706.   During phone calls with senior sales executives from Mylan and Actavis

on April 22 and April 23, 2014, Heritage, Mylan, and Actavis agreed to raise prices on

verapamil in the United States.




                                            220
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 226 of 355



       707.   Heritage began announcing the price increase to its customers in late June

2014, and had fully implemented the verapamil price increase by July 9, 2014.

       708.   During the summer of 2014, Mylan and Actavis also implemented the

collusive price increase on verapamil, as agreed by the three Defendants. As a result of

this agreement, prices for verapamil sold throughout the United States remain at

supracompetitive levels as of the filing of this Complaint.

       DD.    Zoledronic Acid

       709.   The market for zoledronic acid is mature, as the drug has been available in

generic form since 2013. The drug is considered an essential medicine by the World

Health Organization. Heritage, Dr. Reddy’s, and Par sold zoledronic acid throughout

the United States at supracompetitive prices.

       710.   In early 2013, Heritage began preparing to launch a generic version of a 5

mg injection formulation of the drug. It planned to be the first generic entrant in the

zoledronic acid market.

       711.   Dr. Reddy’s was positioned to enter the zoledronic acid market shortly

after Heritage. Par, which did not have an ANDA for zoledronic acid, eventually was

able to obtain the rights to market and sell zoledronic acid using an ANDA obtained by

Defendant Breckenridge. Par entered the market approximately eight months after

Heritage and Dr. Reddy’s.

       712.   Being the first generic to the market was atypical for Heritage, and

Heritage wanted to work with its competitors so that it could enter the market at a price

that would not be challenged by subsequent market entrants. For that reason, on January


                                           221
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 227 of 355



21, 2013, Heritage’s Malek instructed O’Mara to reach out to his contact at Dr. Reddy’s,

VP of Sales and Marketing John Adams, to discuss market strategy and to “socialize”

the idea of keeping prices elevated above a competitive level.

      713.    O’Mara attempted to call Dr. Reddy’s Adams the next day, but Adams was

on a conference call. When O’Mara informed Malek that Adams was going to call him

back later that morning, Malek outlined exactly what he wanted O’Mara to say when he

finally spoke with Adams.

      714.    Dr. Reddy’s Adams called Heritage’s O’Mara after his conference call on

January 22, 2013 and they spoke for ten minutes. After the call, O’Mara reported to

Malek. O’Mara had learned that Dr. Reddy’s would launch a 4 mg product on the first

day it could produce a generic, but it was not certain if it would launch on the 5 mg

formulation. (Dr. Reddy’s ultimately did launch the 5 mg formulation.)

      715.    O’Mara also reported that Dr. Reddy’s wanted its “fair share” of the

market. As discussed above, “fair shares” were allocated to Defendants across generic

drugs and within a particular drug market based upon the number of competitors in the

market and the timing of their entry into the market. If Dr. Reddy’s entered the

zoledronic acid market first—consistent with fair share agreements that had long existed

in the generic pharmaceuticals market—it expected a 60% share of the market. If

Heritage entered the market at the same time as Dr. Reddy’s, the expectation was that

the market share would be split evenly.

      716.    Less than an hour after they first spoke on January 22, Heritage’s O’Mara

and Dr. Reddy’s Adams spoke again for nearly nine minutes and discussed a plan to keep


                                          222
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 228 of 355



the pricing of zoledronic acid elevated above competitive levels. O’Mara and Adams

spoke for nearly twenty-four minutes again on January 24, 2013.

       717.   While Heritage had confirmed that Dr. Reddy’s was going to enter the

market, it would not have been difficult for Heritage to ascertain that Mylan and Actavis

also had received ANDA approval for 4 mg zoledronic acid in early March 2013.

       718.   Not wanting to take chances, Heritage’s Malek set out to confirm that there

would be no other entrants to the market. Malek instructed another Heritage employee

(believed to be Sather) to reach out to competitors and large customers in an effort to

confirm that no other manufacturers were planning on entering the generic zoledronic

acid market. In his instructions to this employee, Malek provided the same list of

questions he had provided to O’Mara for contacting Dr. Reddy’s Adams.

       719.   Prior to the launch, Heritage continued communicating with Dr. Reddy’s

to refine their agreement on market share and pricing. For example, Heritage’s O’Mara

called his counterpart at Dr. Reddy’s, Adams, on March 3, 2013 and left a message.

Adams (or another individual from Dr. Reddy’s) returned the call two days later and

spoke with Heritage’s O’Mara for fifteen minutes.

       720.   While these conversations were occurring, Heritage’s Malek learned that

Dr. Reddy’s was quoting low prices on zoledronic acid to customers, including Cardinal,

and the pricing was lower than he had hoped. Malek was upset by Dr. Reddy’s pricing

because Malek did not view Dr. Reddy’s as “playing fair.” He emailed Sather and

O’Mara on March 6 to express this concern and to ask about pricing.




                                          223
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 229 of 355



       721.   Malek also instructed O’Mara to speak with Dr. Reddy’s Adams about

zoledronic acid when they were both attending the same customer conference in March

2013. On March 12, 2013, the two spoke by phone twice and exchanged numerous text

messages.

       722.   Heritage’s Malek asked O’Mara for an update on Dr. Reddy’s on March

13. O’Mara responded with information about his conversation with Dr. Reddy’s

Adams.

       723.   On April 3, 2013, Heritage’s O’Mara spoke with Dr. Reddy’s Adams and

confirmed that Dr. Reddy’s had just begun shipping the 5 mg product. Adams also

provided information about its pricing. O’Mara and Adams spoke numerous times

throughout the rest of April about customers and pricing for both zoledronic acid and

meprobamate.

       724.   Consistent with their agreement, in April 2013 both Heritage and Dr.

Reddy’s entered the zoledronic acid market at a higher price than they otherwise would

have absent their collusive pricing agreement. Heritage and Dr. Reddy’s announced list

prices that were within a few percentage points of each other. They maintained these list

prices through at least early 2016. These list prices remained stable even when a third

manufacturer entered the market.

       725.   After zoledronic acid launched, any disagreements about the allocation of

customers between Heritage and Dr. Reddy’s were resolved through direct

communications between the two companies.




                                          224
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 230 of 355



         726.   Heritage’s ability to contact Dr. Reddy’s and obtain an agreement on

allocation of the market and the price of zoledronic acid would not have been possible

absent the existing “fair share” agreement among Defendants. The discussions between

Dr. Reddy’s and Heritage make clear that they were not starting from zero in working

out the details of their agreement on zoledronic acid, but were building on an existing

understanding about “fair share” and the avoidance of competition across numerous

drugs.

         727.   Defendants were aware that their conversations were anticompetitive and

illegal. For example, on April 19, 2013, Malek sent a text message to his entire sales

team reminding them not to put their pricing discussions with competitors in writing.

         728.   Defendants’ ability to exchange information and negotiate pricing

agreements was aided by the near constant ability of Defendants to meet in person at

trade association meetings and conferences. For example, shortly before Dr. Reddy’s

and Heritage’s March conversations, both Defendants attended two trade association

meetings where they also had the opportunity to exchange information.

         729.   Similarly, shortly before Par entered the market for zoledronic acid, it

attended the NACDS Total Store Expo in Las Vegas, which also was attended by

numerous Defendants (including personnel directly implicated in anticompetitive

communications): Apotex (Hamilton), Aurobindo (Cunard), Citron, Dr. Reddy’s,

Glenmark, Heritage (Glazer, Malek, O’Mara, and Sather), Lannett (Sullivan), Mylan

(Nesta, Aigner), Sandoz, Sun (Knoblauch), Taro, Teva, West-Ward, and Zydus

(Lukasiewicz).


                                           225
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 231 of 355



       730.   When Par finally entered the market in late 2013, it announced list prices

even higher than Heritage and Dr. Reddy’s. List prices for Dr. Reddy’s, Heritage, and

Par remained elevated thereafter. As it had done in the doxy mono market discussed

above, Par sought to avoid price competition.          Although it was the third generic

manufacturer into the market, Par did not undercut the prices of Heritage and Dr. Reddy’s

in an effort to gain market share, as economic theory predicts of a competitive market.

Rather, consistent with the “fair share” agreement Par imposed higher list prices and

attempted to prevent price erosion in the market for zoledronic acid.

X.     THE GENERIC DRUG INDUSTRY WAS SUSCEPTIBLE TO
       COLLUSION

       731.   Defendants’ anticompetitive conduct alleged in the Complaint constitutes

a conspiracy to fix prices and engage in market customer allocation, which is a per se

violation of the antitrust laws. Therefore, Plaintiff need not define a relevant market.

There are, however, features of the industry relevant to this case that show both (i) that

the industry is susceptible to collusion, and (ii) that the price increases were in fact the

result of collusion and not the result of conscious parallelism.

       732.   Indeed, the U.S. market for each of the Price-Fixed Generic Drugs has been

characterized by numerous factors that facilitated Defendants’ conspiracy, including: (i)

industry concentration; (ii) sufficient numbers to drive competition; (iii) substantial

barriers to entry; (iv) demand inelasticity; (v) lack of substitutes; (vi) interchangeability;

(vii) absence of non-conspiring competitors; (viii) opportunities for contact and an




                                             226
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 232 of 355



extremely high level of inter-firm communications; (ix) the magnitude of the price

increases; and (x) the reimbursement of generic drugs.

       733.   Since 2005, consolidation has reduced the number of competitors in the

generic drug industry, which has rendered the market ripe for collusion. For example:

Teva acquired Ivax Corporation in 2006, Barr Laboratories in 2008 (including Defendant

PLIVA), Ratiopharm (Germany’s second largest generic drug producer) in 2010, and

Allergan’s generics business (including Actavis) in 2016; Watson Pharmaceuticals

acquired Andrx Corporation in 2006; Endo acquired Qualitest in 2010; Perrigo acquired

Paddock Laboratories, Inc. in 2011; and Sandoz acquired Fougera in 2012. As a result

of the industry-wide consolidation, for each of the Price-Fixed Generic Drugs, there were

between three and ten manufacturers in the United States during the time period relevant

to claims asserted in this Complaint, thus rendering the market for each drug

concentrated. Each of the drugs at issue in this Complaint also had at least two sellers.

While the numbers were small enough to foster collusion, the number of competitors

was enough to suggest that, absent collusion, prices would have been much lower.

       734.   Barriers to entry increase a market’s susceptibility to a coordinated effort

to maintain supracompetitive prices because it is difficult for new suppliers to enter the

market and destabilize coordinated supracompetitive prices. Costs of manufacture,

intellectual property, and expenses related to regulatory oversight create substantial

barriers to entry in the generic pharmaceutical industry.

       735.   Each of the Price-Fixed Generic Drugs is medically appropriate to the

health and well-being of the patient for whom it is prescribed. For that reason, each


                                           227
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 233 of 355



demonstrates substantial demand inelasticity. Indeed, notwithstanding the substantial

price increases alleged in this Complaint, demand for each of the Price-Fixed Generic

Drugs dropped very little following the increase in price.

       736.     Because a generic drug must be the therapeutic equivalent of its branded

counterpart, each generic drug that is approved for sale in the United States is

interchangeable with each other generic drug of the same dosage strength. For example,

a 40 mg tablet of pravastatin manufactured by Mylan is interchangeable with a 40 mg

tablet of pravastatin manufactured by Teva. Accordingly, each of the Price-Fixed

Generic Drugs is highly interchangeable from Defendant to Defendant. In the absence

of collusion, Defendants would compete on price to gain market share.

       737.     The Defendants control the markets for each of the Price-Fixed Generic

Drugs, which enables them to increase prices without losing market share to non-

conspirators.

       738.     As alleged above in Section VIII, there was a high level of interfirm

communications within the generic pharmaceutical industry, and numerous

opportunities for such communications through various trade association and similar

meetings.     The magnitude of the price increases involved in this case further

differentiates them from parallel price increases.

XI.    DEFENDANTS’ CONSPIRACY WAS EFFECTIVE AND IS STILL
       ONGOING

       739.     As a proximate result of this conspiracy, and during the relevant time

period, Defendants and their co-conspirators were able to and did maintain



                                           228
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 234 of 355



supracompetitive prices (i.e., prices above a competitive level) throughout the United

States for each of the Price-Fixed Generic Drugs. As a further proximate result, UHS

and Pharmacy Assignors have been overcharged and continue to incur overcharges for

Price-Fixed Generic Drugs.

      740.   Each Defendant knew that UHS, Pharmacy Assignors, and other

purchasers and/or payors would not be able to obtain a competitive price for each Price-

Fixed Generic Drug. Defendants also knew that any new entrants to the market would

also follow the conspiracy pricing (or even seek to increase it further) based on the

conspiracy’s overarching market allocation and price-fixing agreement.

      741.   As alleged in this Complaint, during the conspiracy, Defendants and co-

conspirators agreed on the timing and amount of price increases for each of the Price-

Fixed Generic Drugs. They were successful in achieving these price increases, which

enabled them to impose supracompetitive prices on the market. This was because

Defendants knew during the conspiracy that all of them were increasing prices (or

offering the same or similar prices) of each Price-Fixed Generic Drug; and the resulting

prices were higher than would have occurred if, in the absence of the conspiracy, each

Defendant had competed and independently and unilaterally set its own prices for each

Price-Fixed Generic Drug. Defendants’ coordinated price increases also provided them

with a higher, unified starting point in negotiating sales prices to their large direct

purchaser customers for each Price-Fixed Generic Drug than would have resulted if each

Defendant had independently and unilaterally set its own price increases for each Price-

Fixed Generic Drug.


                                          229
       Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 235 of 355



        742.   The conspiracy alleged in this Complaint remains in either force or effect

(or both) as of the date of this Complaint, and prices at each level of distribution and/or

payment (including as paid by UHS and Pharmacy Assignors) continue to remain at

supracompetitive levels for each Price-Fixed Generic Drug as a result of Defendants’

conduct.

        743.   Beyond the fact that Defendants and distributors and/or retailers continue

to sell the Price-Fixed Generic Drugs throughout the United States at levels inflated by

the conspiracy, Defendants continue to seek to impose additional collusive price

increases on other generic drugs. At an investor conference held on March 14, 2017, in

Laguna Niguel, California, Arthur Bedrosian (the CEO of Lannett) boasted behind

closed doors that Lannett had just been able to triple the price of a generic drug that day

(he did not identify which one) and that Lannett still has the ability to impose additional

substantial price increases. Bedrosian’s claim is consistent with a continuing conspiracy.

XII.    DISCOVERY WILL ESTABLISH THE FULL SCOPE OF THE
        CONSPIRACY

        744.   Discovery is necessary to determine the full scope of the conspiracy,

including the exact time frame, products, and participants. Plaintiff reserves the right to

amend or supplement this Complaint to add other Defendants, claims, time period,

products, or other allegations based upon discovery and further investigation.

XIII. ANTITRUST INJURY

        745.   Defendants’ conspiracy has had the following effects, among others:




                                           230
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 236 of 355



              a.    Price competition has been unreasonably restrained or eliminated

with respect to the generic drugs at issue and;

              b.    The prices of the generic drugs at issue have been fixed, raised,

maintained, or stabilized at artificially inflated levels, including as paid by UHS and

Pharmacy Assignors in that, but for Defendants’ anticompetitive conduct, lower prices

would have been paid for the generic drugs at issue.

       746.   During the period alleged in this Complaint, Defendants charged supra-

competitive prices for the generic drugs at issue. By reason of Defendants’ alleged

violations of the antitrust laws, UHS and Pharmacy Assignors have sustained injury,

having paid substantially higher prices for each of the generic drugs at issue than they

would have paid absent Defendants’ alleged illegal contract or conspiracy, and, as a

result, have suffered damages in an amount to be determined. This is an antitrust injury

of the type the antitrust laws were meant to punish and prevent.

       747.   As to overcharges paid by UHS, inflated prices of the generic drugs at

issue resulting from Defendants’ price-fixing conspiracy have been passed on to UHS,

who paid such overcharges. General economic principles recognize that any overcharge

at a higher level of distribution generally results in higher prices at every level below.

Moreover, the institutional structure of pricing and regulation in the pharmaceutical drug

industry assures that overcharges at the higher level of distribution are passed on to end

payors such as UHS. The impairment of generic competition at the direct purchaser level

similarly injured UHS, who was equally denied the opportunity to pay less for the Price-

Fixed Generic Drugs.


                                           231
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 237 of 355



       748.   The impact of Defendants’ conduct on the prices of the generic drugs at

issue can be measured and quantified. Commonly used and well-accepted economic

models can be used to measure both the existence and the amount of the supra-

competitive charge paid by UHS and its Pharmacy Assignors. Thus, the economic harm

alleged can be quantified.

       749.   Defendants’ anticompetitive conduct and/or its effects are ongoing, and,

as a result, United continues to pay supra-competitive prices for each of the generic drugs

at issue. UHS seeks damages for all injuries proximately caused by the unlawful

conduct.

XIV. TOLLING AND FRAUDULENT CONCEALMENT

       750.   The statutes of limitation as to Defendants and their co-conspirators’

continuing antitrust violations and each of the claims alleged in this Complaint were

tolled because of one or more of the following events:

       (a)           The pendency of one or more Class Action Complaints, and any

Amendments, against Defendants and their co-conspirators for conspiring to fix prices

of each of the Price-Fixed Generic Drugs tolled the running of the statutes of limitations

as of the date the first such Class Action Complaint was filed;

       (b)           On December 12, 2016, the DOJ filed an Information charging

Glazer with the criminal offense of violating the U.S. antitrust laws by participating in a

conspiracy to fix, raise and maintain the prices of generic doxycycline and glyburide sold

in the United States.     The Glazer criminal proceedings, and the Malek criminal

proceedings that were filed one day later, toll the running of the statutes of limitation


                                           232
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 238 of 355



during the criminal proceedings and for one year thereafter by operation of federal and

state statutes, under 15 U.S.C. § 16(i), and under New York General Business Law §

342-c; and/or

       (c)            Defendants’ affirmative and fraudulent concealment of the

conspiracy prevented UHS and Pharmacy Assignors from having notice of these claims

more than four years before filing this Complaint, and tolled the running of the statutes

of limitations.

       751.     Each of the overt acts in furtherance of the conspiracy alleged in this

Complaint was done for the purpose of concealing the conspiracy and preventing UHS,

Pharmacy Assignors, and other purchasers or payors of generic drugs from learning

about the conspiracy’s existence.       Defendants concealed, misrepresented and/or

materially omitted that the generic drugs at issue were subject to their price-fixing and

market allocation scheme, in which the prices for the drugs were artificially and

unconscionably inflated, and not subject to unrestrained and lawful competition.

Defendants misrepresented the real cause of price increases and/or the absence of price

reductions in generic drugs. Defendants’ false statements and conduct concerning the

prices of generic drugs were deceptive as they had the tendency or capacity to mislead

UHS, Pharmacy Assignors, and others into believing that they were paying for the Price-

Fixed Generic Drugs at prices established by a free and fair market.

       752.     Accordingly, UHS and Pharmacy Assignors did not know or reasonably

suspect the existence of their claims more than four years before filing this Complaint,

nor were they aware of any facts more than four years before filing this Complaint that


                                           233
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 239 of 355



would have put them on reasonable notice of their claims. More than four years before

the filing of this Complaint, Defendants and their co-conspirators fraudulently concealed

the existence of each and every antitrust claim alleged in this Complaint so that UHS and

Pharmacy Assignors, acting reasonably, did not know of the existence of the claims at

the time.

       753.   During the relevant time period, including the time period more than four

years before the filing of this Complaint, Defendants and their co-conspirators concealed

the existence of the alleged antitrust claims from UHS and Pharmacy Assignors as a

result of the self-concealing nature of the conspiracy; and/or because Defendants and

their co-conspirators engaged in affirmative and deceptive acts of concealment as

described below. As a result, UHS and Pharmacy Assignors did not know, and through

the exercise of due diligence (which they exercised) could not have known, about the

existence of their antitrust claims more than four years before filing this Complaint.

       754.   Among other things, as alleged in the State AG Complaint, Heritage

executives took affirmative steps to conceal and destroy evidence of their wrongdoing

since as early as 2012. These steps included failing to maintain a document retention

policy, instructing each other and their co-conspirators not to put communications

relating to the conspiracy in writing, intentionally withholding documents subject to

subpoenas, and deleting text messages from their telephones, as alleged in paragraphs

454-462 of the State AG Complaint, which are incorporated by reference. This conduct

extended to Heritage’s co-conspirators, including Mayne.




                                           234
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 240 of 355



       755.   Notwithstanding the self-concealing nature of their conspiracy, during the

relevant time period, including more than four years before the filing of this Complaint,

Defendants and their co-conspirators affirmatively misled UHS and Pharmacy Assignors

by wrongfully and affirmatively concealing the existence of their antitrust conduct and

the claims alleged in this Complaint. In addition to the many overt acts alleged above

that were undertaken for the purpose of concealing the conspiracy, Defendants took

additional steps to conceal their illegal conduct from UHS, Pharmacy Assignors, and

others. For example:

       (a)           During the conspiracy alleged in this Complaint, and as alleged

above, Defendants and co-conspirators spoke and met in secret to affirmatively conceal

the existence of the conspiracy. For each of the numerous meetings between Defendants

alleged in this Complaint, Defendants took steps to either conceal the existence of the

meeting, or to create a pretextual explanation for why the meeting occurred.

       (b)           During the conspiracy alleged in this Complaint, Defendants made

false and pretextual statements about their prices and the bids they provided in response

to requests for competitive bids. For example, upon information and belief, when

Cardinal requested that Heritage provide a competitive bid for nimodipine in June 2012,

Heritage made representations to Cardinal that the sham bid that Heritage submitted in

response (and that Heritage had coordinated with Sun and Caraco in advance) was the

lowest price that Heritage could provide. In reality, Heritage could have manufactured

and sold the drug for substantially less than it quoted to Cardinal, but Heritage had agreed

in advance with Sun and Caraco that Heritage would not submit a competitive price in


                                            235
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 241 of 355



response to Cardinal’s request. Accordingly, Heritage’s false statements to Cardinal

were intended to conceal from all purchasers and/or payors of nimodipine (and all other

generic drugs) the existence of the conspiracy. As another example, during an August

11, 2015 earnings call, Dilip Shanghvi, the Managing Director at Sun Pharmaceutical

Industries Ltd., misleadingly discussed “competitive pressure on some of the products

like . . . Doxycycline . . . where competitive intensity has increased,” when in fact, Sun

was engaged in a conspiracy to lessen competitive forces and inflate prices.

       (c)           During the conspiracy alleged in this Complaint, Defendants took

steps to ensure that their communications in furtherance of the conspiracy were not

recorded in writing. For example, on April 19, 2013, Malek instructed his employees at

Heritage not to keep in writing any evidence of the agreements that Heritage was

negotiating (and that it would soon reach) with other Defendants relating to the

zoledronic acid (and other drugs).      Similarly, during the July 1, 2014 telephone

conversation in which a senior sales executive at Heritage discussed the collusive price

increases of glyburide and fosinopril HCTZ with a senior sales executive at Citron, the

Citron representative told the Heritage representative not to communicate with Citron

through email.

       (d)           During the conspiracy alleged in this Complaint, Defendants took

steps to confine knowledge of the conspiracy to a small group of employees for the

purpose (and with the effect) of concealing the conspiracy’s existence. For example,

during the same July 1, 2014 telephone conversation between Heritage and Citron, the




                                           236
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 242 of 355



Citron representative told the Heritage representative to communicate with a specifically

designated employee of Citron that was fully briefed on the conspiracy.

       (e)            During the conspiracy alleged in this Complaint, Defendants

discussed and coordinated the timing of their price increase announcements for the

purpose of making each price increase seem like it was each Defendant’s independent

decision to raise prices even though, in reality, it was not. For example, Sandoz and

Mylan coordinated their price increases on amitriptyline and levothyroxine.             For

levothyroxine, Mylan increased its prices on April 25, 2014, and Sandoz issued its

matching price increase on May 23, 2014. Also, on May 23, 2014, Sandoz increased its

price for amitriptyline, an increase that Mylan matched on July 16, 2014. By staggering

the announcement of these price increases, Sandoz and Mylan intended to convince the

public and market participants, including UHS and Pharmacy Assignors, that the latter

price increase was the independent response to the initial price increase, and not a result

of Defendants’ illicit conduct. As the allegations in this Complaint make clear though,

Defendants actively discussed, coordinated, and agreed to these price increases in secret,

in order to conceal the existence of the conspiracy.

       (f)            Defendants further stated throughout the relevant period, including

on their public internet websites, that they do not engage in the type of collusion alleged

in this Complaint but instead maintain antitrust/fair competition policies that prohibit the

unlawful conduct alleged in this Complaint. For example:

              Allergan’s (predecessor to Actavis) Code of Conduct states: “We support
               a free and open market, which is why we comply with competition laws
               everywhere we do business and strive to always compete fairly.”


                                            237
Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 243 of 355




    Apotex’s Code of Conduct directs employees: “Do not communicate with
     competitors about competitive business matters such as prices, costs
     discounts, customer suppliers, marketing plans, production capacities or
     any terms of conditions of sale that could create the appearance of
     improper agreements or understandings. Do not make agreements or
     reach understandings with competitors regarding allocation of customers,
     territories or market share. Do not conspire with other bidders when
     competing for contracts.”

    Dr. Reddy’s’ Code of Conduct provides: “We believe in free and open
     competition and never engage in improper practices that may hamper fair
     competition. We never look to gain competitive advantages through
     unethical or unlawful business practices. . . . [W]e must never enter into
     agreements with competitors to engage in any anti-competitive behavior,
     including colluding or cartelization, fixing prices, dividing up customers,
     suppliers or markets.”

    Glenmark’s Code of Conduct states: “We must engage in fair competition
     and must ensure that our business dealings comply with all applicable local
     antitrust and competition laws, such as monopoly, unfair trade, or price
     discrimination laws. We must not make agreements or engage in
     concerted actions with a competitor with the intent of improperly dividing
     markets by allocating territories, customers, goods, or services, or price-
     fixing or collusion.”

    Hikma’s (the parent of West-Ward) Code of Conduct provides: “Hikma
     will engage in free and fair competition and not seek competitive
     advantage through unlawful means. Hikma will not collude with
     competitors on prices, bids or market allocations, nor exchange
     information with third parties in a way that could improperly influence
     business outcomes.”

    Mayne’s Business Code of Conduct provides: “Do not agree, even
     informally, with competitors on price (or any elements of price including
     discounts or rebates), production, customers or markets without a lawful
     reason.”

    Mylan’s Code of Conduct and Business Ethics states: “Mylan is committed
     to complying with applicable antitrust and fair competition laws.”

    Novartis’ (Parent of Sandoz) Code of Conduct states: “We are committed
     to fair competition and will not breach competition laws and regulations.”




                                  238
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 244 of 355




           Par’s Code of Conduct provides: “It is Company policy to comply with the
            antitrust and competition laws of each country in which the Company does
            business.”

           Perrigo’s Code of Conduct provides: “We will succeed based on the
            quality and value of our products and not by illegal or otherwise improper
            business practices. Competition laws, also known as “antitrust” laws,
            generally prohibit agreements with competitors, suppliers or customers
            that could unfairly limit free and open competition.”

           Sun Pharmaceutical Industries, Ltd. (parent of Sun and Taro) has a Global
            Code of Conduct that provides: “We seek to outperform our competition
            fairly and honestly. We seek competitive advantages through superior
            performance, never through unethical or illegal business practices.” It
            goes on to state: “Sun Pharma shall compete only in an ethical and
            legitimate manner and prohibits all actions that are anti-competitive or
            otherwise contrary to applicable competition or anti-trust laws.”

           Taro’s Code of Conduct provides: “We do not discuss any of the following
            topics with our competitors: prices or price-fixing, customer or market
            allocation, bids or bid-rigging, any topic that seems to be about restricting
            competition. If a competitor attempts to engage you in a discussion on any
            of these topics, make it clear that you do not wish to participate. Leave the
            conversation immediately, and report the matter to Corporate
            Compliance.”

           Teva’s Code of Conduct provides: “We believe that customers and society
            as a whole benefit from fair, free and open markets. Therefore, we compete
            on the merits of our products and services and conduct business with
            integrity. We recognize that the potential harm to Teva’s reputation and
            the penalties for breaching competition laws are severe, and can subject
            Teva, members of the Board of Directors and employees to severe civil
            fines and criminal penalties.”

      756.   During the conspiracy, including more than four years before the filing of

this Complaint, Defendants and their co-conspirators’ affirmative acts of concealment

were intended by them to conceal the existence of their unlawful actions from UHS,

Pharmacy Assignors, and others; and UHS and Pharmacy Assignors were unaware, and

had no reasonable basis to be aware, of Defendants and their co-conspirators’ acts of


                                          239
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 245 of 355



concealment. Defendants’ misrepresentations, including regarding their price changes

and purported competition, were intended to lull UHS, Pharmacy Assignors, and others

into accepting the price hikes as a normal result of competitive and economic market

trends rather than the consequences of Defendants’ collusive acts. The statements made

by Defendants were designed to mislead UHS, Pharmacy Assignors, and others into

paying unjustifiably higher prices for Price-Fixed Generic Drugs.

       757.   As a direct result of Defendants and their co-conspirators’ affirmative and

fraudulent acts of concealment alleged above, UHS and Pharmacy Assignors did not

have actual or constructive knowledge of their claims, or the facts that might reasonably

have led them (or a reasonable person or plaintiff in in their position) to discover or

suspect that they had the antitrust claims against Defendants and their co-conspirators

alleged in this Complaint, more than four years before the filing of this Complaint.

Before then, UHS and Pharmacy Assignors were unaware of facts that would have

alerted them (or a reasonably diligent person or plaintiff in their position) of the need to

investigate whether they had the antitrust claims alleged in this Complaint.

       758.   Accordingly,     Defendants     and    their   co-conspirators’    fraudulent

concealment of their unlawful conduct tolled the statute of limitations for each of the

claims alleged in this Complaint.

       759.   The claims alleged in this Complaint have been brought within the

applicable statutes of limitations period.




                                             240
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 246 of 355



XV.    ANTITRUST VIOLATIONS, BY CONSPIRACY

       A.     Overarching Conspiracy on All Price-Fixed Generic Drugs (All
              Defendants)

       760.   Plaintiff incorporates by reference ¶¶ 1 through 759 above.

      761.    By at least March 2011 (and potentially earlier), Defendants had come to

a broad “fair share” agreement concerning generic drugs generally. While the effects of

the “fair share” agreement were felt (in the form of higher prices) in more specific

markets, the agreement itself was not confined to individual markets or drugs. The

foundation of the overarching agreement was Defendants’ understanding that they are

current and future competitors across numerous drugs within the broader generic drug

industry. Defendants developed the concept of “fair share,” in which each market

participant (within and across multiple drugs) was able to obtain an allocated share of

market sales without resorting to free and fair price competition. Because Defendants

are repeat players who routinely enter new markets but face the same competitors, their

basic agreement—to eschew price competition and seek only a “fair share” of the

market—became the “rules of the road” that governed their overarching conspiracy.

Defendants’ decisions whether and if so when to enter a market, how to price their drugs,

and which customers to target were made in accordance with their unlawful “fair share”

agreement.

       762.   As alleged above, the market for manufacture, pricing and sale of generic

drugs had become conducive to cartelization. The Defendants’ efforts to manipulate the

pricing and sale of some generic drugs as alleged above infected and over time spread to



                                          241
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 247 of 355



the pricing and sale of the Price-Fixed Generic Drugs alleged above. Beginning at a time

yet to be determined, but no later than March 2011, and continuing in force or effect, or

both, through the date of filing of this Complaint, the Defendants engaged in a continuing

agreement, understanding and conspiracy not to compete on the manufacture and sale of

the Price-Fixed Generic Drugs throughout the United States in unreasonable restraint of

trade and commerce in violation of federal and state laws, including those specified

below.

         763.   Each Defendant consciously committed to a common scheme, the ultimate

objective of which was to cartelize the Price-Fixed Generic Drugs in order to achieve

substantial supracompetitive profits. This objective was a common goal among all the

Defendants. In furtherance of the scheme, each Defendant consciously committed to an

overarching market allocation agreement that governed each of their respective market

shares for the Price-Fixed Generic Drugs.

         764.   Each Defendant had knowledge of the conspiracy to increase prices,

allocate markets, rig bids, and decrease production for each of the Price-Fixed Generic

Drugs, and each Defendant knowingly participated in the conspiracy’s common goal of

cartelizing the Price-Fixed Generic Drugs in order to achieve supracompetitive profits.

Each Defendant’s knowledge of the overarching conspiracy is demonstrated by the fact

that the numerous collusive agreements reached in furtherance of the conspiracy were

discussed at the same meetings and social gatherings, including the industry meetings

alleged above in Section VIII. Further, this overarching conspiracy contemplated a




                                            242
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 248 of 355



continuous result that would not continue without the continuous cooperation of all

Defendants.

      765.    Every Defendant knowingly joined the overarching, or “all-Price-Fixed

Generic Drugs” conspiracy.

      766.    The Core Conspirators, consisting of Actavis, Heritage, Mylan/UDL,

Par/Endo, Sun, Taro, Teva/PLIVA, and the Sandoz Defendants, engaged in the conduct

alleged in this Complaint and directed the implementation of the all-Price-Fixed Generic

Drugs conspiracy. Each of these Core Conspirators played a prominent role in the all-

Price-Fixed Generic Drugs conspiracy. Each of them sold more than five of the Price-

Fixed Generic Drugs, and most sold 10 or more. For example, Heritage sold 15 Price-

Fixed Generic Drugs, and Taro and Sun (which are commonly owned) together sold 11

Price-Fixed Generic Drugs. Collectively, they sold each of the Price-Fixed Generic

Drugs. The Additional Conspirators, consisting of Akorn/Hi-Tech, Apotex, Ascend,

Aurobindo, Breckenridge, Citron, Dr. Reddy’s, Epic, Fougera, Glenmark, Impax,

Lannett, Lupin, Mayne, Morton Grove/Wockhardt, Perrigo, Teligent, Upsher-Smith,

West-Ward, and Zydus also engaged in the conduct alleged in this Complaint and were

active participants in the overarching conspiracy.       But each of the Additional

Conspirators sold fewer Price-Fixed Generic Drugs than the Core Conspirators.

However, the participation of the Additional Conspirators in the all-Price-Fixed Generic

Drugs conspiracy was important to increase the prices of the generic drugs that they

manufactured.    Absent the participation of the Additional Conspirators, the Core

Conspirators’ efforts to increase the prices of the all-Price-Fixed Generic Drugs would


                                          243
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 249 of 355



have been thwarted because it would have been in the independent interests of the

Additional Conspirators to increase their market share by refusing to follow the price

increases of the Core Conspirators. A single overarching market allocation agreement

facilitated all of the collusive agreements alleged in this Complaint.       And, this

overarching agreement was negotiated and policed through the industry meetings

attended by all Defendants. In this way, and for the reasons explained throughout this

Complaint, there was substantial overlap between all Defendants in the overarching

conspiracy.

       767.   By joining the all-Price-Fixed Generic Drugs conspiracy, the Defendants

became interdependent upon one another, in that their respective benefit depended on

the success of the all-Price-Fixed Generic Drugs conspiracy. Indeed, each of the

conspiratorial price increases and price-fixing agreements alleged in Section IX, supra,

were interdependent for at least six reasons.

       768.   First, every agreement on each of the Price-Fixed Generic Drugs was

interdependent because every agreement was the byproduct of the same overlapping

overarching market allocation agreement. Indeed, the interdependent nature of these

agreements was what allowed the Defendants to enforce and police every agreement

reached in furtherance of the all-Price-Fixed Generic Drugs conspiracy. For example,

Defendants with a proportionately smaller market shares of certain drugs agreed not to

compete for additional market share in return for an agreement that their competitors

would not compete for additional market share of other drugs for which they enjoyed a

proportionately larger market share. Further, because each Defendant knew that its


                                           244
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 250 of 355



market share was safe from competition, market share itself became a fungible

commodity that could be traded.

       769.   The overarching all-Price-Fixed Generic Drugs conspiracy also benefitted

Additional Conspirators that manufactured just one of the Price-Fixed Generic Drugs.

For example, Ascend, one of the Additional Conspirators, agreed with Heritage, a Core

Conspirator, to increase prices and allocate each company’s market share for nimodipine.

Such an agreement would be against the self-interest of a company that was not aware

of the overarching market allocation agreement, because it resulted in a supracompetitive

price, and this supracompetitive price would be expected to attract other generic drug

manufacturers to enter the market for nimodipine. But Ascend agreed to the price

increase knowing that even if another Defendant entered the market for nimodipine, that

manufacturer would agree to follow the supracompetitive pricing for nimodipine.

Accordingly, Ascend’s knowledge of the overarching all-Price-Fixed Generic Drugs

conspiracy, which it learned through its agreement with Core Conspirator Heritage and

its attendance at industry events where other collusive agreements were discussed,

allowed it to agree to increase prices on nimodipine, an act that Ascend would not have

done in the absence of the overarching all-Price-Fixed Generics conspiracy. Along these

same lines, when Additional Conspirator Mayne entered the doxy DR market that had

been cartelized by Core Conspirators Heritage and Mylan, the overarching conspiracy

allowed Defendants to reach an agreement that allocated to Mayne a percentage of the

market and prevented price competition that would have disturbed the prevailing

supracompetitive prices on doxy DR.


                                          245
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 251 of 355



      770.   In this manner, the existence of the overarching conspiracy permitted the

Core Conspirators to induce the collusive agreements of the Additional Conspirators as

needed to raise prices on each of the Price-Fixed Generic Drugs. For example, the

existence of the overarching conspiracy allowed Core Conspirator Actavis to persuade

Additional Conspirator Breckenridge to lead a series collusive price increases on

propranolol capsules and to persuade Additional Conspirator Epic to raise its prices by

more than 1,000% on ursodiol, notwithstanding the fact that the actions taken by

Breckenridge and Epic were against their respective self-interests and would not have

been taken absent collusion. Similarly, the existence of the overarching conspiracy

facilitated the ability of Defendants, including Core Conspirators Actavis, Mylan, and

Teva, to reach an agreement with Additional Conspirator Lupin that would triple its

prices on pravastatin.    And, the overarching conspiracy facilitated the collusive

agreement of Additional Conspirators Morton Grove and Wockhardt to raise prices on

clobetasol, and Additional Conspirator Teligent’s collusive agreement to raise prices on

econazole. And although the Core Conspirators were the primary facilitators of the

collusive conduct alleged in this Complaint, the success of the overarching conspiracy

was also dependent on the agreement (or understanding) that the Additional Conspirators

would participate in the overarching conspiracy as well. For example, Breckenridge’s

participation in the conspiracy was dependent on its knowledge—gained in part from

attending the many industry events alleged in Section VIII, supra—that each of the

Additional Conspirators would follow the conspiracy’s supracompetitive pricing and

market allocation agreements in the event that any entered the market for propranolol.


                                          246
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 252 of 355



       771.   Second, the success of each conspiratorial price increase, each rigged bid,

and/or each individual market allocation agreement was interdependent, because a given

Defendant’s commitment to one price increase helped solidify and protect other

conspiracy price increases that were implemented. For example, as alleged above, Teva

declined to offer a competitive bid to a customer that sought glyburide based not only on

its agreement with Heritage on glyburide, but also based on its collusion with Heritage

on a second drug. In other words, Teva knew that undercutting the conspiratorial price

increase on glyburide would impact not only glyburide, but also the conspiratorial price

increases on other drugs. Because a number of other Defendants manufactured multiple

Price-Fixed Generic Drugs, a manufacturer who cheated on the conspiracy as to one

Price-Fixed Generic Drug would be subject or susceptible to punishment by the cartel

with respect to accounts for that drug, along with each of the other Price-Fixed Generic

Drugs that the cheater manufactured.      Thus, the overarching conspiracy enhanced

Defendants’ ability to enforce the conspiracy, both for conspirators that manufactured

many Price-Fixed Generic Drugs, and for those that manufactured just one. For example,

Mayne (which manufactured only doxycycline) knew that Mylan and Heritage had an

added incentive to follow through on the unlawful agreements on doxycycline, which

helped to ensure that Mayne also committed to the conspiracy.

       772.   Third, and along the same lines, the coordination of price increases and

market allocation agreements across multiple Price-Fixed Generic Drugs allowed

Defendants to police individual conspiratorial agreements and better conceal the

conspiracy from the public and market participants, including UHS and Pharmacy


                                          247
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 253 of 355



Assignors.    For example, Sandoz and Mylan coordinated their price increases on

amitriptyline and levothyroxine. For levothyroxine, Mylan increased its prices on April

25, 2014, and Sandoz increased its matching price increase on May 23, 2014. That same

day, Sandoz increased its price for amitriptyline, an increase that Mylan matched on July

16, 2014. By staggering these price increases in a “my turn, your turn” fashion, Sandoz

and Mylan were able to ensure that each would follow through with its promise to

increase prices (as they had unlawfully agreed), while avoiding announcing price

increases on the same day or extremely close in time. And for the same reasons

explained in the preceding paragraphs, the ability of Core Conspirators such as Sandoz

and Mylan to compel each other’s compliance with the unlawful agreement helped to

ensure that the Additional Conspirators—even if they manufactured just one of the drugs

subject to staggered price increases—would also commit to the unlawful agreement.

       773.   Fourth, each successful conspiratorial price-fixing agreement helped the

Defendants by reducing the quantity produced of the drug, which in turn reduced demand

for the raw materials required to manufacture that drug. Because all of the drugs

involved in the conspiracy shared common inputs such as binding agents, the reduction

in supply of propranolol (for example) helped to reduce the demand for these inputs,

which reduced the cost to produce not only propranolol, but also each of the other Price-

Fixed Generic Drugs, which also used the same binding agents.

       774.   Fifth, with each successful price increase, Defendants were able to commit

a portion of their production capacity to a drug priced substantially above marginal cost.

However, successful price increases also incentivized other manufacturers to substitute


                                           248
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 254 of 355



capacity towards the high margin drugs. Accordingly, it was useful and valuable for

Defendants to implement the numerous conspiratorial price increases and price-fixing

agreements alleged in this Complaint, so that each member of the conspiracy could enjoy

supracompetitive profits.     Further, in the instances, if any, that the Defendants

determined that excess capacity was devoted to a particular drug, one conspirator would

agree to discontinue production of that drug. For example, Fougera stopped production

of fluocinonide in January 2015, after the collusive price increase had been implemented

on the drug. Similarly, Teva discontinued production of doxy hyclate in May 2013, after

the collusive price increase had been implemented on the drug.

       775.   Sixth, certain of the Price-Fixed Generic Drugs are subject to varying

degrees of long-run demand-side substitution depending on the degree to which they

provide the same clinical benefits and same side effects.

       776.   The contract, combination and conspiracy among Defendants consisted of

a continuing course, pattern, and practice of conduct regarding the production, pricing,

marketing, and/or sale of generic drugs in violation of federal and state antitrust laws.

       777.   The course, pattern and practice of conduct described above included,

among other things, a continuing agreement, understanding, and concert of action among

Defendants, the substantial terms and purpose of which were one or more of the

following:

       (a)           To fix, stabilize, maintain, and/or raise prices of the Price-Fixed

Generic Drugs sold throughout the United States;




                                           249
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 255 of 355



         (b)          To allocate customers, the volume of sales, and/or market shares of

the Price-Fixed Generic Drugs sold throughout the United States;

         (c)          To control the production and/or sale of the Price-Fixed Generic

Drugs throughout the United States; and/or

         (d)          To earn supracompetitive profits on the price of the Price-Fixed

Generic Drugs sold throughout the United States that resulted from the collusion alleged

in this Complaint.

         778.   In order to formulate and effect the foregoing illegal combination and

conspiracy, Defendants engaged in one or more of the following overt acts (including

those overt acts alleged above in this Complaint):

         (a)          They agreed to exchange, and did exchange, current and future

price information about the Price-Fixed Generic Drugs sold throughout the United

States, including the prices quoted or charged for the sale of the Price-Fixed Generic

Drugs;

         (b)          They agreed to coordinate, and did coordinate, price levels, price

terms, and/or price movements for sale of the Price-Fixed Generic Drugs sold throughout

the United States;

         (c)          They agreed on prices, price levels, and/or production levels of the

Price-Fixed Generic Drugs in the United States; and/or

         (d)          They agreed not to compete for certain customers or sales on certain

products sold throughout the United States.




                                           250
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 256 of 355



       779.    Defendants entered into and refined their illegal combination and

conspiracy through, among other things, the overt acts described above, including,

without limitation, participating in conversations and meetings to discuss the prices of

the Price-Fixed Generic Drugs to be sold throughout the United States; participating in

conversations and attending meetings concerning implementation of and adherence to

their conspiracy; issuing price announcements and/or price quotations in accordance

with the conspiracy; and/or exchanging confidential information on the pricing and/or

sale of the Price-Fixed Generic Drugs.

       780.    As a result of this conspiracy in violation of federal and state laws, and

during the relevant time period:

       (a)           Price competition in the sale of the Price-Fixed Generic Drugs

throughout (and in each of) the United States has been restrained, suppressed, and

eliminated;

       (b)           Prices for the Price-Fixed Generic Drugs have been raised, fixed,

maintained and/or stabilized at artificially high and supracompetitive levels throughout

(and in each of) the United States, including the prices as paid by UHS and Pharmacy

Assignors; and

       (c)           UHS, Pharmacy Assignors, and others that paid for and/or

purchased Price-Fixed Generic Drugs have been deprived of the benefit of free and open

competition.

       781.    UHS and Pharmacy Assignors have been injured in their business or

property by reason of the Defendants’ antitrust violations in amounts not yet ascertained.


                                           251
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 257 of 355



Having paid anticompetitive overcharges for the Price-Fixed Generic Drugs, their

injuries are of the type the antitrust laws were designed to prevent and flow from that

which makes the Defendants’ conduct unlawful.

       B.      Individual Conspiracies by Drug

                     Table of Individual Drug Conspiracies

       782.   As alleged above, while drug-specific agreements involve those

Defendants that marketed and sold the particular drug during the relevant period, each

Defendant, including the Defendants who did not manufacture the particular drug

involved in each drug-specific agreement, was a party to the broader, overarching

conspiracy to abide by the “fair share” agreement covering all of the Price-Fixed Drugs

from at least March 2011 to the present.          From this broad agreement among all

Defendants sprang agreements among the manufacturing Defendants relating to each of

the Price-Fixed Drugs. The purpose and effect of all of Defendants’ agreements was to

lessen competition in the markets for each drug. UHS alleges individual conspiracies in

the alternative to the allegations of a single conspiracy.

       783.   For ease of reference, the individual product conspiracies alleged in this

Complaint involve anticompetitive prices on the following drugs and the following

Defendants, as indicated on the table below. For the purposes of these individual drug

conspiracies, the term “Defendants” refers to only those companies identified in each

individual conspiracy.




                                            252
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 258 of 355




        Generic Drug        Defendants                       Alleged Time Period of
                                                             Anticompetitive Effects37
        Acetazolamide       Heritage, Lannett, Taro,         April 2012 to the present
                            Teva/Barr, Zydus

        Albuterol           Mylan, Sun                       March 2013 to the present

        Amitriptyline       Mylan, Par, Sandoz               May 2014 to the present

        Baclofen            Lannett, Par, Teva, Upsher-      February 2014 to the
                            Smith                            present

        Benazepril HCTZ     Mylan, Sandoz                    August 2013 to the present

        Clobetasol          Actavis, Akorn, Fougera, Hi-     June 2014 to the present
                            Tech, Morton Grove,
                            Perrigo, Sandoz, Taro,
                            Wockhardt

        Clomipramine        Mylan, Sandoz, Taro              May 2013 to the present

        Desonide            Actavis, Fougera, Perrigo,       May 2013 to the present
                            Sandoz, Taro

        Digoxin             Impax, Lannett, Mylan, Par,      October 2013 to the
                            Sun, West-Ward                   present
        Divalproex ER       Dr. Reddy’s, Mylan, Par,         June 2013 to the present
                            Zydus

        Doxycycline         Actavis, Endo, Heritage,         October 2012 to the
                            Lannett, Mayne, Mylan,           present
                            Par, Sun, West-Ward
        Econazole           Fougera, Perrigo, Taro,          July 2014 to the present
                            Teligent

        Fluocinonide        Actavis, Taro, Teva              June 2014 to the present




37
  The time periods alleged in this Complaint are based on publicly available information
and may be subject to change based on information subsequently learned by UHS.


                                          253
Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 259 of 355




 Generic Drug      Defendants                      Alleged Time Period of
                                                   Anticompetitive Effects37
 Fosinopril HCTZ   Aurobindo, Citron,              April 2014 to the present
                   Glenmark, Heritage,
                   Sandoz

 Glipizide-        Heritage, Mylan, Teva           April 2014 to the present
 metformin

 Glyburide         Aurobindo, Citron, Heritage,    April 2014 to the present
                   Teva

 Glyburide-        Actavis, Aurobindo, Citron,     April 2014 to the present
 metformin         Heritage, Teva

 Leflunomide       Apotex, Heritage, Teva          April 2014 to the present

 Levothyroxine     Lannett, Mylan, Sandoz          August 2013 to the present

 Lidocaine-        Akorn, Fougera, Hi-Tech,        March 2014 to the present
 prilocaine        Impax, Sandoz

 Meprobamate       Dr. Reddy’s, Heritage           March 2013 to the present

 Nimodipine        Ascend, Heritage, Sun           June 2012 to the present

 Nystatin          Actavis, Heritage, Par, Perrigo, June 2011 to the present
                   Sandoz, Sun, Taro, Teva

 Paromomycin       Heritage, Sun                   October 2012 to the
                                                   present

 Pravastatin       Actavis, Apotex, Dr.            May 2013 to the present
                   Reddy’s, Glenmark, Lupin,
                   Mylan, Sandoz, Teva,
                   Zydus

 Propranolol       Actavis, Breckenridge,          November 2013 to the
                   Heritage, Mylan, Par,           present
                   PLIVA, UDL, Teva,
                   Upsher-Smith



                                   254
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 260 of 355




       Generic Drug         Defendants                       Alleged Time Period of
                                                             Anticompetitive Effects37
       Theophylline ER      Heritage, Teva                   February 2014 to the
                                                             present
       Ursodiol             Actavis, Epic Pharma, Lannett    May 2014 to the present

       Verapamil            Actavis, Heritage, Mylan         October 2012 to the
                                                             present
       Zoledronic Acid      Dr. Reddy’s, Heritage, Par       January 2013 to the
                                                             present


              1.     Acetazolamide Conspiracy (Heritage, Lannett, Taro, Teva, and
                     Zydus)

      784.    Plaintiff incorporates by reference ¶¶ 1 through 759 above.

      785.    Beginning at a time yet to be determined, but no later than April 2012, and

continuing in force or effect, or both, through the date of filing of this Complaint,

Defendants and their co-conspirators engaged in a continuing agreement, understanding

and conspiracy not to compete on the sale of acetazolamide throughout the United States

in unreasonable restraint of trade and commerce in violation of federal and state laws,

including those specified below.

      786.    The contract, combination and conspiracy among Defendants and their co-

conspirators consisted of a continuing course, pattern and practice of conduct regarding

the production, pricing, marketing, and/or sale of acetazolamide in violation of federal

and state laws, including those specified below.

      787.    The course, pattern and practice of conduct described above included,

among other things, a continuing agreement, understanding and concert of action among



                                          255
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 261 of 355



Defendants and their co-conspirators, the substantial terms and purpose of which were

one or more of the following:

       (a)             To fix, stabilize, maintain, and/or raise prices of acetazolamide sold

throughout the United States;

       (b)             To allocate customers, the volume of sales, and/or market shares of

acetazolamide sold throughout the United States;

       (c)             To control the production and/or sale of acetazolamide throughout

the United States; and/or

       (d)             To earn supracompetitive profits on the price of acetazolamide sold

throughout the United States that resulted from Defendants’ collusion.

       788.      In order to formulate and effect the foregoing illegal combination and

conspiracy, Defendants and their co-conspirators engaged in one or more of the

following overt acts (including those overt acts alleged above in this Complaint):

       (a)             They agreed to exchange, and did exchange, current and future

price information about acetazolamide sold throughout the United States, including the

prices quoted or charged for the sale of acetazolamide;

       (b)             They agreed to coordinate or set prices, price levels, price terms,

price movements, and/or production levels of acetazolamide sold throughout the United

States; and/or

       (c)             They agreed not to compete for certain customers or sales on certain

products sold throughout the United States.




                                             256
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 262 of 355



       789.   Defendants and their co-conspirators entered into and refined their illegal

combination and conspiracy through, among other things: the overt acts described above,

including, without limitation, participating in conversations and meetings to discuss the

prices of acetazolamide to be sold throughout the United States; participating in

conversations and attending meetings concerning implementation of and adherence to

their conspiracy; issuing price announcements and/or price quotations in accordance

with the conspiracy; and/or exchanging confidential information on the pricing and/or

sale of acetazolamide throughout the United States.

       790.   As a result of Defendants and their co-conspirators’ conspiracy in violation

of federal and state laws, and during the relevant time period:

       (a)           Price competition in the sale of acetazolamide in the United States

has been restrained, suppressed and eliminated;

       (b)           Prices for acetazolamide have been raised, fixed, maintained and/or

stabilized at artificially high and supracompetitive levels throughout the United States

(including the prices as paid by UHS and Pharmacy Assignors); and

       (c)           UHS, Pharmacy Assignors, and other payors and/or purchasers of

acetazolamide have been deprived of the benefit of free and open competition.

       791.   UHS and Pharmacy Assignors have been injured in their business or

property by reason of Defendants and their co-conspirators’ antitrust violations in

amounts not yet ascertained. The injuries of UHS and Pharmacy Assignors are of the

type the antitrust laws were designed to prevent and flow from that which makes

Defendants and their co-conspirators’ conduct unlawful.


                                           257
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 263 of 355



              2.     Albuterol Conspiracy (Mylan and Sun)

       792.   Plaintiff incorporates by reference ¶¶ 1 through 759 above.

       793.   Beginning at a time yet to be determined, but no later than March 2013,

and continuing in force or effect, or both, through the date of filing of this Complaint,

Defendants and their co-conspirators engaged in a continuing agreement, understanding

and conspiracy not to compete on the sale of albuterol throughout the United States in

unreasonable restraint of trade and commerce in violation of federal and state laws,

including those specified below.

       794.   The contract, combination and conspiracy among Defendants and their co-

conspirators consisted of a continuing course, pattern and practice of conduct regarding

the production, pricing, marketing, and/or sale of albuterol in violation of federal and

state laws, including those specified below.

       795.   The course, pattern and practice of conduct described above included,

among other things, a continuing agreement, understanding and concert of action among

Defendants and their co-conspirators, the substantial terms and purpose of which were

one or more of the following:

       (a)           To fix, stabilize, maintain, and/or raise prices of albuterol sold

throughout the United States;

       (b)           To allocate customers, the volume of sales, and/or market shares of

albuterol sold throughout the United States;

       (c)           To control the production and/or sale of albuterol throughout the

United States; and/or


                                          258
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 264 of 355



       (d)              To earn supracompetitive profits on the price of albuterol sold to

throughout the United States that resulted from Defendants’ collusion.

       796.      In order to formulate and effect the foregoing illegal combination and

conspiracy, Defendants and their co-conspirators engaged in one or more of the

following overt acts (including those overt acts alleged above in this Complaint):

       (a)              They agreed to exchange, and did exchange, current and future

price information about albuterol sold throughout the United States, including the prices

quoted or charged for the sale of albuterol;

       (b)              They agreed to coordinate or set prices, price levels, price terms,

price movements, and/or production levels of albuterol sold throughout the United

States; and/or

       (c)              They agreed not to compete for certain customers or sales on certain

products sold throughout the United States.

       797.      Defendants and their co-conspirators entered into and refined their illegal

combination and conspiracy through, among other things: the overt acts described above,

including, without limitation, participating in conversations and meetings to discuss the

prices of albuterol to be sold throughout the United States; participating in conversations

and attending meetings concerning implementation of and adherence to their conspiracy;

issuing price announcements and/or price quotations in accordance with the conspiracy;

and/or exchanging confidential information on the pricing and/or sale of albuterol

throughout the United States.




                                             259
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 265 of 355



       798.   As a result of Defendants and their co-conspirators’ conspiracy in violation

of federal and state laws, and during the relevant time period:

       (a)           Price competition in the sale of albuterol throughout the United

States has been restrained, suppressed and eliminated;

       (b)           Prices for albuterol have been raised, fixed, maintained and/or

stabilized at artificially high and supracompetitive levels throughout the United States

(including the prices as paid by UHS and Pharmacy Assignors); and

       (c)           UHS, Pharmacy Assignors, and other payors and/or purchasers of

albuterol have been deprived of the benefit of free and open competition.

       799.   UHS and Pharmacy Assignors have been injured in their business or

property by reason of Defendants and their co-conspirators’ antitrust violations in

amounts not yet ascertained. The injuries of UHS and Pharmacy Assignors are of the

type the antitrust laws were designed to prevent and flow from that which makes

Defendants and their co-conspirators’ conduct unlawful.

              3.     Amitriptyline Conspiracy (Mylan, Par, and Sandoz)

       800.   Plaintiff incorporates by reference ¶¶ 1 through 759 above.

       801.   Beginning at a time yet to be determined, but no later than May 2014, and

continuing in force or effect, or both, through the date of filing of this Complaint,

Defendants and their co-conspirators engaged in a continuing agreement, understanding

and conspiracy not to compete on the sale of amitriptyline throughout the United States

in unreasonable restraint of trade and commerce in violation of federal and state laws,

including those specified below.

                                           260
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 266 of 355



       802.   The contract, combination and conspiracy among Defendants and their co-

conspirators consisted of a continuing course, pattern and practice of conduct regarding

the production, pricing, marketing, and/or sale of amitriptyline in violation of federal and

state laws, including those specified below.

       803.   The course, pattern and practice of conduct described above included,

among other things, a continuing agreement, understanding and concert of action among

Defendants and their co-conspirators, the substantial terms and purpose of which were

one or more of the following:

       (a)           To fix, stabilize, maintain, and/or raise prices of amitriptyline sold

throughout the United States;

       (b)           To allocate customers, the volume of sales, and/or market shares of

amitriptyline sold throughout the United States;

       (c)           To control the production and/or sale of amitriptyline throughout

the United States; and/or

       (d)           To earn supracompetitive profits on the price of amitriptyline sold

throughout the United States that resulted from Defendants’ collusion.

       804.   In order to formulate and effect the foregoing illegal combination and

conspiracy, Defendants and their co-conspirators engaged in one or more of the

following overt acts (including those overt acts alleged above in this Complaint):

       (a)           They agreed to exchange, and did exchange, current and future

price information about amitriptyline sold throughout the United States, including the

prices quoted or charged for the sale of amitriptyline;


                                            261
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 267 of 355



       (b)              They agreed to coordinate or set prices, price levels, price terms,

price movements, and/or production levels of amitriptyline sold throughout the United

States; and/or

       (c)              They agreed not to compete for certain customers or sales on certain

products sold throughout the United States.

       805.      Defendants and their co-conspirators entered into and refined their illegal

combination and conspiracy through, among other things: the overt acts described above,

including, without limitation, participating in conversations and meetings to discuss the

prices of amitriptyline to be sold throughout the United States; participating in

conversations and attending meetings concerning implementation of and adherence to

their conspiracy; issuing price announcements and/or price quotations in accordance

with the conspiracy; and/or exchanging confidential information on the pricing and/or

sale of amitriptyline throughout the United States.

       806.      As a result of Defendants and their co-conspirators’ conspiracy in violation

of federal and state laws, and during the relevant time period:

       (a)              Price competition in the sale of amitriptyline throughout the United

States has been restrained, suppressed and eliminated;

       (b)              Prices for amitriptyline have been raised, fixed, maintained and/or

stabilized at artificially high and supracompetitive levels throughout the United States

(including the prices as paid by UHS and Pharmacy Assignors,); and

       (c)              UHS, Pharmacy Assignors, and other payors and/or purchasers of

amitriptyline have been deprived of the benefit of free and open competition.


                                              262
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 268 of 355



       807.   UHS and Pharmacy Assignors have been injured in their business or

property by reason of Defendants and their co-conspirators’ antitrust violations in

amounts not yet ascertained. The injuries of UHS and Pharmacy Assignors are of the

type the antitrust laws were designed to prevent and flow from that which makes

Defendants and their co-conspirators’ conduct unlawful.

              4.     Baclofen Conspiracy (Lannett, Par, Teva, and Upsher-Smith)

       808.   Plaintiff incorporates by reference ¶¶ 1 through 759 above.

       809.   Beginning at a time yet to be determined, but no later than February 2014,

and continuing in force or effect, or both, through the date of filing of this Complaint,

Defendants and their co-conspirators engaged in a continuing agreement, understanding

and conspiracy not to compete on the sale of baclofen throughout the United States in

unreasonable restraint of trade and commerce in violation of federal and state laws,

including those specified below.

       810.   The contract, combination and conspiracy among Defendants and their co-

conspirators consisted of a continuing course, pattern and practice of conduct regarding

the production, pricing, marketing, and/or sale of baclofen in violation of federal and

state laws, including those specified below.

       811.   The course, pattern and practice of conduct described above included,

among other things, a continuing agreement, understanding and concert of action among

Defendants and their co-conspirators, the substantial terms and purpose of which were

one or more of the following:




                                          263
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 269 of 355



         (a)           To fix, stabilize, maintain, and/or raise prices of baclofen sold

throughout the United States;

         (b)           To allocate customers, the volume of sales, and/or market shares of

baclofen sold throughout the United States;

         (c)           To control the production and/or sale of baclofen throughout the

United States; and/or

         (d)           To earn supracompetitive profits on the price of baclofen sold

throughout the United States that resulted from Defendants’ collusion.

         812.   In order to formulate and effect the foregoing illegal combination and

conspiracy, Defendants and their co-conspirators engaged in one or more of the

following overt acts (including those overt acts alleged above in this Complaint):

         (a)           They agreed to exchange, and did exchange, current and future

price information about baclofen sold throughout the United States, including the prices

quoted or charged for the sale of baclofen;

         (b)           They agreed to coordinate or set prices, price levels, price terms,

price movements, and/or production levels of baclofen sold throughout the United States;

and/or

         (c)           They agreed not to compete for certain customers or sales on certain

products sold throughout the United States.

         813.   Defendants and their co-conspirators entered into and refined their illegal

combination and conspiracy through, among other things: the overt acts described above,

including, without limitation, participating in conversations and meetings to discuss the


                                            264
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 270 of 355



prices of baclofen to be sold throughout the United States; participating in conversations

and attending meetings concerning implementation of and adherence to their conspiracy;

issuing price announcements and/or price quotations in accordance with the conspiracy;

and/or exchanging confidential information on the pricing and/or sale of baclofen

throughout in the United States.

       814.   As a result of Defendants and their co-conspirators’ conspiracy in violation

of federal and state laws, and during the relevant time period:

       (a)           Price competition in the sale of baclofen throughout the United

States has been restrained, suppressed and eliminated;

       (b)           Prices for baclofen have been raised, fixed, maintained and/or

stabilized at artificially high and supracompetitive levels throughout the United States

(including the prices as paid by UHS and Pharmacy Assignors); and

       (c)           UHS, Pharmacy Assignors, and other payors and/or purchasers of

baclofen have been deprived of the benefit of free and open competition.

       815.   UHS and Pharmacy Assignors have been injured in their business or

property by reason of Defendants and their co-conspirators’ antitrust violations in

amounts not yet ascertained. The injuries of UHS and Pharmacy Assignors are of the

type the antitrust laws were designed to prevent and flow from that which makes

Defendants and their co-conspirators’ conduct unlawful.

              5.     Benazepril HCTZ Conspiracy (Mylan and Sandoz)

       816.   Plaintiff incorporates by reference ¶¶ 1 through 759 above.




                                           265
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 271 of 355



       817.   Beginning at a time yet to be determined, but no later than August 2013,

and continuing in force or effect, or both, through the date of filing of this Complaint,

Defendants and their co-conspirators engaged in a continuing agreement, understanding

and conspiracy not to compete on the sale of benazepril HCTZ throughout the United

States in unreasonable restraint of trade and commerce in violation of federal and state

laws, including those specified below.

       818.   The contract, combination and conspiracy among Defendants and their co-

conspirators consisted of a continuing course, pattern and practice of conduct regarding

the production, pricing, marketing, and/or sale of benazepril HCTZ in violation of federal

and state laws, including those specified below.

       819.   The course, pattern and practice of conduct described above included,

among other things, a continuing agreement, understanding and concert of action among

Defendants and their co-conspirators, the substantial terms and purpose of which were

one or more of the following:

       (a)           To fix, stabilize, maintain, and/or raise prices of benazepril HCTZ

sold throughout the United States;

       (b)           To allocate customers, the volume of sales, and/or market shares of

benazepril HCTZ sold throughout the United States;

       (c)           To control the production and/or sale of benazepril HCTZ

throughout the United States; and/or

       (d)           To earn supracompetitive profits on the price of benazepril HCTZ

sold throughout the United States that resulted from Defendants’ collusion.


                                           266
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 272 of 355



       820.   In order to formulate and effect the foregoing illegal combination and

conspiracy, Defendants and their co-conspirators engaged in one or more of the

following overt acts (including those overt acts alleged above in this Complaint):

       (a)           They agreed to exchange, and did exchange, current and future

price information about benazepril HCTZ sold in the United States, including the prices

quoted or charged for the sale of benazepril HCTZ;

       (b)           They agreed to coordinate or set prices, price levels, price terms,

price movements, and/or production levels of benazepril HCTZ sold throughout the

United States; and/or

       (c)           They agreed not to compete for certain customers or sales on certain

products sold throughout the United States.

       821.   Defendants and their co-conspirators entered into and refined their illegal

combination and conspiracy through, among other things: the overt acts described above,

including, without limitation, participating in conversations and meetings to discuss the

prices of benazepril HCTZ to be sold throughout the United States; participating in

conversations and attending meetings concerning implementation of and adherence to

their conspiracy; issuing price announcements and/or price quotations in accordance

with the conspiracy; and/or exchanging confidential information on the pricing and/or

sale of benazepril HCTZ throughout the United States.

       822.   As a result of Defendants and their co-conspirators’ conspiracy in violation

of federal and state laws, including those specified below, and during the relevant time

period:


                                           267
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 273 of 355



      (a)           Price competition in the sale of benazepril HCTZ among

Defendants and their co-conspirators throughout the United States has been restrained,

suppressed and eliminated;

      (b)           Prices for benazepril HCTZ have been raised, fixed, maintained

and/or stabilized at artificially high and supracompetitive levels throughout the United

States (including the prices as paid by UHS and Pharmacy Assignors); and

      (c)           UHS, Pharmacy Assignors, and other payors and/or purchasers of

benazepril HCTZ have been deprived of the benefit of free and open competition.

      823.   UHS and Pharmacy Assignors have been injured in their business or

property by reason of Defendants and their co-conspirators’ antitrust violations in

amounts not yet ascertained. The injuries of UHS and Pharmacy Assignors are of the

type the antitrust laws were designed to prevent and flow from that which makes

Defendants and their co-conspirators’ conduct unlawful.

             6.     Clobetasol Conspiracy (Actavis, Akorn, Fougera, Hi-Tech, Morton
                    Grove, Perrigo, Sandoz, Taro, and Wockhardt)

      824.   Plaintiff incorporates by reference ¶¶ 1 through 759 above.

      825.   Beginning at a time yet to be determined, but no later than June 2014, and

continuing in force or effect, or both, through the date of filing of this Complaint,

Defendants and their co-conspirators engaged in a continuing agreement, understanding

and conspiracy not to compete on the sale of clobetasol throughout the United States in

unreasonable restraint of trade and commerce in violation of federal and state laws,

including those specified below.


                                          268
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 274 of 355



       826.   The contract, combination and conspiracy among Defendants and their co-

conspirators consisted of a continuing course, pattern and practice of conduct regarding

the production, pricing, marketing, and/or sale of clobetasol in violation of federal and

state laws, including those specified below.

       827.   The course, pattern and practice of conduct described above included,

among other things, a continuing agreement, understanding and concert of action among

Defendants and their co-conspirators, the substantial terms and purpose of which were

one or more of the following:

       (a)           To fix, stabilize, maintain, and/or raise prices of clobetasol sold

throughout the United States;

       (b)           To allocate customers, the volume of sales, and/or market shares of

clobetasol sold throughout the United States;

       (c)           To control the production and/or sale of clobetasol throughout the

United States; and/or

       (d)           To earn supracompetitive profits on the price of clobetasol sold

throughout the United States that resulted from Defendants’ collusion.

       828.   In order to formulate and effect the foregoing illegal combination and

conspiracy, Defendants and their co-conspirators engaged in one or more of the

following overt acts (including those overt acts alleged above in this Complaint):

       (a)           They agreed to exchange, and did exchange, current and future

price information about clobetasol sold throughout the United States, including the prices

quoted or charged for the sale of clobetasol;


                                           269
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 275 of 355



       (b)              They agreed to coordinate or set prices, price levels, price terms,

price movements, and/or production levels of clobetasol sold throughout the United

States; and/or

       (c)              They agreed not to compete for certain customers or sales on certain

products sold throughout the United States.

       829.      Defendants and their co-conspirators entered into and refined their illegal

combination and conspiracy through, among other things: the overt acts described above,

including, without limitation, participating in conversations and meetings to discuss the

prices of clobetasol to be sold throughout the United States; participating in

conversations and attending meetings concerning implementation of and adherence to

their conspiracy; issuing price announcements and/or price quotations in accordance

with the conspiracy; and/or exchanging confidential information on the pricing and/or

sale of clobetasol throughout the United States.

       830.      As a result of Defendants and their co-conspirators’ conspiracy in violation

of federal and state laws, including those specified below, and during the relevant time

period:

       (a)              Price competition in the sale of clobetasol throughout the United

States has been restrained, suppressed and eliminated;

       (b)              Prices for clobetasol have been raised, fixed, maintained and/or

stabilized at artificially high and supracompetitive levels throughout the United States

(including the prices as paid by UHS and Pharmacy Assignors); and




                                              270
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 276 of 355



      (c)            UHS, Pharmacy Assignors, and other payors and/or purchasers of

clobetasol have been deprived of the benefit of free and open competition.

      831.    UHS and Pharmacy Assignors have been injured in their business or

property by reason of Defendants and their co-conspirators’ antitrust violations in

amounts not yet ascertained. The injuries of UHS and Pharmacy Assignors are of the

type the antitrust laws were designed to prevent and flow from that which makes

Defendants and their co-conspirators’ conduct unlawful.

              7.     Clomipramine Conspiracy (Mylan, Sandoz, and Taro)

      832.    Plaintiff incorporates by reference ¶¶ 1 through 759 above.

      833.    Beginning at a time yet to be determined, but no later than May 2013, and

continuing in force or effect, or both, through the date of filing of this Complaint,

Defendants and their co-conspirators engaged in a continuing agreement, understanding

and conspiracy not to compete on the sale of clomipramine throughout the United States

in unreasonable restraint of trade and commerce in violation of federal and state laws,

including those specified below.

      834.    The contract, combination and conspiracy among Defendants and their co-

conspirators consisted of a continuing course, pattern and practice of conduct regarding

the production, pricing, marketing, and/or sale of clomipramine in violation of federal

and state laws, including those specified below.

      835.    The course, pattern and practice of conduct described above included,

among other things, a continuing agreement, understanding and concert of action among




                                          271
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 277 of 355



Defendants and their co-conspirators, the substantial terms and purpose of which were

one or more of the following:

       (a)             To fix, stabilize, maintain, and/or raise prices of clomipramine sold

throughout the United States;

       (b)             To allocate customers, the volume of sales, and/or market shares of

clomipramine sold throughout the United States;

       (c)             To control the production and/or sale of clomipramine throughout

the United States; and/or

       (d)             To earn supracompetitive profits on the price of clomipramine sold

throughout the United States that resulted from Defendants’ collusion.

       836.      In order to formulate and effect the foregoing illegal combination and

conspiracy, Defendants and their co-conspirators engaged in one or more of the

following overt acts (including those overt acts alleged above in this Complaint):

       (a)             They agreed to exchange, and did exchange, current and future

price information about clomipramine sold throughout the United States, including the

prices quoted or charged for the sale of clomipramine;

       (b)             They agreed to coordinate or set prices, price levels, price terms,

price movements, and/or production levels of clomipramine sold throughout the United

States; and/or

       (c)             They agreed not to compete for certain customers or sales on certain

products sold throughout the United States.




                                             272
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 278 of 355



       837.   Defendants and their co-conspirators entered into and refined their illegal

combination and conspiracy through, among other things: the overt acts described above,

including, without limitation, participating in conversations and meetings to discuss the

prices of clomipramine to be sold throughout the United States; participating in

conversations and attending meetings concerning implementation of and adherence to

their conspiracy; issuing price announcements and/or price quotations in accordance

with the conspiracy; and/or exchanging confidential information on the pricing and/or

sale of clomipramine throughout the United States.

       838.   As a result of Defendants and their co-conspirators’ conspiracy in violation

of federal and state laws, including those specified below, and during the relevant time

period:

       (a)           Price competition in the sale of clomipramine among Defendants

and their co-conspirators throughout the United States has been restrained, suppressed

and eliminated;

       (b)           Prices for clomipramine have been raised, fixed, maintained and/or

stabilized at artificially high and supracompetitive levels throughout the United States

(including the prices as paid by UHS and Pharmacy Assignors); and

       (c)           UHS, Pharmacy Assignors, and other payors and/or purchasers of

clomipramine have been deprived of the benefit of free and open competition.

       839.   UHS and Pharmacy Assignors have been injured in their business or

property by reason of Defendants and their co-conspirators’ antitrust violations in

amounts not yet ascertained. The injuries of UHS and Pharmacy Assignors are of the


                                           273
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 279 of 355



type the antitrust laws were designed to prevent and flow from that which makes

Defendants and their co-conspirators’ conduct unlawful.

              8.     Desonide Conspiracy (Actavis, Fougera, Perrigo, Sandoz, and
                     Taro)

       840.   Plaintiff incorporates by reference ¶¶ 1 through 759 above.

       841.   Beginning at a time yet to be determined, but no later than May 2013, and

continuing in force or effect, or both, through the date of filing of this Complaint,

Defendants and their co-conspirators engaged in a continuing agreement, understanding

and conspiracy not to compete on the sale of desonide in the United States in

unreasonable restraint of trade and commerce in violation of federal and state laws,

including those specified below.

       842.   The contract, combination and conspiracy among Defendants and their co-

conspirators consisted of a continuing course, pattern and practice of conduct regarding

the production, pricing, marketing, and/or sale of desonide in violation of federal and

state laws, including those specified below.

       843.   The course, pattern and practice of conduct described above included,

among other things, a continuing agreement, understanding and concert of action among

Defendants and their co-conspirators, the substantial terms and purpose of which were

one or more of the following:

       (a)           To fix, stabilize, maintain, and/or raise prices of desonide sold

throughout the United States;




                                          274
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 280 of 355



       (b)              To allocate customers, the volume of sales, and/or market shares of

desonide sold throughout the United States;

       (c)              To control the production and/or sale of desonide throughout the

United States; and/or

       (d)              To earn supracompetitive profits on the price of desonide sold

throughout the United States that resulted from Defendants’ collusion.

       844.      In order to formulate and effect the foregoing illegal combination and

conspiracy, Defendants and their co-conspirators engaged in one or more of the

following overt acts (including those overt acts alleged above in this Complaint):

       (a)              They agreed to exchange, and did exchange, current and future

price information about desonide sold throughout the United States, including the prices

quoted or charged for the sale of desonide;

       (b)              They agreed to coordinate or set prices, price levels, price terms,

price movements, and/or production levels of desonide sold throughout the United

States; and/or

       (c)              They agreed not to compete for certain customers or sales on certain

products sold throughout the United States.

       845.      Defendants and their co-conspirators entered into and refined their illegal

combination and conspiracy through, among other things: the overt acts described above,

including, without limitation, participating in conversations and meetings to discuss the

prices of desonide to be sold throughout the United States; participating in conversations

and attending meetings concerning implementation of and adherence to their conspiracy;


                                             275
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 281 of 355



issuing price announcements and/or price quotations in accordance with the conspiracy;

and/or exchanging confidential information on the pricing and/or sale of desonide

throughout the United States.

      846.   As a result of Defendants and their co-conspirators’ conspiracy in violation

of federal and state laws, including those specified below, and during the relevant time

period:

      (a)           Price competition in the sale of desonide throughout the United

States has been restrained, suppressed and eliminated;

      (b)           Prices for desonide have been raised, fixed, maintained and/or

stabilized at artificially high and supracompetitive levels throughout the United States

(including the prices as paid by UHS and Pharmacy Assignors); and

      (c)           UHS, Pharmacy Assignors, and other payors and/or purchasers of

desonide have been deprived of the benefit of free and open competition.

      847.   UHS and Pharmacy Assignors have been injured in their business or

property by reason of Defendants and their co-conspirators’ antitrust violations in

amounts not yet ascertained. The injuries of UHS and Pharmacy Assignors are of the

type the antitrust laws were designed to prevent and flow from that which makes

Defendants and their co-conspirators’ conduct unlawful.

             9.     Digoxin Conspiracy (Impax, Lannett, Mylan, Par, Sun, and West-
                    Ward)

      848.   Plaintiff incorporates by reference ¶¶ 1 through 759 above.




                                          276
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 282 of 355



       849.   Beginning at a time yet to be determined, but no later than October 2013,

and continuing in force or effect, or both, through the date of filing of this Complaint,

Defendants and their co-conspirators engaged in a continuing agreement, understanding

and conspiracy not to compete on the sale of digoxin throughout the United States in

unreasonable restraint of trade and commerce in violation of federal and state laws,

including those specified below.

       850.   The contract, combination and conspiracy among Defendants and their co-

conspirators consisted of a continuing course, pattern and practice of conduct regarding

the production, pricing, marketing, and/or sale of digoxin in violation of federal and state

laws, including those specified below.

       851.   The course, pattern and practice of conduct described above included,

among other things, a continuing agreement, understanding and concert of action among

Defendants and their co-conspirators, the substantial terms and purpose of which were

one or more of the following:

       (a)           To fix, stabilize, maintain, and/or raise prices of digoxin sold

throughout the United States;

       (b)           To allocate customers, the volume of sales, and/or market shares of

digoxin sold throughout the United States;

       (c)           To control the production and/or sale of digoxin throughout the

United States; and/or

       (d)           To earn supracompetitive profits on the price of digoxin sold

throughout the United States that resulted from Defendants’ collusion.


                                            277
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 283 of 355



         852.   In order to formulate and effect the foregoing illegal combination and

conspiracy, Defendants and their co-conspirators engaged in one or more of the

following overt acts (including those overt acts alleged above in this Complaint):

         (a)           They agreed to exchange, and did exchange, current and future

price information about digoxin sold throughout the United States, including the prices

quoted or charged for the sale of digoxin;

         (b)           They agreed to coordinate or set prices, price levels, price terms,

price movements, and/or production levels of digoxin sold throughout the United States;

and/or

         (c)           They agreed not to compete for certain customers or sales on certain

products sold throughout the United States.

         853.   Defendants and their co-conspirators entered into and refined their illegal

combination and conspiracy through, among other things: the overt acts described above,

including, without limitation, participating in conversations and meetings to discuss the

prices of digoxin to be sold throughout the United States; participating in conversations

and attending meetings concerning implementation of and adherence to their conspiracy;

issuing price announcements and/or price quotations in accordance with the conspiracy;

and/or exchanging confidential information on the pricing and/or sale of digoxin

throughout the United States.

         854.   As a result of Defendants and their co-conspirators’ conspiracy in violation

of federal and state laws, including those specified below, and during the relevant time

period:


                                             278
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 284 of 355



      (a)           Price competition in the sale of digoxin throughout the United

States has been restrained, suppressed and eliminated;

      (b)           Prices for digoxin have been raised, fixed, maintained and/or

stabilized at artificially high and supracompetitive levels throughout the United States

(including the prices as paid by UHS and Pharmacy Assignors); and

      (c)           UHS, Pharmacy Assignors, and other payors and/or purchasers of

digoxin have been deprived of the benefit of free and open competition.

      855.   UHS and Pharmacy Assignors have been injured in their business or

property by reason of Defendants and their co-conspirators’ antitrust violations in

amounts not yet ascertained. The injuries of UHS and Pharmacy Assignors are of the

type the antitrust laws were designed to prevent and flow from that which makes

Defendants and their co-conspirators’ conduct unlawful.

             10.    Divalproex ER Conspiracy (Dr. Reddy’s, Mylan, Par, and Zydus)

      856.   Plaintiff incorporates by reference ¶¶ 1 through 759 above.

      857.   Beginning at a time yet to be determined, but no later than June 2013, and

continuing in force or effect, or both, through the date of filing of this Complaint,

Defendants and their co-conspirators engaged in a continuing agreement, understanding

and conspiracy not to compete on the sale of divalproex ER throughout the United States

in unreasonable restraint of trade and commerce in violation of federal and state laws,

including those specified below.

      858.   The contract, combination and conspiracy among Defendants and their co-

conspirators consisted of a continuing course, pattern and practice of conduct regarding

                                          279
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 285 of 355



the production, pricing, marketing, and/or sale of divalproex ER in violation of federal

and state laws, including those specified below.

       859.   The course, pattern and practice of conduct described above included,

among other things, a continuing agreement, understanding and concert of action among

Defendants and their co-conspirators, the substantial terms and purpose of which were

one or more of the following:

       (a)           To fix, stabilize, maintain, and/or raise prices of divalproex ER sold

throughout the United States;

       (b)           To allocate customers, the volume of sales, and/or market shares of

divalproex ER sold throughout in the United States;

       (c)           To control the production and/or sale of divalproex ER throughout

the United States; and/or

       (d)           To earn supracompetitive profits on the price of divalproex ER sold

throughout the United States that resulted from Defendants’ collusion.

       860.   In order to formulate and effect the foregoing illegal combination and

conspiracy, Defendants and their co-conspirators engaged in one or more of the

following overt acts (including those overt acts alleged above in this Complaint):

       (a)           They agreed to exchange, and did exchange, current and future

price information about divalproex ER sold throughout the United States, including the

prices quoted or charged for the sale of divalproex ER;




                                           280
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 286 of 355



       (b)              They agreed to coordinate or set prices, price levels, price terms,

price movements, and/or production levels of divalproex ER sold throughout the United

States; and/or

       (c)              They agreed not to compete for certain customers or sales on certain

products sold throughout the United States.

       861.      Defendants and their co-conspirators entered into and refined their illegal

combination and conspiracy through, among other things: the overt acts described above,

including, without limitation, participating in conversations and meetings to discuss the

prices of divalproex ER to be sold throughout the United States; participating in

conversations and attending meetings concerning implementation of and adherence to

their conspiracy; issuing price announcements and/or price quotations in accordance

with the conspiracy; and/or exchanging confidential information on the pricing and/or

sale of divalproex ER throughout the United States.

       862.      As a result of Defendants and their co-conspirators’ conspiracy in violation

of federal and state laws, including those specified below, and during the relevant time

period:

       (a)              Price competition in the sale of divalproex ER throughout the

United States has been restrained, suppressed and eliminated;

       (b)              Prices for divalproex ER have been raised, fixed, maintained and/or

stabilized at artificially high and supracompetitive levels throughout the United States

(including the prices as paid by UHS and Pharmacy Assignors); and




                                              281
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 287 of 355



       (c)           UHS, Pharmacy Assignors, and other payors and/or purchasers of

divalproex ER have been deprived of the benefit of free and open competition.

       863.   UHS and Pharmacy Assignors have been injured in their business or

property by reason of Defendants and their co-conspirators’ antitrust violations in

amounts not yet ascertained. The injuries of UHS and Pharmacy Assignors are of the

type the antitrust laws were designed to prevent and flow from that which makes

Defendants and their co-conspirators’ conduct unlawful.

              11.    Doxycycline Conspiracy (Actavis, Endo, Heritage, Lannett, Mayne,
                     Mylan, Par, Sun, and West-Ward)

       864.   Plaintiff incorporates by reference ¶¶ 1 through 759 above.

       865.   Beginning at a time yet to be determined, but no later than October 2012,

and continuing in force or effect, or both, through the date of filing of this Complaint,

Defendants and their co-conspirators engaged in a continuing agreement, understanding

and conspiracy not to compete on the sale of doxycycline throughout the United States

in unreasonable restraint of trade and commerce in violation of federal and state laws,

including those specified below.

       866.   The contract, combination and conspiracy among Defendants and their co-

conspirators consisted of a continuing course, pattern and practice of conduct regarding

the production, pricing, marketing, and/or sale of doxycycline in violation of federal and

state laws, including those specified below.

       867.   The course, pattern and practice of conduct described above included,

among other things, a continuing agreement, understanding and concert of action among


                                           282
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 288 of 355



Defendants and their co-conspirators, the substantial terms and purpose of which were

one or more of the following:

       (a)             To fix, stabilize, maintain, and/or raise prices of doxycycline sold

throughout the United States;

       (b)             To allocate customers, the volume of sales, and/or market shares of

doxycycline sold throughout the United States;

       (c)             To control the production and/or sale of doxycycline throughout the

United States; and/or

       (d)             To earn supracompetitive profits on the price of doxycycline sold

throughout the United States that resulted from Defendants’ collusion.

       868.      In order to formulate and effect the foregoing illegal combination and

conspiracy, Defendants and their co-conspirators engaged in one or more of the

following overt acts (including those overt acts alleged above in this Complaint):

       (a)             They agreed to exchange, and did exchange, current and future

price information about doxycycline sold throughout the United States, including the

prices quoted or charged for the sale of doxycycline;

       (b)             They agreed to coordinate or set prices, price levels, price terms,

price movements, and/or production levels of doxycycline sold throughout the United

States; and/or

       (c)             They agreed not to compete for certain customers or sales on certain

products sold throughout the United States.




                                            283
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 289 of 355



       869.   Defendants and their co-conspirators entered into and refined their illegal

combination and conspiracy through, among other things: the overt acts described above,

including, without limitation, participating in conversations and meetings to discuss the

prices of doxycycline to be sold throughout the United States; participating in

conversations and attending meetings concerning implementation of and adherence to

their conspiracy; issuing price announcements and/or price quotations in accordance

with the conspiracy; and/or exchanging confidential information on the pricing and/or

sale of doxycycline throughout the United States.

       870.   As a result of Defendants and their co-conspirators’ conspiracy in violation

of federal and state laws, including those specified below, and during the relevant time

period:

       (a)           Price competition in the sale of doxycycline throughout the United

States has been restrained, suppressed and eliminated;

       (b)           Prices for doxycycline have been raised, fixed, maintained and/or

stabilized at artificially high and supracompetitive levels throughout the United States

(including the prices as paid by United); and

       (c)           UHS, Pharmacy Assignors, and other payors and/or purchasers of

doxycycline have been deprived of the benefit of free and open competition.

       871.   UHS and Pharmacy Assignors have been injured in their business or

property by reason of Defendants and their co-conspirators’ antitrust violations in

amounts not yet ascertained. The injuries of UHS and Pharmacy Assignors are of the




                                           284
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 290 of 355



type the antitrust laws were designed to prevent and flow from that which makes

Defendants and their co-conspirators’ conduct unlawful.

              12.    Econazole Conspiracy (Fougera, Perrigo, Taro, and Teligent)

       872.   Plaintiff incorporates by reference ¶¶ 1 through 759 above.

       873.   Beginning at a time yet to be determined, but no later than July 2014, and

continuing in force or effect, or both, through the date of filing of this Complaint,

Defendants and their co-conspirators engaged in a continuing agreement, understanding

and conspiracy not to compete on the sale of econazole throughout the United States in

unreasonable restraint of trade and commerce in violation of federal and state laws,

including those specified below.

       874.   The contract, combination and conspiracy among Defendants and their co-

conspirators consisted of a continuing course, pattern and practice of conduct regarding

the production, pricing, marketing, and/or sale of econazole in violation of federal and

state laws, including those specified below.

       875.   The course, pattern and practice of conduct described above included,

among other things, a continuing agreement, understanding and concert of action among

Defendants and their co-conspirators, the substantial terms and purpose of which were

one or more of the following:

              (a)    To fix, stabilize, maintain, and/or raise prices of econazole sold

throughout the United States;

              (b)    To allocate customers, the volume of sales, and/or market shares of

econazole sold throughout the United States;

                                          285
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 291 of 355



              (c)       To control the production and/or sale of econazole throughout the

United States; and/or

              (d)       To earn supracompetitive profits on the price of econazole sold

throughout the United States that resulted from Defendants’ collusion.

       876.      In order to formulate and effect the foregoing illegal combination and

conspiracy, Defendants and their co-conspirators engaged in one or more of the

following overt acts (including those overt acts alleged above in this Complaint):

              (a)       They agreed to exchange, and did exchange, current and future

price information about econazole sold throughout the United States, including the prices

quoted or charged for the sale of econazole;

              (b)       They agreed to coordinate or set prices, price levels, price terms,

price movements, and/or production levels of econazole sold throughout the United

States; and/or

              (c)       They agreed not to compete for certain customers or sales on certain

products sold throughout the United States.

       877.      Defendants and their co-conspirators entered into and refined their illegal

combination and conspiracy through, among other things: the overt acts described above,

including, without limitation, participating in conversations and meetings to discuss the

prices of econazole to be sold throughout the United States; participating in

conversations and attending meetings concerning implementation of and adherence to

their conspiracy; issuing price announcements and/or price quotations in accordance




                                             286
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 292 of 355



with the conspiracy; and/or exchanging confidential information on the pricing and/or

sale of econazole throughout the United States.

      878.   As a result of Defendants and their co-conspirators’ conspiracy in violation

of federal and state laws, including those specified below, and during the relevant time

period:

             (a)    Price competition in the sale of econazole throughout the United

States has been restrained, suppressed and eliminated;

             (b)    Prices for econazole have been raised, fixed, maintained and/or

stabilized at artificially high and supracompetitive levels throughout the United States

(including the prices as paid by UHS and Pharmacy Assignors); and

             (c)    UHS, Pharmacy Assignors, and other payors and/or purchasers of

econazole have been deprived of the benefit of free and open competition.

      879.   UHS and Pharmacy Assignors have been injured in their business or

property by reason of Defendants and their co-conspirators’ antitrust violations in

amounts not yet ascertained. The injuries of UHS and Pharmacy Assignors are of the

type the antitrust laws were designed to prevent and flow from that which makes

Defendants and their co-conspirators’ conduct unlawful.

             13.    Fluocinonide Conspiracy (Actavis, Taro, and Teva)

      880.   Plaintiff incorporates by reference ¶¶ 1 through 759 above.

      881.   Beginning at a time yet to be determined, but no later than June 2014, and

continuing in force or effect, or both, through the date of filing of this Complaint,

Defendants and their co-conspirators engaged in a continuing agreement, understanding

                                          287
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 293 of 355



and conspiracy not to compete on the sale of fluocinonide throughout the United States

in unreasonable restraint of trade and commerce in violation of federal and state laws,

including those specified below.

       882.   The contract, combination and conspiracy among Defendants and their co-

conspirators consisted of a continuing course, pattern and practice of conduct regarding

the production, pricing, marketing, and/or sale of fluocinonide in violation of federal and

state laws, including those specified below.

       883.   The course, pattern and practice of conduct described above included,

among other things, a continuing agreement, understanding and concert of action among

Defendants and their co-conspirators, the substantial terms and purpose of which were

one or more of the following:

              (a)    To fix, stabilize, maintain, and/or raise prices of fluocinonide sold

throughout the United States;

              (b)    To allocate customers, the volume of sales, and/or market shares of

fluocinonide sold throughout the United States;

              (c)    To control the production and/or sale of fluocinonide throughout

the United States; and/or

              (d)    To earn supracompetitive profits on the price of fluocinonide sold

throughout the United States that resulted from Defendants’ collusion.

       884.   In order to formulate and effect the foregoing illegal combination and

conspiracy, Defendants and their co-conspirators engaged in one or more of the

following overt acts (including those overt acts alleged above in this Complaint):


                                           288
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 294 of 355



              (a)       They agreed to exchange, and did exchange, current and future

price information about fluocinonide sold throughout the United States, including the

prices quoted or charged for the sale of fluocinonide;

              (b)       They agreed to coordinate or set prices, price levels, price terms,

price movements, and/or production levels of fluocinonide sold throughout the United

States; and/or

              (c)       They agreed not to compete for certain customers or sales on certain

products sold throughout the United States.

       885.      Defendants and their co-conspirators entered into and refined their illegal

combination and conspiracy through, among other things: the overt acts described above,

including, without limitation, participating in conversations and meetings to discuss the

prices of fluocinonide to be sold throughout the United States; participating in

conversations and attending meetings concerning implementation of and adherence to

their conspiracy; issuing price announcements and/or price quotations in accordance

with the conspiracy; and/or exchanging confidential information on the pricing and/or

sale of fluocinonide throughout the United States.

       886.      As a result of Defendants and their co-conspirators’ conspiracy in violation

of federal and state laws, including those specified below, and during the relevant time

period:

              (a)       Price competition in the sale of fluocinonide throughout the United

States has been restrained, suppressed and eliminated;




                                              289
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 295 of 355



             (b)    Prices for fluocinonide have been raised, fixed, maintained and/or

stabilized at artificially high and supracompetitive levels throughout the United States

(including the prices as paid by UHS and Pharmacy Assignors); and

             (c)    UHS, Pharmacy Assignors, and other payors and/or purchasers of

fluocinonide have been deprived of the benefit of free and open competition.

      887.   UHS and Pharmacy Assignors have been injured in their business or

property by reason of Defendants and their co-conspirators’ antitrust violations in

amounts not yet ascertained. The injuries of UHS and Pharmacy Assignors are of the

type the antitrust laws were designed to prevent and flow from that which makes

Defendants and their co-conspirators’ conduct unlawful.

             14.    Fosinopril HCTZ Conspiracy (Aurobindo, Citron, Glenmark,
                    Heritage, and Sandoz)

      888.   Plaintiff incorporates by reference ¶¶ 1 through 759 above.

      889.   Beginning at a time yet to be determined, but no later than April 2014, and

continuing in force or effect, or both, through the date of filing of this Complaint,

Defendants and their co-conspirators engaged in a continuing agreement, understanding

and conspiracy not to compete on the sale of fosinopril HCTZ in the United States in

unreasonable restraint of trade and commerce in violation of federal and state laws,

including those specified below.

      890.   The contract, combination and conspiracy among Defendants and their co-

conspirators consisted of a continuing course, pattern and practice of conduct regarding




                                          290
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 296 of 355



the production, pricing, marketing, and/or sale of fosinopril HCTZ in violation of federal

and state laws, including those specified below.

       891.   The course, pattern and practice of conduct described above included,

among other things, a continuing agreement, understanding and concert of action among

Defendants and their co-conspirators, the substantial terms and purpose of which were

one or more of the following:

              (a)    To fix, stabilize, maintain, and/or raise prices of fosinopril HCTZ

sold throughout the United States;

              (b)    To allocate customers, the volume of sales, and/or market shares of

fosinopril HCTZ sold throughout the United States;

              (c)    To control the production and/or sale of fosinopril HCTZ

throughout the United States; and/or

              (d)    To earn supracompetitive profits on the price of fosinopril HCTZ

sold throughout the United States that resulted from Defendants’ collusion.

       892.   In order to formulate and effect the foregoing illegal combination and

conspiracy, Defendants and their co-conspirators engaged in one or more of the

following overt acts (including those overt acts alleged above in this Complaint):

              (a)    They agreed to exchange, and did exchange, current and future

price information about fosinopril HCTZ sold throughout the United States, including

the prices quoted or charged for the sale of fosinopril HCTZ;




                                           291
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 297 of 355



              (b)    They agreed to coordinate or set prices, price levels, price terms,

price movements, and/or production levels of fosinopril HCTZ sold throughout the

United States; and/or

              (c)    They agreed not to compete for certain customers or sales on certain

products sold throughout the United States.

       893.   Defendants and their co-conspirators entered into and refined their illegal

combination and conspiracy through, among other things: the overt acts described above,

including, without limitation, participating in conversations and meetings to discuss the

prices of fosinopril HCTZ to be sold throughout the United States; participating in

conversations and attending meetings concerning implementation of and adherence to

their conspiracy; issuing price announcements and/or price quotations in accordance

with the conspiracy; and/or exchanging confidential information on the pricing and/or

sale of fosinopril HCTZ throughout the United States.

       894.   As a result of Defendants and their co-conspirators’ conspiracy in violation

of federal and state laws, including those specified below, and during the relevant time

period:

              (a)    Price competition in the sale of fosinopril HCTZ throughout the

United States has been restrained, suppressed and eliminated;

              (b)    Prices for fosinopril HCTZ have been raised, fixed, maintained

and/or stabilized at artificially high and supracompetitive levels throughout the United

States (including the prices as paid by UHS and Pharmacy Assignors); and




                                           292
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 298 of 355



              (c)    UHS, Pharmacy Assignors, and other payors and/or purchasers of

fosinopril HCTZ have been deprived of the benefit of free and open competition.

       895.   UHS and Pharmacy Assignors have been injured in their business or

property by reason of Defendants and their co-conspirators’ antitrust violations in

amounts not yet ascertained. The injuries of UHS and Pharmacy Assignors are of the

type the antitrust laws were designed to prevent and flow from that which makes

Defendants and their co-conspirators’ conduct unlawful.

              15.    Glipizide-Metformin Conspiracy (Heritage, Mylan, and Teva)

       896.   Plaintiff incorporates by reference ¶¶ 1 through 759 above.

       897.   Beginning at a time yet to be determined, but no later than April 2014, and

continuing in force or effect, or both, through the date of filing of this Complaint,

Defendants and their co-conspirators engaged in a continuing agreement, understanding

and conspiracy not to compete on the sale of glipizide-metformin throughout the United

States in unreasonable restraint of trade and commerce in violation of federal and state

laws, including those specified below.

       898.   The contract, combination and conspiracy among Defendants and their co-

conspirators consisted of a continuing course, pattern and practice of conduct regarding

the production, pricing, marketing, and/or sale of glipizide-metformin in violation of

federal and state laws, including those specified below.

       899.   The course, pattern and practice of conduct described above included,

among other things, a continuing agreement, understanding and concert of action among




                                          293
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 299 of 355



Defendants and their co-conspirators, the substantial terms and purpose of which were

one or more of the following:

              (a)    To fix, stabilize, maintain, and/or raise prices of glipizide-

metformin sold throughout the United States;

              (b)    To allocate customers, the volume of sales, and/or market shares of

glipizide-metformin sold throughout the United States;

              (c)    To control the production and/or sale of glipizide-metformin

throughout the United States; and/or

              (d)    To earn supracompetitive profits on the price of glipizide-

metformin sold throughout the United States that resulted from Defendants’ collusion.

       900.   In order to formulate and effect the foregoing illegal combination and

conspiracy, Defendants and their co-conspirators engaged in one or more of the

following overt acts (including those overt acts alleged above in this Complaint):

              (a)    They agreed to exchange, and did exchange, current and future

price information about glipizide-metformin sold throughout the United States, including

the prices quoted or charged for the sale of glipizide-metformin;

              (b)    They agreed to coordinate or set prices, price levels, price terms,

price movements, and/or production levels of glipizide-metformin sold throughout the

United States; and/or

              (c)    They agreed not to compete for certain customers or sales on certain

products sold throughout the United States.




                                          294
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 300 of 355



       901.   Defendants and their co-conspirators entered into and refined their illegal

combination and conspiracy through, among other things: the overt acts described above,

including, without limitation, participating in conversations and meetings to discuss the

prices of glipizide-metformin to be sold throughout the United States; participating in

conversations and attending meetings concerning implementation of and adherence to

their conspiracy; issuing price announcements and/or price quotations in accordance

with the conspiracy; and/or exchanging confidential information on the pricing and/or

sale of glipizide-metformin throughout the United States.

       902.   As a result of Defendants and their co-conspirators’ conspiracy in violation

of federal and state laws, including those specified below, and during the relevant time

period:

              (a)    Price competition in the sale of glipizide-metformin throughout the

United States has been restrained, suppressed and eliminated;

              (b)    Prices for glipizide-metformin have been raised, fixed, maintained

and/or stabilized at artificially high and supracompetitive levels throughout the United

States (including the prices as paid by UHS and Pharmacy Assignors); and

              (c)    UHS, Pharmacy Assignors, and other payors and/or purchasers of

glipizide-metformin have been deprived of the benefit of free and open competition.

       903.   UHS and Pharmacy Assignors have been injured in their business or

property by reason of Defendants and their co-conspirators’ antitrust violations in

amounts not yet ascertained. The injuries of UHS and Pharmacy Assignors are of the




                                           295
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 301 of 355



type the antitrust laws were designed to prevent and flow from that which makes

Defendants and their co-conspirators’ conduct unlawful.

              16.    Glyburide Conspiracy (Aurobindo, Citron, Heritage, and Teva)

       904.   Plaintiff incorporates by reference ¶¶ 1 through 759 above.

       905.   Beginning at a time yet to be determined, but no later than April 2014, and

continuing in force or effect, or both, through the date of filing of this Complaint,

Defendants and their co-conspirators engaged in a continuing agreement, understanding

and conspiracy not to compete on the sale of glyburide throughout the United States in

unreasonable restraint of trade and commerce in violation of federal and state laws,

including those specified below.

       906.   The contract, combination and conspiracy among Defendants and their co-

conspirators consisted of a continuing course, pattern and practice of conduct regarding

the production, pricing, marketing, and/or sale of glyburide in violation of federal and

state laws, including those specified below.

       907.   The course, pattern and practice of conduct described above included,

among other things, a continuing agreement, understanding and concert of action among

Defendants and their co-conspirators, the substantial terms and purpose of which were

one or more of the following:

              (a)    To fix, stabilize, maintain, and/or raise prices of glyburide sold

throughout the United States;

              (d)    To allocate customers, the volume of sales, and/or market shares of

glyburide sold throughout the United States;

                                          296
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 302 of 355



              (e)       To control the production and/or sale of glyburide throughout the

United States; and/or

              (f)       To earn supracompetitive profits on the price of glyburide sold

throughout the United States that resulted from Defendants’ collusion.

       908.      In order to formulate and effect the foregoing illegal combination and

conspiracy, Defendants and their co-conspirators engaged in one or more of the

following overt acts (including those overt acts alleged above in this Complaint):

              (a)       They agreed to exchange, and did exchange, current and future

price information about glyburide sold throughout the United States, including the prices

quoted or charged for the sale of glyburide;

              (b)       They agreed to coordinate or set prices, price levels, price terms,

price movements, and/or production levels of glyburide sold throughout the United

States; and/or

              (c)       They agreed not to compete for certain customers or sales on certain

products sold throughout the United States.

       909.      Defendants and their co-conspirators entered into and refined their illegal

combination and conspiracy through, among other things: the overt acts described above,

including, without limitation, participating in conversations and meetings to discuss the

prices of glyburide to be sold throughout the United States; participating in conversations

and attending meetings concerning implementation of and adherence to their conspiracy;

issuing price announcements and/or price quotations in accordance with the conspiracy;




                                             297
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 303 of 355



and/or exchanging confidential information on the pricing and/or sale of glyburide

throughout the United States.

      910.   As a result of Defendants and their co-conspirators’ conspiracy in violation

of federal and state laws, including those specified below, and during the relevant time

period:

             (a)    Price competition in the sale of glyburide throughout the United

States has been restrained, suppressed and eliminated;

             (b)    Prices for glyburide have been raised, fixed, maintained and/or

stabilized at artificially high and supracompetitive levels throughout the United States

(including the prices as paid by UHS and Pharmacy Assignors); and

             (c)    UHS, Pharmacy Assignors, and other payors and/or purchasers of

glyburide have been deprived of the benefit of free and open competition.

      911.   UHS and Pharmacy Assignors have been injured in their business or

property by reason of Defendants and their co-conspirators’ antitrust violations in

amounts not yet ascertained. The injuries of UHS and Pharmacy Assignors are of the

type the antitrust laws were designed to prevent and flow from that which makes

Defendants and their co-conspirators’ conduct unlawful.

             17.    Glyburide-Metformin Conspiracy (Actavis, Aurobindo, Citron,
                    Heritage, and Teva)

      912.   Plaintiff incorporates by reference ¶¶ 1 through 759 above.

      913.   Beginning at a time yet to be determined, but no later than April 2014, and

continuing in force or effect, or both, through the date of filing of this Complaint,


                                          298
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 304 of 355



Defendants and their co-conspirators engaged in a continuing agreement, understanding

and conspiracy not to compete on the sale of glyburide-metformin throughout the United

States in unreasonable restraint of trade and commerce in violation of federal and state

laws, including those specified below.

       914.   The contract, combination and conspiracy among Defendants and their co-

conspirators consisted of a continuing course, pattern and practice of conduct regarding

the production, pricing, marketing, and/or sale of glyburide-metformin in violation of

federal and state laws, including those specified below.

       915.   The course, pattern and practice of conduct described above included,

among other things, a continuing agreement, understanding and concert of action among

Defendants and their co-conspirators, the substantial terms and purpose of which were

one or more of the following:

              (a)    To fix, stabilize, maintain, and/or raise prices of glyburide-

metformin sold throughout the United States;

              (b)    To allocate customers, the volume of sales, and/or market shares of

glyburide-metformin sold throughout the United States;

              (c)    To control the production and/or sale of glyburide-metformin

throughout the United States; and/or

              (d)    To earn supracompetitive profits on the price of glyburide-

metformin sold throughout the United States that resulted from Defendants’ collusion.




                                          299
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 305 of 355



       916.   In order to formulate and effect the foregoing illegal combination and

conspiracy, Defendants and their co-conspirators engaged in one or more of the

following overt acts (including those overt acts alleged above in this Complaint):

              (a)    They agreed to exchange, and did exchange, current and future

price information about glyburide-metformin sold throughout the United States,

including the prices quoted or charged for the sale of glyburide-metformin;

              (b)    They agreed to coordinate or set prices, price levels, price terms,

price movements, and/or production levels of glyburide-metformin sold throughout the

United States; and/or

              (c)    They agreed not to compete for certain customers or sales on certain

products sold throughout the United States.

       917.   Defendants and their co-conspirators entered into and refined their illegal

combination and conspiracy through, among other things: the overt acts described above,

including, without limitation, participating in conversations and meetings to discuss the

prices of glyburide-metformin to be sold throughout the United States; participating in

conversations and attending meetings concerning implementation of and adherence to

their conspiracy; issuing price announcements and/or price quotations in accordance

with the conspiracy; and/or exchanging confidential information on the pricing and/or

sale of glyburide-metformin throughout the United States.

       918.   As a result of Defendants and their co-conspirators’ conspiracy in violation

of federal and state laws, including those specified below, and during the relevant time

period:


                                           300
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 306 of 355



              (a)    Price competition in the sale of glyburide-metformin throughout the

United States has been restrained, suppressed and eliminated;

              (b)    Prices for glyburide-metformin sold by Defendants and their co-

conspirators have been raised, fixed, maintained and/or stabilized at artificially high and

supracompetitive levels throughout the United States (including the prices as paid by

UHS and Pharmacy Assignors); and

              (c)    UHS, Pharmacy Assignors, and other payors and/or purchasers of

glyburide-metformin have been deprived of the benefit of free and open competition.

       919.   UHS and Pharmacy Assignors have been injured in their business or

property by reason of Defendants and their co-conspirators’ antitrust violations in

amounts not yet ascertained. The injuries of UHS and Pharmacy Assignors are of the

type the antitrust laws were designed to prevent and flow from that which makes

Defendants and their co-conspirators’ conduct unlawful.

              18.    Leflunomide Conspiracy (Apotex, Heritage, and Teva)

       920.   Plaintiff incorporates by reference ¶¶ 1 through 759 above.

       921.   Beginning at a time yet to be determined, but no later than April 2014, and

continuing in force or effect, or both, through the date of filing of this Complaint,

Defendants and their co-conspirators engaged in a continuing agreement, understanding

and conspiracy not to compete on the sale of leflunomide throughout the United States

in unreasonable restraint of trade and commerce in violation of federal and state laws,

including those specified below.




                                           301
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 307 of 355



       922.   The contract, combination and conspiracy among Defendants and their co-

conspirators consisted of a continuing course, pattern and practice of conduct regarding

the production, pricing, marketing, and/or sale of leflunomide in violation of federal and

state laws, including those specified below.

       923.   The course, pattern and practice of conduct described above included,

among other things, a continuing agreement, understanding and concert of action among

Defendants and their co-conspirators, the substantial terms and purpose of which were

one or more of the following:

              (a)    To fix, stabilize, maintain, and/or raise prices of leflunomide sold

throughout the United States;

              (b)    To allocate customers, the volume of sales, and/or market shares of

leflunomide sold throughout the United States;

              (c)    To control the production and/or sale of leflunomide throughout the

United States; and/or

              (d)    To earn supracompetitive profits on the price of leflunomide sold

throughout the United States that resulted from Defendants’ collusion.

       924.   In order to formulate and effect the foregoing illegal combination and

conspiracy, Defendants and their co-conspirators engaged in one or more of the

following overt acts (including those overt acts alleged above in this Complaint):

              (a)    They agreed to exchange, and did exchange, current and future

price information about leflunomide sold throughout the United States, including the

prices quoted or charged for the sale of leflunomide;


                                           302
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 308 of 355



              (b)       They agreed to coordinate or set prices, price levels, price terms,

price movements, and/or production levels of leflunomide sold throughout the United

States; and/or

              (c)       They agreed not to compete for certain customers or sales on certain

products sold throughout the United States.

       925.      Defendants and their co-conspirators entered into and refined their illegal

combination and conspiracy through, among other things: the overt acts described above,

including, without limitation, participating in conversations and meetings to discuss the

prices of leflunomide to be sold throughout the United States; participating in

conversations and attending meetings concerning implementation of and adherence to

their conspiracy; issuing price announcements and/or price quotations in accordance

with the conspiracy; and/or exchanging confidential information on the pricing and/or

sale of leflunomide throughout the United States.

       926.      As a result of Defendants and their co-conspirators’ conspiracy in violation

of federal and state laws, including those specified below, and during the relevant time

period:

              (a)       Price competition in the sale of leflunomide throughout the United

States has been restrained, suppressed and eliminated;

              (b)       Prices for leflunomide have been raised, fixed, maintained and/or

stabilized at artificially high and supracompetitive levels throughout the United States

(including the prices as paid by UHS and Pharmacy Assignors); and




                                              303
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 309 of 355



              (c)    UHS, Pharmacy Assignors, and other payors and/or purchasers of

leflunomide have been deprived of the benefit of free and open competition.

       927.   UHS and Pharmacy Assignors have been injured in their business or

property by reason of Defendants and their co-conspirators’ antitrust violations in

amounts not yet ascertained. The injuries of UHS and Pharmacy Assignors are of the

type the antitrust laws were designed to prevent and flow from that which makes

Defendants and their co-conspirators’ conduct unlawful.

              19.    Levothyroxine Conspiracy (Lannett, Mylan, and Sandoz)

       928.   Plaintiff incorporates by reference ¶¶ 1 through 759 above.

       929.   Beginning at a time yet to be determined, but no later than August 2013,

and continuing in force or effect, or both, through the date of filing of this Complaint,

Defendants and their co-conspirators engaged in a continuing agreement, understanding

and conspiracy not to compete on the sale of levothyroxine throughout the United States

in unreasonable restraint of trade and commerce in violation of federal and state laws,

including those specified below.

       930.   The contract, combination and conspiracy among Defendants and their co-

conspirators consisted of a continuing course, pattern and practice of conduct regarding

the production, pricing, marketing, and/or sale of levothyroxine in violation of federal

and state laws, including those specified below.

       931.   The course, pattern and practice of conduct described above included,

among other things, a continuing agreement, understanding and concert of action among




                                          304
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 310 of 355



Defendants and their co-conspirators, the substantial terms and purpose of which were

one or more of the following:

              (a)      To fix, stabilize, maintain, and/or raise prices of levothyroxine sold

throughout the United States;

              (b)      To allocate customers, the volume of sales, and/or market shares of

levothyroxine sold throughout the United States;

              (c)      To control the production and/or sale of levothyroxine throughout

the United States; and/or

              (d)      To earn supracompetitive profits on the price of levothyroxine sold

throughout the United States that resulted from Defendants’ collusion.

       932.      In order to formulate and effect the foregoing illegal combination and

conspiracy, Defendants and their co-conspirators engaged in one or more of the

following overt acts (including those overt acts alleged above in this Complaint):

              (a)      They agreed to exchange, and did exchange, current and future

price information about levothyroxine sold throughout the United States, including the

prices quoted or charged for the sale of levothyroxine;

              (b)      They agreed to coordinate or set prices, price levels, price terms,

price movements, and/or production levels of levothyroxine sold throughout the United

States; and/or

              (c)      They agreed not to compete for certain customers or sales on certain

products sold throughout the United States.




                                             305
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 311 of 355



       933.   Defendants and their co-conspirators entered into and refined their illegal

combination and conspiracy through, among other things: the overt acts described above,

including, without limitation, participating in conversations and meetings to discuss the

prices of levothyroxine to be sold throughout the United States; participating in

conversations and attending meetings concerning implementation of and adherence to

their conspiracy; issuing price announcements and/or price quotations in accordance

with the conspiracy; and/or exchanging confidential information on the pricing and/or

sale of levothyroxine throughout the United States.

       934.   As a result of Defendants and their co-conspirators’ conspiracy in violation

of federal and state laws, including those specified below, and during the relevant time

period:

              (a)    Price competition in the sale of levothyroxine throughout the

United States has been restrained, suppressed and eliminated;

              (b)    Prices for levothyroxine have been raised, fixed, maintained and/or

stabilized at artificially high and supracompetitive levels throughout the United States

(including the prices as paid by UHS and Pharmacy Assignors); and

              (c)    UHS, Pharmacy Assignors, and other payors and/or purchasers of

levothyroxine have been deprived of the benefit of free and open competition.

       935.   UHS and Pharmacy Assignors have been injured in their business or

property by reason of Defendants and their co-conspirators’ antitrust violations in

amounts not yet ascertained. The injuries of UHS and Pharmacy Assignors are of the




                                           306
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 312 of 355



type the antitrust laws were designed to prevent and flow from that which makes

Defendants and their co-conspirators’ conduct unlawful.

              20.    Lidocaine-Prilocaine Conspiracy (Akorn, Fougera, Hi-Tech,
                     Impax, and Sandoz)

       936.   Plaintiff incorporates by reference ¶¶ 1 through 759 above.

       937.   Beginning at a time yet to be determined, but no later than March 2014,

and continuing in force or effect, or both, through the date of filing of this Complaint,

Defendants and their co-conspirators engaged in a continuing agreement, understanding

and conspiracy not to compete on the sale of lidocaine-prilocaine throughout the United

States in unreasonable restraint of trade and commerce in violation of federal and state

laws, including those specified below.

       938.   The contract, combination and conspiracy among Defendants and their co-

conspirators consisted of a continuing course, pattern and practice of conduct regarding

the production, pricing, marketing, and/or sale of lidocaine-prilocaine in violation of

federal and state laws, including those specified below.

       939.   The course, pattern and practice of conduct described above included,

among other things, a continuing agreement, understanding and concert of action among

Defendants and their co-conspirators, the substantial terms and purpose of which were

one or more of the following:

              (a)    To fix, stabilize, maintain, and/or raise prices of lidocaine-

prilocaine sold throughout the United States;




                                          307
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 313 of 355



              (b)    To allocate customers, the volume of sales, and/or market shares of

lidocaine-prilocaine sold throughout the United States;

              (c)    To control the production and/or sale of lidocaine-prilocaine

throughout the United States; and/or

              (d)    To earn supracompetitive profits on the price of lidocaine-

prilocaine sold throughout the United States that resulted from Defendants’ collusion.

       940.   In order to formulate and effect the foregoing illegal combination and

conspiracy, Defendants and their co-conspirators engaged in one or more of the

following overt acts (including those overt acts alleged above in this Complaint):

              (a)    They agreed to exchange, and did exchange, current and future

price information about lidocaine-prilocaine sold throughout the United States, including

the prices quoted or charged for the sale of lidocaine-prilocaine;

              (b)    They agreed to coordinate or set prices, price levels, price terms,

price movements, and/or production levels of lidocaine-prilocaine sold throughout the

United States; and/or

              (c)    They agreed not to compete for certain customers or sales on certain

products sold throughout the United States.

       941.   Defendants and their co-conspirators entered into and refined their illegal

combination and conspiracy through, among other things: the overt acts described above,

including, without limitation, participating in conversations and meetings to discuss the

prices of lidocaine-prilocaine to be sold throughout the United States; participating in

conversations and attending meetings concerning implementation of and adherence to


                                           308
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 314 of 355



their conspiracy; issuing price announcements and/or price quotations in accordance

with the conspiracy; and/or exchanging confidential information on the pricing and/or

sale of lidocaine-prilocaine throughout the United States.

       942.   As a result of Defendants and their co-conspirators’ conspiracy in violation

of federal and state laws, including those specified below, and during the relevant time

period:

              (a)    Price competition in the sale of lidocaine-prilocaine throughout the

United States has been restrained, suppressed and eliminated;

              (b)    Prices for lidocaine-prilocaine have been raised, fixed, maintained

and/or stabilized at artificially high and supracompetitive levels throughout the United

States (including the prices as paid by UHS and Pharmacy Assignors); and

              (c)    UHS, Pharmacy Assignors, and other payors and/or purchasers of

lidocaine-prilocaine have been deprived of the benefit of free and open competition.

       943.   UHS and Pharmacy Assignors have been injured in their business or

property by reason of Defendants and their co-conspirators’ antitrust violations in

amounts not yet ascertained. The injuries of UHS and Pharmacy Assignors are of the

type the antitrust laws were designed to prevent and flow from that which makes

Defendants and their co-conspirators’ conduct unlawful.

              21.    Meprobamate Conspiracy (Dr. Reddy’s and Heritage)

       944.   Plaintiff incorporates by reference ¶¶ 1 through 759 above.

       945.   Beginning at a time yet to be determined, but no later than March 2013,

and continuing in force or effect, or both, through the date of filing of this Complaint,

                                           309
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 315 of 355



Defendants and their co-conspirators engaged in a continuing agreement, understanding

and conspiracy not to compete on the sale of meprobamate throughout the United States

in unreasonable restraint of trade and commerce in violation of federal and state laws,

including those specified below.

      946.    The contract, combination and conspiracy among Defendants and their co-

conspirators consisted of a continuing course, pattern and practice of conduct regarding

the production, pricing, marketing, and/or sale of meprobamate in violation of federal

and state laws, including those specified below.

      947.    The course, pattern and practice of conduct described above included,

among other things, a continuing agreement, understanding and concert of action among

Defendants and their co-conspirators, the substantial terms and purpose of which were

one or more of the following:

             (a)     To fix, stabilize, maintain, and/or raise prices of meprobamate sold

throughout the United States;

             (b)     To allocate customers, the volume of sales, and/or market shares of

meprobamate sold throughout the United States;

             (c)     To control the production and/or sale of meprobamate throughout

the United States; and/or

             (d)     To earn supracompetitive profits on the price of meprobamate sold

throughout the United States that resulted from Defendants’ collusion.




                                          310
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 316 of 355



       948.      In order to formulate and effect the foregoing illegal combination and

conspiracy, Defendants and their co-conspirators engaged in one or more of the

following overt acts (including those overt acts alleged above in this Complaint):

              (a)       They agreed to exchange, and did exchange, current and future

price information about meprobamate sold throughout the United States, including the

prices quoted or charged for the sale of meprobamate;

              (b)       They agreed to coordinate or set prices, price levels, price terms,

price movements, and/or production levels of meprobamate sold throughout the United

States; and/or

              (c)       They agreed not to compete for certain customers or sales on certain

products sold throughout the United States.

       949.      Defendants and their co-conspirators entered into and refined their illegal

combination and conspiracy through, among other things: the overt acts described above,

including, without limitation, participating in conversations and meetings to discuss the

prices of meprobamate to be sold throughout the United States; participating in

conversations and attending meetings concerning implementation of and adherence to

their conspiracy; issuing price announcements and/or price quotations in accordance

with the conspiracy; and/or exchanging confidential information on the pricing and/or

sale of meprobamate throughout the United States.

       950.      As a result of Defendants and their co-conspirators’ conspiracy in violation

of federal and state laws, including those specified below, and during the relevant time

period:


                                              311
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 317 of 355



             (a)    Price competition in the sale of meprobamate throughout the United

States has been restrained, suppressed and eliminated;

             (b)    Prices for meprobamate have been raised, fixed, maintained and/or

stabilized at artificially high and supracompetitive levels throughout the United States

(including the prices as paid by UHS and Pharmacy Assignors); and

             (c)    UHS, Pharmacy Assignors, and other payors and/or purchasers of

meprobamate have been deprived of the benefit of free and open competition.

      951.   UHS and Pharmacy Assignors have been injured in their business or

property by reason of Defendants and their co-conspirators’ antitrust violations in

amounts not yet ascertained. The injuries of UHS and Pharmacy Assignors are of the

type the antitrust laws were designed to prevent and flow from that which makes

Defendants and their co-conspirators’ conduct unlawful.

             22.    Nimodipine Conspiracy (Ascend, Heritage, and Sun)

      952.   Plaintiff incorporates by reference ¶¶ 1 through 759 above.

      953.   Beginning at a time yet to be determined, but no later than June 2012, and

continuing in force or effect, or both, through the date of filing of this Complaint,

Defendants and their co-conspirators engaged in a continuing agreement, understanding

and conspiracy not to compete on the sale of nimodipine throughout the United States in

unreasonable restraint of trade and commerce in violation of federal and state laws,

including those specified below.

      954.   The contract, combination and conspiracy among Defendants and their co-

conspirators consisted of a continuing course, pattern and practice of conduct regarding

                                          312
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 318 of 355



the production, pricing, marketing, and/or sale of nimodipine in violation of federal and

state laws, including those specified below.

       955.   The course, pattern and practice of conduct described above included,

among other things, a continuing agreement, understanding and concert of action among

Defendants and their co-conspirators, the substantial terms and purpose of which were

one or more of the following:

              (a)    To fix, stabilize, maintain, and/or raise prices of nimodipine sold

throughout the United States;

              (b)    To allocate customers, the volume of sales, and/or market shares of

nimodipine sold throughout the United States;

              (c)    To control the production and/or sale of nimodipine throughout the

United States; and/or

              (d)    To earn supracompetitive profits on the price of nimodipine sold

throughout the United States that resulted from Defendants’ collusion.

       956.   In order to formulate and effect the foregoing illegal combination and

conspiracy, Defendants and their co-conspirators engaged in one or more of the

following overt acts (including those overt acts alleged above in this Complaint):

              (a)    They agreed to exchange, and did exchange, current and future

price information about nimodipine sold throughout the United States, including the

prices quoted or charged for the sale of nimodipine;




                                          313
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 319 of 355



              (b)       They agreed to coordinate or set prices, price levels, price terms,

price movements, and/or production levels of nimodipine sold throughout the United

States; and/or

              (c)       They agreed not to compete for certain customers or sales on certain

products sold throughout the United States.

       957.      Defendants and their co-conspirators entered into and refined their illegal

combination and conspiracy through, among other things: the overt acts described above,

including, without limitation, participating in conversations and meetings to discuss the

prices of nimodipine to be sold throughout the United States; participating in

conversations and attending meetings concerning implementation of and adherence to

their conspiracy; issuing price announcements and/or price quotations in accordance

with the conspiracy; and/or exchanging confidential information on the pricing and/or

sale of nimodipine throughout the United States.

       958.      As a result of Defendants and their co-conspirators’ conspiracy in violation

of federal and state laws, including those specified below, and during the relevant time

period:

              (a)       Price competition in the sale of nimodipine throughout the United

States has been restrained, suppressed and eliminated;

              (b)       Prices for nimodipine have been raised, fixed, maintained and/or

stabilized at artificially high and supracompetitive levels throughout the United States

(including the prices as paid by UHS and Pharmacy Assignors); and




                                              314
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 320 of 355



              (c)     UHS, Pharmacy Assignors, and other payors and/or purchasers of

nimodipine have been deprived of the benefit of free and open competition.

       959.   UHS and Pharmacy Assignors have been injured in their business or

property by reason of Defendants and their co-conspirators’ antitrust violations in

amounts not yet ascertained. The injuries of UHS and Pharmacy Assignors are of the

type the antitrust laws were designed to prevent and flow from that which makes

Defendants and their co-conspirators’ conduct unlawful.

              23.     Nystatin Conspiracy (Actavis, Heritage, Par, Perrigo, Sandoz, Sun,
                      Taro, and Teva)

       960.   Plaintiff incorporates by reference ¶¶ 1 through 759 above.

       961.   Beginning at a time yet to be determined, but no later than June 2011, and

continuing in force or effect, or both, through the date of filing of this Complaint,

Defendants and their co-conspirators engaged in a continuing agreement, understanding

and conspiracy not to compete on the sale of nystatin throughout the United States in

unreasonable restraint of trade and commerce in violation of federal and state laws,

including those specified below.

       962.   The contract, combination and conspiracy among Defendants and their co-

conspirators consisted of a continuing course, pattern and practice of conduct regarding

the production, pricing, marketing, and/or sale of nystatin in violation of federal and state

laws, including those specified below.

       963.   The course, pattern and practice of conduct described above included,

among other things, a continuing agreement, understanding and concert of action among


                                            315
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 321 of 355



Defendants and their co-conspirators, the substantial terms and purpose of which were

one or more of the following:

                (a)   To fix, stabilize, maintain, and/or raise prices of nystatin sold

throughout the United States;

                (b)   To allocate customers, the volume of sales, and/or market shares of

nystatin sold throughout the United States;

                (c)   To control the production and/or sale of nystatin throughout the

United States; and/or

                (d)   To earn supracompetitive profits on the price of nystatin sold

throughout the United States that resulted from Defendants’ collusion.

         964.   In order to formulate and effect the foregoing illegal combination and

conspiracy, Defendants and their co-conspirators engaged in one or more of the

following overt acts (including those overt acts alleged above in this Complaint):

                (a)   They agreed to exchange, and did exchange, current and future

price information about nystatin sold throughout the United States, including the prices

quoted or charged for the sale of nystatin;

                (b)   They agreed to coordinate or set prices, price levels, price terms,

price movements, and/or production levels of nystatin sold throughout the United States;

and/or

                (c)   They agreed not to compete for certain customers or sales on certain

products sold throughout the United States.




                                              316
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 322 of 355



       965.   Defendants and their co-conspirators entered into and refined their illegal

combination and conspiracy through, among other things: the overt acts described above,

including, without limitation, participating in conversations and meetings to discuss the

prices of nystatin to be sold throughout the United States; participating in conversations

and attending meetings concerning implementation of and adherence to their conspiracy;

issuing price announcements and/or price quotations in accordance with the conspiracy;

and/or exchanging confidential information on the pricing and/or sale of nystatin

throughout the United States.

       966.   As a result of Defendants and their co-conspirators’ conspiracy in violation

of federal and state laws, including those specified below, and during the relevant time

period:

              (a)    Price competition in the sale of nystatin throughout the United

States has been restrained, suppressed and eliminated;

              (b)    Prices for nystatin have been raised, fixed, maintained and/or

stabilized at artificially high and supracompetitive levels throughout the United States

(including the prices as paid by UHS and Pharmacy Assignors); and

              (c)    UHS, Pharmacy Assignors, and other payors and/or purchasers of

nystatin have been deprived of the benefit of free and open competition.

       967.   UHS and Pharmacy Assignors have been injured in their business or

property by reason of Defendants and their co-conspirators’ antitrust violations in

amounts not yet ascertained. The injuries of UHS and Pharmacy Assignors are of the




                                           317
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 323 of 355



type the antitrust laws were designed to prevent and flow from that which makes

Defendants and their co-conspirators’ conduct unlawful.

              24.    Paromomycin Conspiracy (Heritage and Sun)

       968.   Plaintiff incorporates by reference ¶¶ 1 through 759 above.

       969.   Beginning at a time yet to be determined, but no later than October 2012,

and continuing in force or effect, or both, through the date of filing of this Complaint,

Defendants and their co-conspirators engaged in a continuing agreement, understanding

and conspiracy not to compete on the sale of paromomycin throughout the United States

in unreasonable restraint of trade and commerce in violation of federal and state laws,

including those specified below.

       970.   The contract, combination and conspiracy among Defendants and their co-

conspirators consisted of a continuing course, pattern and practice of conduct regarding

the production, pricing, marketing, and/or sale of paromomycin in violation of federal

and state laws, including those specified below.

       971.   The course, pattern and practice of conduct described above included,

among other things, a continuing agreement, understanding and concert of action among

Defendants and their co-conspirators, the substantial terms and purpose of which were

one or more of the following:

              (a)    To fix, stabilize, maintain, and/or raise prices of paromomycin sold

throughout the United States;

              (b)    To allocate customers, the volume of sales, and/or market shares of

paromomycin sold throughout the United States;

                                          318
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 324 of 355



              (c)       To control the production and/or sale of paromomycin throughout

the United States; and/or

              (d)       To earn supracompetitive profits on the price of paromomycin sold

throughout the United States that resulted from Defendants’ collusion.

       972.      In order to formulate and effect the foregoing illegal combination and

conspiracy, Defendants and their co-conspirators engaged in one or more of the

following overt acts (including those overt acts alleged above in this Complaint):

              (a)       They agreed to exchange, and did exchange, current and future

price information about paromomycin sold throughout the United States, including the

prices quoted or charged for the sale of paromomycin;

              (b)       They agreed to coordinate or set prices, price levels, price terms,

price movements, and/or production levels of paromomycin sold throughout the United

States; and/or

              (c)       They agreed not to compete for certain customers or sales on certain

products sold throughout the United States.

       973.      Defendants and their co-conspirators entered into and refined their illegal

combination and conspiracy through, among other things: the overt acts described above,

including, without limitation, participating in conversations and meetings to discuss the

prices of paromomycin to be sold throughout the United States; participating in

conversations and attending meetings concerning implementation of and adherence to

their conspiracy; issuing price announcements and/or price quotations in accordance




                                             319
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 325 of 355



with the conspiracy; and/or exchanging confidential information on the pricing and/or

sale of paromomycin throughout the United States.

      974.   As a result of Defendants and their co-conspirators’ conspiracy in violation

of federal and state laws, including those specified below, and during the relevant time

period:

             (a)    Price competition in the sale of paromomycin throughout the

United States has been restrained, suppressed and eliminated;

             (b)    Prices for paromomycin have been raised, fixed, maintained and/or

stabilized at artificially high and supracompetitive levels throughout the United States

(including the prices as paid by UHS and Pharmacy Assignors); and

             (c)    UHS, Pharmacy Assignors, and other payors and/or purchasers of

paromomycin have been deprived of the benefit of free and open competition.

      975.   UHS and Pharmacy Assignors have been injured in their business or

property by reason of Defendants and their co-conspirators’ antitrust violations in

amounts not yet ascertained. The injuries of UHS and Pharmacy Assignors are of the

type the antitrust laws were designed to prevent and flow from that which makes

Defendants and their co-conspirators’ conduct unlawful.

             25.    Pravastatin Conspiracy (Actavis, Apotex, Dr. Reddy’s, Glenmark,
                    Lupin, Sandoz, Teva, and Zydus)

      976.   Plaintiff incorporates by reference ¶¶ 1 through 759 above.

      977.   Beginning at a time yet to be determined, but no later than May 2013, and

continuing in force or effect, or both, through the date of filing of this Complaint,


                                          320
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 326 of 355



Defendants and their co-conspirators engaged in a continuing agreement, understanding

and conspiracy not to compete on the sale of pravastatin throughout the United States in

unreasonable restraint of trade and commerce in violation of federal and state laws,

including those specified below.

       978.   The contract, combination and conspiracy among Defendants and their co-

conspirators consisted of a continuing course, pattern and practice of conduct regarding

the production, pricing, marketing, and/or sale of pravastatin in violation of federal and

state laws, including those specified below.

       979.   The course, pattern and practice of conduct described above included,

among other things, a continuing agreement, understanding and concert of action among

Defendants and their co-conspirators, the substantial terms and purpose of which were

one or more of the following:

              (a)    To fix, stabilize, maintain, and/or raise prices of pravastatin sold

throughout the United States;

              (b)    To allocate customers, the volume of sales, and/or market shares of

pravastatin sold throughout the United States;

              (c)    To control the production and/or sale of pravastatin throughout the

United States; and/or

              (d)    To earn supracompetitive profits on the price of pravastatin sold

throughout the United States that resulted from Defendants’ collusion.




                                           321
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 327 of 355



       980.      In order to formulate and effect the foregoing illegal combination and

conspiracy, Defendants and their co-conspirators engaged in one or more of the

following overt acts (including those overt acts alleged above in this Complaint):

              (a)       They agreed to exchange, and did exchange, current and future

price information about pravastatin sold throughout the United States, including the

prices quoted or charged for the sale of pravastatin;

              (b)       They agreed to coordinate or set prices, price levels, price terms,

price movements, and/or production levels of pravastatin sold throughout the United

States; and/or

              (c)       They agreed not to compete for certain customers or sales on certain

products sold throughout the United States.

       981.      Defendants and their co-conspirators entered into and refined their illegal

combination and conspiracy through, among other things: the overt acts described above,

including, without limitation, participating in conversations and meetings to discuss the

prices of pravastatin to be sold throughout the United States; participating in

conversations and attending meetings concerning implementation of and adherence to

their conspiracy; issuing price announcements and/or price quotations in accordance

with the conspiracy; and/or exchanging confidential information on the pricing and/or

sale of pravastatin throughout the United States.

       982.      As a result of Defendants and their co-conspirators’ conspiracy in violation

of federal and state laws, including those specified below, and during the relevant time

period:


                                              322
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 328 of 355



              (a)    Price competition in the sale of pravastatin throughout the United

States has been restrained, suppressed and eliminated;

              (b)    Prices for pravastatin have been raised, fixed, maintained and/or

stabilized at artificially high and supracompetitive levels throughout the United States

(including the prices as paid by UHS and Pharmacy Assignors); and

              (c)    UHS, Pharmacy Assignors, and other payors and/or purchasers of

pravastatin have been deprived of the benefit of free and open competition.

       983.   UHS and Pharmacy Assignors have been injured in their business or

property by reason of Defendants and their co-conspirators’ antitrust violations in

amounts not yet ascertained. The injuries of UHS and Pharmacy Assignors are of the

type the antitrust laws were designed to prevent and flow from that which makes

Defendants and their co-conspirators’ conduct unlawful.

              26.    Propranolol Conspiracy (Actavis, Breckenridge, Heritage, Mylan,
                     Par, PLIVA, Teva, UDL, and Upsher-Smith)

       984.   Plaintiff incorporates by reference ¶¶ 1 through 759 above.

       985.   Beginning at a time yet to be determined, but no later than November 2013,

and continuing in force or effect, or both, through the date of filing of this Complaint,

Defendants and their co-conspirators engaged in a continuing agreement, understanding

and conspiracy not to compete on the sale of propranolol throughout the United States

in unreasonable restraint of trade and commerce in violation of federal and state laws,

including those specified below.




                                          323
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 329 of 355



       986.   The contract, combination and conspiracy among Defendants and their co-

conspirators consisted of a continuing course, pattern and practice of conduct regarding

the production, pricing, marketing, and/or sale of propranolol in violation of federal and

state laws, including those specified below.

       987.   The course, pattern and practice of conduct described above included,

among other things, a continuing agreement, understanding and concert of action among

Defendants and their co-conspirators, the substantial terms and purpose of which were

one or more of the following:

              (a)    To fix, stabilize, maintain, and/or raise prices of propranolol sold

throughout the United States;

              (b)    To allocate customers, the volume of sales, and/or market shares of

propranolol sold throughout the United States;

              (c)    To control the production and/or sale of propranolol throughout the

United States; and/or

              (d)    To earn supracompetitive profits on the price of propranolol sold

throughout the United States that resulted from Defendants’ collusion.

       988.   In order to formulate and effect the foregoing illegal combination and

conspiracy, Defendants and their co-conspirators engaged in one or more of the

following overt acts (including those overt acts alleged above in this Complaint):

              (a)    They agreed to exchange, and did exchange, current and future

price information about propranolol sold throughout the United States, including the

prices quoted or charged for the sale of propranolol;


                                           324
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 330 of 355



              (b)       They agreed to coordinate or set prices, price levels, price terms,

price movements, and/or production levels of propranolol sold throughout the United

States; and/or

              (c)       They agreed not to compete for certain customers or sales on certain

products sold throughout the United States.

       989.      Defendants and their co-conspirators entered into and refined their illegal

combination and conspiracy through, among other things: the overt acts described above,

including, without limitation, participating in conversations and meetings to discuss the

prices of propranolol to be sold throughout the United States; participating in

conversations and attending meetings concerning implementation of and adherence to

their conspiracy; issuing price announcements and/or price quotations in accordance

with the conspiracy; and/or exchanging confidential information on the pricing and/or

sale of propranolol throughout the United States.

       990.      As a result of Defendants and their co-conspirators’ conspiracy in violation

of federal and state laws, including those specified below, and during the relevant time

period:

              (a)       Price competition in the sale of propranolol throughout the United

States has been restrained, suppressed and eliminated;

              (b)       Prices for propranolol have been raised, fixed, maintained and/or

stabilized at artificially high and supracompetitive levels throughout the United States

(including the prices as paid by UHS and Pharmacy Assignors); and




                                              325
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 331 of 355



              (c)    UHS, Pharmacy Assignors, and other payors and/or purchasers of

propranolol have been deprived of the benefit of free and open competition.

       991.   UHS and Pharmacy Assignors have been injured in their business or

property by reason of Defendants and their co-conspirators’ antitrust violations in

amounts not yet ascertained. The injuries of UHS and Pharmacy Assignors are of the

type the antitrust laws were designed to prevent and flow from that which makes

Defendants and their co-conspirators’ conduct unlawful.

              27.    Theophylline ER Conspiracy (Heritage and Teva)

       992.   Plaintiff incorporates by reference ¶¶ 1 through 759 above.

       993.   Beginning at a time yet to be determined, but no later than February 2014,

and continuing in force or effect, or both, through the date of filing of this Complaint,

Defendants and their co-conspirators engaged in a continuing agreement, understanding

and conspiracy not to compete on the sale of theophylline ER throughout the United

States in unreasonable restraint of trade and commerce in violation of federal and state

laws, including those specified below.

       994.   The contract, combination and conspiracy among Defendants and their co-

conspirators consisted of a continuing course, pattern and practice of conduct regarding

the production, pricing, marketing, and/or sale of theophylline ER in violation of federal

and state laws, including those specified below.

       995.   The course, pattern and practice of conduct described above included,

among other things, a continuing agreement, understanding and concert of action among




                                           326
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 332 of 355



Defendants and their co-conspirators, the substantial terms and purpose of which were

one or more of the following:

              (a)    To fix, stabilize, maintain, and/or raise prices of theophylline ER

sold throughout the United States;

              (b)    To allocate customers, the volume of sales, and/or market shares of

theophylline ER sold throughout the United States;

              (c)    To control the production and/or sale of theophylline ER

throughout the United States; and/or

              (d)    To earn supracompetitive profits on the price of theophylline ER

sold throughout the United States that resulted from Defendants’ collusion.

       996.   In order to formulate and effect the foregoing illegal combination and

conspiracy, Defendants and their co-conspirators engaged in one or more of the

following overt acts (including those overt acts alleged above in this Complaint):

              (a)    They agreed to exchange, and did exchange, current and future

price information about theophylline ER sold throughout the United States, including the

prices quoted or charged for the sale of theophylline ER;

              (b)    They agreed to coordinate or set prices, price levels, price terms,

price movements, and/or production levels of theophylline ER sold throughout the

United States; and/or

              (c)    They agreed not to compete for certain customers or sales on certain

products sold throughout the United States.




                                          327
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 333 of 355



       997.   Defendants and their co-conspirators entered into and refined their illegal

combination and conspiracy through, among other things: the overt acts described above,

including, without limitation, participating in conversations and meetings to discuss the

prices of theophylline ER to be sold throughout the United States; participating in

conversations and attending meetings concerning implementation of and adherence to

their conspiracy; issuing price announcements and/or price quotations in accordance

with the conspiracy; and/or exchanging confidential information on the pricing and/or

sale of theophylline ER throughout the United States.

       998.   As a result of Defendants and their co-conspirators’ conspiracy in violation

of federal and state laws, including those specified below, and during the relevant time

period:

              (a)    Price competition in the sale of theophylline ER throughout the

United States has been restrained, suppressed and eliminated;

              (b)    Prices for theophylline ER have been raised, fixed, maintained

and/or stabilized at artificially high and supracompetitive levels throughout the United

States (including the prices as paid by UHS and Pharmacy Assignors); and

              (c)    UHS, Pharmacy Assignors, and other payors and/or purchasers of

theophylline ER have been deprived of the benefit of free and open competition.

       999.   UHS and Pharmacy Assignors have been injured in their business or

property by reason of Defendants and their co-conspirators’ antitrust violations in

amounts not yet ascertained. The injuries of UHS and Pharmacy Assignors are of the




                                           328
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 334 of 355



type the antitrust laws were designed to prevent and flow from that which makes

Defendants and their co-conspirators’ conduct unlawful.

              28.    Ursodiol Conspiracy (Actavis, Epic Pharma, and Lanett)

       1000. Plaintiff incorporates by reference ¶¶ 1 through 759 above.

       1001. Beginning at a time yet to be determined, but no later than May 2014, and

continuing in force or effect, or both, through the date of filing of this Complaint,

Defendants and their co-conspirators engaged in a continuing agreement, understanding

and conspiracy not to compete on the sale of ursodiol throughout the United States in

unreasonable restraint of trade and commerce in violation of federal and state laws,

including those specified below.

       1002. The contract, combination and conspiracy among Defendants and their co-

conspirators consisted of a continuing course, pattern and practice of conduct regarding

the production, pricing, marketing, and/or sale of ursodiol in violation of federal and

state laws, including those specified below.

       1003. The course, pattern and practice of conduct described above included,

among other things, a continuing agreement, understanding and concert of action among

Defendants and their co-conspirators, the substantial terms and purpose of which were

one or more of the following:

             (a)     To fix, stabilize, maintain, and/or raise prices of ursodiol sold

throughout the United States;

             (b)     To allocate customers, the volume of sales, and/or market shares of

ursodiol sold throughout the United States;

                                          329
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 335 of 355



               (c)    To control the production and/or sale of ursodiol throughout the

United States; and/or

               (d)    To earn supracompetitive profits on the price of ursodiol sold

throughout the United States that resulted from Defendants’ collusion.

         1004. In order to formulate and effect the foregoing illegal combination and

conspiracy, Defendants and their co-conspirators engaged in one or more of the

following overt acts (including those overt acts alleged above in this Complaint):

               (a)    They agreed to exchange, and did exchange, current and future

price information about ursodiol sold throughout the United States, including the prices

quoted or charged for the sale of ursodiol;

               (b)    They agreed to coordinate or set prices, price levels, price terms,

price movements, and/or production levels of ursodiol sold throughout the United States;

and/or

               (c)    They agreed not to compete for certain customers or sales on certain

products sold throughout the United States.

         1005. Defendants and their co-conspirators entered into and refined their illegal

combination and conspiracy through, among other things: the overt acts described above,

including, without limitation, participating in conversations and meetings to discuss the

prices of ursodiol to be sold throughout the United States; participating in conversations

and attending meetings concerning implementation of and adherence to their conspiracy;

issuing price announcements and/or price quotations in accordance with the conspiracy;




                                              330
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 336 of 355



and/or exchanging confidential information on the pricing and/or sale of ursodiol

throughout the United States.

       1006. As a result of Defendants and their co-conspirators’ conspiracy in violation

of federal and state laws, including those specified below, and during the relevant time

period:

             (a)     Price competition in the sale of ursodiol throughout the United

States has been restrained, suppressed and eliminated;

             (b)     Prices for ursodiol have been raised, fixed, maintained and/or

stabilized at artificially high and supracompetitive levels throughout the United States

(including the prices as paid by UHS and Pharmacy Assignors); and

             (c)     UHS, Pharmacy Assignors, and other payors and/or purchasers of

ursodiol have been deprived of the benefit of free and open competition.

       1007. UHS and Pharmacy Assignors have been injured in their business or

property by reason of Defendants and their co-conspirators’ antitrust violations in

amounts not yet ascertained. The injuries of UHS and Pharmacy Assignors are of the

type the antitrust laws were designed to prevent and flow from that which makes

Defendants and their co-conspirators’ conduct unlawful.

             29.    Verapamil Conspiracy (Actavis, Heritage, and Mylan)

       1008. Plaintiff incorporates by reference ¶¶ 1 through 759 above.

       1009. Beginning at a time yet to be determined, but no later than October 2012,

and continuing in force or effect, or both, through the date of filing of this Complaint,

Defendants and their co-conspirators engaged in a continuing agreement, understanding


                                          331
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 337 of 355



and conspiracy not to compete on the sale of verapamil throughout the United States in

unreasonable restraint of trade and commerce in violation of federal and state laws,

including those specified below.

       1010. The contract, combination and conspiracy among Defendants and their co-

conspirators consisted of a continuing course, pattern and practice of conduct regarding

the production, pricing, marketing, and/or sale of verapamil in violation of federal and

state laws, including those specified below.

       1011. The course, pattern and practice of conduct described above included,

among other things, a continuing agreement, understanding and concert of action among

Defendants and their co-conspirators, the substantial terms and purpose of which were

one or more of the following:

             (a)     To fix, stabilize, maintain, and/or raise prices of verapamil sold

throughout the United States;

             (b)     To allocate customers, the volume of sales, and/or market shares of

verapamil sold throughout the United States;

             (c)     To control the production and/or sale of verapamil throughout the

United States; and/or

             (d)     To earn supracompetitive profits on the price of verapamil sold

throughout the United States that resulted from Defendants’ collusion.

       1012. In order to formulate and effect the foregoing illegal combination and

conspiracy, Defendants and their co-conspirators engaged in one or more of the

following overt acts (including those overt acts alleged above in this Complaint):


                                          332
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 338 of 355



             (a)     They agreed to exchange, and did exchange, current and future

price information about verapamil sold throughout the United States, including the prices

quoted or charged for the sale of verapamil;

             (b)     They agreed to coordinate or set prices, price levels, price terms,

price movements, and/or production levels of verapamil sold throughout the United

States; and/or

             (c)     They agreed not to compete for certain customers or sales on certain

products sold throughout the United States.

       1013. Defendants and their co-conspirators entered into and refined their illegal

combination and conspiracy through, among other things: the overt acts described above,

including, without limitation, participating in conversations and meetings to discuss the

prices of verapamil to be sold throughout the United States; participating in

conversations and attending meetings concerning implementation of and adherence to

their conspiracy; issuing price announcements and/or price quotations in accordance

with the conspiracy; and/or exchanging confidential information on the pricing and/or

sale of verapamil throughout the United States.

       1014. As a result of Defendants and their co-conspirators’ conspiracy in violation

of federal and state laws, including those specified below, and during the relevant time

period:

             (a)     Price competition in the sale of verapamil throughout the United

States has been restrained, suppressed and eliminated;




                                          333
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 339 of 355



             (b)     Prices for verapamil have been raised, fixed, maintained and/or

stabilized at artificially high and supracompetitive levels throughout the United States

(including the prices as paid by UHS and Pharmacy Assignors); and

             (c)     UHS, Pharmacy Assignors, and other payors and/or purchasers of

verapamil have been deprived of the benefit of free and open competition.

       1015. UHS and Pharmacy Assignors have been injured in their business or

property by reason of Defendants and their co-conspirators’ antitrust violations in

amounts not yet ascertained. The injuries of UHS and Pharmacy Assignors are of the

type the antitrust laws were designed to prevent and flow from that which makes

Defendants and their co-conspirators’ conduct unlawful.

              30.    Zoledronic Acid Conspiracy (Dr. Reddy’s, Heritage, and Par)

       1016. Plaintiff incorporates by reference ¶¶ 1 through 759 above.

       1017. Beginning at a time yet to be determined, but no later than January 2013,

and continuing in force or effect, or both, through the date of filing of this Complaint,

Defendants and their co-conspirators engaged in a continuing agreement, understanding

and conspiracy not to compete on the sale of zoledronic acid throughout the United States

in unreasonable restraint of trade and commerce in violation of federal and state laws,

including those specified below.

       1018. The contract, combination and conspiracy among Defendants and their co-

conspirators consisted of a continuing course, pattern and practice of conduct regarding

the production, pricing, marketing, and/or sale of zoledronic acid in violation of federal

and state laws, including those specified below.

                                           334
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 340 of 355



       1019. The course, pattern and practice of conduct described above included,

among other things, a continuing agreement, understanding and concert of action among

Defendants and their co-conspirators, the substantial terms and purpose of which were

one or more of the following:

             (a)     To fix, stabilize, maintain, and/or raise prices of zoledronic acid

sold throughout the United States;

             (b)     To allocate customers, the volume of sales, and/or market shares of

zoledronic acid sold throughout the United States;

             (c)     To control the production and/or sale of zoledronic acid throughout

the United States; and/or

             (d)     To earn supracompetitive profits on the price of zoledronic acid

sold throughout the United States that resulted from Defendants’ collusion.

       1020. In order to formulate and effect the foregoing illegal combination and

conspiracy, Defendants and their co-conspirators engaged in one or more of the

following overt acts (including those overt acts alleged above in this Complaint):

             (a)     They agreed to exchange, and did exchange, current and future

price information about zoledronic acid sold throughout the United States, including the

prices quoted or charged for the sale of zoledronic acid;

             (b)     They agreed to coordinate or set prices, price levels, price terms,

price movements, and/or production levels of zoledronic acid sold throughout the United

States; and/or




                                           335
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 341 of 355



             (c)     They agreed not to compete for certain customers or sales on certain

products sold throughout the United States.

       1021. Defendants and their co-conspirators entered into and refined their illegal

combination and conspiracy through, among other things: the overt acts described above,

including, without limitation, participating in conversations and meetings to discuss the

prices of zoledronic acid to be sold throughout the United States; participating in

conversations and attending meetings concerning implementation of and adherence to

their conspiracy; issuing price announcements and/or price quotations in accordance

with the conspiracy; and/or exchanging confidential information on the pricing and/or

sale of zoledronic acid throughout the United States.

       1022. As a result of Defendants and their co-conspirators’ conspiracy in violation

of federal and state laws, including those specified below, and during the relevant time

period:

             (a)     Price competition in the sale of zoledronic acid throughout the

United States has been restrained, suppressed and eliminated;

             (b)     Prices for zoledronic acid have been raised, fixed, maintained

and/or stabilized at artificially high and supracompetitive levels throughout the United

States (including the prices as paid by UHS and Pharmacy Assignors); and

             (c)     UHS, Pharmacy Assignors, and other payors and/or purchasers of

zoledronic acid have been deprived of the benefit of free and open competition.

       1023. UHS and Pharmacy Assignors have been injured in their business or

property by reason of Defendants and their co-conspirators’ antitrust violations in


                                          336
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 342 of 355



amounts not yet ascertained. The injuries of UHS and Pharmacy Assignors are of the

type the antitrust laws were designed to prevent and flow from that which makes

Defendants and their co-conspirators’ conduct unlawful.

XVI. LEGAL CLAIMS FOR RELIEF AND CAUSES OF ACTION

                            FIRST CLAIM FOR RELIEF

                      Violation of Federal Antitrust Law
        (Damages, Pharmacy Assignor Direct Purchases; Injunctive Relief)

       1024. Plaintiff incorporates by reference the allegations in all preceding

paragraphs.

       1025. As set forth above, each of the Defendants has engaged and participated in

one or more contracts, combinations, and/or conspiracies to artificially inflate prices for

generic drugs sold throughout the United States.

       1026. Each Defendant’s conduct violated, and continues to violate, Section 1 of

the Sherman Act, 15 U.S.C. § 1, as well as Section 3, 15 U.S.C. § 3, as an unreasonable

restraint of trade. Defendants’ conduct is per re unlawful under antitrust law.

       1027. Each of the Defendants has committed at least one overt act in furtherance

of one or more of the conspiracies alleged in this Complaint.

       1028. The acts done by each of the Defendants as part of, and in furtherance of,

their contracts, combinations, and/or conspiracies were authorized, ordered, or done by

Defendants’ officers, agents, employees, or representatives while actively engaged in the

management of Defendants’ affairs.




                                           337
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 343 of 355



          1029. The anticompetitive acts by Defendants and their co-conspirators had, and

continues to have, a substantial and foreseeable effect on interstate commerce by

artificially raising and fixing prices for the generic drugs at issue throughout the United

States.

          1030. As a proximate result of Defendants’ unlawful conduct, UHS and

Pharmacy Assignors have been harmed by being forced to pay artificially inflated, supra-

competitive prices for generic drugs in the United States.

          1031. UHS and Pharmacy Assignors have been injured and will continue to be

injured in their business and property by paying more for the generic drugs at issue than

in the absence of Defendants’ unlawful conduct.

          1032. UHS, by virtue of its assignments from Pharmacy Assignors, seeks and is

entitled to treble damages under Section 4 of the Clayton Act, 15 U.S.C. § 15, for all

overcharges proximately caused by the antitrust violation(s) alleged above.          Such

damages have been suffered in an amount to be proven at trial.

          1033. UHS is separately and further entitled, under Section 16 of the Clayton

Act, 15 U.S.C. § 26, to an injunction against Defendants, restraining and preventing the

violations alleged in this Complaint, as well as attorneys’ fees and costs, and all other

forms of relief available under federal law.

                            SECOND CLAIM FOR RELIEF

                          Violation of Minnesota Antitrust Law
                             (Damages, All UHS Payments)

          1034. Plaintiff incorporates by reference the allegations in all preceding



                                            338
         Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 344 of 355



 paragraphs.

          1035. As set forth above, each of the Defendants has engaged and participated in

 one or more contracts, combinations, and/or conspiracies to artificially inflate prices for

 generic drugs throughout the United States, including as paid in Minnesota.

          1036. Each Defendant’s conduct violated, and continues to violate, Minnesota

 Antitrust Law, Minn. Stat. §§ 325D.49, et seq., as an unreasonable restraint of trade.

 Defendants’ conduct is per re unlawful under the Minnesota Antitrust Law.

          1037. As set forth above, as well as in the State AG Complaint, a substantial

 number of significant events including meetings and other acts establishing and

 furthering the Defendants’ unlawful agreements took place and were performed in the

 State of Minnesota.       Numerous such events and acts were further organized and

 participated in by Defendants’ employees and representatives who reside in the State of

 Minnesota, and numerous communications central to and effectuating and/or furthering

 the conspiracies alleged in this Complaint were sent from and/or received in Minnesota.

 See, e.g., supra §§ VIII, IX.

          1038. In addition, at all relevant times, UHS, 38 a Minnesota corporation

 headquartered in Minnesota, was contractually responsible for the payments for the

 Price-Fixed Generic Drugs dispensed to UnitedHealthcare Insureds.           UHS entered

 agreements with PBMs, pursuant to which UHS was, and is, responsible for paying

 PBMs for pharmaceutical drugs, including the Price-Fixed Generic Drugs prescribed and



38
     As used in this paragraph, UHS refers to the entity United HealthCare Services, Inc.

                                             339
        Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 345 of 355



dispensed to UnitedHealthcare Insureds throughout the United States. UHS entered

these contracts, received invoices, and ensured and administered for payment pursuant

thereto in amounts totaling several billion dollars for the Price-Fixed Generic Drugs at

its headquarters in Hennepin County, Minnesota. Employees involved with making,

processing, and managing payments to the PBMs for UnitedHealthcare Insured’s claims

for the Price-Fixed Generic Drugs work and reside in Minnesota. Likewise, employees

with knowledge of UHS’s agreements and payment relationships work and reside in

Minnesota.

         1039. The distribution scheme employed by Defendants involves contracting

with distributors and/or retailers. Through their relationship with the distributors and/or

retailers who sold the Price-Fixed Generic Drugs, Defendants were able to ensure sales

of the Price-Fixed Generic Drugs to UnitedHealthcare Insureds nationwide, paid for by

UHS.

         1040. During the relevant period, through either Defendants themselves or the

regional and national distributors and retailers that Defendants have engaged for the sale

of the Price-Fixed Generic Drugs, many millions of dollars’ worth of the Price-Fixed

Generic Drugs have been, and continue to be, sold and/or paid for in Minnesota each

year.

         1041. The anticompetitive acts by Defendants and their co-conspirators had, and

continue to have, a substantial and foreseeable effect on Minnesota commerce by

artificially raising and fixing prices for the generic drugs at issue, as were paid in, and/or




                                             340
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 346 of 355



out from, Minnesota, and otherwise injuring corporations and persons located in

Minnesota.

       1042. Defendants’ unlawful activities, as described in this Complaint, affected

both intrastate commerce in Minnesota and interstate commerce flowing in to or out from

Minnesota, and had direct, substantial and reasonably foreseeable effects upon trade and

commerce in Minnesota.

       1043. As a proximate result of Defendants’ violation of Minnesota Antitrust

Law, UHS has been harmed by being forced to pay artificially inflated, supra-

competitive prices for generic drugs dispensed to insureds throughout the United States,

and UHS has suffered damages in an amount to be proven at trial.

       1044. UHS has been injured and will continue to be injured in its business and

property by paying more for the generic drugs at issue than in the absence of Defendants’

unlawful conduct in violation of Minnesota Antitrust Law.

       1045. In light of the foregoing, and other facts to be learned and developed

through discovery and/or proved at trial, Plaintiff seeks treble damages under Minnesota

law for all overcharges incurred and paid by UHS as a result of Defendants’ conduct, as

well as attorneys’ fees and costs, and all other forms of relief available under Minn. Stat.

§ 325D.49, et seq.

                            THIRD CLAIM FOR RELIEF

      Violation of Various State Antitrust and Consumer Protection Statutes
        (Damages/Monetary Relief for UHS Payments, In the Alternative)

       1046. Plaintiff incorporates by reference the allegations in ¶¶ 1 through 1033.



                                            341
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 347 of 355



       1047. This claim for relief is pleaded in the alternative to the Second Claim for

Relief, in the event that the Court disagrees that UHS’s statutory claims for damages

and/or monetary relief for all payments made for drugs dispensed to UnitedHealthcare

Insureds are governed by Minnesota.

       1048. By engaging in the conduct alleged above, each of the Defendants has

entered into one or more contracts, combinations, or conspiracies in restraint of trade

violating the antitrust and competition statutes of each the following States and

territories:

               (a)   Alabama: Ala. Code §§ 6-5-60, et seq.; §§ 8-10-1, et seq.

               (b)   Arizona: Ariz. Rev. Stat. Ann. §§ 44-1401, et seq.

               (c)   California: Cal. Bus. Code §§ 16700, et seq.

               (d)   Connecticut: Conn. Gen. Stat. Ann. § 35-24, et seq.

               (e)   District of Columbia: D.C. Code Ann. §§ 28-4501, et seq.

               (f)   Hawaii: Haw. Rev. Stat. §§ 480-1, et seq.

               (g)   Illinois: 740 Ill. Comp. Stat. 10/1, et seq.

               (h)   Iowa: Iowa Code §§ 553.1, et seq.

               (i)   Kansas: Kan. Stat. Ann. §§ 50-101, et seq.

               (j)   Maine: Me. Rev. Stat. Ann. 10, §§ 1101, et seq.

               (k)   Michigan: Mich. Comp. Laws Ann. §§ 445.771, et seq.

               (l)   Minnesota: Minn. Stat. §§ 325D.49, et seq.

               (m)   Mississippi: Miss. Code Ann. §§ 75-21-1, et seq.

               (n)   Nebraska: Neb. Code Ann. §§ 59-801, et seq.


                                            342
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 348 of 355



             (o)    Nevada: Nev. Rev. Stat. Ann. §§ 598A.010, et seq.

             (p)    New Hampshire: N.H. Rev. Stat. §§ 356:1, et seq.

             (q)    New Mexico: N.M. Stat. Ann. §§ 57-1-1, et seq.

             (r)    New York: New York Gen. Bus. Law §§ 340, et seq.

             (s)    North Carolina: N.C. Gen. Stat. §§ 75-1, et seq.

             (t)    North Dakota: N.D. Century Code §§51-08.1-01, et seq.

             (u)    Oregon: Or. Rev. Stat. §§ 646.705, et seq.

             (v)    Puerto Rico: 10 L.P.R.A. §§ 257, et seq.

             (w)    Rhode Island: R.I. Gen. Laws §§ 6-36-1, et seq.

             (x)    South Dakota: S.D. Codified Laws §§ 37-1-3.1, et seq.

             (y)    Tennessee: Tenn. Code Ann. §§ 47-25-101, et seq.

             (z)    Utah: Utah Code §§ 76-10-3101, et seq.

             (aa)   Vermont: Vt. Stat. Ann. 9, §§ 2453, et seq.

             (bb)   West Virginia: W. Va. Code §§ 47-18-1, et seq.

             (cc)   Wisconsin: Wis. Stat. §§ 133.03, et seq.

       1049. The conduct of each of the Defendants further constitutes unfair

competition or unfair, unlawful, unconscionable, deceptive, and/or fraudulent acts or

practices in violation of the consumer protection statutes of each the following States

and territories:

             (a)    Arkansas: Ark. Code §§ 4-88-101, et seq.

             (b)    California: Cal. Bus. & Prof. Code §§ 17200, et seq.

             (c)    District of Columbia: D.C. Code §§ 28-3901, et seq.


                                         343
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 349 of 355



             (d)    Florida: Fla. Stat. §§ 501.201, et seq.

             (e)    Massachusetts: Mass. Gen. Laws, Ch. 93A, §§ 1, et seq.

             (f)    Nebraska: Neb. Code Ann. §§ 59-1601, et seq.

             (g)    Nevada: Nev. Rev. Stat. § 598.0903, et seq.

             (h)    New Hampshire: N.H. Rev. Stat. §§ 358-A, et seq.

             (i)    New Mexico: N.M. Stat. Ann. §§ 57-12-1, et seq.

             (j)    New York: New York Gen. Bus. Law §§ 349, et seq.

             (k)    North Carolina: N.C. Gen. Stat. §§ 75-1.1, et seq.

             (l)    South Dakota: S.D. Codified Laws §§ 37-24-1, et seq.

             (m)    Utah: Utah Code §§ 13-5-1, et seq.

             (n)    Vermont: Vt. Stat. Ann. 9, §§ 2451, et seq.

             (o)    Virginia: Va. Code Ann. § 59.1-196, et seq.

             (p)    West Virginia: W. Va. Code §§ 46A-6-101, et seq.

             (q)    Wisconsin: Wis. Stat. §§ 100.18, et seq.

       1050. The unlawful acts by Defendants and their co-conspirators had, and

continue to have, a substantial and foreseeable effect on the commerce of each above

State and territory by artificially raising and fixing prices for the generic drugs at issue

as sold, paid for, and/or dispensed in each State or territory.

       1051. Defendants’ unlawful activities, as described in this Complaint, affected

both intrastate commerce and interstate commerce flowing in to or out from each of the

above States and territories, and had direct, substantial and reasonably foreseeable

effects upon trade and commerce in each respective State or territory.


                                            344
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 350 of 355



       1052. During the relevant period, through either Defendants themselves or the

regional and national distributors and retailers that Defendants have engaged for the sale

of the Price-Fixed Generic Drugs, many millions of dollars’ worth of the Price-Fixed

Generic Drugs have been, and continue to be, sold in each of the above States and

territories every year.

       1053. As a direct and proximate result of Defendants’ violation of each of the

foregoing laws, UHS has been harmed by being forced to pay artificially inflated, supra-

competitive prices for generic drugs dispensed to insureds throughout the United States,

and UHS has suffered damages in an amount to be proven at trial.

       1054. There was and is a gross and unconscionable disparity between the price

that UHS paid and continues to pay for the generic drugs at issue, and the value received,

given that more cheaply priced generic drugs should have been available, and would

have been available, absent Defendants’ illegal conduct.

       1055. UHS has been injured and will continue to be injured in its business and

property by paying more for the generic drugs at issue than in the absence of Defendants’

unlawful conduct and violation of the foregoing laws.

       1056. Defendants’ conduct in violation of each of the foregoing laws was done

knowingly, willfully, and flagrantly.

       1057. In light of the foregoing, and other facts to be learned and developed

through discovery and/or proved at trial, Plaintiff seeks damages, trebled or multiplied

to the full extent permitted by each of the foregoing States and territories, for all




                                           345
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 351 of 355



overcharges incurred and paid by UHS as a result of Defendants’ conduct, restitution, as

well as attorneys’ fees and costs, and all other forms of relief available.

                           FOURTH CLAIM FOR RELIEF

                               Unjust Enrichment
                      (UHS and Pharmacy Assignor Payments)

       1058. Plaintiff incorporates by reference the allegations in ¶¶ 1 through 1023.

       1059. To the extent required, this claim is pleaded in the alternative to the other

claims and/or causes of action in this Complaint.

       1060. Defendants have unlawfully benefited from their sales because of the

unlawful and inequitable acts alleged in this Complaint.           Defendants unlawfully

overcharged UHS and Pharmacy Assignors, who paid for the Price-Fixed Generic Drugs

at prices that were more than they would have been but for Defendants’ unlawful actions.

       1061. Defendants’ financial benefits resulting from their unlawful and

inequitable acts are traceable to overpayments by UHS and Pharmacy Assignors.

       1062. To their economic detriment, UHS and Pharmacy Assignors have

conferred upon Defendants an economic benefit, in the nature of profits resulting from

unlawful overcharges.

       1063. Defendants have been enriched by revenue resulting from unlawful

overcharges for the Price-Fixed Generic Drugs while UHS and Pharmacy Assignors

have suffered an impoverishment by the overcharges they paid for the Price-Fixed

Generic Drugs imposed through Defendants’ unlawful conduct. Defendants’ enrichment

and the impoverishment to UHS and Pharmacy Assignors are connected.



                                            346
     Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 352 of 355



      1064. There is no justification for Defendants’ retention of, and enrichment from,

the benefits they received, which caused an impoverishment to UHS and Pharmacy

Assignors, having paid supracompetitive prices that inured to Defendants’ benefit, and

it would be inequitable for Defendants to retain any revenue gained from their unlawful

overcharges.

      1065. UHS and Pharmacy Assignors did not interfere with Defendants’ affairs in

any manner that conferred these benefits upon Defendants.

      1066. The benefits conferred upon Defendants were not gratuitous, in that they

constituted revenue created by unlawful overcharges arising from Defendants’ illegal

and unfair actions to inflate the prices of the Price-Fixed Generic Drugs.

      1067. The benefits conferred upon Defendants are measurable, in that the

revenues Defendants have earned due to their unlawful overcharges of the Price-Fixed

Generic Drugs are ascertainable by review of sales and/or payment records.

      1068. As to payments by UHS, it would be futile for UHS to seek a remedy from

any party with whom they have privity of contract.            Defendants have paid no

consideration to any other person for any of the unlawful benefits they received indirectly

from UHS with respect to Defendants’ sales of the Price-Fixed Generic Drugs.

      1069. As to payments by UHS, it would be futile for UHS to seek to exhaust any

remedy against the immediate intermediary in the chain of distribution from which they

indirectly purchased or paid for the Price-Fixed Drugs, as the intermediaries are not

liable and cannot reasonably be expected to compensate UHS for Defendants’ unlawful

conduct.


                                           347
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 353 of 355



       1070. The economic benefit of overcharges and monopoly profits derived by

Defendants through charging supracompetitive and artificially inflated prices for the

Price-Fixed Generic Drugs is a direct and proximate result of Defendants’ unlawful

practices.

       1071. The financial benefits derived by Defendants rightfully belong to UHS,

because UHS and its Pharmacy Assignors paid supracompetitive prices during the

relevant period, inuring to the benefit of Defendants.

       1072. It would be inequitable under unjust enrichment principles of Minnesota,

or alternatively, all States and territories in the United States, except Ohio and Indiana,

for Defendants to be permitted to retain any of the overcharges for the Price-Fixed

Generic Drugs derived from Defendants’ unlawful, unfair and unconscionable methods,

acts, and trade practices alleged in this Complaint.

       1073. Defendants are aware of and appreciate the benefits bestowed upon them

by UHS and its Pharmacy Assignors. Defendants consciously accepted the benefits and

continue to do so as of the date of this filing.

       1074. Defendants should be compelled to disgorge in a common fund for the

benefit of UHS all unlawful or inequitable proceeds they received from their sales of the

Price-Fixed Generic Drugs.

       1075. A constructive trust should be imposed upon all unlawful or inequitable

sums received by Defendants traceable to the payments made by UHS and Pharmacy

Assignors for the Price-Fixed Generic Drugs.

       1076. UHS has no adequate remedy at law.


                                             348
      Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 354 of 355



       1077. By engaging in the foregoing unlawful or inequitable conduct depriving

UHS of lower prices for the Price-Fixed Generic Drugs and forcing them to pay higher

prices for the Price-Fixed Generic Drugs, Defendants have been unjustly enriched in

violation of the common law of Minnesota, or alternatively, all States and territories in

the United States, except Ohio and Indiana.

XVII. PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for the following relief:

       A.     A jury verdict in the amount of all compensatory damages sustained as a

result of Defendants’ conduct.

       B.     A judgment against Defendants, jointly and severally, by the Court, in

treble the amount of the jury verdict, and for attorneys’ fees, costs, and interest.

       C.     A permanent injunction pursuant to Section 16 of the Clayton Act, 15

U.S.C. § 26, enjoining Defendants from future violations of the antitrust laws and from

practices which facilitate those violations.

       D.     Restitution and disgorgement.

       E.     Such other and further relief as the Court may deem just and proper.




                                               349
        Case 2:19-cv-00629-CMR Document 1 Filed 01/16/19 Page 355 of 355



                                     JURY DEMAND

         Plaintiff demands a trial by jury of all issues so triable.


 Dated: January 16, 2019


  BOIES SCHILLER FLEXNER LLP                       ZELLE LLP
  Hamish P.M. Hume                                 By: /s/ Rory D. Zamansky
  Abby L. Dennis                                   Rory D. Zamansky (MN Bar #0330620)
  Kyle Smith                                       500 Washington Avenue South,
  1401 New York Ave, NW                            Suite 4000
  Washington, D.C. 20005                           Minneapolis, MN 55415
  Telephone: (202) 895-7580                        Telephone: (612) 339-2020
  hhume@bsfllp.com                                 rzamansky@zelle.com
  adennis@bsfllp.com
  ksmith@bsfllp.com                                Judith A. Zahid
                                                   Eric W. Buetzow
  Duane L. Loft                                    ZELLE LLP
  BOIES SCHILLER FLEXNER LLP                       44 Montgomery Street, Suite 3400
  575 Lexington Avenue                             San Francisco, CA 94104
  New York, NY 10022                               Telephone: (415) 693-0700
  Telephone: (212) 446-2300                        jzahid@zelle.com
  dloft@bsfllp.com                                 ebuetzow@zelle.com

                                                   James R. Martin
                                                   Jennifer Duncan Hackett
                                                   ZELLE LLP
                                                   1775 Pennsylvania Avenue, NW,
                                                   Suite 375
                                                   Washington, D.C. 20006
                                                   Telephone: (202) 899-4100
                                                   jmartin@zelle.com
                                                   jhackett@zelle.com



  ATTORNEYS FOR PLAINTIFF
  UNITED HEALTHCARE SERVICES,
  INC.




                                             350
4818-8679-2068
